Exhibit 10.2

 

 

 

LOAN, SECURITY AND GUARANTY AGREEMENT

Dated as of August 7, 2013

among

WILLBROS UNITED STATES HOLDINGS, INC.,

BEMIS, LLC,

CHAPMAN CONSTRUCTION CO., L.P.,

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.,

CONSTRUCTION & TURNAROUND SERVICES, L.L.C.,

LINEAL INDUSTRIES, INC.,

HALPIN LINE CONSTRUCTION LLC,

HAWKEYE, LLC

PREMIER UTILITY SERVICES, LLC,

PREMIER WEST COAST SERVICES, INC.,

TRAFFORD CORPORATION,

UTILX CORPORATION,

WILLBROS CONSTRUCTION (U.S.), LLC,

WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC.,

WILLBROS DOWNSTREAM OF OKLAHOMA, INC.,

WILLBROS DOWNSTREAM, LLC,

WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.,

WILLBROS ENGINEERS (U.S.), LLC,

WILLBROS ENGINEERS, LLC,

WILLBROS GOVERNMENT SERVICES (U.S.), LLC,

WILLBROS MANAGEMENT SERVICES, LLC,

WILLBROS PROJECT SERVICES (U.S.), LLC

and

WILLBROS T&D SERVICES, LLC,

as U.S. Borrowers,

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.,

as Canadian Borrower,

and

WILLBROS GROUP, INC. AND THE OTHER PERSONS PARTY HERETO FROM TIME TO TIME AS
GUARANTORS,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

BANK OF AMERICA, N.A.,

as Agent, Sole Lead Arranger and Sole Bookrunner

and

CAPITAL ONE LEVERAGE FINANCE CORP., as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   Section 1      DEFINITIONS; RULES OF CONSTRUCTION      2   
1.1      Definitions      2    1.2      Accounting Terms      46    1.3     
Uniform Commercial Code/PPSA      46    1.4      Certain Matters of Construction
     46    1.5      Currency Equivalents      47    1.6      Interpretation
(Quebec)      47    Section 2      CREDIT FACILITIES      48    2.1     
Revolver Commitment      48    2.2      U.S. Letter of Credit Facility      52
   2.3      Canadian Letter of Credit Facility      55    2.4      Interest Rate
Fluctuations      57    Section 3      INTEREST, FEES AND CHARGES      58    3.1
     Interest      58    3.2      Fees      60    3.3      Computation of
Interest, Fees, Yield Protection      61    3.4      Reimbursement Obligations
     61    3.5      Illegality      62    3.6      Inability to Determine Rates
     62    3.7      Increased Costs; Capital Adequacy      62    3.8     
Mitigation      63    3.9      Funding Losses      63    3.10      Maximum
Interest      64    Section 4      LOAN ADMINISTRATION      65    4.1     
Manner of Borrowing and Funding Loans      65    4.2      Defaulting Lender     
66    4.3      Number and Amount of Interest Period Loans; Determination of Rate
     67    4.4      Borrower Agent      67    4.5      One Obligation      68   
4.6      Effect of Termination      68    Section 5      PAYMENTS      68    5.1
     General Payment Provisions      68    5.2      Repayment of Loans      69
   5.3      Payment of Other Obligations      69    5.4      Marshaling;
Payments Set Aside      69    5.5      Application and Allocation of Payments   
  69    5.6      Dominion Account      71    5.7      Account Stated      71   
5.8      Taxes      72    5.9      Lender Tax Information      73        5.10
     Guaranties      75    Section 6      CONDITIONS PRECEDENT      78    6.1
     Conditions Precedent to Initial Loans      78    6.2      Conditions
Precedent to All Credit Extensions      80    Section 7      COLLATERAL      81
   7.1      Grant of Security Interest      81    7.2      Lien on Deposit
Accounts; Cash Collateral      82    7.3      Pledged Collateral      83   

 

i



--------------------------------------------------------------------------------

7.4      Other Collateral      87    7.5      Limitations      88    7.6     
Further Assurances      88    7.7      Excluded Perfection Actions; Extensions
     88    Section 8      COLLATERAL ADMINISTRATION      89    8.1     
Borrowing Base Certificates and Receivable      89    8.2      Administration of
Accounts      90    8.3      Administration of Deposit Accounts and Securities
Accounts      90    8.4      General Provisions      91    8.5      Power of
Attorney      92    Section 9      REPRESENTATIONS AND WARRANTIES      92    9.1
     General Representations and Warranties      92    Section 10      COVENANTS
AND CONTINUING AGREEMENTS      100    10.1      Affirmative Covenants      100
   10.2      Negative Covenants      106    10.3      Financial Covenant     
115    Section 11      EVENTS OF DEFAULT; REMEDIES ON DEFAULT      115    11.1
     Events of Default      115    11.2      Remedies upon Default      117   
11.3      License      118    11.4      Setoff      118    11.5      Remedies
Cumulative; No Waiver      119    Section 12      AGENT      119    12.1     
Appointment, Authority and Duties of Agent      119    12.2      Agreements
Regarding Collateral and Borrower Materials      121    12.3      Reliance By
Agent      122    12.4      Action Upon Default      122    12.5      Ratable
Sharing      123    12.6      Indemnification      123    12.7      Limitation
on Responsibilities of Agent      123    12.8      Successor Agent and Co-Agents
     124    12.9      Due Diligence and Non-Reliance      124    12.10     
Remittance of Payments and Collections      124    12.11      Individual
Capacities      125    12.12      Titles      125    12.13      Bank Product
Providers      125    12.14      No Third Party Beneficiaries      125    12.15
     Intercreditor Matters      126    Section 13      BENEFIT OF AGREEMENT;
ASSIGNMENTS      126    13.1      Successors and Assigns      126    13.2     
Participations      127    13.3      Assignments      128    13.4     
Replacement of Certain Lenders      129    13.5      Lender Loss Sharing
Agreement      129    Section 14      MISCELLANEOUS      130    14.1     
Consents, Amendments and Waivers      130    14.2      Indemnity      131   
14.3      Notices and Communications      132    14.4      Performance of
Borrowers’ Obligations      133    14.5      Credit Inquiries      133    14.6
     Severability      133    14.7      Cumulative Effect; Conflict of Terms   
  133   

 

ii



--------------------------------------------------------------------------------

14.8      Counterparts; Execution      133    14.9      Entire Agreement     
134    14.10      Relationship with Lenders      134    14.11      No Advisory
or Fiduciary Responsibility      134    14.12      Confidentiality      134   
14.13      Certifications Regarding Term Loan Documents      135    14.14     
GOVERNING LAW      135    14.15      Consent to Forum      135    14.16     
Waivers by Obligors      136    14.17      Patriot Act Notice      136    14.18
     Canadian Anti-Money Laundering Legislation      137    14.19      NO ORAL
AGREEMENT      137    14.20      Release      137    14.21      Extension Offers
     137   

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Assignment
Notice Exhibit C    Form of Compliance Certificate Exhibit D    Form of Joinder
Exhibit E-1    Form of U.S. Supplemental Perfection Certificate Exhibit E-2   
Form of Canadian Supplemental Perfection Certificate

 

Schedule 1.1(a)    Canadian Revolver Commitment Schedule 1.1(b)    U.S. Revolver
Commitment Schedule 7.1    Commercial Tort Claims Schedule 7.3    Pledged
Collateral Schedule 8.3    Deposit Accounts and Securities Accounts
Schedule 9.1.11    Subsidiaries and Corporate Structure Schedule 9.1.13   
Environmental Matters Schedule 9.1.14    Insurance Schedule 9.1.16    Canadian
Multi-Employer Plans Schedule 9.1.19    Patents, Trademarks, Copyrights and
Licenses Schedule 10.1.11    Post-Closing Actions Schedule 10.2.1    Existing
Liens Schedule 10.2.2    Existing Debt Schedule 10.2.5    Existing Investments
Schedule 10.2.8    Existing Affiliate Transactions

 

iii



--------------------------------------------------------------------------------

LOAN, SECURITY AND GUARANTY AGREEMENT

THIS LOAN, SECURITY AND GUARANTY AGREEMENT is dated as of August 7, 2013, among
WILLBROS UNITED STATES HOLDINGS, INC., a Delaware corporation (“Holdings”),
BEMIS, LLC, a Vermont limited liability company (“Bemis”), CHAPMAN CONSTRUCTION
CO., L.P., a Texas limited partnership (“Chapman Construction”), CHAPMAN
CONSTRUCTION MANAGEMENT CO., INC., a Texas corporation (“Chapman Management”),
CONSTRUCTION & TURNAROUND SERVICES, L.L.C., an Oklahoma limited liability
company (“Construction & Turnaround”), HAWKEYE, LLC, a New York limited
liability company (“Hawkeye”), HALPIN LINE CONSTRUCTION LLC, a New York limited
liability company (“Halpin”), LINEAL INDUSTRIES, INC., a Pennsylvania
corporation (“Lineal”), PREMIER UTILITY SERVICES, LLC, a New York limited
liability company (“Premier Utility”), PREMIER WEST COAST SERVICES, INC., an
Oklahoma corporation (“Premier West Coast”), TRAFFORD CORPORATION, a
Pennsylvania corporation (“Trafford”), UTILX CORPORATION, a Delaware corporation
(“Utilx”), WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware limited liability
company (“Willbros Construction (U.S.)”), WILLBROS CONSTRUCTION CALIFORNIA
(U.S.), INC., a Delaware corporation (“Willbros Construction California”),
WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an Oklahoma corporation (“Willbros
Downstream Oklahoma”), WILLBROS DOWNSTREAM, LLC, an Oklahoma limited liability
company (“Willbros Downstream”), WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a
Delaware corporation (“Willbros Engineering California”), WILLBROS ENGINEERS
(U.S.), LLC, a Delaware limited liability company (“Willbros Engineers (U.S.)”),
WILLBROS ENGINEERS, LLC, a Louisiana limited liability company (“Willbros
Engineers Louisiana”), WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware
limited liability company (“Willbros Government Services”), WILLBROS MANAGEMENT
SERVICES, LLC, a Delaware limited liability company (“Willbros Management
Services”), Willbros Project Services (U.S.), LLC, a Delaware limited liability
company (“Willbros Project Services”), WILLBROS T&D SERVICES, LLC, a Delaware
limited liability company (“Willbros T&D Services” and together with Holdings,
Bemis, Chapman Construction, Chapman Management, Construction & Turnaround,
Halpin, Hawkeye, Lineal, Premier Utility, Premier West Coast, Trafford, Utilx,
Willbros Construction (U.S.), Willbros Construction California, Willbros
Downstream Oklahoma, Willbros Downstream, Willbros Engineering California,
Willbros Engineers (U.S.), Willbros Engineers Louisiana, Willbros Government
Services, Willbros Management Services and Willbros Project Services, the
“Initial U.S. Borrowers”), WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a
limited partnership organized under the laws of Alberta, Canada (“Canadian
Borrower” and, together with the U.S. Borrowers (as defined herein), the
“Borrowers” and each, a “Borrower”), WILLBROS GROUP, INC., a Delaware
corporation (the “Parent”), and the other Persons party to this Agreement from
time to time as Guarantors (as defined herein), the financial institutions party
to this Agreement from time to time as lenders (collectively, “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, in its capacity as
collateral agent and administrative agent for itself and the other Secured
Parties (as defined herein) (together with any successor agent appointed
pursuant to Section 12.8, the “Agent”).

R E C I T A L S:

The Borrowers have requested that Lenders provide senior secured revolving
credit facilities to the Borrowers to finance their mutual and collective
business enterprise consisting of a Canadian revolving credit facility in the
initial maximum facility amount of $25,000,000 and a U.S. revolving credit
facility in the initial maximum facility amount of $125,000,000. Lenders are
willing to provide the senior secured revolving credit facilities on the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

ABL Facility First Priority Collateral: as defined in the Intercreditor
Agreement.

Account: as defined in the UCC or the PPSA, as applicable, in each case
including all rights to payment for goods sold or leased, or for services
rendered, whether or not they have been earned by performance.

Account Debtor: a Person obligated under an Account.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation, amalgamation, or combination of Parent or
any Subsidiary with another Person.

Adjusted Fixed Charge Coverage Ratio: the Fixed Charge Coverage Ratio as
adjusted to include, in lieu of clause (b)(iii) of the definition thereof, all
principal payments made on Borrowed Money, scheduled, mandatory, voluntary or
otherwise; provided that, none of the following payments shall be included in
such adjustment: (a) payments on the Loans, (b) payments of Borrowed Money with
the proceeds of any sale, transfer or other disposition of assets permitted
under Section 10.2.4 and (c) payments of Borrowed Money in connection with a
refinancing thereof permitted hereunder.

Affiliate: with respect to a specified Person, any branch of such Person or any
other Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have correlative meanings.

Agent: as defined in the preamble to this Agreement.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement: this Loan, Security and Guaranty Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

Agreement Currency: as defined in Section 1.5.2.

Allocable Amount: as defined in Section 5.10.3(b).

AML Legislation: the Patriot Act, the Proceeds of Crime Act and all other
applicable terrorism, anti-money laundering, anti-terrorist financing, economic
or trade sanctions and “know your client” policies, regulations, laws or rules.

Applicable Law: all laws, rules, regulations and legally-binding guidelines
promulgated by any Governmental Authority applicable to the Person, conduct,
transaction, agreement or matter in question, including all applicable statutory
law and common law, and all provisions of constitutions, treaties, statutes,
rules, regulations, orders and decrees of Governmental Authorities.

 

2



--------------------------------------------------------------------------------

Applicable Lenders: (a) with respect to Canadian Borrower, the Canadian Lenders
and (b) with respect to the U.S. Borrowers, the U.S. Lenders.

Applicable Margin: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Fixed Charge Coverage Ratio as calculated as of the last day of
the Fiscal Quarter then most recently ended:

 

Level

   Fixed Charge
Coverage Ratio    Canadian BA Rate Loans,
LIBOR Loans and Letter
of Credit Fees     U.S. Base
Rate Loans,
Canadian Base
Rate Loans and
Canadian Prime
Rate Loans  

I

   > 1.25: 1.00      2.25 %      1.25 % 

II

   < 1.25: 1.00
and
> 1.15: 1.00      2.50 %      1.50 % 

III

   < 1.15: 1.00      2.75 %      1.75 % 

Until the first day of the calendar month following receipt by Agent, pursuant
to Section 10.1.6(c), of the financial statements and Compliance Certificate for
the month ended September 30, 2013, the Applicable Margin shall be determined as
if Level II were applicable. Thereafter, the Applicable Margin shall be subject
to increase or decrease upon receipt by Agent pursuant to Section 10.1.6(c) of
the financial statements for the last month of each Fiscal Quarter and the
corresponding Compliance Certificate, which change shall be effective on the
first day of the calendar month immediately following receipt. If any such
financial statement or Compliance Certificate has not been delivered as required
by Section 10.1.6(c) or 10.1.6(d), then, at the option of Agent or Required
Lenders, the Applicable Margin shall be determined as if Level III were
applicable, from the first day of the calendar month following the day of the
Default resulting on account thereof (or, if the day of the Default is such
first day, then on such day) until the first day of the calendar month
immediately following its receipt.

Approved Fund: any Person (other than a natural Person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans in its
ordinary course of activities and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

Asset Disposition: any disposition, whether by sale, lease, license, transfer or
otherwise, including a disposition of Property in connection with a Sale and
Leaseback Transaction or Synthetic Lease, of any or all of the Property of the
Parent or any of its Subsidiaries, other than (a) any sale or issuance of Equity
Interests of any Subsidiary to the Parent or any other Subsidiary,
(b) dispositions of cash and Cash Equivalents in the Ordinary Course of Business
or for any purposes permitted under this Agreement, (c) sales of inventory in
the Ordinary Course of Business, (d) dispositions of assets which have become
obsolete or, in the Parent’s reasonable judgment, no longer used or useful in
the business of the Parent and its Subsidiaries, (e) dispositions of any
Governmental Fueling Facility (including of any rights and interests under any
agreement between the Parent or any of its Subsidiaries and any Governmental
Authority relating to such Governmental Fueling Facility), (f) leases and
subleases of equipment in the Ordinary Course of Business and (g) any loss,
destruction or damage of such Property, or any actual condemnation, seizure or
taking, by exercise of eminent domain or otherwise, of such Property, or any
confiscation or requisition of the use of such Property.

 

3



--------------------------------------------------------------------------------

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.

Attorney: as defined in Section 12.1.1(c).

Attributable Indebtedness: on any date, in respect of any Capital Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP.

Audited Financial Statements: the audited consolidated balance sheet of the
Parent and its Subsidiaries as of December 31, 2012, together with the related
consolidated statements of operations, stockholders’ equity and comprehensive
income (loss) and cash flows for the Fiscal Year ended December 31, 2012 of the
Parent and its Subsidiaries, including the notes thereto.

Availability: Canadian Availability and/or U.S. Availability, as the context
requires.

Availability Block: $10,000,000 or such lesser amount as Agent may elect in its
discretion.

Availability Reserve: the Canadian Availability Reserve or the U.S. Availability
Reserve, as the context requires.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and permitted assigns.

Bank of America (Canada): Bank of America, N.A. (acting through its Canada
branch).

Bank of America Indemnitees: Bank of America, Bank of America (Canada) and their
respective officers, directors, employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Obligor or Affiliate of an Obligor by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements (other than
products under Hedging Agreements that constitute Term Loan Obligations for
purposes of the Intercreditor Agreement); (c) commercial credit card and
merchant card services; and (d) other banking products or services, other than
Letters of Credit.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: Canadian Base Rate and/or U.S. Base Rate, as the context requires.

Base Rate Loan: Canadian Base Rate Loan and/or U.S. Base Rate Loan, as the
context requires.

Beneficial Owner: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Person, without duplication, its (a) Debt
that (i) arises from the lending of money to such Person, (ii) is evidenced by
notes, drafts, bonds, debentures, credit agreements or similar instruments, or
(iii) was issued or assumed as full or partial payment for Property or

 

4



--------------------------------------------------------------------------------

services (other than (x) trade accounts payable in the Ordinary Course of
Business and not past due for more than ninety (90) days unless being Properly
Contested, (y) deferred compensation payable to directors, officers or employees
of the Parent or any of its Subsidiaries and (z) any purchase price adjustment
or earnout, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is determinable and non-contingent);
(b) Capital Leases and Synthetic Leases; and (c) guaranties of any Debt of the
foregoing types owing by another Person. It is understood that the term
“Borrowed Money” does not include (i) any obligation that is not described in
clause (a), (b) or (c) above or (ii) any obligation that is not Debt (giving
effect to the final sentence of the definition of such term), whether or not
such obligation is treated as a liability under GAAP.

Borrower and Borrowers: as defined in the preamble to this Agreement.

Borrower Agent: as defined in Section 4.4.

Borrower Group: (a) Canadian Borrower or (b) the U.S. Borrowers, as the context
requires.

Borrower Group Commitment: with respect to the commitment of (a) a Canadian
Lender, its Canadian Revolver Commitment and (b) a U.S. Lender, its U.S.
Revolver Commitment. The term “Borrower Group Commitments” means (i) the
Borrower Group Commitment of all Canadian Lenders or (ii) the Borrower Group
Commitment of all U.S. Lenders, as the context requires. To the extent any
Lender has more than one Borrower Group Commitment, each such Commitment shall
be considered as a separate Commitment for purposes of this definition.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as other Reports and information provided by
Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: (a) the Canadian Borrowing Base and/or (c) the U.S. Borrowing
Base, as the context requires.

Borrowing Base Certificate: a certificate, in the form previously agreed by
Agent and Borrower Agent or otherwise in form and substance satisfactory to
Agent, by which Borrower Agent certifies the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to (a) a LIBOR
Loan, the term shall also exclude any day on which dealings in Dollar deposits
are not conducted between banks in the London interbank Eurodollar market or
(b) a Canadian Revolver Loan or a Canadian Letter of Credit, the term shall also
exclude any day on which banks in Toronto, Ontario, Canada are not open for the
transaction of banking business.

CAM Exchange: the exchange of the U.S. Lenders’ interests and the Canadian
Lenders’ interests provided for in Section 13.5.

CAM Exchange Date: the date which Agent in its discretion designates as the “CAM
Exchange Date” by notice to the Lenders as a result of the occurrence of (a) any
Event of Default under Section 11.1.5 or (b) an acceleration of Loans and
termination of the Commitments pursuant to Section 11.2.

 

5



--------------------------------------------------------------------------------

CAM Percentage: as to each Lender, a fraction (expressed as a percentage),
(a) the numerator of which shall be the aggregate amount of such Lender’s
Commitment immediately prior to the CAM Exchange Date, and (b) the denominator
of which shall be the amount of the Commitments of all the Lenders immediately
prior to the CAM Exchange Date.

Canadian Availability: the Canadian Borrowing Base minus Canadian Revolver
Usage.

Canadian Availability Reserves: the sum (without duplication) of (a) the
Canadian Bank Product Reserve; (b) the Canadian Dilution Reserve; (c) the
Canadian Priority Payables Reserve; (d) the Canadian Subcontractor Payables
Reserve; and (e) such additional reserves, in such amounts and with respect to
such matters, as Agent in its Permitted Discretion may elect to impose from time
to time with respect to Accounts or any Canadian Domiciled Obligor, in each case
without duplication of any reductions or eligibility exclusions applicable to
Eligible Accounts or any other reserves.

Canadian Bank Product Reserve: the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations of the Canadian Domiciled Obligors.

Canadian BA Rate: with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. (Toronto time)
on such day (or, if such day is not a Business Day, as of 10:00 a.m. (Toronto
time) on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rate does not appear on the CDOR Page at such time on such
date, the rate for such date will be the annual discount rate (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. (Toronto time) on
such day at which a Canadian Schedule 1 Chartered Bank as selected by Agent is
then offering to purchase Canadian Dollar Bankers’ Acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such
specified term), plus five (5) basis points.

Canadian BA Rate Loan: a Canadian Revolver Loan funded in Canadian Dollars and
bearing interest calculated by reference to the Canadian BA Rate.

Canadian Base Rate: for any day, the greatest of (a) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
(Canada) in Toronto, Ontario as its “base rate” (the “base rate” being a rate
set by Bank of America (Canada) based on various factors including costs and
desired return of Bank of America (Canada), general economic conditions and
other factors, and used as a reference point for pricing loans in U.S. Dollars
made at its “base rate”, which may be priced at, above or below such announced
rate), (b) the Federal Funds Rate for such day, plus 0.50%; or (c) LIBOR for a
30-day interest period as determined on such day, plus 1.00%. Any change in the
“base rate” announced by Bank of America (Canada) shall take effect at the
opening of business on the day specified in the public announcement of such
change. Each interest rate based upon the Canadian Base Rate shall be adjusted
simultaneously with any change in the “base rate”. In the event that Bank of
America (Canada) (including any successor or assignee) does not at any time
publicly announce a “base rate”, then “Canadian Base Rate” shall mean the “base
rate” publicly announced by a Canadian Schedule 1 Chartered Bank selected by
Agent.

Canadian Base Rate Loan: a Canadian Revolver Loan funded in U.S. Dollars and
bearing interest calculated by reference to the Canadian Base Rate.

Canadian Borrower: as defined in the preamble to this Agreement.

 

6



--------------------------------------------------------------------------------

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Canadian Revolver Commitments; or (b) the sum of, without
duplication of the following (expressed in U.S. Dollars based on the Dollar
Equivalent thereof):

(a) 85% of the Value of Canadian Eligible Accounts, plus

(b) the lesser of (i) 60% of the Value of Canadian Eligible Unbilled Accounts
and (ii) $50,000,000 minus the amount of the U.S. Eligible Unbilled Accounts
then included in the U.S. Borrowing Base, minus

(c) the Canadian Availability Reserves.

Canadian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be
subject to Agent’s Liens securing the Canadian Facility Obligations.

Canadian Dilution Reserve: the aggregate amount of reserves, as established by
Agent from time to time in its Permitted Discretion, in an amount equal to the
Value of the Canadian Eligible Accounts and Canadian Eligible Unbilled Accounts
multiplied by 1.0% for each percentage point (or portion thereof) that the
Canadian Domiciled Obligors’ Dilution Percent exceeds 5.0%.

Canadian Dollars or Cdn$: the lawful currency of Canada.

Canadian Domiciled Obligor: Canadian Borrower and each Canadian Subsidiary now
or hereafter party hereto as an Obligor, other than any such Canadian Subsidiary
that shall have ceased to be an Obligor pursuant to Section 14.20, and “Canadian
Domiciled Obligors” means all such Persons, collectively.

Canadian Dominion Account: each deposit account established by the Canadian
Domiciled Obligors at Bank of America (Canada) or another bank acceptable to
Agent, over which Agent has exclusive or springing control pursuant to a Deposit
Account Control Agreement; provided that such deposit account is a collection
account and not also an operating or disbursement account.

Canadian Eligible Account: an Account owing to a Canadian Domiciled Obligor that
arises in the Ordinary Course of Business from the sale of goods or rendition of
services, is payable in U.S. Dollars or Canadian Dollars and is not excluded
pursuant to the exclusionary criteria set forth below. No Account shall be a
Canadian Eligible Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 90 days after the original invoice date; (b) 35%
or more of the Accounts owing by the Account Debtor to any of the Canadian
Domiciled Obligors are excluded under clause (a) above, it being understood and
agreed that in determining whether such cross age percentage has been met, any
Account that consists of retainage maintained by such Account Debtor to assure
completion of the applicable project by any of the Canadian Domiciled Obligors
that is not yet due and payable shall not be included in the calculation of the
cross age percentage; (c) when aggregated with other Accounts owing by the
Account Debtor and its Affiliates, it exceeds 20% of the aggregate Eligible
Accounts (or such higher percentage as Agent may establish for such Account
Debtor from time to time) but ineligibility shall be limited to the extent of
such excess; (d) it is unbilled or otherwise does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor or the Account
Debtor is otherwise a debtor or a debtor in possession under any Debtor Relief
Law; or the Account Debtor has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not solvent, or is subject
to Sanctions or any

 

7



--------------------------------------------------------------------------------

specially designated nationals list maintained by OFAC; or the Canadian
Domiciled Obligor is not able to bring suit or enforce remedies against the
Account Debtor through judicial process; (g) the Account Debtor is organized or
has its principal offices or principal location of assets outside the United
States or Canada, unless the Account is supported by a letter of credit
(delivered to and directly drawable by Agent) or credit insurance satisfactory
in all respects to Agent; (h) it is owing by a Governmental Authority, unless
the Account Debtor is (i) the United States or any department, agency or
instrumentality thereof and, unless otherwise agreed to by Agent in its sole
discretion, the Account has been assigned to Agent in compliance with the
federal Assignment of Claims Act or (ii) the government of Canada or a province
or territory thereof, and the Account has been assigned to Agent in compliance
with the Financial Administration Act (or similar Applicable Law of such
province or territory); (i) it is not subject to a duly perfected, first
priority Lien in favor of Agent or is subject to any other Lien (other than, in
each case, any Lien under clause (a) of the definition of Excepted Liens that
does not have priority over the Lien of Agent and any Lien that is reserved for
under the Canadian Priority Payables Reserves); (j) the goods giving rise to it
have not been delivered to the Account Debtor (or it otherwise does not
represent a final sale) or the services giving rise to it have not been provided
to the Account Debtor; (k) it is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (l) its payment has been extended or
the Account Debtor has made a partial payment; (m) it arises from a sale to an
Affiliate, from a sale on a cash-on-delivery, bill-and-hold, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, credit card
sale or from a sale for personal, family or household purposes; (n) it relates
to services for which a performance, surety or completion bond or similar
third-party assurance has been issued; (o) it includes a billing for interest,
fees or late charges, but ineligibility shall be limited to the extent thereof;
(p) it constitutes a progress billing, milestone billing, retainage or billing
under other performance-based benchmark, except to the extent that the Account
Debtor has approved or accepted in writing the progress level or achievement of
such milestone or other performance based benchmark; provided that the eligible
amount of any such Account shall be limited to the Canadian Domiciled Obligors’
cost of the services rendered; (q) unless otherwise agreed to by Agent in its
sole discretion, it arises under a contract for performance of services for
which the anticipated completion date is more than 90 days from the commencement
date; provided that any Account arising from performance of service under such
contract within the 90-day period preceding the anticipated completion date
therefor may be eligible if such Account otherwise constitutes a Canadian
Eligible Account; or (r) Agent otherwise determines, in its Permitted
Discretion, that such Account is not an Eligible Account and notifies Borrower
Agent thereof. In calculating delinquent portions of Accounts under clauses
(a) and (b), credit balances more than 90 days old will be excluded.

Canadian Eligible Unbilled Account: an Account owing to a Canadian Domiciled
Obligor which would qualify as a Canadian Eligible Account except that the
invoice with respect thereto has not yet been submitted to the Account Debtor,
so long as an invoice with respect thereto will be prepared and submitted to the
Account Debtor no later than fourteen days following the date on which a
Canadian Domiciled Obligor recognizes such Account in its books and records.

Canadian Employee Plan: any employee benefit plan, policy, program, agreement or
arrangement, including retirement, pension, profit sharing, employment, bonus or
other incentive compensation, retention, stock purchase, equity or equity-based
compensation, deferred compensation, change in control, severance, sick leave,
vacation, loans, salary continuation, hospitalization, health, life insurance,
educational assistance or other fringe benefit or perquisite plan, policy,
agreement which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, a Canadian Domiciled Obligor, or with respect
to which a Canadian Domiciled Obligor has, or could reasonably be expected to
have, any obligation or liability, contingent or otherwise, but excluding the
Canada Pension Plan, Quebec Pension Plan and any provincial or federal program
providing health benefits, employment insurance or workers’ compensation
benefits.

 

8



--------------------------------------------------------------------------------

Canadian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Obligations, including Property
of the Canadian Facility Guarantors pledged to secure the Canadian Facility
Obligations under their guarantee of the Canadian Facility Obligations.

Canadian Facility Guarantor: each U.S. Facility Guarantor, each Canadian
Subsidiary that is a Material Subsidiary, including, without limitation, any
Canadian Subsidiary that is a general partner of any Canadian Domiciled Obligor
organized as a limited partnership, and each other Subsidiary that guarantees
payment and performance of any Canadian Facility Obligations.

Canadian Facility Obligations: all Obligations of the Canadian Domiciled
Obligors (but excluding, for the avoidance of doubt, the U.S. Facility
Obligations).

Canadian Facility Obligors: Canadian Borrower and the Canadian Facility
Guarantors.

Canadian Facility Secured Parties: Agent, Canadian Issuing Bank, Canadian
Lenders and Secured Bank Product Providers of Bank Products to Canadian
Domiciled Obligors.

Canadian Issuing Bank: Bank of America (Canada) or any Affiliate thereof.

Canadian Issuing Bank Indemnitees: Canadian Issuing Bank and its officers,
directors, employees, Affiliates, agents and attorneys.

Canadian LC Application: an application by Canadian Borrower to the Canadian
Issuing Bank for issuance of a Canadian Letter of Credit, in form and substance
reasonably satisfactory to the Canadian Issuing Bank.

Canadian LC Conditions: the following conditions necessary for issuance of a
Canadian Letter of Credit: (a) each of the conditions set forth in Section 6.2
being satisfied or waived; (b) after giving effect to such issuance, the
aggregate LC Obligations do not exceed the Letter of Credit Sublimit, no
Canadian Overadvance exists and Canadian Revolver Usage does not exceed the
Canadian Borrowing Base; (c) the Canadian Letter of Credit and payments
thereunder are denominated in Canadian Dollars, U.S. Dollars or other currency
satisfactory to Agent and the Canadian Issuing Bank; and (d) the purpose (if not
permitted by Section 2.3.1(b)) and form of the proposed Canadian Letter of
Credit are reasonably satisfactory to Agent and the Canadian Issuing Bank.

Canadian LC Documents: all documents, instruments and agreements (including
Canadian LC Requests and Canadian LC Applications) delivered by Canadian
Borrower or any other Canadian Domiciled Obligor to the Canadian Issuing Bank or
Agent in connection with any Canadian Letter of Credit.

Canadian LC Obligations: the Dollar Equivalent of the sum (without duplication)
of (a) the aggregate amount of any unreimbursed drawings under Canadian Letters
of Credit; and (b) the Stated Amount of all outstanding Canadian Letters of
Credit issued for the account of Canadian Borrower.

Canadian LC Request: a request for issuance of a Canadian Letter of Credit, to
be provided by Canadian Borrower to the Canadian Issuing Bank, in form
reasonably satisfactory to Agent and the Canadian Issuing Bank.

Canadian Lenders: Each Lender that has issued a Canadian Revolver Commitment or,
if the Canadian Revolver Commitments have been terminated, that has a Canadian
Revolver Loan or a participation in any Canadian LC Obligation.

 

9



--------------------------------------------------------------------------------

Canadian Letter of Credit: any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance or similar instrument issued by the
Canadian Issuing Bank for the account of Canadian Borrower or another Canadian
Domiciled Obligor.

Canadian Multi-Employer Plan: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada).

Canadian Overadvance: as defined in Section 2.1.5.

Canadian Overadvance Loan: a Loan made to Canadian Borrower when a Canadian
Overadvance exists or is caused by the funding thereof.

Canadian Overnight Rate: for any day, the rate of interest charged by the Bank
of Canada on one-day loans to financial institutions for such day.

Canadian Pension Plan: a “registered pension plan,” as defined in the Income Tax
Act (Canada) and any other pension plan maintained or contributed to by, or to
which there is or may be an obligation to contribute by, any Canadian Domiciled
Obligor in respect of its Canadian employees or former employees, excluding, for
greater certainty, a Canadian Multi-Employer Plan.

Canadian Prime Rate: on any date, the per annum rate of interest equal to the
greatest of (a) the rate of interest in effect for such day or so designated
from time to time by Bank of America (Canada) as its “prime rate” for commercial
loans made by it in Canada in Canadian Dollars, such rate being a reference rate
and not necessarily representing the lowest or best rate being charged to any
customer; (b) the Canadian Overnight Rate for such day, plus 0.50%; or (c) the
Canadian BA Rate for a 30-day interest period as determined on such day plus
1.00%. Any change in such rate announced by Bank of America (Canada) shall take
effect at the opening of business on the day specified in the public
announcement thereof.

Canadian Prime Rate Loan: a Canadian Revolver Loan funded in Canadian Dollars
and bearing interest calculated by reference to the Canadian Prime Rate.

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to or pari passu with Agent’s and/or the Secured Parties’
Liens, including, without limitation, any such amounts due and not paid for
wages, severance pay or vacation pay (including amounts protected by the Wage
Earner Protection Program Act (Canada)), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the Income
Tax Act (Canada), sales tax, goods and services tax, value added tax, harmonized
tax, excise tax, tax payable pursuant to Part IX of the Excise Tax Act (Canada)
or similar applicable provincial legislation, government royalties, amounts
currently or past due and not paid for realty, municipal or similar taxes, all
amounts currently or past due and not contributed, remitted or paid to any
Canadian Pension Plan or under the Canada Pension Plan or the PBA, and any
amounts representing any unfunded liability, solvency deficiency or wind up
deficiency with respect to any Canadian Pension Plan.

Canadian Protective Advances: as defined in Section 2.1.6.

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to issue Canadian Letters of Credit, in the case of
Canadian Issuing Bank, or participate in Canadian LC Obligations, in the case of
the other Canadian Lenders, to Canadian Borrower up to the maximum principal
amount shown on Schedule 1.1(a), as hereafter modified pursuant to Section
2.1.4, Section 2.1.7 or Section 2.1.8 or an Assignment and Acceptance to which
it is a party. “Canadian Revolver Commitments” means the aggregate amount of
such commitments of all Canadian Lenders.

 

10



--------------------------------------------------------------------------------

Canadian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Borrower Agent terminates the Canadian Revolver
Commitments pursuant to Section 2.1.4, and (c) the date on which the Canadian
Revolver Commitments are terminated pursuant to Section 11.2.

Canadian Revolver Loan: a Loan made by Canadian Lenders to Canadian Borrower
pursuant to Section 2.1.1(b), which Loan shall, if denominated in Canadian
Dollars, be either a Canadian BA Rate Loan or a Canadian Prime Rate Loan and, if
denominated in U.S. Dollars, shall be either a Canadian Base Rate Loan or a
LIBOR Loan, in each case as selected by Canadian Borrower or the Borrower Agent,
and including any Canadian Swingline Loan, Canadian Overadvance Loan or Canadian
Protective Advance.

Canadian Revolver Usage: the Dollar Equivalent of an amount equal to (a) the
aggregate principal amount of outstanding Canadian Revolver Loans; plus (b) the
aggregate Stated Amount of outstanding Canadian Letters of Credit (except to the
extent Cash Collateralized by Canadian Borrower) and, without duplication, the
aggregate amount of all unreimbursed drawings under Canadian Letters of Credit.

Canadian Schedule 1 Chartered Bank: any of Royal Bank of Canada, Bank of
Montreal, The Toronto-Dominion Bank, The Bank of Nova Scotia or Canadian
Imperial Bank of Commerce.

Canadian Security Agreement: this Agreement, each general security agreement,
each Deed of Movable Hypothec, if any, and any related documents among any
Canadian Domiciled Obligor and Agent.

Canadian Subcontractor Payables Reserve: a reserve, as established by Agent from
time to time in its Permitted Discretion, with respect to the aggregate of all
overdue amounts payable by Canadian Domiciled Obligors to subcontractors in
respect of services giving rise to Canadian Eligible Accounts or Canadian
Eligible Unbilled Accounts.

Canadian Subsidiary: each Subsidiary incorporated or organized under the laws of
the Canada or any province or territory of Canada.

Canadian Swingline Lender: Bank of America (Canada) or an Affiliate of Bank of
America (Canada).

Canadian Swingline Loan: any Borrowing of Canadian Prime Rate Loans or Canadian
Base Rate Loans funded with Canadian Swingline Lender’s funds, until such
Borrowing is settled among Canadian Lenders or repaid by Canadian Borrower.

Canadian Swingline Sublimit: $3,750,000.

Canadian Unused Line Fee Rate: a per annum rate equal to (a) 0.50%, if the
average daily Canadian Revolver Usage was less than 50% of the Canadian Revolver
Commitments during the preceding calendar month, or (b) 0.375%, if the average
daily Canadian Revolver Usage was 50% or more of the Canadian Revolver
Commitments during the preceding calendar month.

Capital Expenditures: for any period, the aggregate of all expenditures made by
Parent or any Subsidiary for the acquisition of fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year and required to be capitalized for financial
reporting purposes under GAAP.

 

11



--------------------------------------------------------------------------------

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided that, notwithstanding any
other provision hereof, whether a lease constitutes a Capital Lease shall be
determined without giving effect to any change to GAAP occurring after the date
hereof as a result of the adoption of any proposals set forth in the Proposed
Accounting Standards Update, Leases (Topic 840), issued by the Financial
Accounting Standards Board on August 17, 2010, or any other proposals issued by
the Financial Accounting Standards Board in connection therewith, in each case
if such change would require treating any lease as a capital lease where such
lease (or such similar arrangement) was not required to be so treated under GAAP
as in effect on the date hereof.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: the Canadian Cash Collateral Account and/or the U.S.
Cash Collateral Account, as the context requires.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations (or, where such term is used in reference to
Fronting Exposure of a Defaulting Lender or cash collateralization of any LC
Obligations in a specified amount, in an amount equal to 105% of such Fronting
Exposure or such specified amount, as the case may be), and (b) with respect to
any inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including fees, expenses and indemnification hereunder. “Cash Collateralization”
has a correlative meaning.

Cash Dominion Event: the occurrence of any one of the following events:
(i) Excess Availability shall be less than (A) the greater of 15% of the
Commitments or $22,500,000 for five consecutive days or (B) the greater of 12.5%
of the Commitments or $18,750,000 at any time; or (ii) (A) an Event of Default
under Sections 11.1.1 or 11.1.5 shall have occurred and be continuing or (B) any
other Event of Default shall have occurred and be continuing and Agent shall
have determined, in its sole discretion or at the direction of the Required
Lenders (by written notice to Borrower Agent), to effect a Cash Dominion Event
as a result of such other Event of Default; provided that, to the extent that
the Cash Dominion Event has occurred due to (1) clause (i) of this definition,
if Excess Availability shall have exceeded the greater of 15% of the Commitments
and $22,500,000 for at least forty-five (45) consecutive days, the Cash Dominion
Event shall cease to exist and (2) clause (ii) of this definition, the Cash
Dominion Event shall cease to exist on the first day following the cure or
waiver to Agent’s satisfaction of the Event of Default; provided, further, that,
the Borrowers may consent to cash sweeps and other transfers existing pursuant
to Section 5.6 as a result of any notice or direction given by Agent during the
existence of a Cash Dominion Event remaining in effect after a Cash Dominion
Event ceases to be in effect and, if no such consent is granted, Agent shall
have a reasonable period of time following the end of a Cash Dominion Event to
terminate the cash sweeps and other transfers existing pursuant to Section 5.6
as a result of any notice or direction given by Agent during the existence of a
Cash Dominion Event.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. or Canadian
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a Lender or a commercial bank organized under the
laws of the U.S. or Canada or any state or province thereof, having capital and
surplus in excess of $500,000,000; (c) repurchase obligations with a term of not
more than 30

 

12



--------------------------------------------------------------------------------

days for underlying investments of the types described in clauses (a) and
(b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; (e) shares
of any money market fund that has substantially all of its assets invested
continuously in the types of investments referred to above, has net assets of at
least $500,000,000 and has the highest rating obtainable from either Moody’s or
S&P; and (f) in the case of any Subsidiary that is not organized in the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
jurisdiction of such Subsidiary for cash management purposes.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CCAA: Companies’ Creditors Arrangement Act (Canada), (or any successor statute),
as amended from time to time, and includes all regulations thereunder.

CFC: a “controlled foreign corporation” within the meaning of section 957 of the
Code.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: the occurrence of any of the following events:

(a) the consummation of any transaction (including any merger or consolidation)
the result of which is that any “person” (as that term is used in Section 13(d)
of the Exchange Act, but excluding any employee benefit plan of the Parent or
any of its Subsidiaries, and any Person acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) or related persons
constituting a “group” (as such term is used in Rule 13d-5 under the Exchange
Act) becomes the Beneficial Owner, directly or indirectly, of more than 40% of
the Voting Stock of the Parent, measured by voting power rather than number of
shares;

(b) the first day on which a majority of the members of the Board of Directors
of the Parent are not Continuing Directors; or

(c) except as a result of a transaction permitted under this Agreement, the
Parent ceases to own and control, beneficially and of record, directly or
indirectly, all Equity Interests in all U.S. Borrowers and all Canadian
Domiciled Obligors.

Civil Code: the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

 

13



--------------------------------------------------------------------------------

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or under Applicable Law with respect to the Loan Documents,
or (e) failure by any Obligor to perform or observe any terms of any Loan
Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto; provided that, notwithstanding anything in the
Loan Documents to the contrary, (i) the obligation of Obligors to indemnify and
hold harmless Indemnitees for any Claims consisting of legal fees and other
charges shall be limited to the reasonable fees, disbursements and other charges
of one firm of counsel for all Indemnitees, taken as a whole, and, if necessary,
of a single special or local counsel in each appropriate jurisdiction (or state
or province thereof) for all Indemnitees, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Borrower Agent of such conflict and thereafter retains
its own counsel, of another firm of counsel for all Indemnitees similarly
situated), that may be incurred by or asserted or awarded against any Indemnitee
and (ii) the obligations of Obligors to indemnify and hold harmless Indemnitees
for any Claims shall be subject to the limitations set forth in Section 14.2.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations pursuant to
any Security Documents (it being understood that Collateral shall not include
any Excluded Property).

Commitment: for any Lender, the aggregate amount of such Lender’s Borrower Group
Commitments. “Commitments” means the aggregate amount of all Borrower Group
Commitments, which amount shall on the Closing Date be equal to the sum of
(a) $25,000,000 in respect of the Canadian Revolver Commitments and
(b) $125,000,000 in respect of the U.S. Revolver Commitments.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate, in the form of Exhibit C with such
changes as may be agreed to by Agent and the Parent, by which the Parent
certifies compliance with, among other things, Section 10.3 if a Trigger Period
is then in effect, and, whether or not a Trigger Period is in effect, provides a
calculation of the Fixed Charge Coverage Ratio for the period of twelve
(12) fiscal months ending as of the most recent month for which the financial
statements covered by such certificate are being delivered.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated EBITDA: for any period, without duplication, the sum of the
following, in each case calculated for such period:

 

14



--------------------------------------------------------------------------------

(a) Consolidated Net Income, excluding the results of discontinued operations
for such period (as determined in accordance with GAAP); plus

(b) to the extent deducted in determining such Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) charges against income for foreign,
federal, state, and local Taxes, (iii) depreciation and amortization expense,
(iv) other non-cash charges or losses, and (v) amortization, write-off or
write-down of debt discount, capitalized interest and debt issuance costs and
deferred financing costs, the accretion or accrual of discontinued liabilities
to the extent not paid in cash and commissions, discounts and other fees and
charges associated with letters of credit or Debt; minus

(c) to the extent included in determining such Consolidated Net Income, non-cash
gains and extraordinary or non-recurring gains; minus (in the case of a gain) or
plus (in the case of a loss);

(d) to the extent included (or deducted) in determining such Consolidated Net
Income, any gains or losses on sales of assets of the Parent or any of its
Subsidiaries (other than in the Ordinary Course of Business); minus

(e) to the extent included in determining such Consolidated Net Income, the
income of any Person (other than any Wholly-Owned Subsidiary of the Parent) in
which the Parent or any Wholly-Owned Subsidiary owns any Equity Interests,
except to the extent (i) such income is received by the Parent or such
Wholly-Owned Subsidiary in a cash distribution during such period; or (ii) the
payment of cash dividends or similar cash distributions by such Person to the
Parent or such Wholly-Owned Subsidiary on account of such ownership is not
prohibited by any Governmental Authority or by the operation of the terms of the
Organic Documents of such Person or any agreement or other instrument binding on
such Person; minus (in the case of a gain) or plus (in the case of a loss);

(f) to the extent included (or deducted) in determining such Consolidated Net
Income, non-cash gains (other than gains resulting from derivatives to the
extent the amount of commodities hedged with such derivatives exceeds the
Parent’s and its Subsidiaries’ commodities sold) and losses as a result of
changes in the fair value of derivatives; minus

(g) cash payments made during such period in respect of non-cash charges added
back in determining Consolidated EBITDA pursuant to clause (b)(iv) above for any
previous period; plus

(h) to the extent deducted in determining such Consolidated Net Income, fees and
expenses in an aggregate amount not to exceed $9,000,000 relating to the
transactions contemplated hereby; plus (in the case of a loss) or minus (in the
case of a gain)

(i) to the extent included (or deducted) in determining such Consolidated Net
Income, gain or loss arising from early extinguishment of Debt or obligations
under any Hedging Agreement; plus

(j) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any waiver or amendment of any Debt;
plus

(k) to the extent deducted in determining such Consolidated Net Income, any
premiums or similar fees paid or payable in connection with a prepayment of any
Debt; plus

 

15



--------------------------------------------------------------------------------

(l) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any Specified Disposition not to
exceed $2,000,000 in the aggregate for all Specified Dispositions.

For purposes of calculating Consolidated EBITDA for any period, if during such
period the Parent or any Subsidiary shall have consummated any Acquisition or
any Asset Disposition comprised of a Subsidiary, a business unit or a line of
business and the aggregate consideration paid or received thereunder by the
Parent and its Subsidiaries exceeded $25,000,000, Consolidated EBITDA for such
period shall be calculated after giving Pro Forma effect thereto.

Consolidated Interest Expense: means, with reference to any period, total
interest expense (including that attributable to Capital Lease obligations) of
Parent and its Subsidiaries for such period with respect to all outstanding Debt
of Parent and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedging Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for Parent and its Subsidiaries for such
period in accordance with GAAP, but excluding (a) amortization, write-off or
write-down of capitalized interest or deferred financing costs and any other
amounts of non-cash interest (including amortization of debt discount and any
accrued interest payable in kind) and (b) the accretion or accrual of discounted
liabilities during such period to the extent not paid in cash. For purposes of
calculating Consolidated Interest Expense for any period, if during such period
the Parent or any Subsidiary shall have consummated any Acquisition or any Asset
Disposition comprised of a Subsidiary, a business unit or a line of business and
the aggregate consideration paid or received thereunder by the Parent and its
Subsidiaries exceeded $25,000,000, Consolidated Interest Expense for such period
shall be calculated after giving Pro Forma effect thereto.

Consolidated Net Income: for any period, the net income of the Parent and its
Subsidiaries calculated on a consolidated basis for such period in accordance
with GAAP.

“Construction Phase” means, with respect to any Governmental Fueling Facility,
the period prior to the applicable Governmental Authority confirming in writing
that it will commence making contract payments payable by it to the Parent or
any of its Subsidiaries (or any assignee thereof) with respect to the
construction, development and/or operation of such Governmental Fueling Facility
or, if no such confirmation is provided, the commencement of such payments.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

16



--------------------------------------------------------------------------------

Continuing Directors: as of any date of determination, any member of the Board
of Directors of the Parent who (a) was a member of such Board of Directors on
the Closing Date or (b) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board at the time of such nomination or election.

Custodian: as defined in Section 12.1.1(c).

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (b) obligations of such Person
to pay the deferred purchase price of property or services (other than (i) trade
accounts payable in the Ordinary Course of Business and not past due for more
than 90 days unless being Properly Contested, (ii) deferred compensation payable
to directors, officers or employees of the Parent or any of its Subsidiaries and
(iii) any purchase price adjustment or earnout, except to the extent that the
amount payable pursuant to such purchase price adjustment or earnout is
determinable and non-contingent; (c) Capital Leases and Synthetic Leases;
(d) all obligations (contingent or otherwise) of such Person in respect of
letters of credit, bankers’ acceptances, bank guarantees, surety bonds or
similar instruments; (e) indebtedness secured by a Lien on Property now or
hereafter owned or acquired by such Person (including indebtedness arising under
conditional sales or other title retention agreements, but excluding (i) trade
accounts payable in the ordinary course of business and not past due for more
than 90 days unless being Properly Contested and (ii) customary reservations and
restrictions of title under agreements with suppliers entered into in the
Ordinary Course of Business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse (provided that if such Person
has not assumed or otherwise become liable in respect of such Debt, such Debt
shall be deemed to be in an amount equal to the lesser of the amount of such
Debt and the fair market value of the Property encumbered by such Lien); (f) all
Contingent Obligations of such Person in respect of Debt of any other Person;
and (g) all Disqualified Equity Interests.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer to the extent such Person is liable therefor as a
result thereof, unless such Debt is expressly made non-recourse to such Person.
The amount of any Capital Lease as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, to the extent otherwise constituting Debt pursuant to the
foregoing, (i) any obligations owed by the Parent or any Subsidiary to any
payment processor solely on account of such processor having satisfied
obligations of the Parent or any Subsidiary in respect of trade accounts payable
in the Ordinary Course of Business and (ii) any indemnities, undertakings,
representations or other obligations (including contingent obligations) of the
Parent and its Subsidiaries under the Existing Governmental Fueling Facility
Arrangements in respect of any Governmental Fueling Facility after the end of
the Construction Phase thereof (other than any such obligations in respect of
any contract payment (or a portion thereof) payable by the applicable
Governmental Authority that is not paid when due by such Governmental Authority
as a result of the Parent or any of its Subsidiaries failing to comply with
their obligations under any agreement between the Parent or any of its
Subsidiaries and such Governmental Authority with respect to the construction,
development or operation of such Governmental Fueling Facility), in each case,
shall not constitute “Debt”.

Debtor Relief Laws: the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the CCAA and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws
(including under corporate statutes) of the United States, Canada, states,
provinces or territories thereof or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

17



--------------------------------------------------------------------------------

Deed of Movable Hypothec: any deed of hypothec granted pursuant to the Civil
Code by a Canadian Domiciled Obligor.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent or such Borrower that such Lender will comply with
its funding obligations hereunder; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon Agent and Borrower Agent
receiving such confirmation in form and substance satisfactory to each of Agent
and Borrower Agent; or (d) has, or has a direct or indirect parent company that
has, become the subject of an Insolvency Proceeding (including reorganization,
liquidation, or appointment of a receiver, custodian, administrator or similar
Person by the Federal Deposit Insurance Corporation or any other regulatory
authority); provided, however, that a Lender shall not be a Defaulting Lender
solely by virtue of a Governmental Authority’s ownership of an equity interest
in such Lender or parent company unless the ownership provides immunity for such
Lender from jurisdiction of courts within the United States or from enforcement
of judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements.

Deposit Account: (i) any “deposit account” as such term is defined in Article 9
of the UCC and in any event shall include all accounts and sub-accounts relating
to any of the foregoing and (ii) with respect to any such Deposit Account
located outside of the U.S., any bank account with a deposit function.

Deposit Account Control Agreement: control agreement reasonably satisfactory to
Agent executed by an institution maintaining a Deposit Account for an Obligor,
to perfect Agent’s Lien or otherwise grant control to Agent on such account.

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

Designated Obligations: all Obligations of the Borrowers with respect to
(1) principal and interest under the Loans, (2) unreimbursed drawings under
Letters of Credit and interest thereon, and (3) fees under Section 3.2.

Dilution Percent: the percent, determined for the U.S. Borrowers’ or the
Canadian Domiciled Obligors’ (as applicable) most recent trailing twelve month
period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts of such Persons, divided by (b) total gross revenues of such Persons.

Disqualified Equity Interest: with respect to any Person, any Equity Interest or
Equity Interest Equivalent in such Person that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event or condition:

 

  (a) matures or is mandatorily redeemable (other than solely for Equity
Interests or Equity Interest Equivalents in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests or Equity Interest Equivalents), whether pursuant to a sinking
fund obligation or otherwise;

 

18



--------------------------------------------------------------------------------

  (b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Debt or Equity Interests or Equity Interest Equivalents
(other than solely for Equity Interests or Equity Interest Equivalents in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

 

  (c) is redeemable (other than solely for Equity Interests or Equity Interest
Equivalents in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests or Equity
Interest Equivalents) or is required to be repurchased by the Parent or any
Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the Maturity Date; provided that (i) an Equity
Interest or Equity Interest Equivalent in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest or
Equity Interest Equivalent upon the occurrence of an “asset sale” or a “change
of control” (or similar event, however denominated) shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Obligations under the
Loan Documents (other than Unasserted Contingent Obligations) and the
termination or expiration of all the Commitments and (ii) an Equity Interest or
Equity Interest Equivalent in any Person that is issued to any employee or to
any plan for the benefit of employees or by any such plan to such employees
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by such Person or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

Document: as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Obligor, a “document of title” as defined in the PPSA) or any
other Applicable Law, as applicable.

Dollar Equivalent: on any date, with respect to any amount denominated in U.S.
Dollars, such amount in U.S. Dollars, and with respect to any stated amount in a
currency other than U.S. Dollars, the amount of U.S. Dollars that Agent
determines (which determination shall be conclusive and binding absent manifest
error) would be necessary to be sold on such date at the applicable Spot Rate to
obtain the stated amount of the other currency.

Dominion Account: with respect to (a) the Canadian Domiciled Obligors, each
Canadian Dominion Account and (b) the U.S. Domiciled Obligors, each U.S.
Dominion Account.

Eligible Accounts: the Canadian Eligible Accounts and/or U.S. Eligible Accounts,
as the context requires.

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) a financial institution approved by Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within five (5) Business Days after notice of the
proposed assignment) and Agent that extends revolving credit facilities of this
type in its Ordinary Course of Business; or (c) during an Event of Default, any
Person not described under clauses (a) or (b) above and acceptable to Agent in
its discretion.

Eligible Unbilled Accounts: the Canadian Eligible Unbilled Accounts and/or U.S.
Eligible Unbilled Accounts, as the context requires.

 

19



--------------------------------------------------------------------------------

Enforcement Action: any action after the occurrence of an Event of Default to
enforce any Obligations (other than Secured Bank Product Obligations) or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors, setoff
or recoupment, credit bid, action in an Obligor’s Insolvency Proceeding or
otherwise).

Environmental Claim: any allegation, notice of violation, action, lawsuit,
claim, demand, judgment, order or proceeding by any Governmental Authority or
any Person for liability or damage, including, without limitation, personal
injury, property damage, contribution, indemnity, direct or consequential
damages, damage to the environment, nuisance, pollution, or contamination, or
for fines, penalties, fees, costs, expenses or restrictions in each case arising
under or otherwise related to an obligation under Environmental Law.

Environmental Laws: Applicable Laws (including, in each case to the extent
legally binding, programs, permits and guidance promulgated by regulators)
relating to public health (other than occupational safety and health regulated
by OSHA) or the protection or pollution of the environment, including CERCLA,
RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Permit: any permit, license, order, approval or other
authorization by any Governmental Authority under any Environmental Law.

Environmental Release: a release as defined in CERCLA or as defined under any
other Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest; provided that
Equity Interests shall not include any Debt that is convertible or exchangeable
into Equity Interests of any Person.

Equity Interest Equivalents: all securities convertible into or exchangeable for
Equity Interests and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable; provided that Equity Interest Equivalents shall not
include any Debt that is convertible or exchangeable into Equity Interests of
any Person.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate: any trade or business (whether or not incorporated) that,
together with an Obligor, is treated as a single employer within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code or Section 302 of
ERISA).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is, or is

 

20



--------------------------------------------------------------------------------

expected to be, in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, the commencement of proceedings by the PBGC to terminate any
Pension Plan or Multiemployer Plan or an event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (e) the determination that any Pension Plan or
Multiemployer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA) or in critical or
endangered status (within the meaning of Section 432 of the Code or Section 305
of ERISA); or (f) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Obligor or ERISA Affiliate.

Event of Default: as defined in Section 11.1.

Excepted Liens:

(a) Liens for Taxes, assessments or governmental charges or levies on Property
if the same shall not at the time be delinquent, or are being Properly
Contested;

(b) Liens imposed by law (other than Liens for Taxes and Liens imposed by ERISA
or the PBA), or arising by operation of law, including, without limitation,
carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s, and other
similar liens arising in the Ordinary Course of Business which secure payment of
obligations not more than thirty (30) days past due or which are being Properly
Contested;

(c) Liens incurred and pledges or deposits made in the Ordinary Course of
Business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA or the PBA;

(d) Liens incurred and pledges or deposits made in connection with the
performance of bids and leases (other than Debt), statutory obligations and
other obligations of a like nature incurred in the Ordinary Course of Business;

(e) easements, rights-of-way, restrictions and other similar encumbrances, and
other minor defects or irregularities in title evidenced by a survey, affecting
Real Estate which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(f) Liens arising out of, or appeal bonds in respect of, judgments or awards
that do not constitute an Event of Default under Section 11.1.6;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Debt (other than cash collateral
provided to The Bank of Nova Scotia for the purposes of collateralizing
obligations of the type referred to in Section 10.2.2(l) and commercial credit
or purchase card services provided by The Bank of Nova Scotia, in each case so
long as The Bank of Nova Scotia is providing such services) and are not subject
to restrictions on access by the Parent or any of its Subsidiaries in excess of
those required by applicable banking regulations;

 

21



--------------------------------------------------------------------------------

(h) Liens arising by virtue of the UCC or PPSA financing statement filings (or
similar filings under applicable law) regarding (i) operating leases entered
into by the Parent or any of its Subsidiaries in the Ordinary Course of Business
or (ii) perfection of the acquiror’s or transferee’s interest in assets that
have been sold, transferred or otherwise disposed of in compliance with
Section 10.2.4 and arising only upon consummation thereof;

(i) any interest of title of a lessor or sublessor under, and Liens arising from
the UCC or PPSA financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases not
prohibited under this Agreement;

(j) licenses, sublicenses, leases or subleases entered into in the Ordinary
Course of Business that do not interfere in any material respect with the
business of the Parent and its Subsidiaries; and

(k) Liens in favor of customs and revenue Governmental Authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business.

Excess Availability: as of any date of determination, an amount equal to the sum
of Canadian Availability and U.S. Availability.

Exchange Act: the United States Securities and Exchange Act of 1934.

Excluded Canadian Property: with respect to any Canadian Domiciled Obligor:

(a) (i) any lease, license or other agreement to which a Canadian Domiciled
Obligor is a party or any of its rights or interests thereunder to the extent
and for so long as the grant of a Lien thereon by such Obligor shall constitute
or result in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract or agreement, and (ii) any Property
subject to a purchase money security interest to the extent and for so long as
the terms of the agreement governing such security interest prohibit or make
void or unenforceable the grant of a Lien thereon by such Obligor, in each case
except to the extent any of the foregoing is rendered ineffective, or is
otherwise unenforceable, pursuant to Section 40(4) of the PPSA or any other
Applicable Law;

(b) any Property to the extent and for so long as the grant of a Lien thereon by
any Canadian Domiciled Obligor is prohibited or made void or unenforceable
pursuant to Applicable Law;

(c) any leasehold interests in Real Estate or any other rights or interests to
any leased Real Estate;

(d) any rights or interests in any owned Real Estate;

(e) any Equity Interests or Equity Interest Equivalents of any Person that is
not a Subsidiary of the Parent to the extent a lien on such Equity Interests or
Equity Interest Equivalents is prohibited by such Person’s Organic Documents;
and

(f) intent to use trademark applications;

provided that, in any event, the proceeds received by any Canadian Domiciled
Obligor from the sale, transfer or other disposition of any Excluded Canadian
Property shall only constitute Excluded Canadian Property if such proceeds meet
any of the requirements set forth in clauses (a) through (f) above.

 

22



--------------------------------------------------------------------------------

Excluded Property: the Excluded Canadian Property and/or Excluded U.S. Property,
as the context requires.

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. withholding Taxes and
Canadian withholding Taxes imposed on amounts payable to or for the account of a
Lender with respect to its interest in a Loan or Commitment pursuant to a law in
effect when the Lender acquires such interest (except pursuant to an assignment
request by Borrower Agent under Section 13.4) or changes its Lending Office,
except in each case amounts with respect to such Taxes that were payable to its
assignor immediately prior to such assignment or to the Lender immediately prior
to its change in Lending Office; (c) Taxes attributable to a Recipient’s failure
to comply with Section 5.9; and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA.

Excluded U.S. Property: with respect to any U.S. Domiciled Obligor:

(a) any Governmental Fueling Facility;

(b) (i) any lease, license or other agreement to which a U.S. Domiciled Obligor
is a party or any of its rights or interests thereunder to the extent and for so
long as the grant of a Lien thereon by such Obligor shall constitute or result
in a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract or agreement, and (ii) any Property subject to a
purchase money security interest to the extent and for so long as the terms of
the agreement governing such security interest prohibit or make void or
unenforceable the grant of a Lien thereon by such Obligor, in each case except
to the extent any of the foregoing is rendered ineffective, or is otherwise
unenforceable, pursuant to Section 9-406, 9-407, 9-408, or 9-409 of the UCC or
any other Applicable Law;

(c) any property to the extent and for so long as the grant of a Lien thereon by
any U.S. Domiciled Obligor is prohibited or made void or unenforceable pursuant
to Applicable Law;

(d) any leasehold interests in Real Estate or any other rights or interests to
any leased Real Estate;

(e) any rights or interests in any owned Real Estate;

(f) any Equity Interests or Equity Interest Equivalents of any Person that is
not a Wholly-Owned Subsidiary of the Parent to the extent a lien on such Equity
Interests or Equity Interest Equivalents is prohibited by such Person’s Organic
Documents;

 

23



--------------------------------------------------------------------------------

(g) any Voting Stock of any Subsidiary of the Parent that is an Excluded U.S.
Subsidiary or is a CFC, except to the extent such Voting Stock does not exceed
65% of all Voting Stock outstanding of such Subsidiary; and

(h) intent to use trademark applications;

provided that, in any event, the proceeds received by any U.S. Domiciled Obligor
from the sale, transfer or other disposition of any Excluded U.S. Property shall
only constitute Excluded U.S. Property if such proceeds meet any of the
requirements set forth in clauses (a) through (h) above.

Excluded U.S. Subsidiary: (a) any U.S. Subsidiary that is a Subsidiary of a CFC;
and (b) any U.S. Subsidiary that is a disregarded entity and substantially all
of the assets of which consist of the Equity Interests of one or more CFCs.

Existing Credit Agreement: that certain Credit Agreement dated as of June 30,
2010, as amended and restated on November 8, 2012, among Holdings, as borrower,
the Parent and certain Subsidiaries, as guarantors, the lenders party thereto
and Credit Agricole Corporate and Investment Bank, as administrative agent,
collateral agent and issuing bank.

Existing Governmental Fueling Facility Arrangements: means the Master Purchase
Agreement dated as of June 15, 2012, between Willbros Government Services and HA
WG Funding LLC, together with all agreements, assignments, schedules,
certificates and other documents or instruments relating thereto, in each case,
as the same may be amended, supplemented, extended, renewed, replaced, or
otherwise modified from time to time, and any similar arrangements with respect
to any Governmental Fueling Facility (whether or not with the same parties).

Extending Lenders: as defined in Section 14.21.

Extension Agreement: as defined in Section 14.21.

Extension Offer: as defined in Section 14.21.

Extension Permitted Amendment: an amendment to this Agreement and the other Loan
Documents, effected in connection with an Extension Offer pursuant to
Section 14.21, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable), provided that such Extended Loans and
Extended Commitments shall be on the same terms as the other Loans and
Commitments until the Maturity Date applicable to Loans of all non-extending
Lenders.

Extension Request Class: as defined in Section 14.21.

Extraordinary Expenses: all reasonable and documented out-of-pocket costs,
expenses or advances that Agent may incur during a Default or Event of Default,
or during the pendency of an Insolvency Proceeding of an Obligor, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims, other than any such action, arbitration or
other proceeding in respect of which an Obligor does not have an indemnity
obligation

 

24



--------------------------------------------------------------------------------

under Section 14.2; (c) the exercise of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice, or similar guidance issued by the Internal Revenue Service),
any agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Sections of the Code (together with any law implementing such
agreements).

FCPA: the United States Federal Corrupt Practices Act of 1977.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter: the fee letter agreement among Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Willbros Group, Inc. dated as of July 2, 2013.

Financial Administration Act: Financial Administration Act (Canada) and all
regulations and schedules thereunder.

Financial Officer: for any Person means the Chief Financial Officer, Treasurer
or other senior financial officer of such Person.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of the Parent and Subsidiaries for accounting and
tax purposes, ending on December 31st of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the period of twelve (12) consecutive calendar
months most recently reported, of (a) (i) Consolidated EBITDA minus (ii) the sum
of Capital Expenditures (except Capital Expenditures (A) financed with Borrowed
Money (other than Loans), (B) made to restore, replace or rebuild assets subject
to casualty or condemnation events to the extent made with the proceeds of
insurance or condemnation awards, (C) to the extent made with the proceeds of
Asset Dispositions, (D) constituting an Acquisition permitted hereunder or
(E) relating to discontinued operations (as determined in accordance with GAAP))
and cash income taxes (other than cash income taxes relating to discontinued
operations (as determined in accordance with GAAP)) to (b) the sum of
(i) Consolidated Interest Expense payable in cash, (ii) Restricted Payments made
in cash, and (iii) scheduled cash principal payments made on Borrowed Money
(other than refinancing at maturity with the proceeds of other Borrowed Money).

 

25



--------------------------------------------------------------------------------

Floating Rate Loan: a Base Rate Loan or a Canadian Prime Rate Loan.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Government Scheme or Arrangement: as defined in Section 9.1.16(f).

Foreign Lender: (a) with respect to each U.S. Borrower, each Lender or Issuing
Bank that is not a U.S. Person, and (b) with respect to Canadian Borrower, each
Lender or Issuing Bank that is resident or organized under the laws of a
jurisdiction other than Canada (or any province or territory thereof).

Foreign Plan: as defined in Section 9.1.16(f).

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

FSCO: The Financial Services Commission of Ontario or like body in Canada or in
any other province or territory or jurisdiction of Canada with whom a Canadian
Pension Plan or Canadian Multi-Employer Plan is required to be registered in
accordance with Applicable Law and any other Governmental Authority succeeding
to the functions thereof.

Full Payment: with respect to any Obligations, (a) if such Obligations are not
inchoate or contingent in nature, the full cash payment thereof, including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); and (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral, provided that no such
action shall be required with respect to any Unasserted Contingent Obligations).
No Loans shall be deemed to have been paid in full unless all Commitments
related to such Loans have terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Domiciled Obligor, an “intangible” as defined in the
PPSA) or any other Applicable Law, as applicable.

Global Intercompany Note: the Global Intercompany Note among Parent and its
Subsidiaries dated as of even date herewith, as the same may be amended,
supplemented or otherwise modified from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, provincial, municipal,
foreign or other governmental department, agency, authority, body, commission,
bureau, court, tribunal, instrumentality, political subdivision, central bank,
corporation, regulatory or self-regulatory organization or other entity or
officer exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions for any governmental, judicial,
investigative, regulatory or self-regulatory authority (including any
supra-national bodies such as the European Union or European Central Bank), in
each case whether it is or is not associated with Canada, the United States or
any state, province, district or territory thereof, or any other foreign entity
or government.

 

26



--------------------------------------------------------------------------------

Governmental Fueling Facility: any fuel storage and dispensing facility
constructed, developed, owned or operated by the Parent or any of its U.S.
Subsidiaries that is located on the Real Estate owned by any Governmental
Authority (including all equipment and related services, and all accessories,
accessions, enhancements and augmentations thereto), together with any agreement
between the Parent or any of its U.S. Subsidiaries and any Governmental
Authority relating thereto, including any Real Estate lease agreement, any
service agreement and any operations and maintenance agreement, and all rights
and interests of the Parent or any of its U.S. Subsidiaries under any of the
foregoing and all proceeds thereof; provided that such agreements provide for
the reimbursement, directly or indirectly, by the applicable Governmental
Authority of expenditures in connection with the construction, development
and/or operation and maintenance of such facility.

Guarantor Payment: as defined in Section 5.10.3(b).

Guarantors: Canadian Facility Guarantors and U.S. Facility Guarantors.

Guaranty: each guaranty agreement (including this Agreement) executed by a
Guarantor in favor of Agent.

Hazardous Material: (a) any petroleum products or byproducts and all other
hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code, including any agreement relating to any swap, cap, floor,
collar, option or forward, or combination thereof or similar transaction, with
respect to interest rate, foreign exchange, currency, commodity, credit or
equity risk.

Holdings: as defined in the preamble hereto.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment made by or on account of an Obligor of an Obligation (other than
any Secured Bank Product Obligations); and (b) to the extent not otherwise
described in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Information: as defined in Section 14.12.

InfrastruX: InfrastruX Group, LLC, a Delaware limited liability company.

Initial U.S. Borrowers: as defined in the preamble to this Agreement.

Interim Financial Statements: (a) the unaudited consolidated balance sheet of
the Parent and its Subsidiaries as of the Fiscal Quarter ending March 31, 2013,
together with the related consolidated statements of operations and cash flows
of the Parent and its Subsidiaries, including the notes thereto, and (b) an
interim balance sheet and income statement for the Parent and its Subsidiaries
as of and for the month ended May 31, 2013.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under any Debtor Relief
Law; (b) the appointment of a receiver, manager, controller, interim

 

27



--------------------------------------------------------------------------------

receiver, receiver and manager, trustee (including any trustee in bankruptcy),
custodian, conservator, administrator, examiner, sheriff, monitor, assignee,
liquidator, provisional liquidator, sequestrator, administrative receiver,
judicial manager, statutory manager or similar officer or fiduciary for such
Person or any part of its Property; or (c) an assignment or trust mortgage for
the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intercreditor Agreement: that certain Intercreditor Agreement dated as of the
Closing Date, among the Parent, the other U.S. Obligors, Bank of America, N.A.,
as agent for the ABL Secured Parties (as defined therein), and JPMorgan Chase
Bank, N.A., as agent for the Term Loan Secured Parties (as defined therein), as
the same may be amended, supplemented or otherwise modified from time to time.

Interest Period: as defined in Section 3.1.4.

Interest Period Loan: a LIBOR Loan or a Canadian BA Rate Loan.

Inventory: as defined in the UCC or the PPSA, as applicable, including all goods
intended for sale, lease, display or demonstration; all goods provided under a
contract for services; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, transformation, printing, packing, shipping, advertising, sale,
lease or furnishing of such goods, or otherwise used or consumed in an Obligor’s
business (but excluding Equipment).

Investment: for any Person: (a) the purchase or acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests, Equity
Interest Equivalents, Debt or other securities of any other Person (including
any capital contribution); (b) the making of any deposit with, or advance, loan
or other extension of credit to, any other Person; or (c) the entering into of
any guarantee of, or other Contingent Obligation with respect to, Debt of any
other Person; provided that, to the extent otherwise included therein, the term
“Investment” shall not include any purchase of inventory, supplies or equipment
made by such Person on behalf of any customer of such Person in the Ordinary
Course of Business. The amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the values
of such Investment.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

IRS: the United States Internal Revenue Service.

Issuing Bank: the Canadian Issuing Bank and/or a U.S. Issuing Bank, as the
context requires.

Issuing Bank Indemnitees: Canadian Issuing Bank Indemnitees and/or U.S. Issuing
Bank Indemnitees, as the context requires.

Judgment Currency: as defined in Section 1.5.2.

LC Conditions: Canadian LC Conditions and/or U.S. LC Conditions, as the context
requires.

LC Documents: any of the Canadian LC Documents and/or the U.S. LC Documents, as
the context requires.

 

28



--------------------------------------------------------------------------------

LC Obligations: the Canadian LC Obligations and/or the U.S. LC Obligations, as
the context requires.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including the U.S.
Swingline Lender, the Canadian Swingline Lender and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance or
pursuant to Section 2.1.7 or 2.1.8, other than any such Person that ceases to be
a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit Sublimit: $100,000,000.

Letters of Credit: Canadian Letters of Credit and/or U.S. Letters of Credit, as
the context requires.

LIBOR: for any Interest Period, the per annum rate of interest (rounded up, if
necessary, to the nearest 1/8th of 1%) determined by Agent at approximately
11:00 a.m. (London time) two Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (a) the
British Bankers Association LIBOR Rate or successor thereto if such association
is no longer making such rate available, as published by Reuters (or other
commercially available source designated by Agent); or (b) if the rate described
in clause (a) is unavailable for any reason, the interest rate at which Dollar
deposits in the approximate amount of the Loan would be offered by Agent’s
London branch to major banks in the London interbank Eurodollar market.

LIBOR Loan: a Loan that bears interest based on LIBOR.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including such interest in the form of any lien, security
interest, pledge, hypothecation, assignment, statutory trust, deemed trust,
privilege, charge, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception or
encumbrance, whether statutory, based on common law, contract or otherwise, and
including any conditional sale, any retention of title or any other title
retention agreement, reservation of ownership or any lease in the nature
thereof.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; and (c) for
any Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request.

Loan: a loan made pursuant to Section 2.1, and any Swingline Loan, Overadvance
Loan or Protective Advance.

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

29



--------------------------------------------------------------------------------

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Local Time: with respect to (a) U.S. Revolver Loans, Central time in the United
States and (b) Canadian Revolver Loans, prevailing time in Toronto, Ontario,
Canada.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole; (b) has impaired or could reasonably be expected
to impair, in each case in any material respect, the ability of the Obligors to
perform their obligations under the Loan Documents, including repayment of any
Obligations; (c) has impaired or could reasonably be expected to impair, in each
case in any material respect, the enforceability of the Loan Documents or the
rights and remedies of Agent and the Lenders under the Loan Documents; or
(d) has or could reasonably be expected to have a material adverse effect on a
material portion of the Collateral or the validity or priority of the Agent’s
Liens thereon.

Material Contract: any agreement or arrangement to which a Parent or any
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Debt in an aggregate amount of $10,000,000 or more. The
Oncor MSA is a Material Contract hereunder.

Material Subsidiary: any Subsidiary of the Parent that is a Canadian Subsidiary
or U.S. Subsidiary (other than any Excluded U.S. Subsidiary) (a) the net book
value of the assets of which is at least $5,000,000 or (b) the revenues
(excluding any intercompany revenues) of which equal to $10,000,000 or more for
the most recent period of four consecutive Fiscal Quarters of the Parent for
which financial statements have been delivered pursuant to Section 10.1.6(a) or
10.1.6(b) (or, prior to the first delivery of any such financial statements,
four consecutive Fiscal Quarters of the Parent most recently ended prior to the
Closing Date); provided that if (i) the combined book value of the assets of the
Canadian Subsidiaries and the U.S. Subsidiaries (other than any Excluded U.S.
Subsidiaries) that would not constitute Material Subsidiaries pursuant to the
foregoing provisions of this definition exceeds $25,000,000 or (ii) the combined
revenues (excluding any intercompany revenues) of the Canadian Subsidiaries and
the U.S. Subsidiaries (other than any Excluded U.S. Subsidiaries) that would not
constitute Material Subsidiaries pursuant to the foregoing provisions of this
definition exceed $40,000,000 for any such most recent period of four
consecutive Fiscal Quarters, then one or more of such excluded Subsidiaries
shall be deemed to be Material Subsidiaries for purposes of Section 10.1.10 in
descending order based on the book value of their assets until such excess shall
have been eliminated.

Maturity Date: August 7, 2018.

Maximum Facility Amount: $225,000,000.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

30



--------------------------------------------------------------------------------

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Parent or a Subsidiary
in cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Loans, in form reasonably satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as Canadian BA Rate Loans or LIBOR Loans, in form reasonably satisfactory to
Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower and each Guarantor.

Obligor Group: a group consisting of Canadian Facility Obligors or U.S. Facility
Obligors, as the context requires.

Obligor Group Obligations: with respect to (a) Canadian Borrower and the other
Canadian Facility Obligors, the Canadian Facility Obligations, and (b) the U.S.
Borrowers and the other U.S. Facility Obligors, the U.S. Facility Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Oncor MSA: the Master Services Agreement dated as of June 12, 2008, between
InfrastruX and Oncor Electric Delivery Company LLC, a Delaware limited liability
company, as amended, supplemented or otherwise modified from time to time.

Ordinary Course of Business: the ordinary course of business of Parent and its
Subsidiaries, undertaken in good faith and consistent with Applicable Law and
past practices or practices for companies similarly situated.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, continuation or amalgamation, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum or articles of association,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

 

31



--------------------------------------------------------------------------------

Other Agreement: each LC Document, fee letter (including the Fee Letter), Lien
Waiver, Intercreditor Agreement, Borrowing Base Certificate, Compliance
Certificate or other note, document, instrument or agreement (other than this
Agreement or a Security Document) now or hereafter delivered by an Obligor to
Agent or a Lender in connection with any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4).

Overadvance: a Canadian Overadvance and/or U.S. Overadvance, as the context
requires.

Overadvance Loan: a Canadian Overadvance Loan and/or U.S. Overadvance Loan, as
the context requires.

Parent: as defined in the preamble to this Agreement.

Participant: as defined in Section 13.2.1.

Participant Register: as defined in Section 13.2.3.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

PBA: the Pension Benefits Act (Ontario) or any other Canadian federal or
provincial or territorial pension benefit standards legislation pursuant to
which any Canadian Pension Plan or Canadian Multi-Employer Plan is required to
be registered.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Perfection Certificate: (i) the Perfection Certificate executed by Parent dated
as of the Closing Date, and (ii) the Perfection Certificate executed by the
Canadian Domiciled Obligors dated as of the Closing Date.

Permitted Asset Disposition: an Asset Disposition that is permitted under
Section 10.2.4.

 

32



--------------------------------------------------------------------------------

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (d) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Property permitted hereunder; (e) arising under the Loan
Documents; or (f) arising from guarantees of the Parent or any Subsidiary in
respect of Debt of the Parent or any Wholly-Owned Subsidiary that was otherwise
permitted to be incurred under Section 10.2.2 (both as to the obligor under such
Debt and as if the guarantor had incurred such Debt directly).

Permitted Discretion: a determination made by Agent in the exercise, in good
faith, of its reasonable business judgment (from the perspective of a secured,
asset-based lender).

Permitted Lien: as defined in Section 10.2.1.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Platform: as defined in Section 14.3.3.

Pledged Collateral: as defined in Section 7.3.1.

Pledged Debt: as defined in Section 7.3.1.

Pledged Equity Interests: as defined in Section 7.3.1.

PPSA: the Personal Property Security Act (Alberta), (or any successor statute)
and the regulations thereunder; provided, however, if validity, perfection and
effect of perfection and non-perfection and opposability of Agent’s security
interest in and Lien on any Canadian Facility Collateral of any Canadian
Domiciled Obligor are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code) in such other jurisdiction for the
purposes of the provisions hereof relating to such validity, perfection, and
effect of perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

Proceeds of Crime Act: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

Process Agent: as defined in Section 14.15.3.

Pro Forma: with respect to all pro forma computations permitted to be made
hereunder giving effect to any Acquisition, Asset Disposition or other
transaction, such pro forma computations (i) shall be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computations made
hereunder to determine whether such Acquisition, Asset Disposition or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of twelve (12) consecutive calendar months ending with the most recent month for
which financial statements shall have been delivered pursuant to
Section 10.1.6(c) and, to the extent applicable, to the historical earnings and
cash flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Debt,

 

33



--------------------------------------------------------------------------------

all in accordance with Article 11 of Regulation S-X under the Securities Act and
(ii) in the case of any Acquisition may, subject to Agent’s approval of the
amount thereof, reflect pro forma adjustments for cost savings and synergies
(net of continuing associated expenses) to the extent such cost savings and
synergies are factually supportable and have been realized or are reasonably
expected to be realized within 365 days following such Acquisition; provided
that (A) in the case of any such pro forma computation made pursuant to the
final paragraph of the definition of the term “Consolidated EBITDA”, the Parent
shall have delivered to Agent a certificate of a Financial Officer of the Parent
setting forth, in reasonable detail, the pro forma computations made and, in the
case of any such computation reflecting any such cost savings and synergies,
certifying that such cost savings and synergies meet the requirements set forth
in clause (ii) above, together with reasonably detailed evidence in support
thereof, and (B) if any cost savings and synergies included in any pro forma
calculations based on the expectation that such cost savings or synergies will
be realized within 365 days following such Acquisition shall at any time cease
to be reasonably expected to be so realized within such period, then on and
after such time pro forma calculations required to be made hereunder shall not
reflect such cost savings or synergies.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Borrower Group
Commitment to a Borrower Group by the aggregate outstanding Borrower Group
Commitments of all Lenders to such Borrower Group; or (b) following termination
of such Borrower Group Commitments, by dividing the amount of such Lender’s
Loans and LC Obligations to members of such Borrower Group by the aggregate
outstanding Loans and LC Obligations of all Lenders to members of such Borrower
Group or, if all Loans and LC Obligations to members of such Borrower Group have
been paid in full and/or Cash Collateralized, by dividing such Lender’s and its
Affiliates’ remaining Obligations to members of such Borrower Group by the
aggregate remaining Obligations of all Lenders and their respective Affiliates
to such Borrower Group.

Projections: the Parent’s forecasted consolidated (a) balance sheets, (b) profit
and loss statements, (c) cash flow statements and (d) capitalization statements
as of the end of or for Fiscal Years 2014 through 2018, and for each of the
remaining Fiscal Quarters of 2013, together with appropriate supporting details
and a statement of underlying assumptions.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings diligently pursued; (c) appropriate reserves have
been established to the extent required under GAAP; (d) non-payment of such
obligation pending such contest could not reasonably be expected to have a
Material Adverse Effect, nor reasonably be expected to result in forfeiture or
sale of any Collateral of the Obligor pending such contest; and (e) no Lien is
imposed on assets of the Obligor, unless such Lien is a Permitted Lien; and
(f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real
(immovable), personal (movable) or mixed, or tangible (corporeal) or intangible
(incorporeal).

Protective Advances: Canadian Protective Advances and/or U.S. Protective
Advances, as the context requires.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

34



--------------------------------------------------------------------------------

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Reallocation: as defined in Section 2.1.8(a).

Reallocation Consent: as defined in Section 2.1.8(b).

Reallocation Date: as defined in Section 2.1.8(a).

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation
(other than any Secured Bank Product Obligations).

Refinancing Conditions: the following conditions for any Debt that is an
extension, renewal or a refinancing of any other Debt: (a) it is in an aggregate
principal amount that does not exceed the principal amount of the Debt being
extended, renewed or refinanced (except to the extent of accrued interest, any
prepayment premiums and fees and expenses relating to such extension, renewal or
refinancing); (b) it has a final maturity no sooner than, and a weighted average
life to maturity no less than the Debt being extended, renewed or refinanced;
(c) it is subordinated to the Obligations at least to the same extent as the
Debt being extended, renewed or refinanced; (d) the representations, covenants
and defaults applicable to it, taken as a whole, are not materially less
favorable to Parent and its Subsidiaries than the representations, covenants and
defaults of the Debt being extended, renewed or refinanced; (e) no additional
Lien is granted to secure it (other than (i) Liens that pursuant to the terms of
the Debt being extended, renewed or refinanced would have been required to
secure it or (ii) in the case of any Term Debt, Liens on assets constituting
Collateral of U.S. Domiciled Obligers or Liens on interests in any owned Real
Estate); (f) no additional Person is obligated on such Debt (other than (i) any
Subsidiary (including any after-acquired or established Subsidiary) that
pursuant to the terms of the Debt being extended, renewed or refinanced, would
have been required to become an obligor thereunder or (ii) in the case of any
Term Debt, any Subsidiary that is a U.S. Domiciled Obligor); and (g) upon giving
effect to it, no Default or Event of Default exists.

Register: as defined in Section 13.3.4.

Release: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure, facility or fixture.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Borrower Group Lenders: at any date of determination thereof, Lenders
holding Borrower Group Commitments to a Borrower Group representing more than
50% of (a) the aggregate Borrower Group Commitments to such Borrower Group; or
(b) following termination of such Borrower Group Commitments, the aggregate
outstanding Loans and LC Obligations owing by such Borrower Group or, if all
Loans and LC Obligations have been satisfied by Full Payment thereof, the
aggregate remaining Obligations of such Borrower Group; provided, that if there
are only two Lenders holding Borrower Group Commitments to such Borrower Group
(for this purpose counting a Lender and its Affiliates that are also Lenders as
one Person), then “Required Borrower Group Lenders” shall mean all Lenders to
such Borrower Group; provided, further, that Commitments, Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation, but any related Fronting Exposure shall be deemed
held as a Loan or LC Obligation by the Lender that funded the applicable Loan or
issued the applicable Letter of Credit.

 

35



--------------------------------------------------------------------------------

Required Lenders: two or more Lenders holding more than 50% of (a) the aggregate
outstanding Commitments; or (b) following termination of the Commitments, the
aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been satisfied by Full Payment thereof, the aggregate remaining
Obligations; provided, that Commitments, Loans and other Obligations held by a
Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a Loan or
LC Obligation by the Lender that funded the applicable Loan or issued the
applicable Letter of Credit; provided, further that for purposes of determining
the number of Lenders hereunder, a Lender and its Affiliates that are also
Lenders shall be treated as one Person.

Responsible Officer: (a) with respect to any Person that is a corporation, such
Person’s Chief Executive Officer, President, Chief Financial Officer, Treasurer
or Vice President, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership, limited partnership or a limited liability partnership, a
Responsible Officer of such Person’s general partner or partners.

Restricted Payment: (a) the declaration or making by the Parent or any
Subsidiary of any dividend or other distribution (whether in cash, securities or
other Property) with respect to any Equity Interest or Equity Interest
Equivalent of such Person; and (b) any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests or Equity Interest Equivalent in the Parent or any
Subsidiary.

Revolver Commitment Increase: as defined in Section 2.1.7.

Revolver Facilities: the facilities established pursuant to this Agreement under
the U.S. Revolver Commitments and the Canadian Revolver Commitments, and
“Revolver Facility” means any one of such Revolver Facilities.

Revolver Usage: Canadian Revolver Usage or U.S. Revolver Usage, as the context
requires.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of McGraw-Hill
Financial, Inc. and any successor thereto.

Sanction: any international economic sanction administered or enforced by the
United States government (including OFAC), the Canadian government, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

Sale and Leaseback Transaction: a transaction or series of transactions pursuant
to which the Parent or any Subsidiary shall sell or transfer to any Person
(other than the Parent or a Subsidiary) any Property, whether now owned or
hereafter acquired, and, as part of the same transaction or series of
transactions, the Parent or such Subsidiary shall rent or lease as lessee, or
similarly acquire the right to possession or use of, such Property.

SEC: the Securities and Exchange Commission, and any successor entity.

 

36



--------------------------------------------------------------------------------

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided that Secured Bank Product Obligations of
an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
reasonably satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.

Secured Parties: Canadian Facility Secured Parties, U.S. Facility Secured
Parties and Secured Bank Product Providers.

Securities Account Control Agreement: control agreement reasonably satisfactory
to Agent executed by an institution maintaining a Securities Account for an
Obligor, to perfect Agent’s Lien or otherwise grant control to Agent on such
account.

Securities Accounts: all present and future “securities accounts” (as defined in
Article 8 of the UCC or the PPSA, as applicable), including all monies,
“uncertificated securities,” “securities entitlements” and other “financial
assets” (as defined in Article 8 of the UCC or the PPSA, as applicable)
contained therein.

Security Documents: this Agreement, any Guaranty, the Canadian Security
Agreement, IP Assignments, Deposit Account Control Agreements, Securities
Account Control Agreements and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any Obligations
(other than documents, instruments and agreements solely with Secured Bank
Product Providers for the purposes of securing their Secured Bank Product
Obligations).

Settlement Report: a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.

Solidary Claim: as defined in Section 12.1.1(b).

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code and is not an “insolvent person” within the meaning of the
Bankruptcy and Insolvency Act (Canada); and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.

 

37



--------------------------------------------------------------------------------

Specified Disposition: any disposition of any of the Subsidiaries (or any of
their assets) previously identified by the Parent to Agent prior to the Closing
Date.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10.3).

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance, whether or not then effective, that is provided
by the terms of the Letter of Credit or related LC Documents.

Stockholders’ Equity: as of any date of determination, consolidated
stockholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

Subsidiary: (a) any entity more than 50% of whose voting securities or Equity
Interests is owned by Parent (including indirect ownership through other
entities in which Parent directly or indirectly owns more than 50% of the voting
securities or Equity Interests) and (b) any Person the accounts of which would
be consolidated with those of the Parent in the Parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date and.

Supplemental Perfection Certificates: perfection certificate supplements in the
forms of Exhibits E-1 and E-2 or any other form reasonably satisfactory to
Agent, signed by a Responsible Officer of the Parent or the Canadian Domiciled
Obligors, as applicable.

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swap Termination Value: in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Hedging Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Agreements (which may include a Lender or any Affiliate
of a Lender).

Swingline Lender: Canadian Swingline Lender and/or U.S. Swingline Lender, as the
context requires.

Swingline Loan: Canadian Swingline Loans and/or U.S. Swingline Loans, as the
context requires.

Synthetic Lease: as to any Person, any lease of Property (a) that is accounted
for as an operating lease under GAAP and (b) in respect of which the lessee is
deemed to own the Property so leased for U.S. Federal income tax purposes, other
than any such lease under which such Person is the lessor.

 

38



--------------------------------------------------------------------------------

Tangible Net Worth: as of any date of determination, for the Parent and its
Subsidiaries on a consolidated basis, (a) the Stockholders’ Equity as of such
date minus (b) the goodwill and any other intangible assets of the Parent and
its Subsidiaries as of such date; provided that to the extent the Stockholders’
Equity shall have been affected (i) by any amounts attributable to the net Tax
liabilities for repatriation by any CFC to the Parent or its U.S. Subsidiaries
of any cash earned from outside the U.S. or (ii) by any amounts attributable to
the WAPCo Settlement, such amounts, in each case, shall be added back to the
Stockholders’ Equity for purposes of determining the Tangible Net Worth.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Debt: Term Loans or any other Debt referred to in Section 10.2.2(f).

Term Loan Credit Agreement: the Credit Agreement dated as of the Closing Date,
among the Parent, as borrower, certain U.S. Subsidiaries, as guarantors, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent,
as the same may be amended, restated, supplemented, extended or otherwise
modified from time to time, in each case as and to the extent permitted by this
Agreement and the Intercreditor Agreement, and any other definitive agreement
governing any other Term Debt (whether or not with the same or new lenders,
institutional investors or agents), as the same may be amended, restated,
supplemented, extended or otherwise modified from time to time, in each case as
and to the extent permitted by this Agreement and the Intercreditor Agreement.

Term Loan Documents: as defined in the Intercreditor Agreement.

Term Loan Obligations: as defined in the Intercreditor Agreement.

Term Loan Obligations Payment Date: as defined in the Intercreditor Agreement.

Term Loan Priority Collateral: as defined in the Intercreditor Agreement.

Term Loan Representative: as defined in the Intercreditor Agreement.

Term Loans: the loans outstanding under the Term Loan Credit Agreement.

Term Proceeds Accounts: as defined in Section 8.3.

Termination Event: (a) the voluntary full or partial wind up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Facility Obligor;
(b) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer such a plan; or
(c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of winding up or the
appointment of trustee to administer, any such plan.

Total Revolver Usage: as of any date of determination the sum of the Canadian
Revolver Usage and the U.S. Revolver Usage on such date of determination.

Transactions: collectively, (a) the entering by the Obligors into the Loan
Documents to which they are to be a party, and (b) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

Transfer Restrictions: as defined in Section 7.3.6.

 

39



--------------------------------------------------------------------------------

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Trigger Period: the period (a) commencing on the day that Excess Availability is
less than the greater of (i) fifteen percent (15%) of the Commitments and
(ii) $22,500,000 at any time; and (b) continuing until, during each of the
preceding 45 consecutive days, Excess Availability has been higher than the
greater of (i) fifteen percent (15%) of the Commitments and (ii) $22,500,000 at
all times.

Type: any type of a Loan (i.e., U.S. Base Rate Loan, LIBOR Loan, Canadian BA
Rate Loan, Canadian Base Rate Loan, or Canadian Prime Rate Loan) and which shall
be either an Interest Period Loan or a Floating Rate Loan.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

ULC: any unlimited liability company or unlimited liability corporation existing
under the laws of any province or territory of Canada and any successor to any
such unlimited liability company or unlimited liability corporation.

ULC Pledged Shares: any Pledged Equity Interests which constitute Equity
Interests of a ULC.

Unasserted Contingent Obligations: at any time, Obligations for Taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
(a) the principal of, and interest, premium (if any) and fees on, any Loans,
(b) LC Obligations and (c) Secured Bank Product Obligations, whether contingent
or not) in respect of which, at such time, no assertion of liability (whether
oral or written) and no claim or demand for payment (whether oral or written)
has been made and, in the case of Obligations for indemnification, in respect of
which no notice for indemnification has been issued by the Indemnitee.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Sections 412, 430 and 436 of the Code for the
applicable plan year.

U.S.: the United States of America.

U.S. Availability: the U.S. Borrowing Base minus U.S. Revolver Usage.

U.S. Availability Reserve: the sum (without duplication) of (a) the U.S.
Dilution Reserve, (b) the U.S. Bank Product Reserve, (c) the U.S. Sales and Use
Tax Reserve, (d) the U.S. Subcontractor Payables Reserve, (e) the WAPCo
Settlement Reserve, (f) the Availability Block and (g) such additional reserves,
in such amounts and with respect to such matters, as Agent in its Permitted
Discretion may elect to impose from time to time with respect to Accounts or any
U.S. Borrower, in each case without duplication of any reduction or eligibility
exclusion applicable to Eligible Account or any other reserves.

U.S. Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations of the U.S. Facility Obligors.

U.S. Base Rate: for any day, a per annum rate equal to the greatest of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as of such day, plus 1.0%.

 

40



--------------------------------------------------------------------------------

U.S. Base Rate Loan: any Loan that bears interest based on the U.S. Base Rate.

U.S. Borrowers: (a) the Initial U.S. Borrowers and (b) each other U.S.
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.10 specifying that it wishes to
be a U.S. Borrower, in each case other than any such Subsidiary that shall have
ceased to be a U.S. Borrower pursuant to Section 14.20.

U.S. Borrowing Base: on any date of determination, with respect to the U.S.
Borrowers, an amount equal to the lesser of (a) the U.S. Revolver Commitments
minus the Availability Block; or (b) the sum, without duplication, of the
following:

(a) 85% of the Value of U.S. Eligible Accounts, plus

(b) the lesser of (i) 60% of the Value of U.S. Eligible Unbilled Accounts and
(ii) $50,000,000 minus the amount of the Canadian Eligible Unbilled Accounts
then included in the Canadian Borrowing Base, minus

(c) the U.S. Availability Reserves.

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be subject to a Lien in
favor of Agent.

U.S. Dilution Reserve: the aggregate amount of reserves, as established by Agent
from time to time in its Permitted Discretion, in an amount equal to the Value
of the U.S. Eligible Accounts and U.S. Eligible Unbilled Accounts multiplied by
1.0% for each percentage point (or portion thereof) that the U.S. Borrowers’
Dilution Percent exceeds 5.0%.

U.S. Dollars: lawful money of the United States.

U.S. Domiciled Obligor: Parent, each U.S. Borrower and each U.S. Subsidiary now
or hereafter party hereto as an Obligor, other than any such U.S. Subsidiary
that shall have ceased to be an Obligor pursuant to Section 14.20, and “U.S.
Domiciled Obligors” means all such Persons, collectively.

U.S. Dominion Account: each deposit account established by the U.S. Facility
Obligors at Bank of America or another bank acceptable to Agent, over which
Agent has exclusive or springing control pursuant to a Deposit Account Control
Agreement; provided that such deposit account is a collection account and not
also an operating or disbursement account.

U.S. Eligible Account: an Account owing to any of the U.S. Borrowers that arises
in the Ordinary Course of Business from the sale of goods or rendition of
services, is payable in U.S. Dollars or Canadian Dollars and is not excluded
pursuant to the exclusionary criteria set forth below. No Account shall be a
U.S. Eligible Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 90 days after the original invoice date; (b) 35%
or more of the Accounts owing by the Account Debtor to any of the U.S. Borrowers
are excluded under clause (a) above, it being understood and agreed that in
determining whether such cross age percentage has been met, any Account that
consists of retainage maintained by such Account Debtor to assure completion of
the applicable project by any of the U.S. Borrowers that is not yet due and
payable shall not be included in the calculation of the cross age percentage;
(c) (i) with respect to Accounts owing by Oncor Electric Delivery Company LLC,
when aggregated with other Accounts owing by Oncor Electric Delivery Company
LLC, it exceeds 25% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for Oncor Electric Delivery Company LLC from
time to time) but ineligibility shall be limited to the extent of such excess,

 

41



--------------------------------------------------------------------------------

and (ii) with respect to Accounts owing by any other Account Debtor, when
aggregated with other Accounts owing by such Account Debtor and its Affiliates,
it exceeds 20% of the aggregate Eligible Accounts (or such higher percentage as
Agent may establish for such Account Debtor from time to time) but ineligibility
shall be limited to the extent of such excess; (d) it is unbilled or otherwise
does not conform with a covenant or representation herein; (e) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor or the Account Debtor is otherwise a debtor or a debtor in
possession under any Debtor Relief Law; or the Account Debtor has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, is
not solvent, or is subject to Sanctions or any specially designated nationals
list maintained by OFAC; or the applicable U.S. Borrower is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(g) the Account Debtor is organized or has its principal offices or principal
location of assets outside the United States or Canada, unless the Account is
supported by a letter of credit (delivered to and directly drawable by Agent) or
credit insurance satisfactory in all respects to Agent; (h) it is owing by a
Governmental Authority, unless the Account Debtor is (i) the United States or
any department, agency or instrumentality thereof and, unless otherwise agreed
to by Agent in its sole discretion, the Account has been assigned to Agent in
compliance with the federal Assignment of Claims Act or (ii) the government of
Canada or a province or territory thereof, and the Account has been assigned to
Agent in compliance with the Financial Administration Act (or similar Applicable
Law of such province or territory); (i) it is not subject to a duly perfected,
first priority Lien in favor of Agent or is subject to any other Lien (other
than (i) in each case any Lien under clause (a) of the definition of Excepted
Liens that does not have priority over the Lien of the Agent or is reserved for
under the U.S. Availability Reserves and (ii) any Lien permitted under
Section 10.2.1(m) that does not have priority over the Lien of the Agent);
(j) the goods giving rise to it have not been delivered to the Account Debtor
(or it otherwise does not represent a final sale) or the services giving rise to
it have not been provided to the Account Debtor; (k) it is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (l) its
payment has been extended or the Account Debtor has made a partial payment;
(m) it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, credit card sale or from a sale for personal, family
or household purposes; (n) it relates to services for which a performance,
surety or completion bond or similar third-party assurance has been issued;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; (p) it constitutes a progress billing,
milestone billing, retainage or billing under other performance-based benchmark,
except to the extent that the Account Debtor has approved or accepted in writing
the progress level or achievement of such milestone or other performance based
benchmark; provided that the eligible amount of any such Account shall be
limited to the applicable U.S. Borrower’s cost of the services rendered;
(q) unless otherwise agreed to by Agent in its sole discretion, it arises under
a contract for performance of services for which the anticipated completion date
is more than 90 days from the commencement date; provided that any Account
arising from performance of service under such contract within the 90-day period
preceding the anticipated completion date therefor may be eligible if such
Account otherwise constitutes a U.S. Eligible Account; or (r) Agent otherwise
determines, in its Permitted Discretion, that such Account is not an Eligible
Account and notifies Borrower Agent thereof. In calculating delinquent portions
of Accounts under clauses (a) and (b), credit balances more than 90 days old
will be excluded.

U.S. Eligible Unbilled Account: an Account owing to the U.S. Borrowers which
would qualify as a U.S. Eligible Account except that the invoice with respect
thereto has not yet been submitted to the Account Debtor, so long as an invoice
with respect thereto will be prepared and submitted to the Account Debtor no
later than fourteen days following the date on which the applicable U.S.
Borrower recognizes such Account in its books and records.

 

42



--------------------------------------------------------------------------------

U.S. Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Obligations.

U.S. Facility Guarantor: the Parent, each U.S. Borrower, each U.S. Subsidiary
that is a Material Subsidiary (other than any Excluded U.S. Subsidiary) and each
other Subsidiary that guarantees payment and performance of any U.S. Facility
Obligations.

U.S. Facility Obligations: all Obligations of the U.S. Facility Obligors
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of the Canadian Facility Obligations).

U.S. Facility Obligors: the U.S. Borrowers and the U.S. Facility Guarantors.

U.S. Facility Secured Parties: Agent, any U.S. Issuing Bank, U.S. Lenders and
Secured Bank Product Providers of Bank Products to U.S. Domiciled Obligors.

U.S. Issuing Bank: Bank of America or any Affiliate thereof that agrees to issue
U.S. Letters of Credit.

U.S. Issuing Bank Indemnitees: any U.S. Issuing Bank and its officers,
directors, employees, Affiliates and agents and attorneys.

U.S. LC Application: an application by a U.S. Borrower or Borrower Agent on
behalf of a U.S. Borrower to a U.S. Issuing Bank for issuance of a U.S. Letter
of Credit, in form and substance reasonably satisfactory to such U.S. Issuing
Bank.

U.S. LC Conditions: the following conditions necessary for issuance of a U.S.
Letter of Credit: (a) each of the conditions set forth in Section 6.2 being
satisfied or waived; (b) after giving effect to such issuance, the aggregate LC
Obligations do not exceed the Letter of Credit Sublimit and no U.S. Overadvance
exists or would result therefrom; (c) the U.S. Letter of Credit and payments
thereunder are denominated in U.S. Dollars or another currency satisfactory to
Agent and U.S. Issuing Bank; and (d) the purpose (if not permitted by
Section 2.2.1(b)) and form of the proposed U.S. Letter of Credit are reasonably
satisfactory to Agent and U.S. Issuing Bank.

U.S. LC Documents: all documents, instruments and agreements (including U.S. LC
Requests and U.S. LC Applications) delivered by a U.S. Borrower or Borrower
Agent on behalf of a U.S. Borrower or any other Person to a U.S. Issuing Bank or
Agent in connection with any U.S. Letter of Credit.

U.S. LC Obligations: the Dollar Equivalent of the sum (without duplication) of
(a) the aggregate amount of any unreimbursed drawings under U.S. Letters of
Credit; and (b) the Stated Amount of all outstanding U.S. Letters of Credit.

U.S. LC Request: a request for issuance of a U.S. Letter of Credit, to be
provided by a U.S. Borrower or Borrower Agent on behalf of a U.S. Borrower to a
U.S. Issuing Bank, in form reasonably satisfactory to Agent and such U.S.
Issuing Bank.

U.S. Lenders: Each Lender that has provided a U.S. Revolver Commitment or, if
the U.S. Revolver Commitments have been terminated, that has a U.S. Revolver
Loan or a participation in any U.S. LC Obligation.

 

43



--------------------------------------------------------------------------------

U.S. Letter of Credit: any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance or similar instrument issued by a U.S.
Issuing Bank for the account of a U.S. Borrower or Affiliate of a U.S. Borrower.

U.S. Overadvance: as defined in Section 2.1.5.

U.S. Overadvance Loan: a U.S. Base Rate Loan made to a U.S. Borrower when a U.S.
Overadvance exists or is caused by the funding thereof.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Prime Rate: the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.

U.S. Protective Advances: as defined in Section 2.1.6.

U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to issue U.S. Letters of Credit, in the case of any U.S.
Issuing Bank, or participate in U.S. LC Obligations, in the case of the other
U.S. Lenders, to the U.S. Borrowers up to the maximum principal amount shown on
Schedule 1.1(b), as hereafter modified pursuant to Section 2.1.4, Section 2.1.7
or Section 2.1.8 or an Assignment and Acceptance to which it is a party. “U.S.
Revolver Commitments” means the aggregate amount of such commitments of all U.S.
Lenders.

U.S. Revolver Commitment Termination Date: the earliest of (a) the Maturity
Date, (b) the date on which the Borrower Agent terminates the U.S. Revolver
Commitments pursuant to Section 2.1.4, and (c) the date on which the U.S.
Revolver Commitments are terminated pursuant to Section 11.2.

U.S. Revolver Loan: a Loan made by U.S. Lenders to a U.S. Borrower pursuant to
Section 2.1.1(a), which Loan shall be denominated in U.S. Dollars and shall be
either a U.S. Base Rate Loan or a LIBOR Loan, in each case as selected by the
Borrower Agent, and including any U.S. Swingline Loan, U.S. Overadvance Loan or
U.S. Protective Advance.

U.S. Revolver Usage: an amount equal to (a) the aggregate principal amount of
outstanding U.S. Revolver Loans; plus (b) the aggregate Stated Amount of
outstanding U.S. Letters of Credit (based on the Dollar Equivalent thereof and
except to the extent Cash Collateralized by U.S. Borrowers) and, without
duplication, the aggregate amount of all unreimbursed drawings under U.S.
Letters of Credit.

U.S. Sales and Use Tax Reserve: a reserve, as established by Agent from time to
time in its Permitted Discretion (and without duplication of the determination
of the Value of U.S. Eligible Accounts and U.S. Eligible Unbilled Accounts) with
respect to sales and use taxes due and payable by U.S. Borrowers.

U.S. Subcontractor Payables Reserve: a reserve, as established by Agent from
time to time in its Permitted Discretion, with respect to the aggregate of all
overdue amounts payable by U.S. Domiciled Obligors to subcontractors in respect
of services giving rise to U.S. Eligible Accounts or U.S. Eligible Unbilled
Accounts.

 

44



--------------------------------------------------------------------------------

U.S. Subsidiary: means any Subsidiary that is organized or incorporated under
the laws of the United States, any State thereof or the District of Columbia.

U.S. Swingline Lender: Bank of America or an Affiliate of Bank of America.

U.S. Swingline Loan: any Borrowing of U.S. Base Rate Loans funded with U.S.
Swingline Lender’s funds, until such Borrowing is settled among U.S. Lenders or
repaid by U.S. Borrowers.

U.S. Swingline Sublimit: $18,750,000.

U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii).

U.S. Unused Line Fee Rate: a per annum rate equal to (a) 0.50%, if the average
daily U.S. Revolver Usage was less than 50% of the U.S. Revolver Commitments
during the preceding calendar month, or (b) 0.375%, if the average daily U.S.
Revolver Usage was 50% or more of the U.S. Revolver Commitments during the
preceding calendar month.

Value: for an Account, its face amount, net (without duplication, including any
duplication with any reduction or eligibility exclusion applicable in
determining Eligible Accounts or Eligible Unbilled Accounts or any duplication
of items reflected in the Canadian Priority Payables Reserve, the Canadian
Dilution Reserve, the U.S. Sales and Use Tax Reserve or the U.S. Dilution
Reserve) of any returns, rebates, discounts (calculated on the shortest terms),
credits, allowances or Taxes (including sales, excise or other taxes) that have
been or could be claimed by the Account Debtor or any other Person.

Voting Stock: with respect to any Person, Equity Interests of such Person of any
class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of members of the Board of
Directors (or Persons performing similar functions) of such Person.

WAPCo Pledged Cash: at any date of determination thereof, 100% of the available
cash of the applicable U.S. Domiciled Obligor at such date that is (a) subject
to a duly perfected first priority Lien in favor of Agent and (b) is on deposit
in one or more WAPCo Pledged Cash Accounts.

WAPCo Pledged Cash Account: each special account established by a U.S. Domiciled
Obligor at Bank of America or one of its Affiliates, over which Agent has
exclusive control for withdrawal purposes; provided that Agent shall, upon
request of Borrower Agent accompanied by a certificate to the Agent certifying
that such released WAPCo Pledged Cash will be applied to payments under the
WAPCo Settlement, release from any such account all or a portion of the WAPCo
Pledged Cash.

WAPCo Settlement: the Settlement Agreement, dated as of March 29, 2012, between
West African Gas Pipeline Company Limited, a private company incorporated under
the laws of Bermuda, Willbros Global Holdings, Inc., a company incorporated
under the laws of Panama and a Subsidiary, and Parent.

WAPCo Settlement Reserve: as of any date from July 1, 2014 until payment in full
of all amounts under the WAPCo Settlement, a reserve in an amount equal to
$6,550,000 as of July 1, 2014 and which shall increase by $6,550,000 on the
first day of each month thereafter through and including November 1, 2014;
provided, that the WAPCo Settlement Reserve shall be reduced by (a) the
aggregate amount of all payments made under the WAPCo Settlement with respect to
amounts due thereunder on and after July 1, 2014 and (b) at any time, the
aggregate amount of WAPCo Pledged Cash at such time; provided further that, in
connection with any Borrowing the proceeds of which are to be used solely to
make payment under the WAPCo Settlement, the amount of the WAPCo Settlement
Reserve shall automatically reduce by the amount of such Borrowing.

 

45



--------------------------------------------------------------------------------

Wholly-Owned Subsidiary: with respect to any Person shall mean a Subsidiary of
such Person of which Equity Interests representing 100% of the Equity Interests
(other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under Applicable Law)
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly-Owned Subsidiaries of such Person or by such
Person and one or more Wholly-Owned Subsidiaries of such Person.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature used herein shall be construed in
accordance with GAAP as in effect from time to time; provided that (a) if the
Parent, by notice to Agent, shall request an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof, in GAAP
or in the application thereof on the operation of such provision (or if Agent or
the Required Lenders, by notice to the Parent, shall request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (b) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Debt of the Parent or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any change to GAAP
occurring after the date hereof as a result of the adoption of any proposals set
forth in the Proposed Accounting Standards Update, Leases (Topic 840), issued by
the Financial Accounting Standards Board on August 17, 2010, or any other
proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the date hereof.

1.3 Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Commodity Account”,
“Equipment,” “Goods,” “Instrument,” “Investment Property,” “Letter-of-Credit
Right” and “Supporting Obligation” and, as such terms relate to any such
Property of any Canadian Domiciled Obligor, such terms shall refer to such
Property as defined in the PPSA to the extent applicable.

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions, except as otherwise expressly
provided herein; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean Local Time; or
(g) discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All determinations (including calculations of

 

46



--------------------------------------------------------------------------------

Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Agent (and not
necessarily calculated in accordance with GAAP). Borrowers shall have the burden
of establishing any alleged negligence, misconduct or lack of good faith by
Agent, Issuing Bank or any Lender under any Loan Documents. No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Reference to an
Obligor’s “knowledge” or similar concept means actual knowledge of a Responsible
Officer.

1.5 Currency Equivalents.

1.5.1 Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in U.S. Dollars, unless expressly provided otherwise. The Dollar
Equivalent of any amounts denominated or reported under a Loan Document in a
currency other than U.S. Dollars shall be determined by Agent on a daily basis
based on the current Spot Rate. Obligors shall report Value and other Borrowing
Base components to Agent in the currency invoiced by Obligors or shown in
Obligors’ financial records, and unless expressly provided otherwise, Borrower
Agent shall deliver financial statements and calculate financial covenants in
U.S. Dollars. Notwithstanding anything herein to the contrary, if any Obligation
is funded and expressly denominated in a currency other than U.S. Dollars,
Borrowers shall repay such Obligation in such other currency.

1.5.2 Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).

1.6 Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “Real
Estate” shall be deemed to include “immovable property”, (c) “tangible property”
shall be deemed to include “corporeal property”, (d) “intangible property” shall
be deemed to include “incorporeal property”, (e) “security interest”, “mortgage”
and “lien” shall be deemed to include a “hypothec”, “prior claim” and a
“resolutory clause”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code, and any reference to a “financing statement” shall be deemed to include a
reference to an application for publication under the Civil Code, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to an “opposable” or “set up” Liens as against third parties, (h) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary”, (k) “construction liens” shall be deemed to include “legal
hypothecs”, (l) “joint and several” shall be deemed to include “solidary”,
(m) “gross negligence or willful misconduct” shall be deemed to be “intentional
or gross fault”, (n) “beneficial ownership” shall be deemed to include
“ownership on behalf of another as mandatary”, (o) “servitude” shall be deemed
to include “easement”,

 

47



--------------------------------------------------------------------------------

(p) “priority” shall be deemed to include “prior claim”, (q) “survey” shall be
deemed to include “certificate of location and plan”, and (r) “fee simple title”
shall be deemed to include “absolute ownership”. The parties hereto confirm that
it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only (except if another language is required under any Applicable Law)
and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en la langue anglaise seulement (sauf
si une autre langue est requise en vertu d’une Applicable Law).

SECTION 2 CREDIT FACILITIES

2.1 Revolver Commitment.

2.1.1 Loans.

(a) U.S. Revolver Loans to U.S. Borrowers. Each U.S. Lender agrees, severally on
a Pro Rata basis up to its U.S. Revolver Commitment, on the terms set forth
herein, to make U.S. Revolver Loans to U.S. Borrowers from time to time through
the U.S. Revolver Commitment Termination Date. The U.S. Revolver Loans may be
repaid and reborrowed as provided herein. In no event shall U.S. Lenders have
any obligation to honor a request for a U.S. Revolver Loan if the U.S. Revolver
Usage at such time plus the requested U.S. Revolver Loan would exceed the U.S.
Borrowing Base.

(b) Canadian Revolver Loans to Canadian Borrower. Each Canadian Lender agrees,
severally on a Pro Rata basis up to its Canadian Revolver Commitment, on the
terms set forth herein, to make Canadian Revolver Loans to Canadian Borrower
from time to time through the Canadian Revolver Commitment Termination Date. The
Canadian Revolver Loans may be repaid and reborrowed as provided herein. In no
event shall Canadian Lenders have any obligation to honor a request for a
Canadian Revolver Loan if the Canadian Revolver Usage at such time plus the
Dollar Equivalent of the requested Canadian Revolver Loan would exceed the
Canadian Borrowing Base.

(c) Cap on Total Revolver Usage. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Loan if at the time of the proposed funding of such Loan (and after
giving effect thereto and all pending requests for Loans), the Total Revolver
Usage exceeds (or would exceed) the Commitments.

2.1.2 Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender, the
Borrowers within the Borrower Group to which such Lender has extended
Commitments shall deliver promissory note(s) to such Lender in the amount of
such Lender’s Commitment to such Borrower Group.

2.1.3 Use of Proceeds. The proceeds of Loans shall be used by Borrowers solely
(a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers, including working capital.

2.1.4 Voluntary Reduction or Termination of Commitments.

(a) The U.S. Revolver Commitments shall terminate on the U.S. Revolver
Commitment Termination Date and the Canadian Revolver Commitments shall
terminate on the Canadian Revolver Commitment Termination Date, in each case,
unless sooner terminated in accordance with this

 

48



--------------------------------------------------------------------------------

Agreement. Upon at least 15 days (or such fewer number of days as may be agreed
to by Agent) prior written notice to Agent from Borrower Agent, (i) the U.S.
Borrowers may, at their option, terminate the U.S. Revolver Commitments and/or
(ii) Canadian Borrower may, at its option, terminate the Canadian Revolver
Commitments. If the U.S. Borrowers elect to reduce to zero or terminate the U.S.
Revolver Commitments pursuant to this Section, the Canadian Revolver Commitments
shall automatically terminate concurrently with the termination of the U.S.
Revolver Commitments. Any notice of termination given by Borrower Agent shall
specify the date of effectiveness of the termination and shall be irrevocable;
provided that a notice of termination of the U.S. Revolver Commitments or the
Canadian Revolver Commitments may state that such notice is conditioned upon the
effectiveness of another credit facility or facilities as specified therein, in
which case such notice may be revoked by Borrower Agent (by notice to Agent on
or prior to the specified effective date) if such condition is not satisfied. On
the U.S. Revolver Commitment Termination Date, the U.S. Facility Obligors shall
make Full Payment of all U.S. Facility Obligations. On the Canadian Revolver
Commitment Termination Date, the Canadian Facility Obligors shall make Full
Payment of all Canadian Facility Obligations.

(b) U.S. Borrowers may permanently reduce the U.S. Revolver Commitments, on a
ratable basis for all U.S. Lenders, and Canadian Borrower may permanently reduce
the Canadian Revolver Commitments, on a ratable basis for all Canadian Lenders,
in each case, so long as no Overadvance would result therefrom and upon at least
15 days (or such fewer number of days as may be agreed to by Agent) prior
written notice to Agent, which notice shall specify the date of effectiveness of
the reduction and the amount of the reduction and shall be irrevocable once
given. Each reduction shall be in a minimum amount of $25,000,000, or an
increment of $1,000,000 in excess thereof.

2.1.5 Overadvances. If (i) the U.S. Revolver Usage exceeds the U.S. Borrowing
Base (a “U.S. Overadvance”) or (ii) the Dollar Equivalent of Canadian Revolver
Usage exceeds the Canadian Borrowing Base (a “Canadian Overadvance”) at any
time, the excess amount shall be payable by the U.S. Borrowers or Canadian
Borrower, as applicable, on demand by Agent. Agent may require Applicable
Lenders to honor requests for Overadvance Loans and to forbear from requiring
the applicable Borrower(s) to cure an Overadvance as long as (i) such
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), (ii) the aggregate amount of
Overadvances existing at any time do not exceed ten percent (10%) of the
Commitments then in effect and (iii) the aggregate amount of the Overadvances
existing at any time, together with the Protective Advances outstanding at any
time pursuant to Section 2.1.6 below, do not exceed fifteen percent (15%) of the
Commitments then in effect. In no event shall Overadvance Loans be required that
would cause (i) the Canadian Revolver Usage to exceed the aggregate Canadian
Revolver Commitments or (ii) the U.S. Revolver Usage to exceed the aggregate
U.S. Revolver Commitments. All Canadian Overadvance Loans shall constitute
Canadian Facility Obligations secured by the Canadian Facility Collateral and
shall be entitled to all benefits of the Loan Documents. All U.S. Overadvance
Loans shall constitute U.S. Facility Obligations secured by the U.S. Facility
Collateral and shall be entitled to all benefits of the Loan Documents. Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused thereby.
In no event shall any Borrower or other Obligor be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make U.S. Base Rate
Loans to the U.S. Borrowers on behalf of the U.S. Lenders (“U.S. Protective
Advances”) and Canadian Base Rate Loans or Canadian Prime Rate Loans to Canadian
Borrower on behalf of the Canadian Lenders ( “Canadian Protective Advances”)
(a) if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectability or repayment of Obligations, as
long as no U.S. Protective Advance shall cause the U.S. Revolver Usage to exceed
the U.S. Revolver Commitments, and no Canadian Protective Advance shall cause
the Canadian Revolver Usage to exceed the Canadian Revolver Commitments; or (b)

 

49



--------------------------------------------------------------------------------

to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses. The aggregate amount of Protective
Advances outstanding at any time pursuant to this Section 2.1.6, together with
the aggregate amount of Overadvances existing at any time pursuant to
Section 2.1.5 above, shall not exceed fifteen percent (15%) of the Commitments
then in effect. Each Applicable Lender shall participate in each Protective
Advance on a Pro Rata basis. Required Borrower Group Lenders may at any time
revoke Agent’s authority to make further Protective Advances to the Borrower or
Borrowers of the applicable Borrower Group by written notice to Agent. Absent
such revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.

2.1.7 Increase in Commitments. Borrower Agent may request an increase in the
Commitments from time to time upon notice to Agent (a “Revolver Commitment
Increase”) as long as (a) the requested Revolver Commitment Increase is in a
minimum amount of $25,000,000 and is offered on the same terms as the existing
U.S. Revolver Commitments or Canadian Revolver Commitments, as applicable,
except for any upfront fees agreed to by the Borrower Agent and the Persons
providing the Revolver Commitment Increase, (b) the Revolver Commitment
Increases under this Section do not exceed $75,000,000 in the aggregate and no
more than three (3) Revolver Commitment Increases are made in the aggregate,
(c) no reduction in Commitments pursuant to Section 2.1.4 has occurred prior to
the requested Revolver Commitment Increase, (d) no Default or Event of Default
shall have occurred and be continuing as of the date of the request of the
Revolver Commitment Increase and both immediately before and after giving effect
thereto, (e) the Revolver Commitment Increase will be allocated between the U.S.
Revolver Commitments and the Canadian Revolver Commitments as designated by the
Borrower Agent and the Persons providing the Revolver Commitment Increase,
subject to the consent of Agent, not to be unreasonably withheld or delayed,
(f) the Borrower Agent shall deliver or cause to be delivered any officers’
certificates, board resolutions, legal opinions or other documents reasonably
requested by Agent in connection with the Revolver Commitment Increase, (g) the
Borrower(s) within the applicable Borrower Group shall pay all of Agent’s
out-of-pocket costs and expenses in connection with the Revolver Commitment
Increase, any payments required pursuant to Section 3.9 in connection with the
Revolver Commitment Increase and any upfront fees agreed to by the Borrower
Agent and the Persons providing the Revolver Commitment Increase and (h) Agent
shall have received a certification from a Financial Officer of the Borrower
Agent, or other evidence reasonably satisfactory to Agent, that such increase is
permitted under the Term Loan Credit Agreement and the Intercreditor Agreement
(except to the extent the Indebtedness under the Term Loan Credit Agreement has
been discharged in full) and does not cause the aggregate Commitments to exceed
90% of any applicable cap thereunder. Agent shall promptly notify the Applicable
Lenders of the requested Revolver Commitment Increase and, within 10 Business
Days, thereafter, each Applicable Lender shall notify Agent if and to what
extent such Applicable Lender commits to increase its Commitment. Any Applicable
Lender not responding within such period shall be deemed to have declined an
increase. If the Applicable Lenders fail to commit to the full requested
Revolver Commitment Increase, Eligible Assignees may issue additional
Commitments and become U.S. Lenders or Canadian Lenders, as applicable,
hereunder. Agent may allocate, with consent of Borrower Agent (not to be
unreasonably withheld), the increased Commitments among committing Applicable
Lenders and, if necessary, Eligible Assignees. Provided the conditions set forth
in Section 6.2 are satisfied, total applicable Commitments shall be increased by
the requested amount (or such lesser amount committed by Applicable Lenders and
Eligible Assignees) on a date agreed upon by Agent and Borrower Agent, but no
later than 45 days following Borrower Agent’s Revolver Commitment Increase
request. Agent, Borrower Agent, Borrower(s) within the applicable Borrower
Group, and new and existing Applicable Lenders shall execute and deliver such
documents and agreements as Agent deems reasonably appropriate to evidence the
Revolver Commitment Increase in and allocations of the applicable Commitments.
On the effective date of an increase, the applicable Revolver Usage and other
exposures under the applicable Commitments shall be reallocated among Applicable
Lenders, and settled by Agent if necessary, in accordance with Applicable
Lenders’ adjusted shares of such Commitments.

 

50



--------------------------------------------------------------------------------

2.1.8 Reallocation Mechanism.

(a) Subject to the terms and conditions of this Section 2.1.8, the Borrower
Agent may request that the Lenders to the Borrower Groups (and such Lenders in
their individual sole discretion may agree to) change the then current
allocation of each such Lender’s (and, if applicable, its Affiliate’s)
Commitment among the Borrower Group Commitments in order to effect an increase
or decrease in particular Borrower Group Commitments, with any such increase or
decrease in a Borrower Group Commitment to be accompanied by a concurrent and
equal decrease or increase, respectively, in another Borrower Group Commitment
(each, a “Reallocation”). In addition to the conditions set forth in
Section 2.1.8(b), any such Reallocation shall be subject to the following
conditions: (i) the Borrower Agent shall have provided to Agent a written
request (in reasonable detail) at least fifteen Business Days prior to the
requested effective date therefor (which effective date must be a Business Day)
(the “Reallocation Date”) setting forth the proposed Reallocation Date and the
amounts of the proposed Borrower Group Commitment reallocations to be effected,
(ii) Agent consents to such Reallocation, (iii) any such Reallocation shall
increase or decrease the applicable Borrower Group Commitments in an amount
equal to $5,000,000 and in increments of $1,000,000 in excess
thereof, (iv) Agent shall have received Reallocation Consents from Lenders
having applicable Borrower Group Commitments sufficient to effectuate such
requested Reallocation, (v) no more than one Reallocation may be requested in
any calendar quarter, (vi) no Default or Event of Default shall have occurred
and be continuing either as of the date of such request or on the Reallocation
Date (both immediately before and after giving effect to such Reallocation),
(vii) any increase in a Borrower Group Commitment shall result in a
dollar-for-dollar decrease in the other Borrower Group Commitment, (viii) in no
event shall the sum of all the Borrower Group Commitments exceed the aggregate
amount of the Commitments then in effect, (ix) after giving effect to such
Reallocation, no Overadvance would exist or would result therefrom, (x) with
respect to any Reallocation that would result in an increase in the Canadian
Revolver Commitments, such increase is permitted under the Term Loan Credit
Agreement, and (xi) at least three Business Days prior to the proposed
Reallocation Date, a Responsible Officer of the Borrower Agent shall have
delivered to Agent a certificate certifying as to compliance with preceding
clauses (vi) and (x), which certificate shall be deemed recertified to Agent by
a Responsible Officer of the Borrower Agent on and as of the Reallocation Date.

(b) Agent shall promptly inform the Lenders of any request for a Reallocation.
Each Lender electing to reallocate its Borrower Group Commitments shall notify
Agent within five Business Days after its receipt of such notice of its election
and the maximum amount of the respective Borrower Group Commitment reallocations
to which it would agree (each, a “Reallocation Consent”), it being agreed that
any such reallocation may be consummated, as to any Lender, by an Affiliate of
such Lender providing a Borrower Group Commitment of the applicable class
(whether or not such Affiliate already has a Borrower Group Commitment of such
class) provided such Affiliate provides to Agent any documents requested by
Agent in connection with its Borrower Group Commitment, each in form and
substance reasonably satisfactory to Agent. Notwithstanding the foregoing,
(i) no Lender shall be obligated to agree to any such Reallocation of its
Commitment (and no consent by any Lender to any Reallocation on one occasion
shall be deemed consent to any future Reallocation by such Lender), (ii) other
than the Lenders consenting to such Reallocation and Agent’s consent, no consent
of any other Lender shall be required, and (iii) the failure of any Lender to
affirmatively consent to participate in any such Reallocation on or prior to the
fifth Business Day after its receipt of notice thereof shall be deemed to
constitute an election by such Lender not to participate in such Reallocation.
If, at the end of such five Business Day period, Agent receives Reallocation
Consents from Lenders in an aggregate amount greater than the required
reallocation amounts, each such consenting Lender’s affected Borrower Group
Commitments shall be increased or decreased on a pro rata basis based on the
Borrower Group Commitments of the participating Lenders offered to be
reallocated. If the conditions set forth in this Section, including, without
limitation, the receipt of sufficient Reallocation Consents within the time
period set forth above, are not satisfied on the applicable Reallocation Date
(or, to the extent such

 

51



--------------------------------------------------------------------------------

conditions relate to an earlier date, such earlier date), Agent shall notify the
Borrower Agent in writing that the requested Reallocation will not be
effectuated; provided that (A) Agent shall in all cases be entitled to rely
(without liability) on the certificate delivered by the Borrower Agent pursuant
to Section 2.1.8(a)(xi) in making its determination as to the satisfaction of
the conditions set forth in Section 2.1.8(a)(vi) and (x) and (B) if the proposed
Reallocation cannot be effected because sufficient Reallocation Consents were
not received, then the Borrower Agent may elect to consummate such Reallocation
in the lesser amount of the Reallocation Consents that were received. On each
Reallocation Date, Agent shall notify the Lenders and the Borrower Agent, on or
before 3:00 p.m. (Local Time) by facsimile, e-mail or other electronic means, of
the occurrence of the Reallocation to be effected on such Reallocation Date, the
amount of the Loans held by each such Lender (or an Affiliate thereof) as a
result thereof and the amount of the Borrower Group Commitments of each such
Lender as a result thereof. To the extent necessary where a Lender in one
Borrower Group and its separate affiliate that is a Lender in the other Borrower
Group are participating in a Reallocation, the Reallocation among such Persons
shall be deemed to have been consummated pursuant to an Assignment and
Acceptance. The respective Pro Rata shares of the Lenders shall thereafter, to
the extent applicable, be determined based on such reallocated amounts (subject
to any subsequent changes thereto), and Agent and the affected Lenders shall
make such adjustments as Agent shall deem reasonably necessary so that the
outstanding Loans and LC Obligations of each Lender equals its Pro Rata share
thereof after giving effect to the Reallocation.

2.2 U.S. Letter of Credit Facility.

2.2.1 Issuance of U.S. Letters of Credit. U.S. Issuing Bank shall issue U.S.
Letters of Credit for the account of any U.S. Borrower from time to time until
30 days prior to the Maturity Date (or until the U.S. Revolver Commitment
Termination Date, if earlier), on the terms set forth herein, including the
following:

(a) Each U.S. Borrower acknowledges that U.S. Issuing Bank’s issuance of any
U.S. Letter of Credit is conditioned upon U.S. Issuing Bank’s receipt of a U.S.
LC Application with respect to the requested U.S. Letter of Credit, as well as
such other instruments and agreements as U.S. Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. U.S.
Issuing Bank shall have no obligation to issue any U.S. Letter of Credit unless
(i) U.S. Issuing Bank receives a U.S. LC Request and U.S. LC Application at
least three Business Days prior to the requested date of issuance; (ii) each
U.S. LC Condition is satisfied; and (iii) if a Defaulting Lender that is a U.S.
Lender exists, such Lender or U.S. Borrowers have entered into arrangements
satisfactory to Agent and U.S. Issuing Bank to eliminate any Fronting Exposure
associated with such U.S. Lender. If, in sufficient time to act, U.S. Issuing
Bank receives written notice from Agent or Required Borrower Group Lenders that
a U.S. LC Condition has not been satisfied, U.S. Issuing Bank shall not issue
the requested U.S. Letter of Credit. Prior to receipt of any such notice, U.S.
Issuing Bank shall not be deemed to have knowledge of any failure of U.S. LC
Conditions.

(b) U.S. Letters of Credit may be requested by a U.S. Borrower or Borrower Agent
to support obligations of the Parent and its Subsidiaries incurred in the
Ordinary Course of Business, or as otherwise approved by Agent. Each U.S. Letter
of Credit shall be for the account (and a liability) of the U.S. Borrowers.
Increase, renewal or extension of a U.S. Letter of Credit (other than any
extension pursuant to automatic extension provisions thereof) shall be treated
as issuance of a new U.S. Letter of Credit, except that U.S. Issuing Bank may
require a new U.S. LC Application in its discretion.

(c) U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary. In connection with issuance of any
U.S. Letter of Credit, none of Agent, U.S. Issuing Bank or any U.S. Lender shall
be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or

 

52



--------------------------------------------------------------------------------

delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a U.S. Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and an Obligor; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telex, telecopy,
e-mail, telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any U.S. Letter of Credit or the proceeds
thereof; or any consequences arising from causes beyond the control of U.S.
Issuing Bank, Agent or any U.S. Lender, including any act or omission of a
Governmental Authority. The rights and remedies of U.S. Issuing Bank under the
Loan Documents shall be cumulative. U.S. Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against U.S.
Borrowers are discharged with proceeds of any U.S. Letter of Credit issued by
U.S. Issuing Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or U.S. LC Documents, U.S. Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.S.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. U.S. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. U.S. Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to U.S. Letters of Credit or U.S. LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

2.2.2 U.S. Letters of Credit Reimbursement; U.S. Letters of Credit
Participations.

(a) If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit, the U.S. Issuing Bank or the Agent shall promptly inform the Borrower
Agent thereof and the U.S. Borrowers shall pay to U.S. Issuing Bank the amount
paid by U.S. Issuing Bank under such U.S. Letter of Credit, together with
interest at the interest rate for U.S. Base Rate Loans from the date of honor
until such payment by U.S. Borrowers, on (i) if the U.S. Borrowers shall have
received notice of such payment prior to 11:00 a.m. (Local Time) on any Business
Day, such date of notice and, (ii) otherwise, on the Business Day immediately
following the day that the U.S. Borrowers receive such notice. The obligation of
U.S. Borrowers to reimburse U.S. Issuing Bank for any payment made under a U.S.
Letter of Credit issued by U.S. Issuing Bank shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any U.S. Letter of Credit or the existence of
any claim, setoff, defense or other right that U.S. Borrowers or Obligors may
have at any time against the beneficiary. Whether or not Borrower Agent submits
a Notice of Borrowing and except if U.S. Borrowers pay all such amounts due,
U.S. Borrowers shall be deemed to have requested a Borrowing of U.S. Base Rate
Loans in an amount necessary to pay all amounts due to a U.S. Issuing Bank on
the date U.S. Issuing Bank honors a request for payment under a U.S. Letter of
Credit and each U.S. Lender shall fund its Pro Rata share of such Borrowing
whether or not the Commitments have terminated, an Overadvance exists or is
created thereby, or the conditions in Section 6.2 are satisfied.

(b) Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall be deemed
to have irrevocably and unconditionally purchased from U.S. Issuing Bank,
without recourse or warranty, an undivided Pro Rata participation in all U.S. LC
Obligations relating to the U.S. Letter of Credit outstanding from time to time.
U.S. Issuing Bank will issue any U.S. Letters of Credit in reliance upon this
participation. If U.S. Borrowers do not make a payment to U.S. Issuing Bank when
due hereunder, Agent shall promptly notify the U.S. Lenders and each U.S. Lender
shall within one Business Day after such notice pay to Agent in U.S. Dollars,
for the benefit of U.S. Issuing Bank, the U.S. Lender’s Pro Rata

 

53



--------------------------------------------------------------------------------

share of such payment, whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6.2 are
satisfied. Upon request by a U.S. Lender, U.S. Issuing Bank shall provide copies
of any U.S. Letters of Credit and U.S. LC Documents in its possession at such
time.

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment under a U.S.
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a U.S. Letter of Credit having
been determined to be forged, fraudulent, noncompliant, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; any waiver by U.S. Issuing Bank of a requirement that exists for its
protection (and not a U.S. Borrower’s protection) or that does not materially
prejudice a U.S. Borrower; any honor of an electronic demand for payment even if
a draft is required; any payment of an item presented after a U.S. Letter of
Credit’s expiration date if authorized by the UCC or applicable customs or
practices; or any setoff or defense that an Obligor may have with respect to any
Obligations. U.S. Issuing Bank assumes no responsibility for any failure or
delay in performance or any breach by any U.S. Borrower or other Person of any
obligations under any U.S. LC Documents. U.S. Issuing Bank makes to U.S. Lenders
no express or implied warranty, representation or guaranty with respect to any
U.S. Letter of Credit, Collateral, U.S. LC Document or any U.S. Facility
Obligor. U.S. Issuing Bank shall not be responsible to any U.S. Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any U.S. LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any U.S. Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

(d) No U.S. Issuing Bank Indemnitee shall be liable to any U.S. Lender or other
Person for any action taken or omitted to be taken in connection with any U.S.
Letter of Credit or U.S. LC Document except as a result of its gross negligence
or willful misconduct (and nothing herein shall excuse liability of any U.S.
Issuing Bank Indemnitee to any Obligor on account of such gross negligence or
willful misconduct). U.S. Issuing Bank may refrain from taking any action with
respect to a U.S. Letter of Credit until it receives written instructions (and
in its discretion, appropriate assurances) from the Required Borrower Group
Lenders of the Borrower Group consisting of the U.S. Borrowers.

2.2.3 U.S. Letters of Credit Cash Collateral. Subject to Section 2.1.5, if at
any time (i) an Event of Default exists, (ii) the U.S. Revolver Commitment
Termination Date has occurred, or (iii) the Maturity Date is scheduled to occur
within 20 Business Days, then U.S. Borrowers shall, at U.S. Issuing Bank’s or
Agent’s request, Cash Collateralize all outstanding U.S. Letters of Credit. U.S.
Borrowers shall, at U.S. Issuing Bank’s or Agent’s request at any time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender. Any Cash Collateral provided by the U.S. Borrowers in accordance with
this Section 2.2.3 and not otherwise applied as the result of (i) an Event of
Default or (ii) a U.S. Lender being a Defaulting Lender shall be returned to the
U.S. Borrowers if, as applicable, all Events of Default have been cured or
waived or such Defaulting Lender ceases to be a Defaulting Lender (or the
Fronting Exposure of such Defaulting Lender is reduced (other than as a result
of the provision of Cash Collateral), in which case Cash Collateral shall be so
returned to the extent of such reduction)) and no Overadvance would result from
such return. If U.S. Borrowers fail to provide any Cash Collateral as required
hereunder, U.S. Lenders may (and shall upon direction of Agent) advance, as U.S.
Revolver Loans, the amount of Cash Collateral required (whether or not the U.S.
Revolver Commitments have terminated, an Overadvance exists or the conditions in
Section 6.2 are satisfied).

 

54



--------------------------------------------------------------------------------

2.3 Canadian Letter of Credit Facility.

2.3.1 Issuance of Canadian Letters of Credit. Canadian Issuing Bank shall issue
Canadian Letters of Credit for the account of Canadian Borrower from time to
time until 30 days prior to the Maturity Date (or until the Canadian Revolver
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

(a) Canadian Borrower acknowledges that Canadian Issuing Bank’s issuance of any
Canadian Letter of Credit is conditioned upon Canadian Issuing Bank’s receipt of
a Canadian LC Application with respect to the requested Canadian Letter of
Credit, as well as such other instruments and agreements as Canadian Issuing
Bank may customarily require for issuance of a letter of credit of similar type
and amount. Canadian Issuing Bank shall not have any obligation to issue any
Canadian Letter of Credit unless (i) Canadian Issuing Bank receives a Canadian
LC Request and Canadian LC Application at least three Business Days prior to the
requested date of issuance; (ii) each Canadian LC Condition is satisfied; and
(iii) if a Defaulting Lender that is a Canadian Lender exists, such Lender or
Canadian Borrower have entered into arrangements satisfactory to Agent and
Canadian Issuing Bank to eliminate any Fronting Exposure associated with such
Canadian Lender. If, in sufficient time to act, Canadian Issuing Bank receives
written notice from Agent or Required Borrower Group Lenders that a Canadian LC
Condition has not been satisfied, Canadian Issuing Bank shall not issue the
requested Canadian Letter of Credit. Prior to receipt of any such notice,
Canadian Issuing Bank shall not be deemed to have knowledge of any failure of
Canadian LC Conditions.

(b) Canadian Letters of Credit may be requested by Borrower Agent to support
obligations of Canadian Domiciled Obligors incurred in the Ordinary Course of
Business, or as otherwise approved by Agent. Each Canadian Letter of Credit
shall be for the account (and a liability) of the Canadian Borrower. Increase,
renewal or extension of a Canadian Letter of Credit shall be treated as issuance
of a new Canadian Letter of Credit (other than any extension pursuant to
automatic extension provisions thereof), except that Canadian Issuing Bank may
require a new Canadian LC Application in its discretion.

(c) Canadian Borrower assumes all risks of the acts, omissions or misuses of any
Canadian Letter of Credit by the beneficiary. In connection with issuance of any
Canadian Letter of Credit, none of Agent, Canadian Issuing Bank or any Canadian
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Canadian Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and an Obligor; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Canadian Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of Canadian Issuing Bank, Agent or any
Canadian Lender, including any act or omission of a Governmental Authority. The
rights and remedies of Canadian Issuing Bank under the Loan Documents shall be
cumulative. Canadian Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Canadian Letter of Credit issued by Canadian Issuing Bank.

 

55



--------------------------------------------------------------------------------

(d) In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or Canadian LC Documents, Canadian
Issuing Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by Canadian Issuing Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Canadian Issuing Bank may consult
with and employ legal counsel, accountants and other experts to advise it
concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Canadian Issuing Bank may employ agents
and attorneys-in-fact in connection with any matter relating to Canadian Letters
of Credit or Canadian LC Documents, and shall not be liable for the negligence
or misconduct of agents and attorneys-in-fact selected with reasonable care.

2.3.2 Canadian Letters of Credit Reimbursement; Canadian Letters of Credit
Participations.

(a) If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, the Canadian Issuing Bank or the Agent shall promptly inform
the Canadian Borrower and Canadian Borrower shall pay to Canadian Issuing Bank
the amount paid by Canadian Issuing Bank under such Canadian Letter of Credit,
together with interest at the interest rate for Canadian Prime Rate Loans (if
the Canadian Letter of Credit was denominated in Canadian Dollars) and Canadian
Base Rate Loans (if the Canadian Letter of Credit was denominated in U.S.
Dollars), in each case, from the date of honor until such payment by Canadian
Borrower, on (i) if Canadian Borrower shall have received notice of such payment
prior to 11:00 a.m. (Local Time) on any Business Day, on such date of notice and
(ii) otherwise, on the Business Day immediately following the day that Canadian
Borrower receives such notice. The obligation of Canadian Borrower to reimburse
Canadian Issuing Bank for any payment made under a Canadian Letter of Credit
shall be absolute, unconditional, irrevocable, and joint and several, and shall
be paid without regard to any lack of validity or enforceability of any Canadian
Letter of Credit or the existence of any claim, setoff, defense or other right
that any Canadian Domiciled Obligor or any other Obligor may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing and except if Canadian Borrower pays all such amounts due, Canadian
Borrower shall be deemed to have requested a Borrowing of Canadian Prime Rate
Loans or Canadian Base Rate Loans, as applicable, in an amount necessary to pay
all amounts due to Canadian Issuing Bank in the currency in which the underlying
Canadian Letter of Credit was issued on the date Canadian Issuing Bank honors a
request for payment under a Canadian Letter of Credit and each Canadian Lender
shall fund its Pro Rata share of such Borrowing whether or not the Commitments
have terminated, an Overadvance exists or is created thereby, or the conditions
in Section 6.2 are satisfied.

(b) Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from Canadian Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
Canadian LC Obligations relating to the Canadian Letter of Credit outstanding
from time to time. Canadian Issuing Bank will issue any Canadian Letters of
Credit in reliance upon this participation. If Canadian Borrower does not make a
payment to Canadian Issuing Bank when due hereunder, Agent shall promptly notify
the Canadian Lenders and each Canadian Lender shall within one Business Day
after such notice pay to Agent, for the benefit of Canadian Issuing Bank, the
Canadian Lender’s Pro Rata share of such payment, whether or not the Commitments
have terminated, an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied. Upon request by a Canadian Lender, Canadian Issuing
Bank shall provide copies of Canadian Letters of Credit and Canadian LC
Documents in its possession at such time.

(c) The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan

 

56



--------------------------------------------------------------------------------

Documents; any draft, certificate or other document presented under a Canadian
Letter of Credit having been determined to be forged, fraudulent, noncompliant,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; any waiver by Canadian Issuing Bank of a requirement
that exists for its protection (and not Canadian Borrower’s protection) or that
does not materially prejudice Canadian Borrower; any honor of an electronic
demand for payment even if a draft is required; any payment of an item presented
after a Canadian Letter of Credit’s expiration date if authorized by the UCC,
the PPSA or applicable customs or practices; or any setoff or defense that an
Obligor may have with respect to any Obligations. Canadian Issuing Bank assumes
no responsibility for any failure or delay in performance or any breach by
Canadian Borrower or other Person of any obligations under any Canadian LC
Documents. Canadian Issuing Bank makes to Canadian Lenders no express or implied
warranty, representation or guaranty with respect to any Canadian Letter of
Credit, Collateral, Canadian LC Document or Obligor. Canadian Issuing Bank shall
not be responsible to any Canadian Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any Canadian LC
Documents; the validity, genuineness, enforceability, collectability, value or
sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) Canadian Issuing Bank Indemnitee shall not be liable to any Canadian Lender
or other Person for any action taken or omitted to be taken in connection with
any Canadian Letter of Credit or Canadian LC Document except as a result of its
gross negligence or willful misconduct (and nothing herein shall excuse
liability of any Canadian Issuing Bank Indemnitee to any Obligor on account of
such gross negligence or willful misconduct). Canadian Issuing Bank may refrain
from taking any action with respect to a Canadian Letter of Credit until it
receives written instructions (and in its discretion, appropriate assurances)
from the Canadian Lenders.

2.3.3 Canadian Letters of Credit Cash Collateral. Subject to Section 2.1.5, if
at any time (a) an Event of Default exists, (b) the Canadian Revolver Commitment
Termination Date has occurred, or (c) the Maturity Date is scheduled to occur
within 20 Business Days, then Canadian Borrower shall, at Canadian Issuing
Bank’s or Agent’s request, Cash Collateralize all outstanding Canadian Letters
of Credit. Canadian Borrower shall, at Canadian Issuing Bank’s or Agent’s
request at any time, Cash Collateralize the Fronting Exposure of any Defaulting
Lender that is a Canadian Lender. Any Cash Collateral provided by Canadian
Borrower in accordance with this Section 2.3.3 and not otherwise applied as the
result of (i) an Event of Default or (ii) a Canadian Lender being a Defaulting
Lender shall be returned to the Canadian Borrower if, as applicable, all Events
of Default have been cured or waived or such Defaulting Lender ceases to be a
Defaulting Lender (or the Fronting Exposure of such Defaulting Lender is reduced
(other than as a result of the provision of Cash Collateral), in which case Cash
Collateral shall be so returned to the extent of such reduction)) and no
Overadvance would result from such return. If Canadian Borrower fails to provide
any Cash Collateral as required hereunder, Canadian Lenders may (and shall upon
direction of Agent) advance, as Canadian Revolver Loans, the amount of Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6.2 are satisfied).

2.4 Interest Rate Fluctuations. If as a result of fluctuations in exchange rates
or otherwise the sum of the U.S. LC Obligations and the Canadian LC Obligations
exceeds the Letter of Credit Sublimit, the Borrowers shall Cash Collateralize
the Letters of Credit to the extent necessary to eliminate such excess amount
within one Business Day following demand by Agent.

 

57



--------------------------------------------------------------------------------

SECTION 3 INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a U.S. Base Rate Loan, at the
U.S. Base Rate in effect from time to time, plus the Applicable Margin; (ii) if
a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; (iii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin, (iv) if a Canadian Base
Rate Loan, at the Canadian Base Rate in effect from time to time, plus the
Applicable Margin, (v) if a Canadian BA Rate Loan, at the Canadian BA Rate for
the applicable Interest Period, plus the Applicable Margin, (vi) if any other
U.S. Facility Obligation that bears interest (unless another rate with respect
thereto is specified herein) or is not paid when due (including, to the extent
permitted by Applicable Law, interest not paid when due), at the U.S. Base Rate
in effect from time to time, plus the Applicable Margin for U.S. Base Rate
Loans; and (vii) if any other Canadian Facility Obligation that bears interest
(unless another rate with respect thereto is specified herein) or is not paid
when due (including, to the extent permitted by Applicable Law, interest not
paid when due), at the Canadian Prime Rate (if such Obligation is denominated in
Canadian Dollars) or at the Canadian Base Rate (if such Obligation is
denominated in U.S. Dollars) in effect from time to time, plus the Applicable
Margin for Canadian Prime Rate Loans or Canadian Base Rate Loans, as the case
may be. Interest on the Loans shall be payable in the currency (i.e., U.S.
Dollars or Canadian Dollars, as the case may be) of the underlying Loan.

(b) During any Event of Default under Section 11.1.1 or 11.1.5, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, the Obligations accruing interest pursuant to Section 3.1.1(a) shall bear
interest at the Default Rate (whether before or after any judgment). Each
Borrower acknowledges that the cost and expense to Agent and Lenders due to an
Event of Default are difficult to ascertain and that the Default Rate is fair
and reasonable compensation for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
payable, until paid in full by Borrowers. If a Loan is repaid on the same day
made, one day’s interest shall accrue. Interest accrued on the Loans shall be
due and payable in arrears, (i) on the first day of each month; and (ii) on any
date of prepayment, with respect to the principal amount of Loans being prepaid.
In addition, interest accrued on the Canadian Revolver Loans shall be due and
payable in arrears on the Canadian Revolver Commitment Termination Date, and
interest accrued on the U.S. Revolver Loans shall be due and payable in arrears
on the U.S. Revolver Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Agent may (and shall at the direction of
Required Borrower Group Lenders of the applicable Borrower Group) declare that
no Loan may be made, converted or continued as a LIBOR Loan.

(b) Whenever Borrowers within a Borrower Group desire to convert or continue
Loans as LIBOR Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Applicable Lender
thereof. Each

 

58



--------------------------------------------------------------------------------

Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be 30 days if not specified). If, upon the expiration
of any Interest Period in respect of any LIBOR Loans, Borrower Agent shall have
failed to deliver a Notice of Conversion/Continuation, the applicable Borrowers
shall be deemed to have elected to convert such Loans into U.S. Base Rate Loans
(if owing by the U.S. Borrowers) or Canadian Base Rate Loans (if owing by any
Canadian Borrower).

3.1.3 Application of Canadian BA Rate to Outstanding Loans.

(a) Canadian Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation and the other terms hereof, elect to convert any
portion of the Canadian Prime Rate Loans to, or to continue any Canadian BA Rate
Loan at the end of its Interest Period as, a Canadian BA Rate Loan. During any
Event of Default, Agent may (and shall at the direction of Required Borrower
Group Lenders of the Borrower Group that consists of Canadian Borrower) declare
that no Loan may be made, converted or continued as a Canadian BA Rate Loan.

(b) Whenever Canadian Borrower desires to convert or continue Loans as Canadian
BA Rate Loans, Canadian Borrower or Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Canadian Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any Canadian BA Rate
Loans, Canadian Borrower or Borrower Agent shall have failed to deliver a Notice
of Conversion/Continuation with respect thereto as required above, Canadian
Borrower shall be deemed to have elected to convert such Loans into Canadian
Prime Rate Loans.

3.1.4 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans or Canadian BA Rate Loans, Borrower Agent, on
behalf of the applicable Borrower(s), shall select an interest period (“Interest
Period”) to apply, which interest period shall be 30, 60, or 90 days; provided,
however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan or Canadian BA Rate Loan, and shall expire
on the numerically corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, the period shall expire on the next Business Day; and

(d) no Interest Period shall extend beyond the Maturity Date (or, in the case of
any U.S. Revolver Loan, the U.S. Revolver Commitment Termination Date, if
earlier, or, in the case of any Canadian Revolver Loan, the Canadian Revolver
Commitment Termination Date, if earlier).

3.1.5 Interest Rate Not Ascertainable. If, due to any circumstance affecting the
London interbank market or the Canadian bankers’ acceptances market generally,
respectively, Agent determines that adequate and fair means do not exist for
ascertaining LIBOR or the Canadian BA Rate on

 

59



--------------------------------------------------------------------------------

any applicable date or any Interest Period is not available on the basis
provided herein, then Agent shall immediately notify Borrowers of such
determination. Until Agent notifies Borrowers that such circumstance no longer
exists, the obligation of Lenders to make affected LIBOR Loans or Canadian BA
Rate Loans shall be suspended and no further Loans may be converted into or
continued as such LIBOR Loans or Canadian BA Rate Loans.

3.2 Fees.

3.2.1 Unused Line Fee.

(a) U.S. Borrowers shall pay to Agent, for the Pro Rata benefit of U.S. Lenders,
a fee equal to the U.S. Unused Line Fee Rate times the average daily amount by
which the U.S. Revolver Commitments exceed the average daily amount of the sum
of (i) the aggregate principal amount of outstanding U.S. Revolver Loans (other
than U.S. Swingline Loans) plus (ii) the aggregate amount of the U.S. LC
Obligations. Such fee shall be payable in arrears, on the first day of each
month and on the U.S. Revolver Commitment Termination Date.

(b) Canadian Borrower shall pay to Agent, for the Pro Rata benefit of Canadian
Lenders, a fee equal to the Canadian Unused Line Fee Rate times the average
daily amount by which the Canadian Revolver Commitments exceed the average daily
amount of the sum of (i) the aggregate principal amount of outstanding Canadian
Revolver Loans (other than Canadian Swingline Loans) plus (ii) the aggregate
amount of the Canadian LC Obligations. Such fee shall be payable in arrears, on
the first day of each month and on the Canadian Revolver Commitment Termination
Date.

3.2.2 LC Facility Fees.

(a) U.S. Borrowers shall pay (i) to Agent, for the Pro Rata benefit of U.S.
Lenders, a fee equal to the Applicable Margin in effect for LIBOR Loans times
the average daily Stated Amount of U.S. Letters of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; (ii) to each U.S.
Issuing Bank, for its own account, a fronting fee equal to 0.125% per annum on
the Stated Amount of each U.S. Letter of Credit issued by such U.S. Issuing
Bank, which fee shall be payable monthly in arrears, on the first day of each
month; and (iii) to each U.S. Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of U.S. Letters of Credit issued by such
U.S. Issuing Bank, which charges shall be paid as and when incurred. During any
Event of Default under Section 11.1.1 or 11.1.5, or during any other Event of
Default if Agent or Required Lenders so elect, the fee payable under clause
(i) above shall be increased by 2.0% per annum.

(b) Canadian Borrower shall pay (i) to Agent, for the Pro Rata benefit of
Canadian Lenders, a fee equal to the Applicable Margin in effect for Canadian BA
Rate Loans times the average daily Stated Amount of Canadian Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(ii) to Canadian Issuing Bank, for its own account, a fronting fee equal to
0.125% per annum on the Stated Amount of each Canadian Letter of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; and
(iii) to Canadian Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Canadian Letters of Credit, which charges shall
be paid as and when incurred. During any Event of Default under Section 11.1.1
or 11.1.5, or during any other Event of Default if Agent or Required Lenders so
elect, the fee payable under clause (i) above shall be increased by 2.0% per
annum.

3.2.3 Fee Letter. Parent shall pay all fees set forth in the Fee Letter executed
in connection with this Agreement.

 

60



--------------------------------------------------------------------------------

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, provided that (a) in the
case of interest based on Loans denominated in Canadian Dollars or in the case
of interest on Loans computed by reference to the Canadian Base Rate, interest
will be determined on the basis of a 365 day year, and (b) in the case of
interest on Loans computed by reference to the U.S. Base Rate at times when the
U.S. Base Rate is based on the U.S. Prime Rate, interest will be determined on
the basis of a year of 365 days (or 366 days in a leap year). Each determination
by Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
any Borrower under Section 3.4, 3.7, 3.9 or 5.8, submitted to Borrower Agent by
Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate. For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example), and the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not on
any basis that gives effect to the principle of deemed reinvestment of interest.

3.4 Reimbursement Obligations. Borrower(s) within each Borrower Group shall pay
all Extraordinary Expenses in reference to such Borrower Group or its related
Obligor Group Obligations or Collateral of its related Obligor Group promptly
upon request. Borrowers within each Borrower Group shall also reimburse Agent
for all reasonable and documented legal, accounting, appraisal, consulting, and
other fees, costs and expenses incurred by it in connection with (a) negotiation
and preparation of any Loan Documents, including any amendment or other
modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.9, each inspection,
audit or appraisal with respect to any Obligor within such Borrowers’ related
Obligor Group or Collateral securing such Obligor Group’s Obligations, whether
prepared by Agent’s personnel or a third party. All such inspection, audit and
appraisal fees incurred by Agent shall be charged to Borrower(s) within the
applicable Borrower Group at Agent’s then standard rate, including, without
limitation, a per diem field examiner charge and out-of-pocket expenses, or
reasonable out-of-pocket costs and expenses for a field exam performed by a
third party (which may include a per diem and other standard charges of the
field examiner). The obligation of Borrower(s) within each Borrower Group to
reimburse Agent for legal fees and expenses shall be limited to the reasonable
and documented legal fees and expenses of Vinson & Elkins LLP, U.S. counsel to
Agent, Norton Rose Fulbright Canada S.E.N.C.R.L., s.r.l. / LLP, as Canadian
counsel to Agent, and, if necessary, of one special or local counsel in each
other relevant jurisdiction (or state or province thereof). All legal,
accounting and consulting fees shall be charged to Borrowers by Agent
Professionals at their hourly rates then applicable, regardless of any
alternative fee arrangements that Agent, any Lender or their Affiliates may have
with such professionals that might otherwise apply to any other transaction. If,
for any reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrower(s) of each affected Borrower Group shall immediately pay to Agent, for
the Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid. All amounts payable by Borrowers under this Section
shall be due and payable within ten (10) days following demand.

 

61



--------------------------------------------------------------------------------

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Interest Period Loans, or to determine or charge interest rates based upon LIBOR
or the Canadian BA Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars in the London interbank market or Canadian Dollars
through bankers’ acceptances, then, on notice thereof by such Lender to Agent,
any obligation of such Lender to make or continue Interest Period Loans or to
convert Floating Rate Loans to Interest Period Loans shall be suspended until
such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers of the
affected Borrower Group shall prepay or, if applicable, convert all Interest
Period Loans of such Lender to Floating Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Interest Period Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Interest Period Loans. Upon any such
prepayment or conversion, Borrowers of the affected Borrower Group shall also
pay accrued interest on the amount so prepaid or converted.

3.6 Inability to Determine Rates. Agent will promptly notify Borrower Agent and
Lenders if, in connection with a Borrowing of, conversion to or continuation of
an Interest Period Loan, (a) Agent determines that (i) Dollar deposits or
bankers’ acceptances are not being offered to, as regards LIBOR, banks in the
London interbank Eurodollar market or, as regards Canadian BA Rate, Persons in
Canada, for the applicable amount and Interest Period of such Loan, or
(ii) adequate and reasonable means do not exist for determining LIBOR or the
Canadian BA Rate for the applicable Interest Period; or (b) Required Lenders
determine for any reason that LIBOR or the Canadian BA Rate for the applicable
Interest Period does not adequately and fairly reflect the cost to Lenders of
funding the Loan. Thereafter, the obligation of the Applicable Lenders to make
or maintain Interest Period Loans shall be suspended to the extent of the
affected Interest Period Loan or Interest Period until Agent (upon instruction
by Required Lenders) revokes the notice. Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing, conversion or continuation
of an Interest Period Loan or, failing that, will be deemed to have submitted a
request for a Base Rate Loan.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in Canadian BA Rate or
LIBOR) or Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b), (c) or (d) of the definition of Excluded Taxes, or
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Letter of Credit, participation in LC
Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum

 

62



--------------------------------------------------------------------------------

received or receivable by a Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank, the Borrower Group to which such Lender or Issuing Banks has a
Commitment will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.

3.7.2 Capital Requirements. If a Lender or Issuing Bank determines that a Change
in Law affecting such Lender or Issuing Bank or any Lending Office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or holding company’s capital as
a consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations or Loans, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy and liquidity), then from time to time the Borrower
Group to which such Lender or Issuing Bank has a Commitment will pay to such
Lender or Issuing Bank, as the case may be, such additional amounts as will
compensate it or its holding company for the reduction suffered.

3.7.3 LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers in respect of LIBOR Loans shall pay additional interest
to such Lender on each LIBOR Loan equal to the costs of such reserves allocated
to the Loan by the Lender (as determined by it in good faith, which
determination shall be conclusive). The additional interest shall be due and
payable on each interest payment date for the Loan; provided, however, that if
the Lender notifies Borrowers in respect of LIBOR Loans (with a copy to Agent)
of the additional interest less than 10 days prior to the interest payment date,
then the additional interest shall be payable 10 days after such Borrowers’
receipt of the notice.

3.7.4 Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers of a Borrower Group shall
not be required to compensate a Lender to such Borrower Group or Issuing Bank
for any increased costs incurred or reductions suffered more than nine months
(plus any period of retroactivity of the Change in Law giving rise to the
demand) prior to the date that the Lender or Issuing Bank notifies Borrower
Agent of the applicable Change in Law and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor.

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. The Borrower or Borrowers of each affected Borrower Group shall
pay all reasonable costs and expenses incurred by any Lender that has issued a
Commitment to such Borrower Group in connection with any such designation or
assignment.

3.9 Funding Losses. If for any reason (a) any Borrowing of, or conversion to or
continuation of, an Interest Period Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of an Interest Period Loan
occurs on a day other than the end of its Interest Period, (c) any Borrower of
either Borrower Group fails to repay an Interest Period Loan when required
hereunder, or (d) a Lender (other than a Defaulting Lender) is required to
assign an Interest Period Loan prior to the end of

 

63



--------------------------------------------------------------------------------

its Interest Period pursuant to Section 13.4, then Borrowers of such Borrower
Group shall pay to Agent its customary administrative charge and to each Lender
all resulting losses and expenses, including any loss, expense or fee arising
from redeployment of funds or termination of match funding (but not any loss of
margin). For purposes of calculating amounts payable under this Section, each
Lender shall be deemed to have funded an Interest Period Loan by a matching
deposit or other borrowing in the London interbank market or Canadian interbank
market, as applicable, for a comparable amount and period, whether or not the
Loan was in fact so funded. All amounts payable by Borrowers under this Section
shall be due and payable within ten (10) days following demand.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower Group to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower Group. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of Section 3.10, if any provision of
any of the Loan Documents would obligate any Canadian Domiciled Obligor to make
any payment of interest with respect to the Canadian Facility Obligations in an
amount or calculated at a rate which would be prohibited by Applicable Law or
would result in the receipt of interest with respect to the Canadian Facility
Obligations at a criminal rate (as such terms are construed under the Criminal
Code (Canada)), then notwithstanding such provision, such amount or rates shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest with respect to the
Canadian Facility Obligations at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows: (i) first, by reducing the amount
or rates of interest required to be paid by the Canadian Facility Obligors to
the applicable recipient under the Loan Documents; and (ii) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
by the Canadian Facility Obligors to the applicable recipient which would
constitute interest with respect to the Canadian Facility Obligations for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the applicable recipient shall have received an amount in excess of the maximum
permitted by that section of the Criminal Code (Canada), then Canadian Facility
Obligors shall be entitled, by notice in writing to Agent, to obtain
reimbursement from the applicable recipient in an amount equal to such excess,
and pending such reimbursement, such amount shall be deemed to be an amount
payable by the applicable recipient to the applicable Canadian Facility Obligor.
Any amount or rate of interest with respect to the Canadian Facility Obligations
referred to in this Section 3.10 shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that any Canadian Revolver Loans to Canadian
Borrower remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro rated
over that period of time and otherwise be pro rated over the period from the
Closing Date to the date of Full Payment of the Canadian Facility Obligations,
and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by Agent shall be conclusive for the purposes
of such determination.

 

64



--------------------------------------------------------------------------------

SECTION 4 LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Loans.

4.1.1 Notice of Borrowing.

(a) Whenever any Borrower within a Borrower Group desires funding of a Borrowing
of Loans, Borrower Agent shall give Agent a Notice of Borrowing. Such notice
must be received by Agent by 11:00 a.m. (Local Time) (i) on the requested
funding date, in the case of Floating Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans
and Canadian BA Rate Loans. Notices received after such time shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the amount of the Borrowing, (B) the requested funding
date (which must be a Business Day), (C) whether the Borrowing is to be made as
a U.S. Base Rate Loan or a LIBOR Loan, in the case of a U.S. Borrower, or a
Canadian Base Rate Loan, LIBOR Loan, Canadian Prime Rate Loan or Canadian BA
Rate Loan, in the case of Canadian Borrower, (D) in the case of Interest Period
Loans, the applicable Interest Period (which shall be deemed to be 30 days if
not specified) and (E) the Borrower Group Commitment under which such Borrowing
is proposed to be made and, if such Borrowing is requested for Canadian
Borrower, whether such Loan is to be denominated in U.S. Dollars or Canadian
Dollars.

(b) Unless payment is otherwise timely made by each Borrower within a Borrower
Group, the becoming due of any Obligations of the Obligor Group to which such
Borrower belongs (whether principal, interest, fees or other charges, including
Extraordinary Expenses, Canadian LC Obligations, U.S. LC Obligations, Cash
Collateral and Secured Bank Product Obligations) shall be deemed to be a request
for Loans by the related Borrower Group on the due date, in the amount due and
shall bear interest at the per annum rate applicable hereunder to U.S. Base Rate
Loans, in the case of such Obligations owing by any U.S. Domiciled Obligor, or
to Canadian Prime Rate Loans (if denominated in Canadian Dollars) or Canadian
Base Rate Loans (if denominated in U.S. Dollars), in the case of such
Obligations owing by a Canadian Domiciled Obligor. The proceeds of such Loan
shall be disbursed as direct payment of the relevant Obligation. In addition,
Agent may, at its option, charge such amount against any operating, investment
or other account of a Borrower within the applicable Borrower Group maintained
with Agent or any of its Affiliates.

(c) If a Borrower within a Borrower Group maintains a disbursement account with
Agent or any of its Affiliates, then presentation for payment in the account of
a Payment Item when there are insufficient funds to cover it shall be deemed to
be a request for a Floating Rate Loan by such Borrower Group on the presentation
date, in the amount of the Payment Item, and shall bear interest at the per
annum rate applicable hereunder to U.S. Base Rate Loans, in the case of
insufficient funds owing by any U.S. Domiciled Obligor, or to Canadian Prime
Rate Loans (if denominated in Canadian Dollars) or to Canadian Base Rate Loans
(if denominated in U.S. Dollars), in the case of insufficient funds owing by a
Canadian Domiciled Obligor. Proceeds of such Loan may be disbursed directly to
the disbursement account.

4.1.2 Fundings by Lenders. Each Applicable Lender shall timely honor its
Borrower Group Commitment by funding its Pro Rata share of each Borrowing of
Loans under such Borrower Group Commitment that is properly requested hereunder.
Except for Borrowings to be made as Swingline Loans, Agent shall endeavor to
notify the Applicable Lenders of each Notice of Borrowing (or deemed request for
a Borrowing) by 1:00 p.m. (Local Time) on the proposed funding date for a
Floating Rate Loan or by 3:00 p.m. (Local Time) at least two Business Days
before a proposed funding of an Interest Period Loan. Each Applicable Lender
shall fund its Pro Rata share of a Borrowing to the account specified by Agent
in immediately available funds not later than 3:00 p.m. (Local Time) on the
requested funding date, unless Agent’s notice is received after the times
provided above, in which case each

 

65



--------------------------------------------------------------------------------

Applicable Lender shall fund its Pro Rata share by 11:00 a.m. (Local Time) on
the next Business Day. Subject to its receipt of such amounts from the
Applicable Lenders, Agent shall disburse the Borrowing proceeds as directed by
Borrower Agent. Unless Agent shall have received (in sufficient time to act)
written notice from an Applicable Lender that it does not intend to fund its Pro
Rata share of a Borrowing, Agent may assume that such Applicable Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to the Borrower or Borrowers within such Borrower Group.
If an Applicable Lender’s share of a Borrowing or of a settlement under
Section 4.1.3(b) is not received by Agent, then the Borrower or Borrowers within
the Borrower Group agree to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.

4.1.3 Swingline Loans; Settlement. (a) To fulfill any request for a Floating
Rate Loan hereunder, Swingline Lender may in its discretion advance Swingline
Loans to the requesting Borrower, up to an aggregate outstanding amount of
$22,500,000; provided that (i) the aggregate outstanding amount of any U.S.
Swingline Loans advanced pursuant to this Section 4.1.3 shall not exceed the
U.S. Swingline Sublimit and (ii) the aggregate outstanding amount of any
Canadian Swingline Loans advanced pursuant to this Section 4.1.3 shall not
exceed the Canadian Swingline Sublimit. Swingline Loans shall constitute Loans
for all purposes, except that payments thereon shall be made to Swingline
Lender, for its own account until Applicable Lenders have funded their
participations therein as provided below. Swingline Loans shall be Base Rate
Loans or Canadian Prime Rate Loans (as applicable).

(b) Settlement of Loans, including Swingline Loans, among the Applicable Lenders
and Agent shall take place on a date determined from time to time by Agent (but
at least weekly), on a Pro Rata basis in accordance with the Settlement Report
delivered by Agent to the Applicable Lenders. Between settlement dates, Agent
may in its discretion apply payments on Loans to Swingline Loans, regardless of
any designation by Borrower Agent or any Borrower or any provision herein to the
contrary. Each Applicable Lender hereby purchases, without recourse or warranty,
an undivided Pro Rata participation in all U.S. Swingline Loans or Canadian
Swingline Loans, as applicable, outstanding from time to time until settled. If
a Swingline Loan cannot be settled among Applicable Lenders, whether due to an
Obligor’s Insolvency Proceeding or for any other reason, each Applicable Lender
shall pay the amount of its participation in the U.S. Swingline Loan or Canadian
Swingline Loan, as applicable, to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor. Lenders’ obligations to make
settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied.

4.1.4 Notices. Borrowers may request, convert or continue Loans, select interest
rates and transfer funds based on telephonic or electronic instructions by
Borrower Agent to Agent. Borrower Agent shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Agent in accordance with telephonic or electronic instruction,
the records of Agent shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or electronic instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on Borrower’s behalf.

4.2 Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Pro Rata shares shall be reallocated by
excluding the Commitments and Loans of a Defaulting Lender from

 

66



--------------------------------------------------------------------------------

the calculation of such shares but only to the extent that (a) the conditions
set forth in Section 6.2 are satisfied at the time of such reallocation, and
(b) such reallocation does not cause any non-Defaulting Lender’s (i)(A) U.S.
Revolver Loans (including U.S. Swingline Loans and U.S. Protective Advances),
(B) participations in U.S. LC Obligations and (C) without duplication with the
foregoing clause (i)(A), participations in any U.S. Swingline Loans and U.S.
Protective Advances to exceed the U.S. Revolver Commitment of such
non-Defaulting Lender or (ii)(A) Canadian Revolver Loans (including Canadian
Swingline Loans and Canadian Protective Advances), (B) participations in
Canadian LC Obligations and (C) without duplication with the foregoing clause
(ii)(A), participations in any Canadian Swingline Loans and Canadian Protective
Advances to exceed the Canadian Revolver Commitment of such non-Defaulting
Lender. A Defaulting Lender shall have no right to vote on any amendment, waiver
or other modification of a Loan Document, except as provided in
Section 14.1.1(c).

4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders. Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.

4.2.3 Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and each Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Commitments shall be reallocated among
Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and each Issuing Bank, no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender. The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document, and no Lender shall be responsible for
default by another Lender.

4.3 Number and Amount of Interest Period Loans; Determination of Rate. Each
Borrowing of Interest Period Loans when made shall be in a minimum amount of
$5,000,000 (or Cdn$5,000,000 if denominated in Canadian Dollars), plus an
increment of $100,000 (or Cdn$100,000 if denominated in Canadian Dollars) in
excess thereof. No more than ten (10) Borrowings of Interest Period Loans may be
outstanding at any time and all Interest Period Loans of the same Type to a
Borrower Group having the same length and beginning date of their Interest
Periods and the same currency shall be aggregated together and considered one
Borrowing for this purpose, and such Loans shall be allocated among the
Applicable Lenders on a Pro Rata basis. Upon determining LIBOR or the Canadian
BA Rate for any Interest Period requested by Borrowers within a Borrower Group,
Agent shall promptly notify Borrower Agent thereof by telephone or
electronically and, if requested by Borrower Agent, shall confirm any telephonic
notice in writing.

4.4 Borrower Agent. Each Obligor hereby designates Parent (“Borrower Agent”) as
its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and

 

67



--------------------------------------------------------------------------------

delivery of Borrower Materials, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, Canadian Issuing Bank, any U.S. Issuing Bank or any Lender. Borrower
Agent hereby accepts such appointment. Agent and Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice of borrowing) delivered by Borrower Agent on
behalf of any Borrower. Agent and Lenders may give any notice or communication
with an Obligor hereunder to Borrower Agent on behalf of such Obligor. Each of
Agent, Canadian Issuing Bank, any U.S. Issuing Bank and Lenders shall have the
right, in its discretion, to deal exclusively with Borrower Agent for any or all
purposes under the Loan Documents. Each Obligor agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

4.5 One Obligation. Without in any way limiting any Guaranty of the Obligations,
(a) the U.S. Facility Obligations owing by each U.S. Facility Obligor shall
constitute one general obligation of the U.S. Facility Obligors and (unless
otherwise expressly provided in any Loan Document) shall be secured by Agent’s
Lien upon all Collateral of each U.S. Facility Obligor, provided that Agent,
each U.S. Lender and each U.S. Issuing Bank shall be deemed to be a creditor of,
and the holder of a separate claim against, each U.S. Facility Obligor to the
extent of any U.S. Facility Obligations owed by such U.S. Facility Obligor to
such Person, and (b) the Canadian Facility Obligations owing by each Canadian
Facility Obligor shall constitute one general obligation of the Canadian
Facility Obligors and (unless otherwise expressly provided in any Loan Document)
shall be secured by Agent’s Lien upon all Collateral of each Canadian Facility
Obligor, provided that Agent, each Canadian Lender and Canadian Issuing Bank
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Canadian Facility Obligor to the extent of any Canadian Facility
Obligations owed by such Canadian Facility Obligor to such Person.

4.6 Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations (other than Secured Bank Product Obligations,
unless specified by their terms) shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Obligors contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
dishonor or return of any Payment Item previously applied to the Obligations.
Sections 2.2, 2.3, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2, this Section,
and each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.

SECTION 5 PAYMENTS

5.1 General Payment Provisions. All payments of Obligations under the Loan
Documents shall be made, without offset, counterclaim or defense of any kind,
free and clear of (and without deduction for) any Taxes (subject to the terms of
Section 5.8), and in immediately available funds, not later than 12:00 noon
(Local Time) on the due date. Any payment after such time shall be deemed made
on the next Business Day. Borrowers agree that Agent shall have the continuing,
exclusive right to apply and reapply payments and proceeds of Collateral against
the Obligations, in such manner as Agent deems advisable (provided that unless
an Event of Default shall have occurred and is continuing and subject to
Section 4.1.3, Agent shall apply such payments to the specific Obligations with
respect to which such payments have been made or as otherwise instructed by
Borrower Agent), but whenever possible, any prepayment of Loans to a Borrower
Group shall be applied first to Floating Rate Loans of such Borrower Group and
then to Interest Period Loans of such Borrower Group. All payments with respect
to any U.S. Facility Obligations shall be made in U.S. Dollars and all payments
with respect to any Canadian Facility Obligations shall be made in Canadian
Dollars or, if any portion of such Canadian Facility Obligations is

 

68



--------------------------------------------------------------------------------

denominated in U.S. Dollars, then in U.S. Dollars; provided that the payment
currency for each payment of fees by Canadian Borrower pursuant to
Section 3.2.1(b) shall be in U.S. Dollars or Canadian Dollars, at the option of
Canadian Borrower, and the amount of any such payment made in Canadian Dollars
shall be determined by Agent based on the Spot Rate.

5.2 Repayment of Loans. All Canadian Facility Obligations shall be immediately
due and payable in full on the Canadian Revolver Commitment Termination Date and
all U.S. Facility Obligations shall be immediately due and payable in full on
the U.S. Revolver Commitment Termination Date, in each case, unless payment of
such Obligations is sooner required hereunder. Loans may be prepaid from time to
time, without penalty or premium, subject to, in the case of Interest Period
Loans, the payment of costs set forth in Section 3.9. Subject to Section 2.1.5,
if an Overadvance exists at any time (whether as a result of exchange rate
fluctuations or otherwise), Borrowers of the Borrower Group owing such
Overadvance shall, on the sooner of Agent’s demand or the first Business Day
after any Borrower of such Borrower Group has knowledge thereof, repay Loans or
Cash Collateralize Letters of Credit in an amount sufficient to reduce Revolver
Usage to the Borrowing Base.

5.3 Payment of Other Obligations. Obligations under the Loan Documents other
than Loans, including LC Obligations and Extraordinary Expenses, shall be paid
by Borrowers as provided in the Loan Documents or, if no payment date is
specified, promptly but, in any case, within ten (10) days following demand.

5.4 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Canadian Issuing Bank, any U.S. Issuing Bank or any Lender, or if Agent,
Canadian Issuing Bank, any U.S. Issuing Bank or any Lender exercises a right of
setoff, and any of such payment or setoff is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by Agent, Canadian Issuing Bank, any U.S. Issuing
Bank or a Lender in its discretion) to be repaid to a trustee, receiver or any
other Person, then the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment or setoff had not occurred.

5.5 Application and Allocation of Payments.

5.5.1 Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by Agent in its discretion.

5.5.2 Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a) with respect to monies, payments, Property or Collateral of or from any U.S.
Domiciled Obligors:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent, to the extent owing by any U.S.
Domiciled Obligor;

(ii) second, to all amounts owing to U.S. Swingline Lender on U.S. Swingline
Loans, Agent on U.S. Protective Advances, and Agent on U.S. Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund;

 

69



--------------------------------------------------------------------------------

(iii) third, to all amounts owing to any U.S. Issuing Bank on U.S. LC
Obligations;

(iv) fourth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to U.S.
Lenders (exclusive of any Canadian Facility Obligations which are guaranteed by
the U.S. Domiciled Obligors);

(v) fifth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting interest (exclusive of any Canadian Facility
Obligations which are guaranteed by the U.S. Domiciled Obligors);

(vi) sixth, to Cash Collateralize all U.S. LC Obligations;

(vii) seventh, to all U.S. Revolver Loans, and to Secured Bank Product
Obligations arising under Hedging Agreements (including Cash Collateralization
thereof) owing by the U.S. Domiciled Obligors (exclusive of any Canadian
Facility Obligations which are guaranteed by the U.S. Domiciled Obligors) up to
the amount of the U.S. Availability Reserves existing therefor;

(viii) eighth, to all other Secured Bank Product Obligations owing by the U.S.
Domiciled Obligors (exclusive of any Canadian Facility Obligations which are
guaranteed by the U.S. Domiciled Obligors);

(ix) ninth, to all remaining U.S. Facility Obligations (exclusive of any
Canadian Facility Obligations which are guaranteed by the U.S. Domiciled
Obligors); and

(x) tenth, to be applied in accordance with clause (b) below, to the extent
there are insufficient funds for the Full Payment of all Obligations owing by
the Canadian Domiciled Obligors.

(b) with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Obligor, together with any allocations pursuant to subclause
(x) of clause (a) above:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent, to the extent owing by any Canadian
Domiciled Obligor;

(ii) second, to all amounts owing to Canadian Swingline Lender on Canadian
Swingline Loans, Agent on Canadian Protective Advances, and Agent on Canadian
Revolver Loans and participations that a Defaulting Lender has failed to settle
or fund;

(iii) third, to all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations;

(iv) fourth, to all Canadian Facility Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
to Canadian Lenders;

(v) fifth, to all Canadian Facility Obligations (other than Secured Bank Product
Obligations) constituting interest;

(vi) sixth, to Cash Collateralize all Canadian LC Obligations;

 

70



--------------------------------------------------------------------------------

(vii) seventh, to all Canadian Revolver Loans, and to Secured Bank Product
Obligations arising under Hedging Agreements (including Cash Collateralization
thereof) owing by Canadian Domiciled Obligors up to the amount of Canadian
Availability Reserves existing therefor;

(viii) eighth, to all other Secured Bank Product Obligations owing by Canadian
Domiciled Obligors; and

(ix) ninth, to all remaining Canadian Facility Obligations.

Amounts shall be applied to payment of each category of Obligations set forth
within subsections (a) and (b) above only after Full Payment of amounts payable
from time to time under all preceding categories. If amounts are insufficient to
satisfy a category, they shall be paid ratably among outstanding Obligations in
the category. Monies and proceeds obtained from an Obligor shall not be applied
to its Excluded Swap Obligations, but appropriate adjustments shall be made with
respect to amounts obtained from other Obligors to preserve the allocations in
any applicable category. Agent shall have no obligation to calculate the amount
of any Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. If the Secured Bank
Product Provider fails to deliver the calculation within five Business Days
following request, Agent may assume the amount is zero. The allocations set
forth in this Section are solely to determine the rights and priorities among
Secured Parties as among themselves, and any allocation within subsection
(a) and (b) of the proceeds of the realization of Collateral, and may be changed
by agreement of the affected Secured Parties, without the consent of any
Obligor. This Section is not for the benefit of or enforceable by any Obligor
and each Obligor irrevocably waives the right to direct the application of any
payments or Collateral proceeds subject to this Section.

5.5.3 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.6 Dominion Account. During the continuance of any Cash Dominion Event, the
ledger balance in the Dominion Accounts of each Borrower Group as of the end of
a Business Day shall be applied to the Obligor Group Obligations of such
Borrower Group at the beginning of the next Business Day. If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers of the applicable Obligor
Group as long as no Event of Default exists.

5.7 Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers within each Borrower
Group hereunder. Any failure of Agent to record anything in a loan account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Entries made in a loan account
shall constitute presumptive evidence of the information contained therein,
absent manifest error. If any information contained in a loan account is
provided to or inspected by any Person, the information shall be conclusive and
binding on such Person for all purposes absent manifest error, except to the
extent such Person notifies Agent in writing within 30 days after receipt or
inspection that specific information is subject to dispute.

 

71



--------------------------------------------------------------------------------

5.8 Taxes.

5.8.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments by or on account of Obligations under the Loan Documents by
Obligors shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If Applicable Law (as determined by Agent or any
Obligor in good faith) requires the deduction or withholding of any Tax from any
such payment by Agent or an Obligor, then Agent or such Obligor shall be
entitled to make such deduction or withholding based on information and
documentation provided pursuant to Section 5.9.

(b) If Agent or any Obligor is required by the Code or the Income Tax Act
(Canada) to withhold or deduct Taxes, including backup withholding and
withholding Taxes, from any payment, then (i) Agent shall pay the full amount
that it determines is to be withheld or deducted to the relevant Governmental
Authority pursuant to the Code or the Income Tax Act (Canada), as the case may
be, and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that after such deduction or withholding (including such
deductions and withholdings applicable to additional sums payable under this
Section) the Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(c) If Agent or any Obligor is required by any Applicable Law other than the
Code or the Income Tax Act (Canada) to withhold or deduct Taxes from any
payment, then (i) Agent or such Obligor, to the extent required by Applicable
Law, shall timely pay the full amount to be withheld or deducted to the relevant
Governmental Authority, and (ii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Obligor
shall be increased as necessary so that after such withholding or deduction
(including such withholdings and deductions applicable to additional sums
payable under this Section) the Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

5.8.2 Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.8.3 Tax Indemnification.

(a) Each Obligor shall indemnify and hold harmless, on a joint and several
basis, and pay each Recipient, within ten (10) days after demand therefor,
against any Indemnified Taxes (including those imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by a
Recipient or required to be withheld or deducted from a payment to a Recipient,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Obligor shall
indemnify and hold harmless Agent against any amount that an Applicable Lender
or, in the case of the U.S. Borrowers, any U.S. Issuing Bank or, in the case of
Canadian Borrower, Canadian Issuing Bank, fails for any reason to pay
indefeasibly to Agent as required pursuant to this Section. A certificate as to
the amount of such payment or liability delivered to Borrowers by an Applicable
Lender or an Issuing Bank (with a copy to Agent), or by Agent on its own behalf
or on behalf of any Recipient, shall be conclusive absent manifest error.
Notwithstanding anything to the contrary, nothing in this Section 5.8.3(a) shall
require Canadian Borrower or any Canadian Facility Guarantor (that is not a U.S.
Person) to indemnify any Recipient with respect to any Indemnified Taxes arising
from any obligations which are not Canadian Facility Obligations.

 

72



--------------------------------------------------------------------------------

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
such Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant Register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within ten (10) days
after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Bank by Agent shall be conclusive absent manifest error.

5.8.4 Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.8.5 Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its reasonable
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrowers agree, upon request by the Recipient, to repay
the amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority other than any such penalties,
interest or other charges resulting from the gross negligence or willful
misconduct of the relevant Recipient as determined by a court of competent
jurisdiction in a final and non-appealable judgment) to the Recipient if the
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place the Recipient in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.

5.8.6 Survival. Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.

5.9 Lender Tax Information.

5.9.1 Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower Agent and Agent, at the time or times reasonably requested
by the Borrower Agent or Agent, such properly completed and

 

73



--------------------------------------------------------------------------------

executed documentation so requested, in each case as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by Borrower Agent or Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
Borrower Agent or Agent to enable them to determine whether such Lender is
subject to backup withholding or information reporting requirements.

5.9.2 Documentation. Without limiting the foregoing,

(a) Any Lender that is a U.S. Person shall deliver to Borrower Agent and Agent
on or prior to the date on which such Lender becomes a Lender hereunder (and
from time to time thereafter upon reasonable request of Borrower Agent or
Agent), executed originals of IRS Form W-9, certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

(b) Any Foreign Lender with respect to the U.S. Borrowers shall, to the extent
it is legally entitled to do so, deliver to Borrower Agent and Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender hereunder (and from time to time
thereafter upon reasonable request of Borrower Agent or Agent), whichever of the
following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of the appropriate IRS Form
W-8BEN establishing an exemption from or reduction of U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty, and (y) with respect
to other payments under the Loan Documents, the appropriate IRS Form W-8BEN
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of the
appropriate IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by the appropriate IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of Borrower Agent or Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in Canadian or U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit Borrower Agent or Agent to determine the withholding or deduction
required to be made; and

 

74



--------------------------------------------------------------------------------

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrower
Agent and Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrower Agent or Agent such documentation prescribed by Applicable
Law (including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower Agent or Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date
hereof.

5.9.3 Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrower Agent and Agent in writing of its inability to
do so.

5.10 Guaranties.

5.10.1 Joint and Several Liability of U.S. Domiciled Obligors. Each U.S.
Domiciled Obligor agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to Agent and Lenders the prompt
payment and performance of, all Obligations, except its Excluded Swap
Obligations. Each U.S. Domiciled Obligor agrees that its guaranty obligations as
a U.S. Facility Guarantor and as a Canadian Facility Guarantor hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until Full Payment of the Obligations, and
that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section 5.10) or any other Loan Document, or any waiver, consent or
indulgence of any kind by Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for any Obligations or any action, or
the absence of any action, by Agent or any Lender in respect thereof (including
the release of any security or guaranty); (d) the insolvency of any Obligor;
(e) any election by Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Obligor, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent
or any Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the Obligations.

5.10.2 Waivers by U.S. Domiciled Obligors.

(a) Each U.S. Domiciled Obligor hereby expressly waives all rights that it may
have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor. Each
U.S. Domiciled Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of Obligations and waives, to
the maximum extent permitted by law, any right to revoke any guaranty of
Obligations as long as it is an Obligor. It is agreed among each U.S. Domiciled
Obligor, Agent and Lenders that the provisions of this Section 5.10 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans and issue Letters
of Credit. Each U.S. Domiciled Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

 

75



--------------------------------------------------------------------------------

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral by judicial
foreclosure or non-judicial sale or enforcement, without affecting any rights
and remedies under this Section 5.10. If, in taking any action in connection
with the exercise of any rights or remedies, Agent or any Lender shall forfeit
any other rights or remedies, including the right to enter a deficiency judgment
against any U.S. Domiciled Obligor or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each U.S.
Domiciled Obligor consents to such action and waives any claim based upon it,
even if the action may result in loss of any rights of subrogation that any U.S.
Domiciled Obligor might otherwise have had. Any election of remedies that
results in denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any U.S. Domiciled Obligor shall not impair any
other U.S. Domiciled Obligor’s obligation to pay the full amount of the
Obligations. Each U.S. Domiciled Obligor waives all rights and defenses arising
out of an election of remedies, such as nonjudicial foreclosure with respect to
any security for Obligations, even though that election of remedies destroys
such U.S. Domiciled Obligor’s rights of subrogation against any other Person.
Agent may bid Obligations, in whole or part, at any foreclosure, trustee or
other sale, including any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

5.10.3 Extent of Liability of U.S. Domiciled Obligors; Contribution.

(a) Notwithstanding anything herein to the contrary, each U.S. Domiciled
Obligor’s liability under this Section 5.10 shall not exceed the greater of
(i) all amounts for which such U.S. Domiciled Obligor is primarily liable, as
described below, and (ii) such U.S. Domiciled Obligor’s Allocable Amount.

(b) If any U.S. Domiciled Obligor makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such U.S. Domiciled Obligor is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Obligor, exceeds the amount that such U.S. Domiciled Obligor would otherwise
have paid if each U.S. Domiciled Obligor had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such U.S.
Domiciled Obligor’s Allocable Amount bore to the total Allocable Amounts of all
U.S. Domiciled Obligors, then such U.S. Domiciled Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Domiciled Obligor for the amount of such excess, ratably based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment. The “Allocable Amount” for any U.S. Domiciled Obligor shall
be the maximum amount that could then be recovered from such U.S. Domiciled
Obligor under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Section 5.10.3(a) shall not limit the liability of any U.S. Domiciled
Obligor to pay or guarantee Loans made directly or indirectly to it (including
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Obligor), U.S. LC Obligations
relating to U.S. Letters of Credit issued to support such Obligor’s business,
Secured Bank Product Obligations incurred to support such Obligor’s business,
and all accrued interest, fees, expenses and other related Obligations with
respect thereto, for which such Obligor shall be primarily liable for all
purposes hereunder.

 

76



--------------------------------------------------------------------------------

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.10.4 Joint and Several Liability of Canadian Domiciled Obligors. Each Canadian
Domiciled Obligor agrees that it is jointly and severally liable for, and
absolutely, irrevocably and unconditionally guarantees to Agent and the Canadian
Lenders the prompt payment and performance of, all Canadian Facility
Obligations. Each Canadian Domiciled Obligor agrees that its guaranty
obligations as a Canadian Facility Guarantor hereunder constitute a continuing
guaranty of payment and not of collection, that such guaranty obligations shall
not be discharged until Full Payment of the Canadian Facility Obligations, and
that such guaranty obligations are absolute and unconditional, irrespective of
(a) the genuineness, validity, regularity, enforceability, subordination or any
future modification of, or change in, any Canadian Facility Obligations or Loan
Document, or any other document, instrument or agreement to which any Obligor is
or may become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this Section 5.10.4) or any other Loan Document, or any
waiver, consent or indulgence of any kind by Agent or any Canadian Lender with
respect thereto; (c) the existence, value or condition of, or failure to
perfect, register, stamp or terminate a Lien or to preserve rights against, any
security or guaranty for any Canadian Facility Obligations or any action, or the
absence of any action, by Agent or any Canadian Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Canadian Facility Obligor; (e) any election by Agent or any Canadian Lender in
an Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code (or the equivalent under any other Debtor Relief Law); (f) any
borrowing or grant of a Lien by any other Obligor, as debtor-in-possession under
Section 364 of the Bankruptcy Code (or the equivalent under any other Debtor
Relief Law) or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code (or the equivalent under any other Debtor
Relief Law) or otherwise; or (h) any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, except Full Payment of all Canadian Facility Obligations.

5.10.5 Waivers by Canadian Domiciled Obligors.

(a) Each Canadian Domiciled Obligor hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Canadian Facility Obligations before, or as a condition to, proceeding against
such Obligor. Each Canadian Domiciled Obligor waives all defenses available to a
surety, guarantor or accommodation co-obligor other than Full Payment of
Canadian Facility Obligations and waives, to the maximum extent permitted by
law, any right to revoke any guaranty of Canadian Facility Obligations as long
as it is an Obligor. It is agreed among each Canadian Domiciled Obligor, Agent
and Lenders that

 

77



--------------------------------------------------------------------------------

the provisions of this Section 5.10.5 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Canadian
Domiciled Obligor acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

(b) Agent and Canadian Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.10.5. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Canadian
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Canadian Domiciled Obligor or other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Canadian Domiciled Obligor consents to such action and waives
any claim based upon it, even if the action may result in loss of any rights of
subrogation that any Canadian Domiciled Obligor might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Canadian Domiciled
Obligor shall not impair any other Canadian Domiciled Obligor’s obligation to
pay the full amount of the Canadian Facility Obligations. Each Canadian
Domiciled Obligor waives all rights and defenses arising out of an election of
remedies, such as nonjudicial foreclosure with respect to any security for
Canadian Facility Obligations, even though that election of remedies destroys
such Canadian Domiciled Obligor’s rights of subrogation against any other
Person. Agent may bid Canadian Facility Obligations, in whole or part, at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the Canadian
Facility Obligations. The amount of the successful bid at any such sale, whether
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Canadian Facility Obligations shall
be conclusively deemed to be the amount of the Canadian Facility Obligations
guaranteed under this Section 5.10.5, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Agent or any Canadian Lender might otherwise be
entitled but for such bidding at any such sale.

5.10.6 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.10.7 Subordination. Each Obligor hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of its Obligations.

SECTION 6 CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

 

78



--------------------------------------------------------------------------------

(a) Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto.

(b) Agent shall have received the Perfection Certificate and evidence of all UCC
or PPSA filings or recordations necessary to perfect its Liens in the
Collateral, as well as UCC, PPSA and Lien searches and other evidence
satisfactory to Agent that such Liens are the only Liens upon the Collateral
(including, except as provided for on Schedule 10.1.11, estoppel letters with
respect to Canadian Domiciled Obligors), except Permitted Liens.

(c) Except as provided for on Schedule 10.1.11, Agent shall have received
evidence of the establishment of each Dominion Account and related lockboxes,
together with fully-executed Deposit Account Control Agreements with respect
thereto and covering the Deposit Accounts listed on Schedule 8.3 (other than any
Deposit Accounts that are Excluded Property).

(d) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Financial Officer of Borrower Agent certifying that,
(i) after giving effect to the initial Loans and transactions hereunder, (A) the
Obligors, taken as a whole, are Solvent; (B) no Default or Event of Default
exists; and (C) the representations and warranties set forth in Section 9 are
true and correct; and (ii) (A) attached thereto is a true and complete copy of
the Term Loan Credit Agreement, which shall be in form and substance
satisfactory to Agent, and (B) the Term Loan Credit Agreement will close
contemporaneously with this Agreement with minimum gross proceeds of
$250,000,000.

(e) Agent shall have received a certificate of the secretary or assistant
secretary, or any other duly authorized officer of each Obligor, certifying
(i) that attached copies of such Obligor’s Organic Documents are true and
complete, and in full force and effect, without amendment except as shown;
(ii) that an attached copy of resolutions authorizing execution and delivery of
the Loan Documents is true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to this credit facility;
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents; and (iv) that attached thereto are all governmental and third
party consents and approvals as may be required by such Obligor to obtain in
connection with this Agreement and the Transactions (or a statement that no such
consents are required). Agent may conclusively rely on this certificate until it
is otherwise notified by the applicable Obligor in writing.

(f) Agent shall have received written opinions of Cravath, Swaine & Moore LLP,
as New York counsel, McMillan LLP, as Ontario, Alberta and British Columbia
counsel, and local counsels in Delaware, Texas, Louisiana, Oklahoma,
Pennsylvania and Vermont to the Obligors, in form and substance reasonably
satisfactory to Agent.

(g) Agent shall have received copies of the charter documents of each Obligor,
and in the case of U.S. Domiciled Obligors certified by the Secretary of State
or other appropriate official of such Obligor’s jurisdiction of organization.
Agent shall have received good standing certificates or similar instrument for
each Obligor, issued by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization and, with respect to Canadian
Domiciled Obligors, each jurisdiction where such Obligor’s conduct of business
or ownership of Property necessitates qualification.

(h) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Obligors, all in compliance with the Loan
Documents, and, if applicable, the designation of Agent as loss payee as its
interest may appear thereunder, in each case, in form and substance reasonably
satisfactory to Agent.

 

79



--------------------------------------------------------------------------------

(i) Agent shall have completed its business, financial and legal due diligence
of Obligors, including such Collateral reviews, field examinations, audits,
assessments and other reviews by Agent and/or third parties as Agent deems
reasonably appropriate, with results satisfactory to Agent.

(j) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date, including all fees payable under the Fee Letter and
all fees and disbursements of Agent’s counsel.

(k) Agent shall have received a Borrowing Base Certificate prepared as of
June 30, 2013. Upon giving effect to the initial funding of Loans and issuance
of Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Excess Availability shall be at least $50,000,000.

(l) All Debt arising under the Existing Credit Agreement and all other Debt of
the Obligors not permitted under Section 10.2.2 shall have been repaid in full
or shall be repaid in full with the proceeds of the initial Loans, and Agent
shall have received payoff letters or similar agreements, UCC and PPSA
termination statements and evidence of the return to Obligors of any possessory
Collateral in the possession of the collateral agent under the Existing Credit
Agreement or any other third-party which evidence such repayment and the release
of such collateral agent’s Liens and any other Liens that are not Permitted
Liens.

(m) There shall not have occurred since December 31, 2012 any event or
circumstance that has had or could reasonably be expected to have, either
individually or in the aggregate, a material adverse effect on the business,
operations, assets or condition (financial or otherwise) of the Parent and its
Subsidiaries taken as a whole.

(n) There shall be no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality that in Agent’s reasonable judgment (a) could reasonably be
expected to have a material adverse effect on the business, operations, assets
or condition (financial or otherwise) of the Parent and its Subsidiaries taken
as a whole, or could reasonably be expected to impair in any material respect
the Obligors’ ability to perform their obligations under this Agreement; or
(b) could reasonably be expected to materially and adversely affect this
Agreement or the transactions contemplated thereby.

(o) Agent shall have received, in form and substance satisfactory to it, (a) a
pro forma balance sheet of the Parent and its Subsidiaries as of June 30, 2013,
and giving effect to this Agreement and the incurrence of the Term Loans,
(b) financial projections of the Parent and its Subsidiaries for the years 2013
through 2018 evidencing the Obligors’ ability to comply with Section 10.3, and
(c) an interim balance sheet and income statement for the Parent and its
Subsidiaries as of and for the month ended May 31, 2013.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived with
the consent of all Lenders) at or prior to 11:59 p.m., Central time, on
August 9, 2013 (and, in the event that such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

 

80



--------------------------------------------------------------------------------

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (except to the extent that
such representation and warranty is qualified by materiality in which case it
shall be true and correct in all respects) on the date of, and upon giving
effect to, such funding, issuance or grant (except for representations and
warranties that expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects (except to the extent that such representation and warranty is
qualified by materiality in which case it shall be true and correct in all
respects) as of such earlier date);

(c) With respect to the funding of any Loan, delivery of a Notice of Borrowing
therefor in compliance with this Agreement;

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied; and

(e) Availability of not less than the amount of the proposed Borrowing or Letter
of Credit issuance shall exist.

Each request (or deemed request) by Borrowers for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding or issuance.

SECTION 7 COLLATERAL

7.1 Grant of Security Interest. (a) To secure the prompt payment and performance
of all Obligations (including all Obligations of the Guarantors), each U.S.
Domiciled Obligor hereby grants to Agent, for the benefit of the Secured
Parties, and (b) to secure the prompt payment and performance of all Canadian
Facility Obligations, each Canadian Domiciled Obligor hereby grants to Agent,
for the benefit of the Canadian Facility Secured Parties, in each case, a
continuing security interest in and Lien upon all of the following Property of
such Obligor, whether now owned or hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 7.1;

(d) all Deposit Accounts, Commodities Accounts and Securities Accounts,
including all cash, marketable securities, securities entitlements, financial
assets and other funds held in or on deposit in any of the foregoing;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property, customer contracts
and master services agreements;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

 

81



--------------------------------------------------------------------------------

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding the foregoing, no security interest is granted in and no Lien is
granted upon any Excluded Property.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. (a) To further secure the prompt payment and performance
of all Obligations, each U.S. Domiciled Obligor hereby grants to Agent, for the
benefit of the Secured Parties, and (b) to further secure the prompt payment and
performance of all Canadian Facility Obligations, each Canadian Domiciled
Obligor hereby grants to Agent, for the benefit of the Canadian Facility Secured
Parties, in each case, a continuing security interest in and Lien on all amounts
credited to any Deposit Account of such Obligor, including sums in any blocked,
lockbox, sweep or collection account. Each Obligor hereby authorizes and directs
each bank or other depository to deliver to Agent, upon request, all balances in
any Deposit Account maintained for such Obligor, without inquiry into the
authority or right of Agent to make such request; provided that Agent agrees not
to make any such request unless a Cash Dominion Event shall have occurred and is
continuing.

7.2.2 Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(and with the consent of Borrower Agent, as long as no Event of Default exists),
but Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss. As security for the Obligations, each U.S. Domiciled Obligor hereby grants
to Agent, for the benefit of the Secured Parties, and to further secure the
prompt payment and performance of all Canadian Facility Obligations, each
Canadian Domiciled Obligor hereby grants to Agent, for the benefit of the
Canadian Facility Secured Parties, in each case, a security interest in and Lien
on all Cash Collateral held from time to time and all proceeds thereof, whether
held in a Cash Collateral Account or otherwise. Agent may apply Cash Collateral
of a U.S. Domiciled Obligor to the payment of such Obligations as they become
due, and may apply Cash Collateral of a Canadian Domiciled Obligor to the
payment of any Canadian Facility Obligations as they become due, in each case,
in such order as Agent may elect; provided that unless an Event of Default shall
have occurred and is continuing, Cash Collateral shall be held as security for,
and shall be applied to, solely the Obligations with respect to which such Cash
Collateral was provided. Each Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of Agent, and, except as provided
in Section 2.2.3 or 2.3.3 with respect to return of certain Cash Collateral,
(a) no U.S. Domiciled Obligor or other Person claiming through or on behalf of
any U.S. Domiciled Obligor shall have any right to any Cash Collateral, until
Full Payment of all Obligations and (b) no Canadian Domiciled Obligor or other
Person claiming through or on behalf of any Canadian Domiciled Obligor shall
have any right to any Cash Collateral, until Full Payment of all Canadian
Facility Obligations.

 

82



--------------------------------------------------------------------------------

7.3 Pledged Collateral.

7.3.1 Pledged Equity Interests and Debt. As security for the payment or
performance, as the case may be, in full of all (a) Obligations, each U.S.
Domiciled Obligor hereby assigns and pledges to Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to Agent, its
successors and assigns, for the benefit of the Secured Parties, and (b) Canadian
Facility Obligations, each Canadian Domiciled Obligor hereby assigns and pledges
to Agent, its successors and assigns, for the benefit of the Canadian Facility
Secured Parties, and hereby grants to Agent, its successors and assigns, for the
benefit of the Canadian Facility Secured Parties, in each case, a security
interest in all of such Obligor’s right, title and interest in, to and under
(i) the Equity Interests now owned or at any time hereafter acquired by such
Obligor (except for any Excluded Property), including the Equity Interests set
forth on Schedule 7.3, and all certificates and other instruments representing
such Equity Interests (collectively, the “Pledged Equity Interests”); (ii) the
debt instruments now owned or at any time hereafter acquired by such Obligor,
including the debt instruments set forth on Schedule 7.3, and all promissory
notes and other instruments evidencing such debt instruments (collectively, the
“Pledged Debt”); (iii) all other Property that may be delivered to and held by
Agent pursuant to the terms of this Section; (iv) subject to Section 7.3.5, all
payments of principal or interest, dividends, cash, instruments and other
Property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the securities and instruments referred to in clauses
(i) and (ii) above; (v) subject to Section 7.3.5, all rights and privileges of
such Obligor with respect to the securities, instruments and other Property
referred to in clauses (i), (ii), (iii) and (iv) above; and (vi) all proceeds of
any and all of the foregoing (the items referred to in clauses (i) through
(vi) above being collectively referred to as the “Pledged Collateral”).
Notwithstanding the foregoing, no security interest is granted in and no Lien is
granted upon any Excluded Property (and no Excluded Property shall constitute
Pledged Equity Interests, Pledged Debt or Pledged Collateral).

7.3.2 Delivery of the Pledged Collateral. Subject to the terms of the
Intercreditor Agreement and Section 7.7:

(a) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors
agrees to deliver or cause to be delivered to Agent any and all tangible Pledged
Collateral at every time owned by such Obligor promptly following its
acquisition thereof.

(b) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors will
cause (i) all Debt of any of its Subsidiaries or any other of its Affiliates and
(ii) all Debt of any other Person in a principal amount of at least $500,000
that, in each case, is owing to such Obligor to be evidenced by a duly executed
promissory note that is pledged and delivered to Agent pursuant to the terms
hereof.

(c) Upon delivery to Agent, (i) any Pledged Equity Interests shall be
accompanied by undated transfer powers duly executed by the applicable U.S.
Domiciled Obligor or Canadian Domiciled Obligor in blank or other instruments of
transfer satisfactory to Agent and by such other instruments and documents as
Agent may reasonably request and (ii) all other Property comprising part of the
Pledged Collateral shall be accompanied by undated proper instruments of
assignment duly executed by the applicable U.S. Domiciled Obligor or Canadian
Domiciled Obligor in blank and by such other instruments and documents as Agent
may reasonably request. Each delivery of Pledged Collateral after the date
hereof shall be accompanied by a schedule describing the Pledged Collateral so
delivered, which schedule shall be attached to Schedule 7.3 and made a part
hereof; provided that failure to attach any such schedule hereto or any error in
a schedule so attached shall not affect the validity of the pledge of any
Pledged Collateral.

 

83



--------------------------------------------------------------------------------

7.3.3 Pledge Related Representations, Warranties and Covenants. Each of the U.S.
Domiciled Obligors and the Canadian Domiciled Obligors hereby represents,
warrants and covenants to Agent and the Secured Parties that:

(a) Schedule 7.3 sets forth, as of the Closing Date, a true and complete list of
(i) all the Equity Interests owned by such Obligor and the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity Interests owned by such Obligor and
required to be pledged hereunder and (ii) all debt owned by such Obligor, and
all promissory notes and other instruments evidencing such debt which are
required to be pledged hereunder. Schedule 7.3 sets forth, as of the Closing
Date, all Equity Interests, debt and promissory notes required to be pledged
hereunder.

(b) The Pledged Equity Interests and Pledged Debt have been duly authorized and
validly issued by the issuers thereof and (i) in the case of Pledged Equity
Interests that are shares of a corporation, are fully paid and nonassessable and
(ii) in the case of Pledged Debt, are legal, valid and binding obligations of
the issuers thereof, subject to applicable Debtor Relief Laws and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law); provided
that the foregoing representation and warranty, insofar as it relates to the
Pledged Collateral issued by a Person other than the Parent or any Subsidiary,
are made to the knowledge of the Obligors.

(c) Except for the security interests granted hereunder, such Obligor (i) is
and, subject to any transfers or dispositions made in compliance with this
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Collateral listed on Schedule 7.3, (ii) holds the same free and
clear of all Liens (other than Permitted Liens or transfers or dispositions
permitted under this Agreement), (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral (other than Permitted Liens or
transfers or dispositions permitted under this Agreement) and (iv) will defend
its title or interest thereto or therein against any and all Liens (other than
Permitted Liens or transfers or dispositions permitted under this Agreement),
however arising, of all persons whomsoever.

(d) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors has
the power and authority to pledge the Pledged Collateral pledged by it hereunder
in the manner hereby done or contemplated.

(e) No Governmental Approval or any other action by any Governmental Authority
and no consent or approval of any securities exchange or any other person
(including stockholders, partners, members or creditors of the applicable
Obligor) is or will be required for the validity of the pledge effected hereby
(other than such as have been obtained and are in full force and effect).

(f) By virtue of the execution and delivery by each U.S. Domiciled Obligor and
each Canadian Domiciled Obligor of this Agreement (or a supplement or joinder to
this Agreement) or, when any Pledged Collateral of any such Obligor is delivered
to Agent (or its gratuitous bailee) in accordance with this Agreement, Agent
will obtain a legal, valid and perfected lien upon and security interest in such
Pledged Collateral as security for the payment and performance of, in the case
of each U.S. Domiciled Obligor, the U.S. Facility Obligations, and, in the case
of each Canadian Domiciled Obligor, the Canadian Facility Obligations.

7.3.4 Registration in Nominee Name; Denominations. Subject to the terms of the
Intercreditor Agreement, Agent shall have the right (in its sole and absolute
discretion) to hold the Pledged Collateral in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable U.S. Domiciled Obligor or Canadian Domiciled Obligor, endorsed or

 

84



--------------------------------------------------------------------------------

assigned in blank or in favor of Agent. Each of the U.S. Domiciled Obligors and
the Canadian Domiciled Obligors will promptly give to Agent copies of any
notices or other communications received by it with respect to its Pledged
Collateral. Upon the occurrence and during the continuance of an Event of
Default, Agent shall at all times have the right to exchange the certificates
representing Pledged Collateral for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

7.3.5 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and Agent shall have notified the Borrower Agent that the U.S. Domiciled
Obligors’ and the Canadian Domiciled Obligors’ rights under this Section are
being suspended:

(i) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors
shall be entitled to exercise any and all voting and other consensual rights and
powers inuring to an owner of Pledged Collateral or any part thereof for any
purpose consistent with the terms of this Agreement and the other Loan
Documents; provided that such rights and powers shall not be exercised in any
manner that could materially and adversely affect the rights inuring to a holder
of any Pledged Collateral or the rights and remedies of Agent or any other
Secured Party under this Agreement or any other Loan Document or the ability of
the Secured Parties to exercise the same.

(ii) Agent shall execute and deliver to each U.S. Domiciled Obligor and each
Canadian Domiciled Obligor, or cause to be executed and delivered to it, all
such proxies, powers of attorney and other instruments as such Obligor may
reasonably request for the purpose of enabling such Obligor to exercise the
voting and other consensual rights and powers it is entitled to exercise
pursuant to paragraph (i) above.

(iii) Each of the U.S. Domiciled Obligors and the Canadian Domiciled Obligors
shall be entitled to receive and retain any and all dividends, interest,
principal and other distributions paid on or distributed in respect of its
Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of this Agreement,
the other Loan Documents and Applicable Laws; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity Interests or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by such Obligor, shall be held in trust for the benefit of Agent,
shall be segregated from other Property or funds of such Obligor and, subject to
Section 7.7 and to the terms of the Intercreditor Agreement, shall be forthwith
delivered to Agent upon demand in the same form as so received (with any
necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
Agent shall have notified Borrower Agent of the suspension of each of the U.S.
Domiciled Obligors’ and Canadian Domiciled Obligors’ rights under paragraph
(a)(iii) of this Section, all rights of each of the U.S. Domiciled Obligors and
Canadian Domiciled Obligors to dividends, interest, principal or other
distributions that such Obligor is authorized to receive pursuant to paragraph
(a)(iii) of this Section shall cease, and all such rights shall thereupon become
vested in Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any U.S.
Domiciled Obligor or Canadian Domiciled Obligor contrary to the provisions of
this Section shall be held in trust for the benefit of Agent, shall be
segregated from other Property or funds of such Obligor and shall be forthwith
delivered to Agent upon demand in the same form as so received (with any
necessary endorsement). Any and all

 

85



--------------------------------------------------------------------------------

money and other Property paid over to or received by Agent pursuant to the
provisions of this paragraph shall be retained by Agent in an account to be
established by Agent upon receipt of such money or other Property, shall be held
as security for U.S. Facility Obligations, in the case of each U.S. Domiciled
Obligor and, the Canadian Facility Obligations, in the case of each Canadian
Domiciled Obligor, and, in each case, shall be applied in accordance with the
provisions of Section 5.5. After all Events of Default giving rise to the
suspension of the U.S. Domiciled Obligors’ and Canadian Domiciled Obligors’
rights under paragraph (a)(iii) of this Section have been cured or waived and
the Parent has delivered to Agent a certificate of a Financial Officer of the
Parent to that effect, Agent shall promptly remit to each U.S. Domiciled Obligor
and Canadian Domiciled Obligor all dividends, interest, principal or other
distributions that such Obligor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section and that are retained by
Agent and not otherwise applied to the Obligations.

(c) Upon the occurrence and during the continuance of an Event of Default, after
Agent shall have notified Borrower Agent of the suspension of the U.S. Domiciled
Obligors’ and Canadian Domiciled Obligors’ rights under paragraph (a)(i) of this
Section, all rights of each of the U.S. Domiciled Obligors and Canadian
Domiciled Obligors to exercise the voting and other consensual rights and powers
it is entitled to exercise pursuant to paragraph (a)(i) of this Section, and the
obligations of Agent under paragraph (a)(ii) of this Section, shall cease, and
all such rights shall thereupon become vested in Agent, which shall have the
sole and exclusive right and authority to exercise such voting and other
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, Agent shall have the right from time to, in its sole
discretion, notwithstanding the continuance of an Event of Default, to permit
such Obligor to exercise such rights and powers. After all Events of Default
giving rise to the suspension of the U.S. Domiciled Obligors’ and Canadian
Domiciled Obligors’ rights under paragraph (a)(i) of this Section have been
cured or waived and the Parent has delivered to Agent a certificate of a
Financial Officer of the Parent to that effect, all rights vested in Agent
pursuant to this paragraph (c) shall cease, and U.S. Domiciled Obligors and
Canadian Domiciled Obligors shall have the exclusive right to exercise the
voting and consensual rights and powers they would otherwise be entitled to
exercise pursuant to paragraph (a)(i) of this Section 7.3.5.

7.3.6 Waiver of Transfer Restrictions. Each Obligor (in its capacity as an
issuer, stockholder, member or other holder of Equity Interests) hereby waives
(a) any and all transfer restrictions applicable to any Pledged Equity Interests
set forth in the Organic Documents of the Person that is the issuer of such
Pledged Equity Interests (the “Transfer Restrictions”), and (b) the
enforceability of such Transfer Restrictions in connection with the exercise of
any rights and remedies under this Agreement by any Secured Party, and upon any
Secured Party’s exercise of its rights and remedies under this Agreement, such
Secured Party, a purchaser at a foreclosure sale of Pledged Collateral or such
party’s designee shall be immediately and automatically admitted as an owner of
the Person that is the issuer of the applicable Pledged Equity Interests with
all ownership rights accruing to it (including, without limitation, all rights
to distributions and voting) without the need to obtain the consent of the
Obligor that is the owner of such Pledged Equity Interests or to provide or
comply with any restrictions on transfer with the respect to Pledged Collateral
in favor of such Obligor or any other Person, notwithstanding anything in the
Organic Documents of the Person that is the issuer of the applicable Pledged
Equity Interests, any other agreement to which such Obligor or such Person is a
party with respect to Pledged Collateral or otherwise to the contrary or in
conflict thereof.

7.3.7 ULC Pledged Shares.

Notwithstanding any provisions to the contrary contained in this Agreement or
any other Loan Document, or any other document or agreement among all or some of
the parties hereto, an Obligor is as of the date of this Agreement the sole
registered and beneficial owner of all ULC Pledged Shares, if any, and will
remain so until such time as such ULC Pledged Shares are fully and effectively
transferred into the name of Agent or any other Person on the books and records
of such ULC. Nothing in this

 

86



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any other document or agreement delivered
among all or some of the parties hereto is intended to or shall constitute Agent
or any Person other than an Obligor to be a member or shareholder of any ULC
until such time as written notice is given to the applicable Obligor and all
further steps are taken so as to register Agent or other Person as holder of the
ULC Pledged Shares. The granting of any pledge, security interest or Lien
pursuant to this Agreement or any other Loan Document does not make Agent or any
other Secured Party a successor to any Obligor as a member or shareholder of any
ULC, and neither Agent nor any other Secured Party nor any of their respective
successors or assigns hereunder shall be deemed to become a member or
shareholder of any ULC by accepting this Agreement or any other Loan Document or
exercising any right granted herein or therein unless and until such time, if
any, when Agent or any successor or assign expressly becomes a registered member
or shareholder of any such ULC. Each Obligor shall be entitled to receive and
retain for its own account any dividends or other distributions if any, in
respect of any ULC Pledged Shares, and shall have the right to vote such ULC
Pledged Shares and to control the direction, management and policies of the ULC
issuing such ULC Pledged Shares to the same extent as such Obligor would if such
ULC Pledged Shares were not pledged to Agent or to any other Person pursuant
hereto. To the extent any provision hereof or thereof would have the effect of
constituting Agent or any other Secured Party to be a member or shareholder of
any ULC prior to such time, such provision shall be severed herefrom and
ineffective with respect to the relevant ULC Pledged Shares without otherwise
invalidating or rendering unenforceable this Agreement or the other Loan
Documents or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral other than ULC Pledged Shares. Notwithstanding anything
herein to the contrary (except to the extent, if any, that Agent or any other
Secured Party or any of their successors or assigns hereafter expressly becomes
a registered member or shareholder of any ULC), neither Agent nor any other
Secured Party nor any of their respective successors or assigns shall be deemed
to have assumed or otherwise become liable for any debts or obligations of any
ULC. Except upon the exercise by Agent or any other Secured Party or other
Persons of rights to sell or otherwise dispose of ULC Pledged Shares or other
remedies following the occurrence and during the continuance of an Event of
Default, each Obligor shall not cause or permit, or enable any ULC in which it
holds ULC Pledged Shares to cause or permit, Agent or other Secured Party to:
(a) be registered as member or shareholder of such ULC; (b) have any notation
entered in its favor in the share register of such ULC; (c) be held out as
member or shareholder of such ULC; (d) receive, directly or indirectly, any
dividends, property or other distributions from such ULC by reason of Agent or
such Secured Party or other Person holding a security interest in or Lien on the
ULC Pledged Shares; or (e) act as a member or shareholder of such ULC, or
exercise any rights of a member or shareholder of such ULC, including the right
to attend a meeting of such ULC or vote the shares of such ULC.

7.4 Other Collateral.

7.4.1 Commercial Tort Claims. Borrower Agent shall promptly notify Agent in
writing if any Obligor has a Commercial Tort Claim (other than, as long as no
Event of Default exists, a Commercial Tort Claim for less than $1,000,000),
shall promptly amend Schedule 7.1 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected
first or, if in accordance with the requirements of the Intercreditor Agreement,
second priority Lien in favor of Agent.

7.4.2 Certain After-Acquired Collateral. Other than with respect to any
Collateral for which no further perfection action is required under Section 7.7,
Borrower Agent shall promptly notify Agent in writing if, after the Closing
Date, any Obligor obtains any interest in any Collateral consisting of Deposit
Accounts, Commodity Accounts or Securities Accounts and, upon Agent’s request,
shall promptly take such actions as Agent deems appropriate to effect Agent’s
duly perfected, first priority Lien upon such Collateral (subject to the terms
of the Intercreditor Agreement), including obtaining any appropriate control
agreement.

 

87



--------------------------------------------------------------------------------

7.5 Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Obligors relating to any Collateral. In no event
shall the grant of any Lien under any Loan Document secure an Excluded Swap
Obligation of the granting Obligor.

7.6 Further Assurances. All Liens granted to Agent under the Loan Documents by
(a) the U.S. Domiciled Obligors are for the benefit of the Secured Parties and
(b) the Canadian Domiciled Obligors are for the benefit of the Canadian Facility
Secured Parties. Promptly upon request but subject to Section 7.7, Obligors
shall deliver such instruments and agreements, and shall take such actions, as
Agent deems appropriate under Applicable Law to evidence or perfect its Lien on
any Collateral, or otherwise to give effect to the intent of this Agreement. The
Borrower Agent also agrees to provide to Agent, from time to time upon request,
evidence reasonably satisfactory to Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents,
statements and schedules further identifying, updating and describing the
Collateral and other information, reports and evidence concerning the
Collateral. Each Obligor authorizes the Agent to file any financing statement
that describes the Collateral as “all assets” or “all property” of such Obligor,
or words to similar effect and ratifies any action taken by the Agent before the
Closing Date to obtain or perfect its Lien on any Collateral.

7.7 Excluded Perfection Actions; Extensions. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, Obligors shall not be
required to take any actions to perfect Agent’s Liens in any of the following
types of Collateral, to the extent not automatically perfected or perfected by
the filing of a UCC or a PPSA financing statement: (i) payroll accounts,
zero-balance disbursement accounts, escrow accounts and trust accounts and any
other Deposit Account (excluding Dominion Accounts) or Securities Account with
less than $100,000 on deposit therein at all times since the Closing Date on an
individual basis (but not to exceed $500,000 on deposit therein for all such
other Deposit Accounts and Securities Accounts at any time on an aggregate
basis), (ii) aircraft, vessels, motor vehicles, rolling stock or other assets
subject to certificates of title, if (A) the value of such Collateral on an
individual basis is less than $150,000 or (B) any Term Debt is outstanding and
such assets constitute Term Loan Priority Collateral, (iii) Chattel Paper and
promissory notes (other than the Global Intercompany Note) with a value,
individually and in the aggregate, of less than $500,000, (iv) Commercial Tort
Claims with a value, individually, of less than $1,000,000 and (v) Letter of
Credit Rights having a value of less than $500,000 (it being understood that the
Obligors shall only be required to use commercially reasonable efforts to
perfect by control Liens in Letter of Credit Rights above such amount).
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, the Obligors shall not be required to take any actions outside the
United States and Canada to create or perfect Agent’s Liens in any Collateral
(but further actions outside such jurisdictions may be required with respect to
Accounts owing by Account Debtors not located in the United States or Canada to
the extent proposed to be included in a Borrowing Base). Notwithstanding
anything to the contrary set forth herein or in any other Loan Document, so long
as Inventory is not a component of the Borrowing Base, the Obligors shall not be
required to obtain any Lien Waiver or any similar agreement from a lessor,
customer, bailee or other third party storing or holding such Collateral (other
than access rights under the Intercreditor Agreement) or obtain any consents or
approvals to the assignment to Agent of any license, contract or other agreement
under which any Obligor has any rights, provided that each Obligor shall, after
the Closing Date, use commercially reasonable efforts to obtain the consent of
the landlord in respect of the Property on which the Parent’s corporate
headquarters is situated to provide Agent access to the Obligors’ books and
records (it being understood and agreed that (x) the use of commercially
reasonable efforts shall not require any economic or other material concessions
but may require payment of de minimis fees and out-of-pocket costs and expenses
relating to the granting and negotiation of such consent and (y) in the event
that an Obligor’s books and records are not accessible at the Parent’s corporate
headquarters, such Obligor shall, after the Closing Date, use commercially
reasonable efforts to obtain a consent of the landlord in respect of the
Property on which its corporate headquarters is situated

 

88



--------------------------------------------------------------------------------

to provide Agent access to such books and records). Notwithstanding anything to
the contrary set forth herein or in any other Loan Document, the Canadian
Domiciled Obligors shall not be required to take any steps to perfect Agent’s
Liens in any tangible items of Collateral in any Canadian province or territory
other than (i) the Canadian provinces and territories listed in Schedules 2(a),
2(b) and 2(c) of the Perfection Certificate or any Supplemental Perfection
Certificate and (ii) any other Canadian province or territory where Canadian
Domiciled Obligors maintain tangible items of Collateral with a book value in
excess of $1,000,000, provided that, the Agent may, in its sole discretion, take
any such steps to perfect its Liens in any such province or territory.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, (i) Agent shall be permitted, in circumstances where it determines
that the cost of obtaining or perfecting a security interest in particular
Property is excessive in relation to the benefit afforded to the Lenders
thereby, to exclude such Property from the security creation and perfection
requirements set forth herein or in any other Loan Document and (ii) Agent may
grant extensions of time for the creation of a security interest or perfection
of Liens in particular Property (including extensions beyond the Closing Date
for the creation of a security interest or Liens in the Property of the Obligors
on such date) where it determines that such creation or perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or any other Loan Document.

SECTION 8 COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates and Receivable. By the 20th day of each month
(or, if a Cash Dominion Event has occurred and is continuing, by Wednesday of
the calendar week immediately following such occurrence and by each Wednesday of
each calendar week thereafter while a Cash Dominion Event is continuing),
Borrower Agent shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) (a) a Borrowing Base Certificate setting forth each Borrowing Base as
of the close of business of the previous month (or, with respect to any
Borrowing Base Certificate delivered while a Cash Dominion Event is continuing,
as of the end of the previous calendar week); provided that, in the event the
Parent and the Subsidiaries shall have consummated any Disposition of a
Subsidiary, a division or a line of business, and as a result thereof, the Value
of the U.S. Eligible Accounts and U.S. Eligible Unbilled Accounts of the U.S.
Borrowers shall have declined by more than $1,000,000 or the Value of the
Canadian Eligible Accounts and Canadian Eligible Unbilled Accounts of the
Canadian Domiciled Obligors shall have declined by more than $500,000, Borrower
Agent shall deliver to Agent on the date of such Disposition an updated
Borrowing Base Certificate setting forth each Borrowing Base (prepared after
giving effect to such Disposition on a pro forma basis) as of the close of
business of the previous month (or, with respect to any such Borrowing Base
Certificate delivered while a Cash Dominion Event is continuing, as of the end
of the previous calendar week), (b) a schedule of unbilled accounts organized by
Account Debtor, (c) a report of each Obligor’s jobs that have not met the timing
benchmarks required under the terms of the applicable contract or otherwise not
satisfied the contract terms and (d) a detailed aged trial balance of all
Accounts of each Obligor as of the end of the preceding month (or shorter
applicable period), specifying each Account’s Account Debtor name and address
(if requested), amount, invoice date and due date and, at Agent’s reasonable
request, showing any discount, allowance, credit, authorized return or dispute,
and including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Agent may reasonably request. All calculations of Availability in
any Borrowing Base Certificate shall originally be made by Borrower Agent and
certified by a Financial Officer (and any Borrowing Base in effect at any time
shall be determined on the basis of the Borrowing Base Certificate then most
recently delivered pursuant to clause (a) above), provided that Agent may from
time to time review and adjust any such calculation (i) due to collections
received in the Dominion Account or otherwise; (ii) to reduce advance rates and
to impose additional Availability Reserves in its Permitted Discretion; and
(iii) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Availability Reserve.

 

89



--------------------------------------------------------------------------------

8.2 Administration of Accounts.

8.2.1 Records of Accounts. Each Obligor shall keep accurate and complete records
of its Accounts, including all payments and collections thereon, and shall
submit to Agent sales, collection, reconciliation and other reports in form
satisfactory to Agent, on such periodic basis as Agent may request. If Accounts
of the U.S. Borrowers in an aggregate face amount of $5,000,000 or more cease to
be U.S. Eligible Accounts or U.S. Eligible Unbilled Accounts (in each case other
than as a result of payment thereon or invoicing thereof) or if Accounts of the
Canadian Domiciled Obligors in an aggregate face amount of $1,000,000 or more
cease to be Canadian Eligible Accounts or Canadian Eligible Unbilled Accounts
(in each case other than as a result of payment thereon or invoicing thereof),
Borrower Agent shall notify Agent of such occurrence promptly (and in any event
within three (3) Business Days) after any Obligor has knowledge thereof.

8.2.2 Taxes. If an Account of any Obligor includes a charge for any Taxes, Agent
is authorized, in its discretion but only if an Event of Default has occurred
and is continuing, to pay the amount thereof to the proper taxing authority for
the account of such Obligor and to charge Obligors therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due
from Obligors or with respect to any Collateral.

8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Obligor, to verify the validity, amount or any other matter
relating to any Accounts of Obligors by mail, telephone or otherwise. Obligors
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.

8.2.4 Maintenance of Dominion Account. Obligors shall maintain Dominion Accounts
pursuant to lockbox or other arrangements acceptable to Agent. Obligors shall
obtain an agreement (in form and substance reasonably satisfactory to Agent)
from each lockbox servicer and Dominion Account bank, establishing Agent’s
control over and Lien in the lockbox or Dominion Account, which may be exercised
by Agent solely during any Cash Dominion Event, requiring immediate deposit of
all remittances received in the lockbox to a Dominion Account, and waiving
offset rights of such servicer or bank, except for customary administrative
charges. If a Dominion Account is not maintained with Bank of America, Agent
may, solely during any Cash Dominion Event, require immediate transfer of all
funds in such account to a Dominion Account maintained with Bank of America.
Agent and Lenders assume no responsibility to Obligors for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

8.2.5 Proceeds of Collateral. Obligors shall request in writing and otherwise
take commercially reasonable steps to ensure that all payments on Accounts or
otherwise relating to Collateral (in each case other than Term Loan Priority
Collateral) are made directly to a Dominion Account (or a lockbox relating to a
Dominion Account). If any Obligor or Subsidiary receives cash or Payment Items
with respect to any Collateral (in each case other than Term Loan Priority
Collateral), it shall hold same in trust for Agent and promptly (not later than
the next Business Day) deposit same into a Dominion Account.

8.3 Administration of Deposit Accounts and Securities Accounts. Schedule 8.3
sets forth all Deposit Accounts and Securities Accounts maintained by Obligors
as of the date hereof, including all Dominion Accounts. Subject to Section 7.7,
each Obligor shall take all actions necessary to establish Agent’s control of
each such Deposit Account through a Deposit Account Control Agreement and of
each such Securities Account through a Securities Account Control Agreement.
Each Obligor shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than Agent and Term Loan Representative) to
have control over a Deposit Account or any Property deposited therein. Each

 

90



--------------------------------------------------------------------------------

Obligor shall be the sole account holder of each Securities Account and shall
not allow any other Person (other than Agent and Term Loan Representative) to
have control over a Securities Account or any Property deposited therein.
Notwithstanding anything herein to the contrary, a U.S. Domiciled Obligor may
establish one or more Deposit Accounts or Securities Accounts, which accounts
shall be (a) solely for the deposit of proceeds from the sale of Term Loan
Priority Collateral pending final application thereof to the Term Debt and
(b) identified as such in writing to Agent (such accounts, collectively, the
“Term Proceeds Accounts”), and shall not be required to be subject to a Deposit
Account Control Agreement or Securities Account Control Agreement.

8.4 General Provisions.

8.4.1 Location of Canadian Collateral. Subject to Section 7.7, all tangible
items of Collateral of Canadian Domiciled Obligors, other than Inventory in
transit, shall at all times be kept by Canadian Domiciled Obligors at one or
more of the locations set forth in Schedules 2(a), 2(b) and 2(c) of the
Perfection Certificate or any Supplemental Perfection Certificate, provided
that, Canadian Domiciled Obligors may (a) make sales or other dispositions of
any Collateral in accordance with Section 10.2.4; (b) maintain any Collateral at
(and move to or from) job sites located in Canadian provinces or territories
where the Agent has and maintains a perfected first priority security interest
in and Lien (subject to Permitted Liens) on such Collateral; and (c) upon 30
days prior written notice to Agent and so long as all actions shall have been
taken to ensure that Agent has a perfected first priority security interest in
and Lien (subject to Permitted Liens) on such Collateral, maintain Collateral in
any other Canadian province or territory, provided no such notice shall be
required and no action shall need to be taken to ensure that Agent has a
perfected first priority security interest in and Lien on such Collateral unless
all Collateral maintained in any such province or territory has a book value of
at least $1,000,000 in the aggregate

8.4.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A+, unless such insurer is otherwise approved by Agent in its
discretion) reasonably satisfactory to Agent. From time to time upon reasonable
request, Obligor shall deliver to Agent the originals or certified copies of its
insurance policies. Unless Agent shall agree otherwise, each property insurance
policy shall include satisfactory endorsements (i) showing Agent as a loss
payee; (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever (or 10 days prior written
notice to Agent in the event of cancellation of the policy for nonpayment); and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Obligor or the owner of the Property. If any
Obligor fails to provide and pay for any insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Obligors
therefor. Each Obligor agrees to deliver to Agent, promptly upon request of
Agent, copies of all reports made to insurance companies. While no Event of
Default exists, Obligors may settle, adjust or compromise any insurance claim.
If an Event of Default exists, subject to the Intercreditor Agreement, only
Agent shall be authorized to settle, adjust and compromise such claims.

(b) Subject to the Intercreditor Agreement, any proceeds of casualty insurance
with respect to Collateral, any awards arising from condemnation of any
Collateral and any proceeds of business interruption insurance shall be paid to
the Agent; provided that if a Cash Dominion Event is not then in effect and no
Event of Default exists, Agent shall remit such proceeds as directed by Borrower
Agent. During a Cash Dominion Event or an Event of Default, any such proceeds
shall be applied to payment of the Loans, and then to any other Obligations
outstanding.

 

91



--------------------------------------------------------------------------------

8.4.3 Protection of Collateral. All Extraordinary Expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral of an Obligor Group, all Taxes payable with respect to any Collateral
of an Obligor Group (including any sale thereof), and all other payments
required to be made by Agent to any Person to realize upon any Collateral of an
Obligor Group, shall be borne and paid by Obligors of such Obligor Group in
accordance with Section 3.4. Agent shall not be liable or responsible in any way
for the safekeeping of any Collateral, for any loss or damage thereto (except
for reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Obligors’ sole risk.

8.4.4 Defense of Title. Each Obligor shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens and transfers and dispositions permitted under this Agreement.

8.5 Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all representatives or agents of Agent designated by Agent) as such
Obligor’s true and lawful attorney (and agent-in-fact) for the purposes provided
in this Section. Agent, or Agent’s designee, may, subject to the Intercreditor
Agreement, without notice and in either its or an Obligor’s name, but at the
cost and expense of Obligors within such Obligor’s Obligor Group:

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under casualty
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which an Obligor is a beneficiary constituting Collateral; and
(xii) take all other actions as Agent deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents.

SECTION 9 REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Obligor (with respect to itself and its Subsidiaries) represents
and warrants as of the Closing Date and as of each other date the
representations and warranties are deemed made pursuant to this Agreement or any
other Loan Document, that:

9.1.1 Existence. Each of the Parent and its Subsidiaries is (a) duly organized,
validly existing, and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation and (b) in good standing and qualified to do business
in each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification and where a failure to be in good standing
and so qualified could reasonably be expected to have a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

9.1.2 Power and Authority. Each of the Obligors has the requisite organizational
power and authority to (a) own its assets and carry on its business and
(b) execute, deliver and perform the Loan Documents to which it is a party and
to consummate the Transactions. Each of the Obligors has all requisite material
governmental licenses, authorizations, consents and approvals to own its assets
and carry on its business.

9.1.3 No Contravention. The execution, delivery, and performance by each Obligor
of this Agreement and the other Loan Documents to which it is a party and the
consummation of the Transactions (a) have been duly authorized by all necessary
organizational action on the part of such Obligor, (b) do not and will not
(i) contravene the terms of such Obligor’s Organic Documents, (ii) violate
Applicable Law in any material respect, or (iii) conflict with or result in any
breach or contravention of, or result in the creation of any Lien (other than
any Lien created under the Loan Documents and Liens created under the Term Loan
Documents) under, (A) the provisions of any indenture, instrument or agreement
to which such Obligor is a party or by which it or its Property is bound
(including the Term Loan Documents) or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Obligor or its
Property is subject except, in the case of clause (b)(iii)(A) (other than with
respect to the Term Loan Documents) above, to the extent any of the foregoing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.1.4 Authorizations and Approvals. No authorization, approval, consent,
exemption, or other action by, or notice to or filing with, any Governmental
Authority is necessary or required on the part of any Obligor in connection with
the execution, delivery and performance by any Obligor of this Agreement or the
other Loan Documents to which it is a party or the consummation of the
transactions contemplated hereby or thereby, except (a) such as have been
obtained or made and are in full force and effect, (b) filings necessary to
perfect (or maintain perfection of) Liens created under the Loan Documents and
(c) actions by, and notices to or filings with, Governmental Authorities
(including, without limitation, the SEC) that may be required in the Ordinary
Course of Business from time to time or that may be required to comply with the
express requirements of the Loan Documents (including, without limitation, to
release existing Liens on the Collateral or to comply with requirements to
perfect, and/or maintain the perfection of, Liens created under the Loan
Documents).

9.1.5 Enforceable Obligations. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Obligor that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Obligor, enforceable against each Obligor that is
party thereto in accordance with its terms, except as such enforceability may be
limited by any applicable Debtor Relief Laws or general principles of equity.

9.1.6 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the date of the
balance sheet included therein and the results of operations of the Parent and
its Subsidiaries for the period covered thereby in accordance with GAAP, and
(iii) to the extent required by GAAP, disclose all material Debt and other
liabilities (contingent or otherwise), including liabilities for Taxes, of the
Parent and its Subsidiaries as of the date thereof.

 

93



--------------------------------------------------------------------------------

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the dates of the
balance sheets included therein and the results of operations of the Parent and
its Subsidiaries for the periods covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to year-end audit
adjustments.

(c) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

9.1.7 True and Complete Disclosure. Each Obligor has disclosed to Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it
(other than matters of general economic or industry nature or otherwise not
specific to the Parent and its Subsidiaries), that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of (a) the information (other than the Projections and information of
general economic or industry nature) furnished by or on behalf of any Obligor to
Agent or any Lender in connection with the negotiation of any Loan Document or
(b) any report, financial statement or other information furnished by or on
behalf of any Obligor to Agent or any Lender pursuant to the Loan Documents,
when taken as a whole, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that, with respect to projected financial information (including the
Projections and any projections delivered pursuant to Section 10.1.6(e)), the
Obligors represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that actual results may vary materially from the projected financial
information).

9.1.8 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Responsible Officer of an Obligor,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, against the Parent or any of its Subsidiaries or against
any of its or their properties or revenues that (a) pertain to this Agreement,
any other Loan Document or any of the Transactions or (b) either individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect.

9.1.9 Compliance with Laws.

(a) None of the Parent, any of its Subsidiaries or any of their respective
material properties is in violation of, nor will the continued operation of
their material properties as currently conducted violate, any Applicable Law
(including any Environmental Law) or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, in either case
where such violation or default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the Parent or any of its Subsidiaries is in violation of the FCPA,
the Currency and Foreign Transactions Reporting Act of 1970 or any related or
similar rules or regulations, issued, administered or enforced by any
Governmental Authority that are applicable to it.

(c) None of the Parent or any of its Subsidiaries, nor to the knowledge of the
Parent or any of its Subsidiaries, any director, officer or employee thereof, is
an individual or entity currently the subject of any Sanctions. None of the
Parent or any of its Subsidiaries is located, organized or resident in a
Designated Jurisdiction.

 

94



--------------------------------------------------------------------------------

9.1.10 No Default. None of the Parent or any of its Subsidiaries has violated or
defaulted under any agreement or instrument to which it is a party, where such
violation or default has resulted in, or could, either individually or in the
aggregate, reasonably be expected to result in, a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

9.1.11 Subsidiaries; Corporate Structure. Schedule 9.1.11 sets forth, as of the
Closing Date, (i) a list of all Subsidiaries of the Parent, (ii) as to each such
Subsidiary, the jurisdiction of formation, (iii) in the case of Equity Interests
owned by Parent or a Subsidiary, the outstanding Equity Interests therein and
the percentage of each class of such Equity Interests owned by the Parent and
its Subsidiaries, and (iv) an indication of such Subsidiaries of the Parent that
are Borrowers or Guarantors.

9.1.12 Condition of Properties.

(a) Each of the Parent and its Subsidiaries has good and marketable title in fee
simple to, or valid leasehold interests in, all Real Estate material to the
conduct of its business, except for such minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except for Permitted
Liens.

(b) Each of the Parent and its Subsidiaries has complied with all obligations
under all leases with respect to Real Estate to which it is a party, all such
leases are in full force and effect and the Parent or such Subsidiary enjoys
peaceful and undisturbed possession under all such leases, in each case except
to the extent failure of any of the foregoing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interest in, all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders hereunder
(other than any such Property transferred or otherwise disposed of in accordance
herewith), in each case free of Liens except Permitted Liens and except to the
extent failure of any of the foregoing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9.1.13 Environmental Condition. Except as set forth on Schedule 9.1.13 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a) The Parent and its Subsidiaries (i) have obtained all Environmental Permits
necessary for the ownership and operation of their respective properties and the
conduct of their respective businesses as currently conducted; (ii) have been
and are in compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received written notice alleging that the Parent or any of its
Subsidiaries is in violation of any Environmental Law or Environmental Permit;
and (iv) are not subject to any actual or, to their knowledge, contingent
Environmental Claim.

(b) None of the present or, during the period of ownership and operation by the
Parent or its Subsidiaries, previously owned or operated properties of the
Parent or any of its present or former Subsidiaries, wherever located, (i) has
been placed on or, to their knowledge, proposed to be placed on the National
Priorities List, CERCLIS, or their state, local or foreign analogs, nor has the
Parent or any of its Subsidiaries been otherwise notified in writing of the
designation, listing or identification of any Property of the Parent or any of
its Subsidiaries as a potential site requiring removal, remediation, cleanup,
closure, restoration, reclamation, or other response activity (“Response”) under
any Environmental Laws (except as such activities may be required by permit
conditions); (ii) is subject to a Lien (other than Permitted Liens), arising
under or pursuant to any Environmental Laws, that attaches to

 

95



--------------------------------------------------------------------------------

any revenues of the Parent or its Subsidiaries or to any Property currently
owned or operated by the Parent or any of its Subsidiaries, wherever located; or
(iii) has been the site of any Release of Hazardous Material from present or
past operations which has caused at the site or at any third-party site any
condition that has resulted in or could reasonably be expected to result in a
requirement pursuant to applicable Environmental Law for Response by the Parent
or any of its Subsidiaries and none of the Parent or any of its Subsidiaries has
generated or transported or has caused to be generated or transported Hazardous
Material to any third party site which could reasonably be expected to result in
a requirement pursuant to applicable Environmental Law for Response by the
Parent or any of its Subsidiaries.

9.1.14 Insurance.

(a) Schedule 9.1.14 sets forth a true and complete list of all insurance
maintained by the Parent and its Subsidiaries as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums have
been duly paid.

(b) The properties of the Parent and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Parent
or any of its Subsidiaries, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Parent and its
Subsidiaries operate.

9.1.15 Taxes. In accordance with the tax laws, regulations, official
pronouncements and practices of each tax jurisdiction, the Parent and each of
its Subsidiaries have filed or are in the process of filing all Federal and all
material state, provincial and territorial and other tax returns and reports
required to be filed, and have paid or will pay, before the same shall become in
default, all Federal and all material state, provincial and territorial and
other Taxes, except those which are being Properly Contested. There is no
proposed tax assessment against the Parent or any Subsidiary thereof that could
reasonably be expected to have a Material Adverse Effect.

9.1.16 ERISA Compliance.

(a) The Parent and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and other Applicable Laws promulgated thereunder.

(b) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Applicable Laws. Each Pension
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or may rely upon an opinion letter
for a prototype plan letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Parent, each Obligor and each ERISA Affiliate
have made all required contributions to each Pension Plan subject to Section 412
of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code or Section 303 of ERISA
has been made with respect to any Pension Plan, except as could not,
individually or in the aggregate, reasonably be expected to result in a material
liability of the Parent, any Obligor or any ERISA Affiliate.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Parent, any Obligor or any ERISA
Affiliate; (ii) no Pension Plan had any Unfunded Pension Liability as of the
last annual valuation date applicable thereto except as could not reasonably be
expected to result in a material liability of the Parent or any of its ERISA
Affiliates; (iii) neither the

 

96



--------------------------------------------------------------------------------

Parent, any Obligor nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any material liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Parent, any Obligor nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such material liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Parent, any Obligor nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA, except as could not reasonably be expected to result
in a material liability of the Parent or any of its ERISA Affiliates.

(d) No Canadian Employee Plan provides for medical, life or other welfare
benefits (through insurance or otherwise), with respect to any current or former
employee of any Canadian Domiciled Obligor or any Affiliate thereof after
retirement or other termination of service (other than coverage mandated by
Applicable Law or coverage provided through the end of the month containing the
date of termination from service or otherwise where part of a severance package
or with respect to injured or disabled employees).

(e) Each Canadian Domiciled Obligor is in compliance in all material respects
with the requirements of the PBA and any binding FSCO requirements of general
application with respect to each Canadian Pension Plan and in compliance with
any FSCO directive or order directed specifically at a Canadian Pension Plan. No
Canadian Pension Plan has any unfunded liability, solvency liability or wind up
deficiency or otherwise has its present value benefit liabilities determined on
a plan termination basis in accordance with actuarial assumptions in excess of
the current value of its assets, except as could not reasonably be expected to
result in a material liability of the Parent or any of its Subsidiaries. No fact
or situation that may reasonably be expected to result in a Material Adverse
Effect exists in connection with any Canadian Pension Plan. Except as disclosed
on Schedule 9.1.16, no Canadian Domiciled Obligor or Subsidiary contributes to
or participates in a Canadian Multi-Employer Plan. No Canadian Domiciled Obligor
or an Affiliate thereof maintains, contributes or has any liability with respect
to a Canadian Pension Plan or Canadian Multi-Employer Plan which provides
benefits on a defined benefit basis. As of the date hereof, no Termination Event
has occurred. All contributions required to be made by any Canadian Domiciled
Obligor or of its Subsidiaries to any Canadian Pension Plan or Canadian
Multi-Employer Plan have been made in a timely fashion in accordance with the
terms of such Canadian Pension Plan and Canadian Multi-Employer Plan and the
PBA, except as could not reasonably be expected to result in a material
liability of any Canadian Domiciled Obligor or any of its Subsidiaries. No Lien
has arisen, choate or inchoate, in respect of any Canadian Domiciled Obligor or
their Property in connection with any Canadian Pension Plan or Canadian
Multi-Employer Plan (save for contribution amounts not yet due).

(f) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each scheme or
arrangement mandated by a government other than the United States or Canada (a
“Foreign Government Scheme or Arrangement”) and with respect to each employee
benefit plan maintained or contributed to by any Obligor or any ERISA Affiliate
that is not subject to United States or Canadian law (a “Foreign Plan”):

(i) any employer contributions and, to the knowledge of each Obligor, any
employee contributions, in each case required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each Foreign Plan required by law to
be funded, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure

 

97



--------------------------------------------------------------------------------

or provide for the accrued benefit obligations, as of the Closing Date, with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles;

(iii) each Foreign Plan required to be registered has been registered and, to
the knowledge of the Obligors, has been maintained in good standing with
applicable regulatory authorities; and

(iv) each Foreign Plan is in compliance with (i) all material provisions of
Applicable Law and all material applicable regulations and published
interpretations thereunder and (ii) the terms of such plan.

9.1.17 Security Interests.

(a) The Security Documents are effective to create in favor of Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the U.S. Facility Collateral and, when financing statements in appropriate
form are filed in the applicable filing offices under the applicable UCC, Agent
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in such portion of such Collateral in
which a security interest may be perfected by the filing of a financing
statement under the applicable UCC, in each case prior in right to any other
Lien, other than Permitted Liens that have priority by Applicable Law and
subject to the Intercreditor Agreement.

(b) The Canadian Security Agreement is effective to create in favor of Agent,
for the benefit of the Canadian Facility Secured Parties, a legal, valid and
enforceable security interest and Lien in the Canadian Facility Collateral of
the Canadian Domiciled Obligors and, when statements in appropriate form are
filed in the applicable filing offices under the PPSA, Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such portion of such Collateral in which a security
interest or other Lien may be perfected by the filing of a financing statement
under the applicable PPSA, in each case prior and superior in right to any other
Lien, other than Permitted Liens that have priority by Applicable Law.

9.1.18 Labor Relations. There (a) is no unfair labor practice complaint pending
against the Parent or any of its Subsidiaries or, to the knowledge of any
Responsible Officer of the Parent, threatened against any of them, before the
National Labor Relations Board, the Ontario Labour Relations Board or analogous
board of any other jurisdiction, (b) is no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement pending against the
Parent or any of its Subsidiaries or, to the knowledge of any Responsible
Officer of the Parent, threatened against any of them before the National Labor
Relations Board, the Ontario Labour Relations Board or analogous board of any
other jurisdiction, and (c) are no strikes, lockouts, slowdowns or stoppages
against the Parent or any of its Subsidiaries pending or, to the knowledge of
any Responsible Officer of the Parent, threatened, in each case where any of the
foregoing could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. The hours worked by and payments made to
employees of the Parent and its Subsidiaries have not been in violation of the
FLSA or any other applicable federal, state, provincial, local or foreign law
dealing with such matters, except where such violation, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. All payments due from the Parent or any Subsidiary, or for which any
claim may be made against the Parent or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Parent or such Subsidiary, except
where the failure to do the same, either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the transactions contemplated hereby will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Parent or any of its
Subsidiaries is a party.

 

98



--------------------------------------------------------------------------------

9.1.19 Intellectual Property. The Parent and each of its Subsidiaries own or are
licensed or otherwise have full legal right to use all of the patents,
trademarks, service marks, trade names, copyrights, franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person with
respect thereto, except where the absence of such rights or the presence of such
conflicts could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, all U.S. and Canadian
registered patents and patent applications, registered trademarks and trademark
applications and registered copyrights and copyright applications owned by, and
all exclusive copyright licenses licensed by, the Parent or any Subsidiary are
set forth on Schedule 9.1.19.

9.1.20 Solvency. Immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, the Obligors, taken as a
whole, are Solvent.

9.1.21 Margin Regulations. None of the Obligors is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of the
provisions of the Regulations of the Federal Reserve Board, including Regulation
T, U or X.

9.1.22 Investment Company Act. Neither the Parent nor any of its Subsidiaries
(a) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940; or (b) is subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any public utilities code or any
other Applicable Law regarding its authority to incur Debt.

9.1.23 Names and Locations. The Perfection Certificate sets forth, as of the
Closing Date, (a) the exact legal name of each Obligor as it appears in its
articles or certificate of incorporation (or equivalent Organic Document), the
state or other jurisdiction of its incorporation or formation and the
organizational identification number (or a specific designation that one does
not exist) issued by its state or other jurisdiction of incorporation or
formation and (b) the location of the chief executive office, principal place of
business and domicile (within the meaning of such term in the Civil Code) of
each Obligor.

9.1.24 Foreign Assets Control Regulations, etc. No part of the proceeds of the
Loans will be used, directly or indirectly, (a) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or (b) for the purpose of directly or
indirectly financing the activities of any Person subject to any United States
sanctions administered by OFAC.

9.1.25 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts and Eligible Unbilled Accounts, on all statements and representations
made by Obligors with respect thereto. Each Obligor warrants, with respect to
each of its Accounts at the time it is shown as an Eligible Account or an
Eligible Unbilled Account in a Borrowing Base Certificate, that to the Obligors’
knowledge the Account:

(a) is genuine and in all respects what it purports to be, and is not evidenced
by a judgment;

 

99



--------------------------------------------------------------------------------

(b) arises out of a completed, bona fide sale and delivery of goods or out of
the rendition of services in the Ordinary Course of Business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;

(c) is for a sum certain and, with respect to Eligible Accounts, maturing as
stated in the invoice covering such sale or rendition of services, a copy of
which has been furnished or is available to Agent on request;

(d) is not subject to any offset, Lien (other than Agent’s Lien and, with
respect to U.S. Borrowers, Liens permitted under Section 10.2.1(m)), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;

(e) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to such Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder or otherwise in the Value thereof reported in such
Borrowing Base; and

(f) (i) there are no facts or circumstances that are reasonably likely to impair
the enforceability or collectability of such Account; (ii) the Account Debtor
had the capacity to contract when the Account arose, continues to meet the
applicable Obligor’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

SECTION 10 COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Commitments or Obligations (other
than Secured Bank Product Obligations or any Unasserted Contingent Obligations)
are outstanding, each Obligor shall, and shall cause each Subsidiary to:

10.1.1 Preservation of Existence, Etc. Except as permitted by Section 10.2.3 or
10.2.4, (a) preserve, renew and maintain in full force and effect its legal
existence and (to the extent the concept is applicable in such jurisdiction)
good standing under the Applicable Law of the jurisdiction of its formation,
(b) take all reasonable action to obtain, preserve, renew, extend, maintain and
keep in full force and effect all rights, privileges, permits, licenses,
authorizations and franchises necessary or desirable in the normal conduct of
its business, and (c) qualify and remain qualified as a foreign entity in each
jurisdiction in which qualification is necessary in view of its business and
operations or the ownership of its properties, except, in the case of clauses
(b) and (c), where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

10.1.2 Compliance with Laws, Etc. Comply with all Applicable Law (including,
without limitation, all Environmental Laws, the FLSA, AML Legislation, ERISA and
the PBA) applicable to it or to its business or Property, except (other than in
the case of AML Legislation) where failure so to comply could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

10.1.3 Maintenance of Property. Except as permitted by Section 10.2.3 or 10.2.4,
maintain and preserve all Property material to the conduct of the business of
the Parent and its Subsidiaries, taken as a whole, and keep such Property in all
material respects in good repair, working order and condition, ordinary wear and
tear excepted.

10.1.4 Maintenance of Insurance. Maintain insurance with insurers (with a Best
Rating of at least A+, unless otherwise approved by Agent) reasonably
satisfactory to Agent, with respect to the Properties and business of Parent and
its Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies engaged in similar businesses and owning similar
properties in locations where the Parent and its Subsidiaries operate.

10.1.5 Payment of Taxes. Pay and discharge as the same shall become due and
payable all material Taxes imposed upon it or upon its income or profits or in
respect of its Property, unless the same are being Properly Contested.

10.1.6 Reporting Requirements. In the case of the Obligors, deliver to Agent
and, in the case of clause (j) or (o) below, the applicable Lender:

(a) Audited Annual Financials. Within 90 days after the end of any Fiscal Year,
copies of the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such Fiscal Year, together with the related
audited consolidated statements of income or operations, stockholders’ equity
and cash flows for such Fiscal Year, and the notes thereto, setting forth in
each case in comparative form the audited consolidated figures as of the end of
and for the previous Fiscal Year, all prepared in accordance with GAAP and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or another
independent registered public accounting firm of recognized national standing or
otherwise reasonably acceptable to Agent, which report and opinion shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and shall state that
such consolidated financial statements present fairly, in all material respects,
the consolidated financial position of the Parent and its Subsidiaries as at the
end of such Fiscal Year and their consolidated results of operations and cash
flows for such Fiscal Year in conformity with GAAP (or words substantially
similar to the foregoing) and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

(b) Quarterly Financials. Within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Quarter, and the
related consolidated statements of operations and cash flows for such Fiscal
Quarter (in the case of such statement of operations) and for the portion of the
Parent’s Fiscal Year then ended, and setting forth in comparative form the
consolidated figures for the corresponding Fiscal Quarter of the previous Fiscal
Year or the corresponding portion of the previous Fiscal Year, as applicable,
all certified by a Financial Officer of the Parent as fairly presenting, in all
material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the end of such Fiscal Quarter, their consolidated results of
operations for such Fiscal Quarter and their consolidated cash flows for such
portion of the Parent’s Fiscal Year in conformity with GAAP, subject only to
year-end audit adjustments and the absence of footnotes;

(c) Monthly Financials. Within 30 days after the end of each fiscal month of the
Parent (but within 45 days following the last fiscal month of each Fiscal
Quarter), a consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such fiscal month, and the related consolidated income statement for
such fiscal month and for the portion of the Parent’s Fiscal Year then ended,
and setting forth in comparative form the consolidated figures for the
corresponding fiscal month of the previous Fiscal Year or the corresponding
portion of the previous Fiscal Year, as applicable, all certified by a Financial
Officer of the Parent as fairly presenting, in all material respects, the
consolidated financial

 

101



--------------------------------------------------------------------------------

position of the Parent and its Subsidiaries as at the end of such fiscal month
and their consolidated results of operations for such fiscal month and for such
portion of the Parent’s Fiscal Year in conformity with GAAP, subject only to
year-end audit adjustments and the absence of footnotes;

(d) Compliance Certificates. (i) Concurrently with the delivery of the financial
statements referred to in Section 10.1.6(a), a certificate of the independent
registered public accounting firm rendering the report thereon stating whether,
in connection with their audit examination, any condition or event has come to
their attention which would cause them to believe that any Default or Event of
Default with respect to accounting matters existed on the date of such financial
statements and, if such a condition or event has come to their attention,
specifying in reasonable detail the nature and period, if known, of existence
thereof (which certificate may be limited to the extent required by accounting
rules and guidelines) and (ii) concurrently with the delivery of the financial
statements referred to in Sections 10.1.6(a) and (c), a duly completed
Compliance Certificate signed by a Financial Officer of the Parent, which shall,
among other things, state whether any change (other than any change set forth in
the notes to such financial statements) in GAAP or in the application thereof
has occurred since the date of the consolidated balance sheet of the Parent most
recently theretofore delivered under Section 10.1.6(a) and (c) (or, prior to the
first such delivery, referred to in Section 9.1.6) and, if any such change has
occurred, setting forth in reasonable detail such change;

(e) Projections. No later than thirty (30) days after the end of each Fiscal
Year of the Parent, commencing with the Fiscal Year ending December 31, 2013, a
certified copy of the Parent’s forecasted consolidated (and, if reasonably
requested by Agent, consolidating by operating segment) (i) balance sheet,
(ii) profit and loss statement, (iii) cash flow statement and
(iv) capitalization statement, in each case as of the last day of or for each of
the two Fiscal Years immediately following the end of such Fiscal Year, together
with appropriate supporting details and a statement of underlying assumptions in
a format consistent with the Projections and otherwise reasonably acceptable to
Agent;

(f) Internal Controls. Promptly upon receipt thereof, copies of any audit or
other reports delivered to the board of directors of the Parent (or the audit
committee of such board) by an independent registered public accounting firm in
connection with such firm’s audit of the consolidated financial statements of
the Parent if such reports identify material weaknesses in internal controls
over financial reporting of the Parent;

(g) Supplemental Perfection Certificates and Other Collateral Matters.
Concurrently with the delivery of the financial statements referred to in
Section 10.1.6(a) and (b), duly completed Supplemental Perfection Certificates;

(h) Securities Law Filings and other Public Information. Promptly after the same
are publicly available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent, and copies of all annual, periodic and special reports and registration
statements which the Parent files with the SEC under Section 13 or 15(d) of the
Exchange Act or with any other securities Governmental Authority, and not
otherwise required to be delivered to Agent pursuant hereto;

(i) Press Releases. To the extent not otherwise provided for herein, as soon as
available, any press release or other public announcement or statement by the
Obligors;

(j) AML Legislation. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under any AML Legislation;

 

102



--------------------------------------------------------------------------------

(k) Material Contracts. Promptly after receipt thereof by any Obligor, a copy of
(i) any notice of any default or material claim under, or any waiver of any
default under, or any termination (prior to the scheduled expiration thereof) of
any Material Contract and (ii) each amendment or modification to the Term Loan
Documents;

(l) Quarterly Backlog Reports. Within 30 days after the end of each Fiscal
Quarter, an internal backlog report in summary form;

(m) Trade Payables. At Agent’s request, a listing of each Obligor’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form reasonably satisfactory to Agent;

(n) Trade Relations. Promptly after obtaining knowledge thereof, any actual or
threatened termination of any business relationship between any Obligor and any
customer, or any group of customers, who individually or in the aggregate are
material to the business of the Obligors; and

(o) Other Information. Such other information respecting the business,
properties or Collateral, or the condition or operations, financial or
otherwise, of the Parent and its Subsidiaries as Agent or any Lender (through
Agent) may from time to time reasonably request, including, without limitation,
consolidating financial statements.

Documents required to be delivered pursuant this Section 10.1.6 may be delivered
electronically and, in the case of Sections 10.1.6(h), (i) and (k) shall be
deemed to have been delivered if such documents, or one or more annual,
quarterly or other reports or filings containing such documents, (i) shall have
been posted or provided a link to on the Parent’s website on the Internet at the
website at http://www.willbros.com, (ii) shall be available on the website of
the SEC at http://www.sec.gov or (iii) shall have been posted on the Parent’s
behalf on SyndTrak or another website, if any, to which each Lender and Agent
have access (whether a commercial, third-party website or whether sponsored by
Agent). Agent shall not have an obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

10.1.7 Other Notices. Deliver to Agent:

(a) Defaults. Prompt written notice of the occurrence of any Default or Event of
Default (but in any event within five Business Days of obtaining knowledge
thereof);

(b) Litigation. Prompt written notice of the filing or commencement of, or
receipt of any written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Parent or any of its Subsidiaries, or any
material development in any such action, suit, proceeding, that, in either case,
could reasonably be expected to result in a liability of the Parent or any of
its Subsidiaries in an aggregate amount exceeding $5,000,000;

(c) ERISA Events and Termination Events. Prompt written notice of (i) the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Parent or any of its Subsidiaries in an aggregate amount exceeding
$5,000,000 and (ii) the occurrence of any Termination Event that, alone or
together with any other Termination Events that have occurred, could reasonably
be expected to result in liability of the Parent or any of its Subsidiaries in
an aggregate amount exceeding $5,000,000;

 

103



--------------------------------------------------------------------------------

(d) Environmental Notices. Promptly upon receipt thereof, a copy of any form of
written notice, summons, material correspondence or citation received from any
Governmental Authority or any other Person, (i) concerning material violations
or alleged violations of Environmental Laws, which seeks or threatens to impose
liability on the Parent or its Subsidiaries therefor, (ii) alleging liability
for any material action or omission on the part of the Parent or any of its
Subsidiaries in connection with any Release of Hazardous Material,
(iii) providing any written notice of potential responsibility or liability
under any Environmental Law, or (iv) concerning the filing of a Lien other than
a Permitted Lien upon, against or in connection with the Parent or any of its
Subsidiaries, or any of their leased or owned material Property, wherever
located, in each of cases (i) through (iv) that, individually or in the
aggregate, could reasonably be expected to result in a liability of the Parent
or any of its Subsidiaries in an aggregate amount exceeding $10,000,000;

(e) Information Regarding Obligors. Written notice of any change since the
Closing Date in the legal name, corporate structure, jurisdiction of
organization or formation or organizational identification number of any Obligor
at least fifteen (15) days prior to the occurrence thereof (or such shorter
number of days as may be agreed to by Agent in its discretion);

(f) Material Changes. Prompt written notice of any development that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect;

(g) SEC Correspondence. Within five (5) Business Days after receipt thereof,
copy of any written notice or other written correspondence received by the
Parent or any Subsidiary from the SEC informing the Parent or any Subsidiary
that the SEC has issued a formal order of an investigation concerning the
financial reporting of the Parent or any Subsidiary thereof; and

(h) Resignation of Accountants. Prompt written notice of the discharge of or any
withdrawal or resignation by any Obligor’s independent accountants after any
Obligor’s obtaining knowledge thereof.

Each notice pursuant to this Section shall be accompanied, where applicable, by
a statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action the Parent has taken or
proposes to take with respect thereto. Each notice pursuant to Section 10.1.7(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached. Documents required to be
delivered pursuant to this Section 10.1.7 may be posted by Agent on SyndTrak or
another relevant website to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent).

10.1.8 Books and Records. (a) Keep proper records and books of account in which
full, true and correct entries will be made in accordance with GAAP (giving
effect to materiality concepts embodied therein) and in material conformity with
all Applicable Law, reflecting all material financial transactions and matters
involving the assets and business of the Parent and its Subsidiaries, and
(b) maintain such books, records and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent and its Subsidiaries, as the case may be.

10.1.9 Inspections; Field Examinations.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of Parent or any Subsidiary, inspect, examine and make
extracts from its books and records, and discuss with its officers, employees,
agents, advisors and independent accountants Parent’s or such Subsidiary’s
business, financial condition, assets, prospects and results of operations.
Lenders may participate in any

 

104



--------------------------------------------------------------------------------

such visit or inspection, at their own expense. Neither Agent nor any Lender
shall have any duty to any Obligor to make any inspection, nor to share any
results of any inspection, appraisal or report with any Obligor. Obligors
acknowledge that all inspections and reports are prepared by Agent and Lenders
for their purposes, and Obligors shall not be entitled to rely upon them.

(b) In addition to any examinations under Section 10.1.10(a), reimburse Agent
for all standard charges and out-of-pocket costs and expenses of Agent in
connection with examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, up to two times per
Loan Year, or if a Trigger Period has occurred during such Loan Year, up to
three times per Loan Year; provided, however, that if an examination is
initiated while a Default or Event of Default exists, all standard charges and
out-of-pocket costs and expenses therefor shall be reimbursed by Borrowers
without regard to such limits. Subject to the foregoing limits on frequency,
Borrowers agree to pay Agent’s then standard charges for examination activities,
including the standard charges of Agent’s internal examination groups, as well
as the charges of any third party used for such purposes, and all out-of-pocket
costs and expenses of the foregoing Persons.

10.1.10 Additional Obligors.

(a) Within thirty (30) days (or such longer period as may be agreed to by Agent
including for the purposes of satisfying the requirements of clause (a) in the
next sentence) after the Parent forms or acquires any U.S. Subsidiary (other
than an Excluded U.S. Subsidiary) or Canadian Subsidiary that is both a
Wholly-Owned Subsidiary and a Material Subsidiary, or after any such
Wholly-Owned Subsidiary becomes a Material Subsidiary, provide written notice to
Agent thereof and cause such Subsidiary to (i) become a U.S. Borrower or U.S.
Facility Guarantor, if such Subsidiary is a U.S. Subsidiary, or a Canadian
Facility Guarantor, if such Subsidiary is a Canadian Subsidiary, by executing
and delivering to Agent a counterpart of this Agreement substantially in the
form of Exhibit D or such other documents as Agent shall reasonably deem
appropriate for such purpose, (ii) deliver to Agent documents of the types
referred to in Sections 6.1(b), (e) and (g) and such other documents as Agent
may require, including a favorable opinion of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i) above), all in
form and substance reasonably satisfactory to Agent, (iii) execute and deliver
to Agent a supplement to each of the other Security Documents, as applicable and
otherwise comply with its agreements set forth in Sections 7 and 8 and (iv) with
respect to a U.S. Subsidiary joining this Agreement as a U.S. Borrower, deliver
a Borrowing Base Certificate for such Subsidiary effective as of not more than
30 days preceding the date on which such Subsidiary becomes a U.S. Borrower and,
with respect to a Canadian Subsidiary joining this Agreement as a Canadian
Facility Guarantor whose assets will be included in the Canadian Borrowing Base,
deliver a Borrowing Base Certificate for such Subsidiary effective as of not
more than 30 days preceding the date on which such Subsidiary becomes a Canadian
Facility Guarantor. Notwithstanding the foregoing, (A) no Subsidiary may be
joined as an Obligor until completion of Agent’s and Applicable Lenders’
compliance procedures for applicable “know your customer” and anti-money
laundering rules (including AML Legislation) and (B) prior to including such new
U.S. Borrower’s or new Canadian Domiciled Obligor’s assets in the Borrowing
Base, Agent, in its discretion, shall have the right to conduct a field
examination with respect to such Subsidiary, including, without limitation, of
(x) such Subsidiary’s practices in the computation of its Borrowing Base and
(y) the assets included in such Subsidiary’s Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to Agent and at the sole expense of such Subsidiary.

(b) Without limiting its obligations under Section 10.1.10(a), the Parent may
cause any U.S. Subsidiary or Canadian Subsidiary (whether or not such Subsidiary
is a Material Subsidiary or a Wholly-Owned Subsidiary) to become a U.S.
Borrower, a U.S. Guarantor or a Canadian Domiciled Obligor for all purposes
hereof by causing such Subsidiary to take the actions specified in Section
10.1.10(a); provided, that (i) only U.S. Subsidiaries that are Wholly-Owned
Subsidiaries may become U.S. Borrowers and (ii) only Canadian Subsidiaries that
are Wholly-Owned Subsidiaries may become Canadian Domiciled Obligors whose
assets are included in the Canadian Borrowing Base.

 

105



--------------------------------------------------------------------------------

10.1.11 Post-Closing Obligations. Each Obligor will complete each of the actions
applicable to it that is described in Schedule 10.1.11 as soon as commercially
reasonable, but in any event no later than the date set forth in Schedule
10.1.11 with respect to such action, or such later date as Agent may agree in
its discretion.

10.2 Negative Covenants. As long as any Commitments or Obligations (other than
Secured Bank Product Obligations or any Unasserted Contingent Obligations) are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:

10.2.1 Liens. Create, assume, incur or suffer to exist any Lien on or in respect
of any of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Excepted Liens;

(c) Liens described in Schedule 10.2.1; provided that such Liens shall secure
only those obligations which they secure on Closing Date and refinancings,
extensions, renewals and replacements thereof not prohibited hereunder;

(d) Liens securing Debt permitted under Section 10.2.2(h) and obligations
relating to Governmental Fueling Facilities not constituting Debt; provided that
such Liens do not extend to any assets of the Parent or any of its Subsidiaries
other than the Governmental Fueling Facilities;

(e) Liens securing Capital Leases and Liens on fixed or capital assets acquired,
constructed or improved by the Parent or any Subsidiary; provided that (i) such
Liens secure only Debt permitted by Section 10.2.2(j) and obligations relating
thereto not constituting Debt and (ii) such Liens shall not apply to any other
asset of the Parent or any Subsidiary; provided, further, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;

(f) Liens securing Debt permitted under Section 10.2.2(i) or other obligations
relating to the payment of insurance premiums; provided that such Liens do not
extend to any assets of the Parent or any of its Subsidiaries other than assets
of the type customarily subject to such Liens (including rights under the
applicable insurance policies);

(g) any Lien existing on any asset (other than Accounts of U.S. Borrowers or
Canadian Domiciled Obligors) prior to the acquisition thereof by the Parent or
any Subsidiary or existing on any asset (other than Accounts of U.S. Borrowers
or Canadian Domiciled Obligors) of any Person that becomes a Subsidiary after
the Closing Date prior to the time such Person becomes a Subsidiary securing
Debt permitted under Section 10.2.2(k); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other asset of the Parent or any Subsidiary, and (iii) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and any
refinancings, extensions, renewals and replacements thereof that are not
prohibited hereunder;

 

106



--------------------------------------------------------------------------------

(h) in connection with the sale or transfer of all the Equity Interests in any
Subsidiary (other than Holdings or Canadian Borrower) in a transaction permitted
under Section 10.2.3 or 10.2.4, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof,
provided, that such rights and restrictions shall not affect or impair any
Eligible Accounts or Eligible Unbilled Accounts (including the collection
thereof, payment of any proceeds thereof to Agent and Agent’s Lien thereon);

(i) in the case of any Subsidiary that is not a Wholly-Owned Subsidiary or any
Person that is not a Subsidiary, any put and call arrangements related to its
Equity Interests and Equity Interest Equivalents set forth in its Organic
Documents or any related joint venture or similar agreement;

(j) Liens solely on any cash earnest money deposits made by the Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any transaction permitted under Section 10.2.5;

(k) Liens securing obligations in respect of any performance bonds, surety bonds
or similar instruments incurred in the Ordinary Course of Business of the Parent
and its Subsidiaries; provided that such Liens do not extend to assets of the
Parent or any of its Subsidiaries other than assets of the type customarily
subject to such Liens and do not attach to any assets included in the Borrowing
Base;

(l) Liens securing Debt permitted by Section 10.2.2(e) and obligations relating
thereto not constituting Debt; provided that such Liens do not extend to any
assets of the Parent or any of its Subsidiaries other than the assets that
relate to the applicable Sale and Leaseback Transaction;

(m) Liens on Property of Parent and its U.S. Subsidiaries securing Debt
permitted under Section 10.2.2(f) and obligations relating thereto not
constituting Debt (including interest, fees, premiums and indemnities and
obligations under Hedging Agreements); provided that, to the extent such Liens
are on any Collateral, they are subject to the Intercreditor Agreement; and

(n) Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of the obligations secured by such Liens does not exceed
$1,000,000 at any time outstanding.

10.2.2 Debts. Create, assume or suffer to exist, or in any manner become or be
liable in respect of, any Debt, except:

(a) the Obligations;

(b) Debt described in, or incurred under commitments described in, Schedule
10.2.2, and any Debt refinancing, extending, renewing or replacing any such Debt
to the extent each Refinancing Condition is satisfied;

(c) unsecured Debt of the Parent or any Subsidiary owing to the Parent or any
other Subsidiary; provided that (i) any such Debt of any Obligor owing to any
Subsidiary that is not an Obligor is subordinated to the obligations of such
Obligor hereunder on terms in form and substance reasonably acceptable to Agent,
(ii) such Debt is permitted under Section 10.2.5(d) and (iii) any such Debt of
any Subsidiary that is not an Obligor owing to an Obligor or of an Obligor owing
to another Obligor is evidenced by the Global Intercompany Note or any other
promissory note pledged to Agent for the benefit of the Secured Parties;

(d) Permitted Contingent Obligations;

 

107



--------------------------------------------------------------------------------

(e) Capital Leases incurred in connection with any Sale and Leaseback
Transaction permitted by Section 10.2.13(a)(ii);

(f) the Term Loans incurred by the Parent and U.S. Subsidiaries in an aggregate
principal amount not to exceed $300,000,000 at any time outstanding and any Debt
refinancing, extending, renewing or replacing the Term Loans (or any other Term
Debt) to the extent each Refinancing Condition is satisfied;

(g) Debt in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding; provided that the aggregate principal amount of any such Debt that
is secured may not exceed $1,000,000 at any time outstanding;

(h) Debt incurred in connection with the construction or development of any
Governmental Fueling Facility; provided that (i) such Debt with respect to any
Governmental Fueling Facility is only outstanding during the Construction Phase
of such Governmental Fueling Facility and (ii) the aggregate principal amount of
such Debt does not exceed $20,000,000 at any time outstanding for all
Governmental Fueling Facilities in the Construction Phase;

(i) Debt consisting of the financing of insurance premiums; provided that the
final scheduled maturity of such Debt shall not exceed one (1) year after the
date of incurrence thereof;

(j) Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases and any Debt assumed in connection with the acquisition of any such
assets; provided that (i) the principal amount of such Debt does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets,
(ii) the aggregate principal amount of Debt permitted under this clause
(j) shall not exceed $20,000,000 at any time outstanding and (iii) such Debt is
incurred within 90 days of the acquisition, construction or improvement thereof;

(k) Debt of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date, or Debt of any
Person that is assumed by any Subsidiary in connection with an acquisition of
assets by such Subsidiary in a transaction permitted under Section 10.2.5;
provided that (i) such Debt exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) the
aggregate principal amount of Debt permitted by this clause (k) shall not exceed
$10,000,000 at any time outstanding; and

(l) Debt owed in respect of any Cash Management Services in the Ordinary Course
of Business; provided that such Debt shall be repaid in full within five
(5) Business Days of the incurrence thereof.

10.2.3 Merger or Consolidation. Merge, consolidate or amalgamate with or into
another Person, or dissolve or liquidate, except that, so long as no Default or
Event of Default exists or would result therefrom:

(a) (i) any U.S. Domiciled Obligor, any U.S. Subsidiary that is not a U.S.
Domiciled Obligor and any U.S. Person acquired in a transaction permitted by
Section 10.2.5 may merge or consolidate with any U.S. Domiciled Obligor,
provided that, the continuing or surviving Person is (A) a U.S. Borrower if any
party to such merger or consolidation is a U.S. Borrower, (B) Parent if any
party to such merger or consolidation is Parent or (C) a U.S. Facility Guarantor
if any party to such merger or

 

108



--------------------------------------------------------------------------------

consolidation is a U.S. Facility Guarantor, (ii) any Canadian Domiciled Obligor,
any Canadian Subsidiary or any Canadian Person acquired pursuant to a
transaction permitted by Section 10.2.5 may merge, consolidate or amalgamate
with any Canadian Domiciled Obligor, provided that, the continuing or surviving
Person is Canadian Domiciled Obligor and, if any party to such merger,
amalgamation or consolidation is Canadian Borrower, the continuing or surviving
Person is Canadian Borrower and provided further, that the surviving Person
delivers to Agent within ten (10) days of such merger, amalgamation or
consolidation a confirmation and acknowledgement agreement in form and substance
reasonably satisfactory to Agent confirming, inter alia, that all applicable
Loan Documents are binding on such surviving Person, together with all such PPSA
financing change statements, ancillary certificates, acknowledgements and legal
opinions as may be reasonably required by Agent in connection with any of the
foregoing, all on terms and conditions reasonably satisfactory to Agent,
(iii) any Subsidiary that is not an Obligor and any other Person acquired in a
transaction permitted by Section 10.2.5 may merge, consolidate or amalgamate
with any other Subsidiary that is not an Obligor and (iv) any Subsidiary (other
than the Canadian Borrower or Holdings) may merge into or consolidate with any
Person in a transaction permitted by Section 10.2.4 in which the continuing or
surviving Person is not a Subsidiary; and

(b) the Parent may dissolve or liquidate any Subsidiary (other than the Canadian
Borrower or Holdings); provided that any Asset Disposition of the assets of such
dissolved or liquidated Subsidiary is permitted by Section 10.2.4.

10.2.4 Asset Dispositions. Make any Asset Disposition, except:

(a) Asset Dispositions of Equipment or Real Estate to the extent that (i) such
Asset Disposition is in the Ordinary Course of Business and (ii) (A) such
Property is exchanged for credit against the purchase price of similar
replacement Property or (B) the proceeds of such Asset Disposition are
reasonably promptly applied to the purchase price of other Equipment or Real
Estate;

(b) Asset Dispositions (other than of any Accounts) by the Parent to any
Subsidiary or by any Subsidiary to the Parent or to another Subsidiary; provided
that, unless such Asset Disposition is solely among members of the same Obligor
Group or Subsidiaries that are not Obligors, such Asset Disposition must comply
with Sections 10.2.5 and 10.2.8;

(c) Asset Dispositions (other than of (i) Equity Interests in Holdings or
Canadian Borrower and (ii) any Accounts except as part of a disposition of
Equity Interests in a Person owning such Accounts or of a business, division or
substantially all assets of a Person) not otherwise permitted under this
Section 10.2.4; provided that (i) at the time of each such Asset Disposition, no
Default or Event of Default (including any Overadvance) shall exist or would
result from such Asset Disposition, (ii) in the case of any such Asset
Disposition, the sum of the highest of (A) the net book value (less net
associated liabilities), (B) the market value (if available to the Parent
without undue burden or expense) and (C) the purchase price (less any retained
Debt) of all the Property to be disposed of in such Asset Disposition, or
disposed of in any other Asset Disposition made in reliance on this clause
(c) in the same Fiscal Year as such Asset Disposition (in each case measured as
of the date of the applicable Asset Disposition), shall not exceed 5% of the
Tangible Net Worth as of the end of the Fiscal Quarter most recently ended prior
to the date of such Asset Disposition, (iii) if such Asset Disposition includes
a disposition of Accounts of a U.S. Borrower or a Canadian Domiciled Obligor, an
amount equal to the net book value of such disposed Accounts shall be applied to
repay, to the extent of the outstanding amount thereof, the U.S. Revolving Loans
or the Canadian Revolving Loans, as applicable, (iv) to the extent required
thereby, the Net Proceeds of such Asset Disposition constituting Term Loan
Priority Collateral are applied in accordance with the Term Loan Credit
Agreement and (v) Borrower Agent shall have delivered with respect thereto an
updated Borrowing Base Certificate required under Section 8.1;

 

109



--------------------------------------------------------------------------------

(d) Investments permitted by Section 10.2.5 and Restricted Payments permitted by
Section 10.2.6;

(e) grants of licenses, sublicenses, leases and subleases in the Ordinary Course
of Business that do not interfere in any material respect with the business of
the Parent or any Subsidiary;

(f) sales or discounts of delinquent Accounts not included in the Borrowing Base
in connection with the compromise or collection thereof in the Ordinary Course
of Business or of assets received upon enforcement of any claim against on
obligor on an Account; and

(g) the Specified Dispositions; provided that (i) if any Specified Disposition
shall be for consideration of $10,000,000 or more, Agent shall have received a
certificate of a Financial Officer of the Parent to the effect that such
Specified Disposition was approved by the Board of Directors of the Parent,
(ii) to the extent constituting Term Loan Priority Collateral and required by
the Term Loan Credit Agreement, the Net Proceeds of such Specified Disposition
are applied in accordance with the Term Loan Credit Agreement, (iii) if such
Specified Disposition includes a disposition of Accounts of a U.S. Borrower, an
amount equal to the net book value of such disposed Accounts shall be applied to
repay, to the extent of the outstanding amount thereof, the U.S. Revolving Loans
and (iv) Borrower Agent shall have delivered with respect thereto an updated
Borrowing Base Certificate required under Section 8.1.

10.2.5 Investments. Make any Investments except:

(a) Investments in the form of Cash Equivalents;

(b) Investments of the Parent and its Subsidiaries in Subsidiaries to the extent
such Investments are in existence on the Closing Date and other Investments in
existence on the Closing Date and set forth on Schedule 10.2.5 (but not
increases thereof in the form of additional Investments);

(c) advances to officers, directors and employees of the Parent and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) any Investment (i) by a U.S. Domiciled Obligor in any other U.S. Domiciled
Obligor, (ii) by a U.S. Domiciled Obligor in any Canadian Domiciled Obligor if,
immediately prior to and after giving effect to such Investment, U.S.
Availability is at least 20% of the U.S. Revolver Commitments, (iii) by a
Canadian Domiciled Obligor in any other Obligor, (iv) by an Obligor in any
Subsidiary that is not an Obligor if, immediately prior to and after giving
effect to such Investment, Availability of the investing Obligor’s Borrower
Group is at least 20% of the such Borrower Group’s Commitments or (v) by a
Subsidiary that is not an Obligor in any other Subsidiary or an Obligor;
provided that at no time shall the aggregate outstanding amount of the
Investments made under clauses (ii) and (iv) exceed $10,000,000;

(e) Investments consisting of extensions of credit in the nature of Accounts or
notes receivable arising from the grant of trade credit in the Ordinary Course
of Business, and Investments received in satisfaction or partial satisfaction of
Accounts or notes receivable that are due by financially troubled Account
Debtors or that are subject to a dispute with the applicable Account Debtors, in
each case to the extent reasonably necessary in order to prevent or limit loss
in the Ordinary Course of Business and provided that such Accounts are not
included in the Borrowing Base;

(f) Investments constituting Permitted Contingent Obligations and guarantees of
the Parent or any Subsidiary in respect of obligations (other than obligations
constituting Debt) of the Parent or any of its Subsidiaries;

 

110



--------------------------------------------------------------------------------

(g) Investments under Hedging Agreements permitted hereunder;

(h) Acquisitions so long as:

(i) both before and after giving effect to each such Acquisition, no Default or
Event of Default exists or would result therefrom;

(ii) as soon as available, but not less than five (5) Business Days prior to the
consummation of each such Acquisition, the Parent has provided to Agent copies
of substantially definitive documentation with respect to such Acquisition;

(iii) (A) Excess Availability exceeds the greater of 20% of the Commitments and
$30,000,000 before and after giving effect to such Acquisition, (B) the Parent
and its Subsidiaries have an Adjusted Fixed Charge Coverage Ratio of at least
1.25 to 1.00 both before and after giving effect to such Acquisition, and
(C) the Borrower Agent shall have delivered to Agent a certificate from a
Financial Officer of the Parent, in form and substance satisfactory to Agent,
certifying compliance with clause (iii)(B);

(iv) each such Acquisition shall have been approved by the board of directors,
or other equivalent governing body, of the Person acquired or the assets of
which have been acquired pursuant thereto (or, in the case of an acquisition of
assets, such approval is not required by the Organic Documents of such Person
and the board of directors, or other equivalent governing body, of such Person
does not oppose the sale of such assets);

(v) no Obligor shall, as a result of or in connection with any such Acquisition,
assume or incur any direct or contingent liabilities (whether relating to
environmental, tax, litigation, or other matters) that, at the time of the
Acquisition, could reasonably be expected, as of the date of such Acquisition,
to result in the existence or occurrence of a Material Adverse Effect; and

(vi) with respect to each Acquisition, the Parent shall have delivered to Agent
a certificate of a Financial Officer of the Parent to the effect that clauses
(i) and (iii) above are satisfied (attaching a reasonably detailed calculation
in support thereof);

(i) Investments by the Parent or any Subsidiary that result solely from the
receipt by the Parent or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Debt or other securities; and

(j) to the extent constituting an Investment, any indemnities, undertakings,
representations or other obligations of the Parent and its Subsidiaries under
the Existing Governmental Fueling Facility Arrangements.

10.2.6 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) (i) each Subsidiary of the Parent that is not an Obligor may declare and
make Restricted Payments ratably to the holders of its Equity Interests and
(ii) each Subsidiary of the Parent that is an Obligor may declare and make
Restricted Payments to the holders of its Equity Interests that are Obligors;

(b) so long as no Default or Event of Default exists or would result therefrom,
the Parent may declare and make dividend payments or other distributions payable
to the holders of its Equity Interests or Equity Interest Equivalents solely in
the common stock or other common Equity Interests of the Parent;

 

111



--------------------------------------------------------------------------------

(c) so long as no Default or Event of Default exists or would result therefrom,
the Parent may purchase, redeem or otherwise acquire shares of its common stock
or other common Equity Interests or Equity Interest Equivalents with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

(d) (i) the Parent and its Subsidiaries may declare and make Restricted
Payments, not exceeding $2,500,000 in the aggregate for any Fiscal Year,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of the Parent and its
Subsidiaries; (ii) the Parent may repurchase Equity Interests and Equity
Interest Equivalents upon the “cashless exercise” of stock options or warrants
or upon the vesting of restricted stock units or performance units, if such
Equity Interests and Equity Interest Equivalents represent the exercise price of
such options or warrants or represent withholding Taxes due upon such exercise
or vesting, and (iii) the Parent may make cash payments in lieu of the issuance
of fractional shares representing insignificant interests in the Parent in
connection with the exercise of Equity Interest Equivalents in the Parent;

(e) declare and make a distribution of preferred or common share purchase
rights, and redeem or exchange outstanding preferred or common share purchase
rights pursuant to any rights agreements approved by the board of directors of
the Parent; provided that the consideration for any such redemption or exchange
does not exceed in the aggregate $1,400,000 for all such redemptions and
exchanges;

(f) the Parent may declare and make dividend payments or other distributions
payable to the holders of its Equity Interests or Equity Interest Equivalents
that are directors, officers or employees of the Parent or its Subsidiaries
solely in the common stock or other Equity Interests or Equity Interest
Equivalents of the Parent pursuant to and in accordance with stock option plans
or other benefit plans or agreements for directors, officers or employees of the
Parent and its Subsidiaries; and

(g) so long as no Default or Event of Default exists or would result therefrom,
the Parent may declare and make cash dividend payments; provided that (i) Excess
Availability exceeds the greater of 20% of the Commitments and $30,000,000 both
on a pro forma basis for the 30-day period preceding such payment and after
giving effect thereto, (ii) the Parent and its Subsidiaries have an Adjusted
Fixed Charge Coverage Ratio of at least 1.25 to 1.00 both before and after
giving effect thereto and (iii) the Borrower Agent shall have delivered to Agent
a certificate from a Financial Officer of the Parent, in form and substance
satisfactory to Agent, certifying compliance with clause (g)(ii).

10.2.7 Change in Nature of Business. In the case of any Subsidiary of the
Parent, engage in any line of business substantially different from those lines
of business conducted by the Parent and its Subsidiaries on the Closing Date or
any business substantially related or incidental thereto.

10.2.8 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent, whether or not in the Ordinary Course of Business,
including, without limitation, any payment by the Parent or any of its
Wholly-Owned Subsidiaries of any management, consulting or similar fees to any
such Affiliate, whether pursuant to a management agreement or otherwise, other
than on terms substantially as favorable or more favorable to the Parent or such
Subsidiary as would be obtainable by the Parent or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
other than transactions (a) solely between or among the members of an Obligor
Group, (b) between or among Subsidiaries that are not Obligors, (c) between or
among the Parent and its Subsidiaries, provided that such transactions are
intercompany transactions entered into in the Ordinary Course of Business as
part of tax, accounting, pension, cash management and other administrative
activities, (d) otherwise expressly permitted by this Agreement and (e) pursuant
to arrangements existing on the Closing Date and set forth on Schedule 10.2.8.

 

112



--------------------------------------------------------------------------------

10.2.9 Agreements Restricting Liens and Distributions. Create or otherwise cause
or suffer to exist any prohibition, encumbrance or restriction which prohibits
or otherwise restricts the ability of (a) any Subsidiary to make Restricted
Payments to any Obligor, (b) any U.S. Subsidiary or Canadian Subsidiary to
guaranty the Obligations of any Obligor or any Canadian Domiciled Obligor,
respectively, or (c) the Parent or any other Obligor to create, incur, assume or
suffer to exist Liens on Property of such Person (other than any Excluded
Property) to secure the Obligations; provided, however, that (i) the foregoing
shall not apply to (A) prohibitions, encumbrances or restrictions imposed by
Applicable Law or by any Loan Document, (B) prohibitions, encumbrances or
restrictions imposed by the Term Loan Documents (so long as not more onerous in
any material respect than those set forth in the Term Loan Documents as of the
Closing Date), and (C) in the case of any Subsidiary that is not a Wholly-Owned
Subsidiary of the Parent, prohibitions, encumbrances or restrictions imposed by
its Organic Documents or any related joint venture or similar agreement,
provided that such prohibitions, encumbrances or restrictions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, (ii) clauses (a) and
(b) of the foregoing shall not apply to (A) customary prohibitions, encumbrances
and restrictions contained in agreements relating to the disposition of a
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale, provided that such prohibitions,
encumbrances or restrictions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such
disposition is permitted by Section 10.2.4, (B) prohibitions, encumbrances and
restrictions imposed by agreements relating to Debt or other obligations of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 10.2.2(k), provided that such restrictions and
conditions apply only to such Subsidiary, or (C) prohibitions, encumbrances and
restrictions imposed by agreements relating to Debt of Subsidiaries not
organized under the laws of the U.S. or Canada and permitted under
Section 10.2.2, provided that such restrictions and conditions apply only to
such Subsidiaries, and (iii) clause (c) of the foregoing shall not apply to
(A) prohibitions, encumbrances or restrictions imposed by any agreement relating
to secured Debt permitted by Section 10.2.1(d), 10.2.1(e), 10.2.1(g), 10.2.1(j),
10.2.1(k) or 10.2.1(l), provided that such prohibitions, encumbrances or
restrictions apply only to the assets securing such Debt, or (B) customary
provisions in licenses, leases and other agreements restricting the assignment
thereof or encumbrance of any rights or interests thereunder.

10.2.10 Limitation on Accounting Changes or Changes in Fiscal Periods. Permit
(a) any change in any of its accounting policies affecting the presentation of
financial statements or reporting practices, except as required or permitted by
GAAP, or (b) the Fiscal Year of the Parent or any of its Subsidiaries to end on
a day other than December 31 or change the Parent’s method of determining Fiscal
Quarters.

10.2.11 Limitation on Speculative Hedging. (a) Purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Agreement for speculative purposes or taking a “market view” or
(b) be party to or otherwise enter into any Hedging Agreement that is entered
into for reasons other than as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to the Parent’s or its Subsidiaries’ operations.

10.2.12 Use of Proceeds. Use the proceeds of the Loans and Letters of Credit for
purposes other than as specified in Section 2.1.3, 2.2.1(b) or 2.3.1(b). Use any
part of the proceeds of Loans or Letters of Credit for any purpose which
violates, or is inconsistent with, Regulations T, U, or X.

 

113



--------------------------------------------------------------------------------

10.2.13 Sale and Leaseback Transactions and Synthetic Leases. Enter into or
suffer to exist (a) any Sale and Leaseback Transaction, other than (i) any Sale
and Leaseback Transaction entered into by any Person prior to the time such
Person becomes a Subsidiary, provided that such Sale and Leaseback Transaction
was not entered in contemplation of or in connection with such Person becoming a
Subsidiary, and (ii) any Sale and Leaseback Transaction to the extent the sale,
transfer or other disposition of the Property thereunder is permitted under
Section 10.2.4, or (b) any Synthetic Lease.

10.2.14 Restrictions on Payment of Certain Debt. Make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
Property) of or in respect of principal of or interest on any Debt, or any
payment or other distribution (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Debt,
except:

(a) payments and other distributions in respect of Debt created under the Loan
Documents;

(b) regularly scheduled or other mandatory interest or premium payments and
regularly scheduled principal payments (excluding any excess cash flow
payments);

(c) refinancings of Debt with proceeds of other Debt to the extent permitted by
Section 10.2.2;

(d) any payment in respect of secured Debt (other than Term Debt) that becomes
due as a result of the voluntary sale or transfer of the Property securing such
Debt;

(e) payments and distributions in respect of Debt made solely with, or solely
with the Net Proceeds of, Equity Interests of Parent (other than Disqualified
Equity Interests); and

(f) other payments and distributions in respect of Debt (including the Term
Debt); provided that (i) Excess Availability exceeds the greater of 20% of the
Commitments and $30,000,000, (ii) the Parent and its Subsidiaries have an
Adjusted Fixed Charge Coverage Ratio of at least 1.15 to 1.00 and (iii) no
Default or Event of Default has occurred which is continuing, in each case both
before and after giving effect to such payment or distribution; provided,
further, that (A) neither (1) mandatory prepayments of the Term Debt made as a
result and to the extent of the proceeds of any sale, transfer or other
disposition of any Term Loan Priority Collateral nor (2) payments of Debt made
as a result and to the extent of the proceeds of any Specified Disposition
(other than proceeds thereof constituting ABL Facility First Priority
Collateral) shall be subject to the limitations set forth in the immediately
preceding proviso, (B) for the purpose of determining compliance with clause
(i) above, Excess Availability shall be determined assuming that all remaining
payments under the WAPCo Settlement are fully reserved in the WAPCo Settlement
Reserve (for the avoidance of doubt, giving effect to the first proviso set
forth in the definition of such term), and (C) prior to making any payment or
distribution hereunder, Borrower Agent shall deliver to Agent a certificate from
a Financial Officer of the Parent in form and substance reasonably satisfactory
to Agent certifying compliance with clauses (f)(ii) and (iii) above.

10.2.15 Amendments to Term Loan Documents. Amend, supplement or otherwise modify
the Term Loan Credit Agreement or the other Term Loan Documents; provided, that
amendments, supplements and modifications of the Term Loan Documents shall be
permitted to the extent that such amendments, supplements or modifications do
not (a) increase the principal balance of such Debt in excess of the amount
permitted under Section 10.2.2(f); (b) add any additional mandatory redemption,
put or prepayment requirements; (c) shorten the final maturity date or otherwise
accelerate amortization or increase required principal payments; (d) modify or
add any representation, covenant or default if the representations, covenants
and defaults, when taken as a whole, are materially less favorable for Parent
and its Subsidiaries, (e) result in the Liens or Obligations not being permitted
under the Term Loan Documents or (f) otherwise place restrictions on the Parent
or any of its Subsidiaries (i) providing Liens

 

114



--------------------------------------------------------------------------------

to secure, or any guarantees to support, any Obligations created under Loan
Documents or (ii) making any payment, repayment or prepayment of any Obligations
created under the Loan Documents (other than, in each case under this
clause (f), any such restrictions set forth in the Term Loan Documents as in
effect on the Closing Date).

10.2.16 Amendment of Organizational Documents. Permit any supplement, amendment
or other modification of any Organic Document of any Obligor in a manner that is
materially adverse to the interests of the Lenders.

10.2.17 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Parent and its Subsidiaries.

10.2.18 Canadian Pension Plans. Maintain, contribute or have any liability in
respect of a Canadian Pension Plan or Canadian Multi-Employer Plan which
provides benefits on a defined benefit basis during the term of this Agreement.

10.3 Financial Covenant. As long as any Commitments or Obligations (other than
Secured Bank Product Obligation or any Unasserted Contingent Obligations) are
outstanding and while a Trigger Period is in effect, the Parent and its
Subsidiaries shall not permit the Fixed Charge Coverage Ratio for any period of
twelve (12) consecutive fiscal months, commencing with the most recent period
for which financial statements were, or were required to be, delivered hereunder
prior to the Trigger Period, to be less than 1.15 to 1.0.

SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

11.1.1 Payment. Any Borrower fails to pay its Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);

11.1.2 Representation and Warranties. Any representation or warranty made or
deemed to be made by any Obligor (or any of its officers) in this Agreement, in
any other Loan Document, or in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect when made or
deemed to be made; provided that to the extent that any representation or
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty shall prove to be incorrect in
any respect when made or deemed to be made;

11.1.3 Covenant Breaches. Any Obligor shall (a) fail to perform or observe any
term or covenant contained in Sections 8.1, 8.2.4, 8.2.5, 10.1.1 (with respect
to the existence of the Parent, Borrowers or Canadian Domiciled Obligors),
10.1.7(a) or (e), 10.1.9, 10.2 or 10.3, (b) fail to perform or observe any term
or covenant contained in Section 10.1.6(a), (b), (c), (d), (e) or Section 8.4.2
if such failure shall remain unremedied for 5 days or (c) fail to perform or
observe any other term or covenant set forth in this Agreement or in any other
Loan Document which is not covered by clause (a) or clause (b) above or any
other provision of this Section 11.1 if such failure shall remain unremedied for
30 days;

11.1.4 Cross-Default. (a) Any of the Parent or any of its Subsidiaries shall
fail to pay any principal of or premium or interest on any of its Debt or any
amounts owing by it under any Hedging Agreement when the same becomes due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), provided that the aggregate principal amount of all such
Debt (other than any Debt created hereunder) and all amounts owed under such
Hedging Agreements is at least $15,000,000 (or the equivalent in any other
currency and based on the Swap Termination Value

 

115



--------------------------------------------------------------------------------

thereof in the case of a Hedging Agreement), (b) any of the Parent or any of its
Subsidiaries shall fail to comply with any of its covenants or agreements under
any agreement or instrument relating to any of its Debt or under any Hedging
Agreement and such failure enables or permits the holder or holders of such Debt
or the counterparty under such Hedging Agreement, or any trustee or agent on its
or their behalf, without the lapse of any further grace periods (any applicable
grace periods having expired), to cause such Debt or amounts owed under such
Hedging Agreement to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
the aggregate principal amount of all such Debt (other than any Debt created
hereunder) and all such amounts under Hedging Agreements is at least $15,000,000
(or the equivalent in any other currency and based on the Swap Termination Value
thereof in the case of a Hedging Agreement) or (c) any Debt of the Parent or any
of its Subsidiaries or any amounts owing by the Parent or any of its
Subsidiaries under any Hedging Agreement shall be declared to be due and payable
prior to the stated maturity thereof, provided that (i) the aggregate principal
amount of all such Debt (other than any Debt created hereunder) and all amounts
owed under such Hedging Agreements is at least $15,000,000 (or the equivalent in
any other currency and based on the Swap Termination Value thereof in the case
of a Hedging Agreement) and (ii) this clause (c) shall not apply to (A) secured
Debt that becomes due as a result of the voluntary sale or transfer of the
assets securing such Debt, or the occurrence of any other event or condition
(other than an “event of default”, however denominated) that requires a
prepayment, repurchase, redemption, defeasance or termination of any Debt or
Hedging Agreement pursuant to the terms of the agreements and instruments
relating to such Debt as in effect prior to the occurrence of such event or
condition, or (B) any Debt becoming due as a result of a refinancing, extension,
renewal or replacement thereof permitted under Section 10.2.2;

11.1.5 Insolvency. Parent or any Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally; shall make a general assignment for the benefit of creditors; or any
Insolvency Proceeding shall be instituted by or against the Parent or any of its
Subsidiaries seeking to adjudicate it as a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, or
seeking the entry of an order for relief or the appointment of a receiver,
manager, controller, interim receiver, receiver and manager, trustee (including
any trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary for it or for any substantial part of its Property and, in the case
of any such proceeding instituted against such Person, either such proceeding
shall remain undismissed for a period of 60 days or any of the actions sought in
such proceeding shall occur (it being agreed that no Event of Default under this
Section shall result from a voluntary dissolution or liquidation of any
Subsidiary permitted under Section 10.2.3(b)); or such Person shall take any
action to authorize any of the actions set forth above in this Section 11.1.5 or
any analogous procedure or step is taken in any jurisdiction;

11.1.6 Judgments. Any judgment shall be rendered against any Obligor or any of
its Subsidiaries and (a) the amount thereof (to the extent not covered by
third-party insurance under which claim has been made in writing and liability
therefor has not been denied by the insurer), individually or cumulatively with
other outstanding judgments, is in excess of $10,000,000 (or the equivalent in
any other currency) and (b) either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or (ii) there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment by
reason of a pending appeal or otherwise, shall not be in effect;

11.1.7 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that, when taken together with all other ERISA Events that
have occurred, has resulted or could reasonably be expected to result in
liability of an Obligor under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (b) the Parent, an Obligor or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable

 

116



--------------------------------------------------------------------------------

grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan that, together with all
liabilities pursuant to clause (a) of this Section 11.1.7, has resulted or could
reasonably be expected to result in liability to Parent and its Subsidiaries in
an aggregate amount in excess of $10,000,000;

11.1.8 Canadian Pension Plan. (a) A Termination Event shall occur or any
Canadian Multi-Employer Plan shall be terminated, in each case, in circumstances
which would result or could reasonably be expected to result in a Canadian
Domiciled Obligor being required to make a contribution to or in respect of a
Canadian Pension Plan or a Canadian Multi-Employer Plan or results in the
appointment, by FSCO, of an administrator to wind up a Canadian Pension Plan, or
(b) any Canadian Domiciled Obligor is in default with respect to any required
contributions to a Canadian Pension Plan, provided the events set forth in
clauses (a) and (b), individually or in the aggregate, could reasonably be
expected to result in liability to Parent and its Subsidiaries in excess of
$10,000,000;

11.1.9 Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations of the Obligors
hereunder, ceases to be in full force and effect; or any Obligor contests in any
manner the validity or enforceability of any Loan Document after execution and
delivery thereof; or any Obligor denies that it has any or further liability or
obligation under any Loan Document in violation of the terms thereof, or
purports to revoke, terminate or rescind any Loan Document;

11.1.10 Security Documents. At any time after the Closing Date, Agent shall fail
to have a Lien satisfying the requirements of Section 7 in any material
Collateral except as a result of (a) a sale, transfer or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(b) Agent’s failure to maintain possession of any stock certificate, promissory
note or other instrument delivered to it under the Security Documents or
(c) Agent’s failure to make any filings or recordations necessary to maintain
perfection (it being understood that nothing in this clause (c) shall affect the
obligations of the Obligors under Section 7);

11.1.11 Change in Control. A Change of Control shall occur;

11.1.12 Intercreditor Agreement. The Intercreditor Agreement shall be
invalidated or otherwise cease to constitute the legal, valid and binding
obligations of the Term Loan Agent and Term Loan Secured Parties (as each such
term is defined therein), enforceable in accordance with its terms or the Term
Loan Agent shall deny or contest the validity or enforceability of the
Intercreditor Agreement (in each case, to the extent that any Term Debt remains
outstanding); or

11.1.13 WAPCo Settlement. Parent or any Subsidiary shall (a) fail to make any
payment when due under the terms of the WAPCo Settlement or (b) otherwise
default with respect to its agreements under the WAPCo Settlement and, after
giving effect to the expiration of any applicable grace period, such default
enables or permits the acceleration of payments thereunder.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1.5
occurs with respect to any Obligor, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind. In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;

 

117



--------------------------------------------------------------------------------

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Loans (whether or not an Overadvance exists or is created thereby,
or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC, the PPSA or the Civil Code. Such rights and remedies include the
rights to (i) take possession of any Collateral; (ii) require Obligors to
assemble Collateral, at Obligors’ expense, and make it available to Agent at a
place designated by Agent; (iii) enter any premises where Collateral is located
and store Collateral on such premises until sold (and if the premises are owned
or leased by an Obligor, Obligors agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable. Each Obligor agrees
that 10 days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable, and that any sale conducted on the internet or to a
licensor of Intellectual Property shall be commercially reasonable. Agent may
conduct sales on any Obligor’s premises, without charge, and any sale may be
adjourned from time to time in accordance with Applicable Law. Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3 License. Solely for purposes of enabling Agent to exercise the rights and
remedies set forth in Section 11.2 at such times as Agent shall be lawfully
entitled to exercise such rights and remedies in accordance with this Agreement,
Agent is hereby granted an irrevocable, non-exclusive license or other right to
use, license or sub-license (without payment of royalty or other compensation to
any Person) any or all Intellectual Property of Obligors, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture or performance of,
or otherwise exercising any rights or remedies with respect to, any Collateral.
Each Obligor’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.

11.4 Setoff. At any time during the continuance of an Event of Default, each of
Agent, any Issuing Bank, any Lender, and any of their Affiliates are authorized,
to the fullest extent permitted by Applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by Agent, such Issuing Bank, such Lender or such Affiliate to
or for the credit or the account of an Obligor against its Obligations, whether
or not Agent, such Issuing Bank, such Lender or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Issuing Bank, such Lender or such Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of Agent, each Issuing Bank, each Lender and each such Affiliate under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Person may have. Notwithstanding the forgoing, no
Agent, Issuing Bank, Lender, or any Affiliate of the

 

118



--------------------------------------------------------------------------------

foregoing shall have a right of set off with respect to any debts or expenses
incurred by any of them, respectively, with respect to any obligations which are
not Canadian Facility Obligations to the extent such debts or expenses are owed
to Canadian Borrower or any Canadian Facility Guarantor that is not a U.S.
Person.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

SECTION 12 AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority.

(a) Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents. Agent may, and each Secured Party authorizes Agent to, enter
into all Loan Documents to which Agent is intended to be a party and accept all
Security Documents. Any action taken by Agent in accordance with the provisions
of the Loan Documents, and the exercise by Agent of any rights or remedies set
forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties. Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including the
Intercreditor Agreement and any other intercreditor or subordination agreement,
and accept delivery of each Loan Document; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral or
under any Loan Documents, Applicable Law or otherwise. Agent alone shall be
authorized to determine eligibility and applicable advance rates under the
Borrowing Base, whether to impose or release any reserve, or whether any
conditions to funding or issuance of a Letter of Credit have been satisfied, all
in accordance with the terms of this Agreement, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party or other Person for any error in judgment.

(b) For the purposes of creating a solidarité active in accordance with
Article 1541 of the Civil Code of Québec between each Secured Party, taken
individually, on the one hand, and Agent, on the other hand, each Obligor and
each such Secured Party acknowledge and agree with Agent that such

 

119



--------------------------------------------------------------------------------

Obligor and Agent are hereby conferred the legal status of solidary creditors of
each such Obligor in respect of all Obligations owed by each such Obligor to
Agent and such Secured Party hereunder and under the other Loan Documents
(collectively, the “Solidary Claim”) and that, accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Québec, each such
Obligor is irrevocably bound towards Agent and each Secured Party in respect of
the entire Solidary Claim of Agent and such Secured Party. As a result of the
foregoing, the parties hereto acknowledge that Agent and each Secured Party
shall at all times have a valid and effective right of action for the entire
Solidary Claim of Agent and such Secured Party and the right to give full
acquittance for it. Accordingly, and without limiting the generality of the
foregoing, Agent, as solidary creditor with each Secured Party, shall at all
times have a valid and effective right of action in respect of the Solidary
Claim and the right to give a full acquittance for same. By its execution of the
Loan Documents to which it is a party, each such Obligor not a party hereto
shall also be deemed to have accepted the stipulations hereinabove provided. The
parties further agree and acknowledge that such Liens (hypothecs) under the
Security Documents and the other Loan Documents shall be granted to Agent, for
its own benefit and for the benefit of the Secured Parties, as solidary creditor
as hereinabove set forth.

(c) In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Obligor pursuant to the laws of the Province
of Quebec to secure payment of any bond issued by any Obligor, each of the
Secured Parties hereby irrevocably appoints and authorizes Agent and, to the
extent necessary, ratifies the appointment and authorization of Agent, to act as
the person holding the power of attorney (i.e. “fondé de pouvoir”) (in such
capacity, the “Attorney”) of the Secured Parties as contemplated under Article
2692 of the Civil Code, and to enter into, to take and to hold on its behalf,
and for its benefit, any hypothec, and to exercise such powers and duties that
are conferred upon the Attorney under any hypothec. Moreover, without prejudice
to such appointment and authorization to act as the person holding the power of
attorney as aforesaid, each of the Secured Parties hereby irrevocably appoints
and authorizes Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Secured Parties to hold and be the sole
registered holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties, and (c) be entitled to delegate
from time to time any of its powers or duties under any hypothec, bond, or
pledge on such terms and conditions as it may determine from time to time. Any
Person who becomes a Secured Party shall, by its execution of an Assignment and
Acceptance, be deemed to have consented to and confirmed: (i) the Attorney as
the person holding the power of attorney as aforesaid and to have ratified, as
of the date it becomes a Secured Party, all actions taken by the Attorney in
such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Secured Party, all actions
taken by the Custodian in such capacity. The substitution of Agent pursuant to
the provisions of this Section 12 shall also constitute the substitution of the
Attorney and the Custodian.

12.1.2 Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

 

120



--------------------------------------------------------------------------------

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Lenders. The rights and remedies conferred upon Agent
under the Loan Documents may be exercised without the necessity of joining any
other party, unless required by Applicable Law. In determining compliance with a
condition for any action hereunder, including satisfaction of any condition in
Section 6, Agent may presume that the condition is satisfactory to a Secured
Party unless Agent has received notice to the contrary from such Secured Party
before Agent takes the action. Agent may request instructions from Required
Lenders, Required Borrower Group Lenders, all Lenders or other Secured Parties
(as applicable under Section 14.1) with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders, Required Borrower Group Lenders or
all Lenders (as applicable under Section 14.1) shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders, Required Borrower Group Lenders or all Lenders
(as applicable under Section 14.1). Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2 Agreements Regarding Collateral and Borrower Materials.

12.2.1 Lien Releases; Care of Collateral.

(a) U.S. Facility Secured Parties authorize Agent to release any Lien with
respect to any U.S. Facility Collateral (i) as provided in Section 14.20 or in
any Security Document; (ii) upon Full Payment of the U.S. Facility Obligations;
(iii) that is the subject of a disposition or Lien that Borrower Agent certifies
in writing is a Permitted Asset Disposition (or is excluded from being an Asset
Disposition under the definition of such term) or a Permitted Lien entitled to
priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (iv) that does not constitute a material
part of the U.S. Facility Collateral; or (v) subject to Section 14.1, with the
consent of Required Borrower Group Lenders. U.S. Facility Secured Parties
authorize Agent to subordinate its Liens with respect to any U.S. Facility
Collateral to any Lien permitted under Section 10.2.1(e) or other Lien entitled
to priority hereunder. Agent has no obligation to assure that any U.S. Facility
Collateral exists or is owned by a U.S. Domiciled Obligor, or is cared for,
protected or insured, nor to assure that Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any U.S. Facility Collateral.

(b) Canadian Facility Secured Parties authorize Agent to release any Lien with
respect to any Canadian Facility Collateral (i) as provided in Section 14.20 or
in any Security Document; (ii) upon Full Payment of the Canadian Facility
Obligations; (iii) that is the subject of a disposition or Lien that Borrower
Agent certifies in writing is a Permitted Asset Disposition (or is excluded from
being an Asset Disposition under the definition of such term) or a Permitted
Lien entitled to priority over Agent’s Liens (and Agent may rely conclusively on
any such certificate without further inquiry); (iv) that does not constitute a
material part of the Canadian Facility Collateral; or (v) subject to
Section 14.1, with the consent of Required Borrower Group Lenders. Canadian
Facility Secured Parties authorize Agent to subordinate its Liens with respect
to any Canadian Facility Collateral to any Lien permitted under Section

 

121



--------------------------------------------------------------------------------

10.2.1(e) or other Lien entitled to priority hereunder. Agent has no obligation
to assure that any Canadian Facility Collateral exists or is owned by a Canadian
Domiciled Obligor, or is cared for, protected or insured, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Canadian Facility Collateral.

12.2.2 Possession of Collateral.

(a) Agent and U.S. Facility Secured Parties appoint each U.S. Lender as agent
(for the benefit of U.S. Facility Secured Parties) for the purpose of perfecting
Liens in any U.S. Facility Collateral held or controlled by such U.S. Lender, to
the extent such Liens are perfected by possession or control.

(b) Agent and Canadian Facility Secured Parties appoint each Canadian Lender as
agent (for the benefit of Canadian Facility Secured Parties) for the purpose of
perfecting Liens in any Canadian Facility Collateral held or controlled by such
Canadian Lender, to the extent such Liens are perfected by possession or
control.

(c) If any Lender obtains possession or control of any Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or otherwise deal with it in accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon the applicable Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telecopy, e-mail or other electronic
means) believed by it to be genuine and correct and to have been signed, sent or
made by the proper Person. Agent shall have a reasonable and practicable amount
of time to act upon any instruction, notice or other communication under any
Loan Document, and shall not be liable for any delay in acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower Agent, Required
Borrower Group Lenders or Required Lenders specifying the occurrence and nature
thereof. If any Lender acquires knowledge of a Default, Event of Default or
failure of such conditions, it shall promptly notify Agent and the other Lenders
thereof in writing. Each Secured Party agrees that, except as otherwise provided
in any Loan Documents or with the written consent of Agent, Required Lenders or
Required Group Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations) or assert any rights
relating to any Collateral.

 

122



--------------------------------------------------------------------------------

12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable; provided that the provisions of this paragraph shall not be
construed to apply to any payment made by an Obligor pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or LC Obligations to any Person that is an Eligible Assignee (as such term
is defined from time to time). If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 4.2.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction. No Lender shall set off against a Dominion Account without Agent’s
prior consent.

12.6 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

 

123



--------------------------------------------------------------------------------

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrower Agent. Required
Lenders may appoint a successor to replace the resigning Agent, which successor
shall be (a) a U.S. Lender or an Affiliate of a U.S. Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Default
or Event of Default exists) Borrower Agent. If no successor agent is appointed
prior to the effective date of Agent’s resignation, then Agent may appoint a
successor agent that is a financial institution acceptable to it (which shall be
a Lender unless no Lender accepts the role) or in the absence of such
appointment, Required Lenders shall on such date assume all rights and duties of
Agent hereunder. Upon acceptance by any successor Agent of its appointment
hereunder, such successor Agent shall thereupon succeed to and become vested
with all the powers and duties of the retiring Agent without further act. On the
effective date of its resignation, the retiring Agent shall be discharged from
its duties and obligations hereunder but shall continue to have all rights and
protections under the Loan Documents with respect to actions taken or omitted to
be taken by it while Agent, including the indemnification set forth in Sections
12.6 and 14.2, and all rights and protections under this Section 12. Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.

12.8.2 Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender or
expressly required to be furnished to a Lender under this Agreement, Agent shall
have no duty or responsibility to provide any Secured Party with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates.

12.10 Remittance of Payments and Collections.

12.10.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. (Local Time) on a
Business Day, payment shall be made by Lender not later than 3:00 p.m. (Local
Time) on such day, and if request is made after 1:00 p.m. (Local Time) then
payment shall be

 

124



--------------------------------------------------------------------------------

made by 11:00 a.m. (Local Time) on the next Business Day. Payment by Agent to
any Secured Party shall be made by wire transfer, in the type of funds received
by Agent. Any such payment shall be subject to Agent’s right of offset for any
amounts due from such payee under the Loan Documents.

12.10.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for U.S. Base Rate Loans. In no event shall Obligors be entitled to receive
credit for any interest paid by a Secured Party to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.10.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

12.11 Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders”, “Required Borrower Group Lenders” or any similar
term shall include Bank of America in its capacity as a Lender. Agent, Lenders
and their Affiliates may accept deposits from, lend money to, provide Bank
Products to, act as financial or other advisor to, and generally engage in any
kind of business with, Obligors and their Affiliates, as if they were not Agent
or Lenders hereunder, without any duty to account therefor to any Secured Party.
In their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

12.12 Titles. Any Lender, other than Bank of America, that is designated (on the
cover page of this Agreement or otherwise) by Bank of America as an “Arranger,”
“Bookrunner” or “Agent” of any type shall have no right, power or duty under any
Loan Documents other than those applicable to all Lenders, and shall in no event
have any fiduciary duty to any Secured Party.

12.13 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.8, 14.3.3 and 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

12.14 No Third Party Beneficiaries. Except with respect to the rights of
consent, approval or notice of any Obligor as expressly set forth in this
Section 12, this Section 12 is an agreement solely among Secured Parties and
Agent, and shall survive Full Payment of the Obligations. Except with respect to
the rights of consent, approval or notice of any Obligor as expressly set forth
in this Section 12, this Section 12 does not confer any rights or benefits upon
Obligors or any other Person. As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

 

125



--------------------------------------------------------------------------------

12.15 Intercreditor Matters.

12.15.1 Intercreditor Agreement. The Lenders and the Issuing Banks acknowledge
that the obligations of the Parent under the Term Loan Credit Agreement are (and
obligations in respect of any other Debt permitted by Section 10.2.2(f) may in
the future be) secured by Liens on assets of the U.S. Domiciled Obligors that
constitute Collateral and that the relative Lien priority and other creditor
rights of the Secured Parties hereunder and the secured parties under the Term
Loan Documents will be set forth in the Intercreditor Agreement. Each Lender and
each Issuing Bank hereby acknowledges that it has received a copy of the
Intercreditor Agreement. Each Lender and each Issuing Bank hereby irrevocably
(a) consents to the subordination of the Liens on the Term Loan Priority
Collateral securing the Obligations on the terms set forth in the Intercreditor
Agreement, (b) authorizes and directs Agent to execute and deliver the
Intercreditor Agreement and any documents relating thereto, in each case on
behalf of such Lender or Issuing Bank and without any further consent,
authorization or other action by such Lender or Issuing Bank, (c) agrees that,
upon the execution and delivery thereof, such Lender or Issuing Bank will be
bound by the provisions of the Intercreditor Agreement as if it were a signatory
thereto and will take no actions contrary to the provisions of the Intercreditor
Agreement and (d) agrees that no Lender or Issuing Bank shall have any right of
action whatsoever against Agent as a result of any action taken by Agent
pursuant to this paragraph or in accordance with the terms of the Intercreditor
Agreement. Each Lender and Issuing Bank hereby further irrevocably authorizes
and directs Agent (i) to take such actions as shall be required to release Liens
on the Collateral in accordance with the terms of the Intercreditor Agreement
and (ii) to enter into such amendments, supplements or other modifications to
the Intercreditor Agreement in connection with any extension, renewal,
refinancing or replacement of any Obligations or any Term Debt as are reasonably
acceptable to Agent and not adverse to the interests of the Lenders to give
effect thereto, in each case on behalf of such Lender or Issuing Bank and
without any further consent, authorization or other action by such Lender or
Issuing Bank. The Agent shall have the benefit of the provisions of this Section
with respect to all actions taken by it pursuant to this paragraph or in
accordance with the terms of the Intercreditor Agreement to the full extent
thereof.

12.15.2 Conflicts. Notwithstanding anything herein or in any other Loan Document
to the contrary, the exercise of any right or remedy by the Agent hereunder or
under any other Loan Document is subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement, this Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control. Without limiting the
generality of the foregoing, and notwithstanding anything herein or in any other
Loan Document to the contrary, all rights and remedies of the Agent (and the
Secured Parties) with respect to the Term Loan Priority Collateral shall be
subject to the terms of the Intercreditor Agreement, and until the Term Loan
Obligations Payment Date, any obligation of any U.S. Domiciled Obligor hereunder
or under any other Loan Document with respect to the delivery or control of any
Term Loan Priority Collateral, the notation of any lien on any certificate of
title, bill of lading or other document, the giving of any notice to any bailee
or other Person, the provision of voting rights or the obtaining of any consent
of any Person, in each case in connection with any Term Loan Priority
Collateral, shall be deemed to be satisfied if such U.S. Domiciled Obligor
complies with the requirements of the similar provision of the applicable Term
Loan Document. Until the Term Loan Obligations Payment Date, the delivery of any
Term Loan Priority Collateral to the Term Loan Representative pursuant to the
Term Loan Documents shall satisfy any delivery requirement hereunder or under
any other Loan Document.

SECTION 13 BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) other than as permitted by
Section 10.2.3, no Obligor shall have the right to assign its rights or delegate
its obligations under any Loan Documents; and (b) any assignment by a Lender
must be made in

 

126



--------------------------------------------------------------------------------

compliance with Section 13.3. Agent may treat the Person which made any Loan as
the owner thereof for all purposes until such Person makes an assignment in
accordance with Section 13.3. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Borrower Group
Commitments for all purposes, all amounts payable by Obligors within the
applicable Obligor Group shall be determined as if it had not sold such
participating interests, and Obligors within the applicable Obligor Group and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.8 unless Borrowers agree
otherwise in writing.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document; provided that any Lender selling a
participation may agree with the applicable Participant that it will not,
without such Participant’s consent, agree to any such amendment, waiver or other
modification that forgives principal, interest or fees, reduces the stated
interest rate or fees payable with respect to any Loan or Borrower Group
Commitment in which such Participant has an interest, postpones the U.S.
Revolver Commitment Termination Date or the Canadian Revolver Commitment
Termination Date, as applicable, or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or, except
for releases permitted under Section 14.20, releases any Borrower, Guarantor or
substantially all Collateral.

13.2.3 Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for Tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations (each a “Participant
Register”). Entries in the register shall be conclusive, absent manifest error,
and such Lender shall treat each Person recorded in the register as the owner of
the participation for all purposes, notwithstanding any notice to the contrary.
No Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code and Section 5f.103-1(c) of the United States
Treasury Regulations. The portion of the Participant Register relating to any
Participant requesting payment from the Borrowers under the Loan Documents shall
be made available to the Borrowers upon reasonable request. For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

13.2.4 Benefit of Setoff. Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

 

127



--------------------------------------------------------------------------------

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $25,000,000 (unless
otherwise agreed by Agent in its discretion or such assignment is to an
Affiliate or Approved Fund in respect of such Lender) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $25,000,000 (unless
otherwise agreed by Agent in its discretion or such assignment is to an
Affiliate or Approved Fund in respect of such Lender); and (c) the parties to
each such assignment shall execute and deliver to Agent, for its acceptance and
recording, an Assignment and Acceptance. Nothing herein shall limit the right of
a Lender to pledge or assign any rights under the Loan Documents to secure
obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
the Lender from its obligations hereunder nor substitute the pledge or assignee
for such Lender as a party hereto.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date,
(a) the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder and
(b) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such assignment notice,
relinquish its rights and be released from its obligations under the Loan
Documents (and, in the case of an assignment notice covering all or the
remaining portion of such Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 3.4, 3.7, 3.9, 5.8, and 14.2 and be obligated under
Section 12.6 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if requested by the applicable
transferee Lender. The transferee Lender shall comply with Section 5.9 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

13.3.3 Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

13.3.4 Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender (the “Register”). Entries in the Register
shall be conclusive, absent manifest error, and Borrowers, Agent and Lenders
shall treat each Person recorded in the Register as a Lender for all purposes
under the Loan Documents, notwithstanding any notice to the contrary. Agent may
choose to show only one Borrower as the borrower in the Register, without any
effect on the liability of any Obligor with respect to the Obligations. The
Register shall be available for inspection by Borrowers or any Lender, from time
to time upon reasonable notice.

 

128



--------------------------------------------------------------------------------

13.4 Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders (or all Applicable Lenders) was required and Required Lenders (or
Required Borrower Group Lenders holding the applicable Borrower Group
Commitments) consented, (b) is a Defaulting Lender, or (c) within the last 120
days gave a notice under Section 3.5 or requested payment or compensation under
Section 3.7 or 5.8 (and has not designated a different Lending Office pursuant
to Section 3.8), then Agent or Borrower Agent may, upon 10 days’ notice to such
Lender, require it to assign its rights and obligations under the Loan Documents
to Eligible Assignee(s), pursuant to appropriate Assignment and Acceptance(s),
within 20 days after the notice. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

13.5 Lender Loss Sharing Agreement.

(a) The provisions of this Section 13.5 are established for the purposes of
allocating risks between and among the Lenders. Each of the Lenders are
providing the financing arrangements contemplated by this Agreement in reliance
upon each other Lender and Agent agreeing to the terms of this Section 13.5.

(b) On the CAM Exchange Date:

(i) the U.S. Revolver Commitments and the Canadian Revolver Commitments shall be
deemed to have terminated in accordance with Section 11.2;

(ii) each U.S. Lender shall fund its participation in any outstanding U.S.
Swingline Loans and U.S. Protective Advances in accordance with Sections 2.1.6
and 4.1.3 and each Canadian Lender shall fund its participation in any
outstanding Canadian Swingline Loans and Canadian Protective Advances in
accordance with Sections 2.1.6 and 4.1.3;

(iii) each U.S. Lender shall fund its participation in any unreimbursed drawings
made under the U.S. Letters of Credit pursuant to Section 2.2.2(b) and each
Canadian Lender shall fund its participation in any unreimbursed drawings made
under the Canadian Letters of Credit pursuant to Section 2.3.2(b);

(iv) the Lenders shall purchase in U.S. Dollars at par interests in the Dollar
Equivalent of the Designated Obligations under each Revolver Facility (and shall
make payments to Agent for reallocation to other Lenders to the extent necessary
to give effect to such purchases) and shall assume the obligations to reimburse
any Issuing Bank for unreimbursed drawings under outstanding Letters of Credit
under such Revolver Facility such that, in lieu of the interests of each Lender
in the Designated Obligations under the U.S. Revolver Commitments and the
Canadian Revolver Commitments in which it shall participate immediately prior to
the CAM Exchange Date, such Lender shall own an interest equal to such Lender’s
CAM Percentage in each component of the Designated Obligations immediately
following the CAM Exchange.

(c) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 13.5 hereby consents and agrees to the CAM
Exchange.

(d) As a result of the CAM Exchange, from and after the CAM Exchange Date, each
payment received by Agent pursuant to any Loan Document in respect of any of the
Designated Obligations shall be distributed to the Lenders, pro rata in
accordance with their respective CAM Percentages.

 

129



--------------------------------------------------------------------------------

(e) In the event that on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the Obligors, then each Lender shall promptly reimburse the Issuing Bank for
its CAM Percentage of such unreimbursed payment.

(f) Notwithstanding any other provision of this Section 13.5, Agent and each
Lender agree that if Agent or a Lender is required under Applicable Law to
withhold or deduct any taxes or other amounts from payments made by it hereunder
or as a result hereof, such Person shall be entitled to withhold or deduct such
amounts and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by
Agent or any Lender subject to such withholding to Agent or any other Lender
making such withholding and paying over such amounts, but without diminution of
the rights of Agent or such Lender subject to such withholding as against
Borrowers and the other Obligors to the extent (if any) provided in this
Agreement and the other Loan Documents. Any amounts so withheld or deducted
shall be treated as, for the purpose of this Agreement, having been paid to
Agent or such Lender with respect to which such withholding or deduction was
made.

(g) This Section 13.5 is solely for the benefit of Agent and Lenders and is not
enforceable by, and may be amended without the consent of, the Obligors.

SECTION 14 MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. Subject to Section 12.15, 13.5(g) and 14.21, any modification
of any Loan Document, including any extension or amendment of a Loan Document or
any waiver of a Default or Event of Default, shall require the prior written
agreement of Agent (with the consent of Required Lenders) and each Obligor party
to such Loan Document; provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) (i) without the prior written consent of each U.S. Issuing Bank, no
modification shall alter Section 2.2 or any other provision in a Loan Document
that relates to any U.S. Letters of Credit or any rights, duties or discretion
of any U.S. Issuing Bank and (ii) without the prior written consent of Canadian
Issuing Bank, no modification shall alter Section 2.3 or any other provision in
a Loan Document that relates Canadian Letters of Credit or any rights, duties or
discretion of Canadian Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay scheduled payment of, any
principal, interest or fees payable to such Lender under the Loan Documents
(except as provided in Section 4.2 and except for any waiver of any interest on
any amount at the Default Rate or any amount referred to in the last sentence of
Sections 3.2.2(a) or 3.2.2(b)) (it being understood and agreed that any change
in the definition of “Fixed Charge Coverage Ratio”, or in the component
definitions thereof, shall not constitute such a reduction, waiver or delay); or
(iii) extend the U.S. Revolver Commitment Termination Date, the Canadian
Revolver Commitment Termination Date or the Maturity Date applicable to such
Lender’s Loans or Commitments;

 

130



--------------------------------------------------------------------------------

(d) without the prior written consent of (i) all Applicable Lenders (except any
Defaulting Lender), no modification shall (A) alter Section 5.5.2, (B) amend the
definition of Required Borrower Group Lenders or (C) amend the definition of
U.S. Borrowing Base or Canadian Borrowing Base (or any defined term used in such
definitions), if the effect of such amendment is to increase borrowing
availability (provided, that Agent may reduce or eliminate the Availability
Block in its discretion), and (ii) all Lenders (except any Defaulting Lender) no
modification shall (A) release all or substantially all Collateral except as
provided in Section 12.2.1, (B) amend the definitions of Pro Rata, Required
Lenders or Excess Availability, (C) alter Section 14.1.1 or waive any condition
specified in Section 6.1, (D) increase the Maximum Facility Amount, (E) increase
any advance rate, (F) amend Section 13.5 or any defined term used therein,
provided, that amendments to such Section shall not require the consent of any
Obligor or (G) except in connection with a merger, disposition or similar
transaction expressly permitted hereby, release any Obligor from liability for
any Obligations; and

(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.

Notwithstanding the foregoing, (i) Agent may, without the consent of any Secured
Party, consent to a departure by any Obligor from any covenant of such Obligor
set forth in this Agreement regarding security matters or in any other Security
Document to the extent such departure is consistent with the authority of Agent
set forth in, or otherwise necessary to give effect to the provisions of,
Section 7.7 and (ii) if the Agent and the Borrower Agent shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Agent and the
Borrower Agent shall be permitted to amend such provision, and, in each case,
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders to the Agent within ten (10) Business Days following
receipt of notice thereof.

14.1.2 Limitations. The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves (including Section 13.5).
Only the consent of the parties to any agreement constituting an LC Document,
fee letter, letter agreement, Lien Waiver or note or relating to a Bank Product
shall be required for modification of such agreement, and no Bank Product
provider (in such capacity) shall have any right to consent to modification of
any Loan Document other than its Bank Product agreement. Any waiver or consent
granted by Agent or Lenders hereunder shall be effective only if in writing and
only for the matter specified.

14.1.3 Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing, their consent to such
modification; provided that this Section shall not apply to such modifications
made pursuant to Section 14.21.

14.2 Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL
ANY OBLIGOR HAVE AN OBLIGATION TO INDEMNIFY OR HOLD HARMLESS ANY INDEMNITEE WITH
RESPECT TO A CLAIM THAT (A) IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OR (B) ARISES OUT OF ANY PROCEEDING
THAT DOES NOT INVOLVE AN ACT OR OMISSION BY ANY OBLIGOR OR ITS AFFILIATES AND
THAT IS

 

131



--------------------------------------------------------------------------------

BROUGHT BY ANY INDEMNITEE AGAINST ANY OTHER INDEMNITEE, OTHER THAN ANY
PROCEEDING AGAINST THE RELEVANT INDEMNITEE IN ITS CAPACITY, OR FULFILLING ITS
ROLE, AS AN AGENT OR ARRANGER OR SIMILAR ROLE UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT. IN THE CASE OF AN INVESTIGATION, LITIGATION OR PROCEEDING TO
WHICH THE INDEMNITY IN THIS SECTION APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE
WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY AN
OBLIGOR, AN OBLIGOR’S EQUITYHOLDERS OR CREDITORS OR AN INDEMNITEE, WHETHER OR
NOT AN INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. EACH OBLIGOR ALSO AGREES THAT
NO INDEMNITEE SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT
OR TORT OR OTHERWISE) TO ANY OBLIGOR OR ITS SUBSIDIARIES OR AFFILIATES OR TO ANY
OR THEIR RESPECTIVE EQUITYHOLDERS OR CREDITORS ARISING OUT OF, RELATED TO OR IN
CONNECTION WITH ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO
THE EXTENT OF DIRECT, AS OPPOSED TO SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE, DAMAGES DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE,
BAD FAITH OR WILLFUL MISCONDUCT.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.2, 2.3, 3.1.2 or 4.1.1 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by Borrower Agent
shall be deemed received by all Obligors.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agent and Lenders make no assurances as
to the privacy and security of electronic communications. Electronic and voice
mail may not be used as effective notice under the Loan Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrower
Materials and other information relating to this credit facility may be made
available to Secured Parties on the Platform, and Obligors and Secured Parties
acknowledge that “public” information is not segregated from material non-public
information on the Platform. The Platform is provided “as is” and “as
available.” Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving

 

132



--------------------------------------------------------------------------------

the Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.
Secured Parties acknowledge that Borrower Materials may include material
non-public information of Obligors and should not be made available to any
personnel who do not wish to receive such information or who may be engaged in
investment or other market-related activities with respect to any Obligor’s
securities. No Agent Indemnitee shall have any liability to Obligors, Secured
Parties or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) relating to use by any
Person of the Platform or delivery of Borrower Materials and other information
through the Platform or over the internet.

14.3.4 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.

14.4 Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at the expense of the Obligors of the applicable
Obligor Group, pay any amount or do any act required of an Obligor under any
Loan Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien, in each case to the extent the applicable Obligor has
not done so in accordance with the requirements of the Loan Documents. All
payments, costs and expenses (including Extraordinary Expenses) of Agent under
this Section shall be reimbursed to Agent by Borrowers, on demand, with interest
from the date incurred until paid in full, at the Default Rate applicable to
Base Rate Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in Section 12.15 or in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

14.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Subject to Section 6, this Agreement shall
become effective when Agent has received

 

133



--------------------------------------------------------------------------------

counterparts bearing the signatures of all parties hereto. Delivery of a
signature page of any Loan Document by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart of such agreement.
Any electronic signature, contract formation on an electronic platform and
electronic record-keeping shall have the same legal validity and enforceability
as a manually executed signature or use of a paper-based recordkeeping system to
the fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.

14.9 Entire Agreement. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) with the consent of Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers. Notwithstanding the foregoing, Agent and

 

134



--------------------------------------------------------------------------------

Lenders may publish or disseminate general information concerning this credit
facility for league table, tombstone and advertising purposes, and may use
Borrowers’ logos, trademarks or product photographs in advertising materials. As
used herein, “Information” means information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered. A Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that accorded its own confidential information. Each
of Agent, Lenders and Issuing Bank acknowledges that (i) Information may include
material non-public information; (ii) it has developed compliance procedures
regarding the use of such information; and (iii) it will handle the material
non-public information in accordance with Applicable Law.

14.13 Certifications Regarding Term Loan Documents. Obligors certify to Agent
and Lenders that neither the execution or performance of the Loan Documents nor
the incurrence of any Obligations under the Loan Documents by Obligors violates
the Term Loan Documents, including Section 6.02 of the Term Loan Credit
Agreement. Obligors further certify that the Debt created under the Agreement
constitutes “Permitted ABL Debt” in an amount permitted under the Term Loan
Credit Agreement. Agent may condition Borrowings, Letters of Credit and other
credit accommodations under the Loan Documents from time to time upon Agent’s
receipt of evidence that the Debt created under the Agreement continues to
constitute “Permitted ABL Debt” at such time.

14.14 GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.15 Consent to Forum.

14.15.1 Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK COUNTY,
NEW YORK AND THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 14.3.1. A final judgment in any proceeding of any such court
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or any other manner provided by Applicable Law.

14.15.2 Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.15.3 Process Agent.

(a) Without prejudice to any other mode of service allowed under any Applicable
Law, each Canadian Domiciled Obligor hereby irrevocably designates, appoints and
empowers Premier Utility, with offices on the date hereof at 100 Marcus
Boulevard, Suite 3, Hauppauge 11788, as its

 

135



--------------------------------------------------------------------------------

designee, appointee and agent (in such capacity “Process Agent”) to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any such action or proceeding arising out of or relating to this
Agreement or any other Loan Document. Such service may be made by mailing or
delivering a copy of such process to the applicable Canadian Domiciled Obligor,
in care of the Process Agent (or any successor thereto, as the case may be) at
such Process Agent’s above address (or the address of any successor thereto, as
the case may be), and each Canadian Domiciled Obligor hereby irrevocably
authorizes and directs the Process Agent (and any successor thereto) to accept
such service on its behalf. If for any reason such designee, appointee and agent
shall cease to be available to act as such, each Canadian Domiciled Obligor
agrees to designate a new designee, appointee and agent in the State of New York
on the terms and for the purposes of this provision reasonably satisfactory to
Administrative Agent, and further shall at all times maintain an agent for
service of process in the United States of America, so long as there shall be
outstanding any Obligations. Borrower Agent shall give notice to Agent of any
such appointment of successor agents for service of process, and shall obtain
from each successor agent a letter of acceptance of appointment and promptly
deliver the same to Agent.

(b) Each Canadian Domiciled Obligor agrees that failure by the Process Agent to
notify such Canadian Domiciled Obligor of any process will not invalidate the
proceedings concerned. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

14.16 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
and Issuing Bank hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which an Obligor may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against Agent, Issuing Bank or any Lender, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Obligor acknowledges that the foregoing waivers are a
material inducement to Agent, Issuing Bank and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Obligors. Each Obligor has reviewed the foregoing waivers with its legal counsel
and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

14.17 Patriot Act Notice. Agent and Lenders hereby notify Obligors that pursuant
to the AML Legislation, Agent and Lenders are required to obtain, verify and
record information that identifies each Obligor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act and the AML Legislation. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Obligors’ management and owners, such
as legal name, address, social security number and date of birth. Obligors
shall, promptly upon request, provide all documentation and other information as
Agent, Issuing Bank or any Lender may request from time to time in order to
comply with any obligations under any AML Legislation or other requirements of
Applicable Law.

 

136



--------------------------------------------------------------------------------

14.18 Canadian Anti-Money Laundering Legislation. If Agent has ascertained the
identity of any Canadian Domiciled Obligor or any authorized signatories of any
Canadian Domiciled Obligor for the purposes of applicable AML Legislation, then
Agent:

(a) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Lenders agrees that Agent has no obligation to
ascertain the identity of the Canadian Domiciled Obligors or any authorized
signatories of the Canadian Domiciled Obligors on behalf of any Canadian Lender,
or to confirm the completeness or accuracy of any information it obtains from
any Canadian Domiciled Obligor or any such authorized signatory in doing so.

14.19 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.20 Release. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, an Obligor (other than Holdings or Canadian Borrower) shall
automatically be released from its obligations under this Agreement and the
other Loan Documents, and all security interests created by this Agreement and
the other Loan Documents in Collateral owned by such Obligor shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Obligor ceases to be a Subsidiary. Upon
any sale or other disposition by any Obligor (other than to any other Obligor)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under this Agreement or any other Loan Document in any Collateral
pursuant to Section 14.1, the security interests in such Collateral created by
this Agreement and the other Loan Documents shall be automatically released. In
connection with any termination or release pursuant to this Section 14.20, Agent
shall execute and deliver to any Obligor, at such Obligor’s expense, all
documents that such Obligor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 14.20 shall be without recourse to or warranty by Agent.

14.21 Extension Offers.

(a) The Borrowers may on one or more occasions, by written notice to Agent, make
one or more offers (each, an “Extension Offer”) to all the Canadian Lenders, all
the U.S. Lenders and/or all the lenders of any extended class established
hereunder following the Closing Date (including pursuant to this Section) (each
class of Lenders subject to such an Extension Offer, an “Extension Request
Class”) to make one or more Extension Permitted Amendments pursuant to
procedures reasonably specified by Agent and reasonably acceptable to the
Borrowers. Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be less than then (10) Business Days nor more than thirty (30) Business Days
after the date of such notice, unless otherwise agreed to by the Agent).
Extension Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Extension Request Class that, in
their sole discretion, accept the applicable Extension Offer (such Lenders, the
“Extending Lenders”) and, in the case of any Extending Lender, only with respect
to such Lender’s Loans and Commitments of such Extension Request Class as to
which such Lender’s acceptance has been made.

 

137



--------------------------------------------------------------------------------

(b) An Extension Permitted Amendment shall be effected pursuant to an Agreement
(an “Extension Agreement”) executed and delivered by the Obligors, each
applicable Extending Lender and Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default or Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Obligor set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, and
(iii) the Obligors shall have delivered to Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by Agent in connection therewith. The
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Agreement. Each Extension Agreement may, without the consent of any
Lender other than the applicable Extending Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new class of loans and/or commitments
hereunder; provided, that such Extended Loans and Extended Commitments shall be
on the same terms as the other Loans and Commitments until following the
Maturity Date applicable to Loans of any non-extending Lenders.

[Remainder of page intentionally left blank; signatures begin on following page]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

U.S. BORROWERS: WILLBROS UNITED STATES HOLDINGS, INC., a Delaware Corporation
BEMIS, LLC, a Vermont Limited Liability Company

CHAPMAN CONSTRUCTION CO., L.P., a

Texas Limited Partnership

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas Corporation CONSTRUCTION &
TURNAROUND SERVICES, L.L.C., an Oklahoma Limited Liability Company LINEAL
INDUSTRIES, INC., a Pennsylvania Corporation PREMIER UTILITY SERVICES, LLC, a
New York Limited Liability Company PREMIER WEST COAST SERVICES, INC., an
Oklahoma Corporation TRAFFORD CORPORATION, a Pennsylvania Corporation WILLBROS
CONSTRUCTION (U.S.), LLC, a Delaware Limited Liability Company WILLBROS
CONSTRUCTION CALIFORNIA (U.S.), INC., a Delaware Corporation WILLBROS DOWNSTREAM
OF OKLAHOMA, INC., an Oklahoma Corporation WILLBROS DOWNSTREAM, LLC, an Oklahoma
Limited Liability Company WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a
Delaware Corporation WILLBROS ENGINEERS (U.S.), LLC, a Delaware Limited
Liability Corporation WILLBROS ENGINEERS, LLC, a Louisiana Limited Liability
Company WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware Limited Liability
Company WILLBROS MANAGEMENT SERVICES, LLC, a Delaware Limited Liability Company
WILLBROS PROJECT SERVICES (U.S.), LLC, a Delaware Limited Liability Company

 

Signature Page to Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

WILLBROS T&D SERVICES, LLC, a Delaware Limited Liability Company HAWKEYE, LLC, a
New York Limited Liability Company HALPIN LINE CONSTRUCTION LLC, a New York
Limited Liability Company UTILX CORPORATION, a Delaware Corporation By:  

/s/ Richard W. Russler

Name:

  Richard W. Russler

Title:

  Treasurer of each of the above listed entities

4400 Post Oak Parkway

Suite 1000

Houston, Texas 77027

Attention: Richard W. Russler

Telecopy No.: 713-403-8079

 

CANADIAN BORROWER:

 

WILLBROS CONSTRUCTION SERVICES (CANADA), L.P., an Alberta Limited Partnership,
by its General Partner, WILLBROS (CANADA) GP I LIMITED

By:  

/s/ Richard W. Russler

Name:

  Richard W. Russler

Title:

  Treasurer U.S. FACILITY GUARANTORS: WILLBROS GROUP, INC., a Delaware
Corporation WILLBROS MIDSTREAM SERVICES (U.S.), LLC, a Delaware Limited
Liability Company WILLBROS REFINERY AND MAINTENANCE SERVICES (U.S.), LLC, a
Delaware Limited Liability Company WILLBROS UTILITY T&D HOLDINGS, LLC, a
Delaware Limited Liability Company CHAPMAN HOLDING CO., INC., a Nevada
Corporation WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC, a Delaware Limited
Liability Company

 

Signature Page to Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

SKIBECK PIPELINE COMPANY, INC., a New York Corporation UTILX OVERSEAS HOLDINGS,
INC., a Delaware Corporation By:  

/s/ Richard W. Russler

Name:   Richard W. Russler Title:   Treasurer of each of the above listed
entities CANADIAN FACILITY GUARANTORS WILLBROS CANADA HOLDINGS ULC, a British
Columbia Unlimited Liability Company WILLBROS (CANADA) GP I LIMITED, a British
Columbia Corporation

WILLBROS (CANADA) GP III LIMITED, a

British Columbia Corporation

WILLBROS (CANADA) GP IV LIMITED, a British Columbia Corporation WILLBROS
(CANADA) GP V LIMITED, a British Columbia Corporation 0795781 B.C. LTD., a
British Columbia Corporation P/L EQUIPMENT LP, an Alberta Limited Partnership,
by its General Partner, 0795781 B.C. LTD. WILLBROS FACILITIES & TANKS (CANADA)
LP, an Alberta Limited Partnership, by its General Partner, WILLBROS (CANADA) GP
IV LIMITED WILLBROS PSS MIDSTREAM (CANADA) LP, an Alberta Limited Partnership,
by its General Partner, WILLBROS (CANADA) GP V LIMITED By:  

/s/ Richard W. Russler

Name:   Richard W. Russler Title:   Treasurer of each of the above listed
entities

 

Signature Page to Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

   AGENT AND LENDERS:   

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender and U.S. Issuing Bank

   By:   

/s/ Laura K. Wieland

   Name:    Laura K. Wieland    Title:    Vice President    Address:      

901 Main Street, 11th Floor

TX1-492-11-23

Dallas, Texas 75202

Attn: Laura K. Wieland

Telecopy: 214-209-4766

 

Signature Page to Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

  

CAPITAL ONE LEVERAGE FINANCE CORP.,

as a U.S. Lender

   By:   

/s/ illegible

   Title:    Vice President    Address:      

5420 LBJ Freeway

Suite 630

Dallas, Texas 75240

Attn: Region Manager

Telecopy: 972-770-2671

 

Signature Page to Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

  

BANK OF AMERICA, N.A. (acting through its

Canada branch), as a Canadian Lender

   By:   

/s/ Medina Sales De Andrade

   Title:    Vice President    Address:      

181 Bay Street

4th Floor

Toronto, Ontario. M5J 2V8

Attn: Medina Sales De Andrade

Telecopy: 312-453-4041

 

Signature Page to Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan, Security and Guaranty Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan, Security and Guaranty Agreement dated as of
August 7, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WILLBROS UNITED STATES HOLDINGS, INC., a
Delaware corporation (“Holdings”), BEMIS, LLC, a Vermont limited liability
company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a Texas limited partnership
(“Chapman Construction”), CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas
corporation (“Chapman Management”), CONSTRUCTION & TURNAROUND SERVICES, L.L.C.,
an Oklahoma limited liability company (“Construction & Turnaround”), HALPIN LINE
CONSTRUCTION LLC, a New York limited liability company (“Halpin”), HAWKEYE, LLC,
a New York limited liability company (“Hawkeye”), LINEAL INDUSTRIES, INC., a
Pennsylvania corporation (“Lineal”), PREMIER UTILITY SERVICES, LLC, a New York
limited liability company (“Premier Utility”), PREMIER WEST COAST SERVICES,
INC., an Oklahoma corporation (“Premier West Coast”), TRAFFORD CORPORATION, a
Pennsylvania corporation (“Trafford”), UTILX CORPORATION, a Delaware corporation
(“Utilx”), WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware limited liability
company (“Willbros Construction (U.S.)”), WILLBROS CONSTRUCTION CALIFORNIA
(U.S.), INC., a Delaware corporation (“Willbros Construction California”),
WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an Oklahoma corporation (“Willbros
Downstream Oklahoma”), WILLBROS DOWNSTREAM, LLC, an Oklahoma limited liability
company (“Willbros Downstream”), WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a
Delaware corporation (“Willbros Engineering California”), WILLBROS ENGINEERS
(U.S.), LLC, a Delaware limited liability company (“Willbros Engineers (U.S.)”),
WILLBROS ENGINEERS, LLC, a Louisiana limited liability company (“Willbros
Engineers Louisiana”), WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware
limited liability company (“Willbros Government Services”), WILLBROS MANAGEMENT
SERVICES, LLC, a Delaware limited liability company (“Willbros Management
Services”), WILLBROS PROJECT SERVICES (U.S.), LLC, a Delaware limited liability
company (“Willbros Project Services”), WILLBROS T&D SERVICES, LLC, a Delaware
limited liability company (“Willbros T&D Services” and together with Holdings,
Bemis, Chapman Construction, Chapman Management, Construction & Turnaround,
Halpin, Hawkeye, Lineal, Premier Utility, Premier West Coast, Trafford, Utilx,
Willbros Construction (U.S.), Willbros Construction California, Willbros
Downstream Oklahoma, Willbros Downstream, Willbros Engineering California,
Willbros Engineers (U.S.), Willbros Engineers Louisiana, Willbros Government
Services, Willbros Management Services and Willbros Project Services, the
“Initial U.S. Borrowers”), WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a
limited partnership organized under the laws of Alberta, Canada (the “Canadian
Borrower” and, together with the U.S. Borrowers (as defined therein), the
“Borrowers” and each, a “Borrower”), WILLBROS GROUP, INC., a Delaware
corporation (the “Parent”), and the other Persons from time to time party to the
Loan Agreement as Guarantors (as defined therein), the financial institutions
from time to time party to the Loan Agreement as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as
collateral agent and administrative agent for the Secured Parties (the “Agent”).
Terms are used herein as defined in the Loan Agreement.

                                                              (“Assignor”) and
                                                             (“Assignee”) agree
as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $            of Assignor’s outstanding
U.S. Revolver Loans and $            of Assignor’s participations in U.S. LC
Obligations; (b) the amount of $            of

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Assignor’s U.S. Revolver Commitment (which represents             % of the total
U.S. Revolver Commitments); (c) a principal amount of $            of Assignor’s
outstanding Canadian Revolver Loans and $            of Assignor’s
participations in Canadian LC Obligations; and (d) the amount of $            of
Assignor’s Canadian Revolver Commitment (which represents             % of the
total Canadian Revolver Commitments) (the foregoing items being, collectively,
the “Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date (“Effective Date”) indicated in the corresponding Assignment Notice
delivered to Agent, provided such Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. From and after the Effective
Date, Assignee hereby expressly assumes, and undertakes to perform, all of
Assignor’s obligations in respect of the Assigned Interest, and all principal,
interest, fees and other amounts which would otherwise be payable to or for
Assignor’s account in respect of the Assigned Interest shall be payable to or
for Assignee’s account, to the extent such amounts accrue on or after the
Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, (i) its U.S. Revolver Commitment is $            and the
outstanding balance of its U.S. Revolver Loans and participations in U.S. LC
Obligations is $            and (ii) its Canadian Revolver Commitment is
$            , and the outstanding balance of its Canadian Revolver Loans and
participations in Canadian LC Obligations is $            ; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents.

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of New York. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

 

 

 

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

 

 

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

ABA No.                            

Account No.                       

Reference:                           

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

ABA No.                            

Account No.                       

Reference:                           

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
            .

 

(“Assignee”) By       Title: (“Assignor”) By       Title:

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

EXHIBIT B

to

Loan, Security and Guaranty Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan, Security and Guaranty Agreement dated as of
August 7, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WILLBROS UNITED STATES HOLDINGS, INC., a
Delaware corporation (“Holdings”), BEMIS, LLC, a Vermont limited liability
company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a Texas limited partnership
(“Chapman Construction”), CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas
corporation (“Chapman Management”), CONSTRUCTION & TURNAROUND SERVICES, L.L.C.,
an Oklahoma limited liability company (“Construction & Turnaround”), HALPIN LINE
CONSTRUCTION LLC, a New York limited liability company (“Halpin”), HAWKEYE, LLC,
a New York limited liability company (“Hawkeye”), LINEAL INDUSTRIES, INC., a
Pennsylvania corporation (“Lineal”), PREMIER UTILITY SERVICES, LLC, a New York
limited liability company (“Premier Utility”), PREMIER WEST COAST SERVICES,
INC., an Oklahoma corporation (“Premier West Coast”), TRAFFORD CORPORATION, a
Pennsylvania corporation (“Trafford”), UTILX CORPORATION, a Delaware corporation
(“Utilx”), WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware limited liability
company (“Willbros Construction (U.S.)”), WILLBROS CONSTRUCTION CALIFORNIA
(U.S.), INC., a Delaware corporation (“Willbros Construction California”),
WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an Oklahoma corporation (“Willbros
Downstream Oklahoma”), WILLBROS DOWNSTREAM, LLC, an Oklahoma limited liability
company (“Willbros Downstream”), WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a
Delaware corporation (“Willbros Engineering California”), WILLBROS ENGINEERS
(U.S.), LLC, a Delaware limited liability company (“Willbros Engineers (U.S.)”),
WILLBROS ENGINEERS, LLC, a Louisiana limited liability company (“Willbros
Engineers Louisiana”), WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware
limited liability company (“Willbros Government Services”), WILLBROS MANAGEMENT
SERVICES, LLC, a Delaware limited liability company (“Willbros Management
Services”), WILLBROS PROJECT SERVICES (U.S.), LLC, a Delaware limited liability
company (“Willbros Project Services”), WILLBROS T&D SERVICES, LLC, a Delaware
limited liability company (“Willbros T&D Services” and together with Holdings,
Bemis, Chapman Construction, Chapman Management, Construction & Turnaround,
Halpin, Hawkeye, Lineal, Premier Utility, Premier West Coast, Trafford, Utilx,
Willbros Construction (U.S.), Willbros Construction California, Willbros
Downstream Oklahoma, Willbros Downstream, Willbros Engineering California,
Willbros Engineers (U.S.), Willbros Engineers Louisiana, Willbros Government
Services, Willbros Management Services and Willbros Project Services, the
“Initial U.S. Borrowers”), WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a
limited partnership organized under the laws of Alberta, Canada (the “Canadian
Borrower” and, together with the U.S. Borrowers (as defined therein), the
“Borrowers” and each, a “Borrower”), WILLBROS GROUP, INC., a Delaware
corporation (the “Parent”), and the other Persons from time to time party to the
Loan Agreement as Guarantors (as defined therein), the financial institutions
from time to time party to the Loan Agreement as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as
collateral agent and administrative agent for the Secured Parties (the “Agent”);
and (2) the Assignment and Acceptance dated as of             ,
20            (“Assignment Agreement”), between             (“Assignor”) and
            (“Assignee”). Terms are used herein as defined in the Loan
Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$            of Assignor’s outstanding U.S. Revolver Loans and $            of
Assignor’s participations in U.S. LC Obligations; (b) the amount of
$            of Assignor’s U.S. Revolver Commitment (which represents
            % of the total

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

U.S. Revolver Commitments); (c) a principal amount of $            of Assignor’s
outstanding Canadian Revolver Loans and $            of Assignor’s
participations in Canadian LC Obligations; and (d) the amount of $            of
Assignor’s Canadian Revolver Commitment (which represents             % of the
total Canadian Revolver Commitments) (the foregoing items being, collectively,
the “Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. The Assignment Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable. Pursuant to the Assignment Agreement, Assignee has expressly
assumed all of Assignor’s obligations under the Loan Agreement to the extent of
the Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem (i) Assignor’s U.S.
Revolver Commitment to be reduced by $            , and Assignee’s U.S. Revolver
Commitment to be increased by $            and (ii) Assignor’s Canadian Revolver
Commitment to be reduced by $            , and Assignee’s Canadian Revolver
Commitment to be increased by $            .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

_______________________

_______________________

_______________________

_______________________

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment Agreement.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3.2
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of             .

 

(“Assignee”) By       Title: (“Assignor”) By       Title:

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

BORROWER AGENT:*   By       Title:

 

* No signature required if Assignee is a Lender, an Affiliate of a Lender or an
Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A., as Agent By       Title:

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan, Security and Guaranty Agreement

FORM OF ANNUAL/MONTHLY COMPLIANCE CERTIFICATE

(Pursuant to Section 10.1.6(d) of the Loan Agreement)

Financial Statement Date:                     

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to the Loan, Security and Guaranty Agreement dated as of
August 7, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WILLBROS UNITED STATES HOLDINGS, INC., a
Delaware corporation (“Holdings”), BEMIS, LLC, a Vermont limited liability
company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a Texas limited partnership
(“Chapman Construction”), CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas
corporation (“Chapman Management”), CONSTRUCTION & TURNAROUND SERVICES, L.L.C.,
an Oklahoma limited liability company (“Construction & Turnaround”), HALPIN LINE
CONSTRUCTION LLC, a New York limited liability company (“Halpin”), HAWKEYE, LLC,
a New York limited liability company (“Hawkeye”), LINEAL INDUSTRIES, INC., a
Pennsylvania corporation (“Lineal”), PREMIER UTILITY SERVICES, LLC, a New York
limited liability company (“Premier Utility”), PREMIER WEST COAST SERVICES,
INC., an Oklahoma corporation (“Premier West Coast”), TRAFFORD CORPORATION, a
Pennsylvania corporation (“Trafford”), UTILX CORPORATION, a Delaware corporation
(“Utilx”), WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware limited liability
company (“Willbros Construction (U.S.)”), WILLBROS CONSTRUCTION CALIFORNIA
(U.S.), INC., a Delaware corporation (“Willbros Construction California”),
WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an Oklahoma corporation (“Willbros
Downstream Oklahoma”), WILLBROS DOWNSTREAM, LLC, an Oklahoma limited liability
company (“Willbros Downstream”), WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a
Delaware corporation (“Willbros Engineering California”), WILLBROS ENGINEERS
(U.S.), LLC, a Delaware limited liability company (“Willbros Engineers (U.S.)”),
WILLBROS ENGINEERS, LLC, a Louisiana limited liability company (“Willbros
Engineers Louisiana”), WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware
limited liability company (“Willbros Government Services”), WILLBROS MANAGEMENT
SERVICES, LLC, a Delaware limited liability company (“Willbros Management
Services”), WILLBROS PROJECT SERVICES (U.S.), LLC, a Delaware limited liability
company (“Willbros Project Services”), WILLBROS T&D SERVICES, LLC, a Delaware
limited liability company (“Willbros T&D Services” and together with Holdings,
Bemis, Chapman Construction, Chapman Management, Construction & Turnaround,
Halpin, Hawkeye, Lineal, Premier Utility, Premier West Coast, Trafford, Utilx,
Willbros Construction (U.S.), Willbros Construction California, Willbros
Downstream Oklahoma, Willbros Downstream, Willbros Engineering California,
Willbros Engineers (U.S.), Willbros Engineers Louisiana, Willbros Government
Services, Willbros Management Services and Willbros Project Services, the
“Initial U.S. Borrowers”), WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a
limited partnership organized under the laws of Alberta, Canada (the “Canadian
Borrower” and, together with the U.S. Borrowers (as defined therein), the
“Borrowers” and each, a “Borrower”), WILLBROS GROUP, INC., a Delaware
corporation (the “Parent”), and the other Persons from time to time party to the
Loan Agreement as Guarantors (as defined therein), the financial institutions
from time to time party to the Loan Agreement as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as
collateral agent and administrative agent for the Secured Parties (the “Agent”).
Terms are used herein as defined in the Loan Agreement.

 

Exhibit C – Page 1

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is a Financial Officer of the Parent, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the Agent on
the behalf of the Parent, and that:

[Use following paragraph 1 for Fiscal Year-end financial statements]

1. The Parent has delivered its year-end audited financial statements required
by Section 10.1.6(a) of the Loan Agreement for the Fiscal Year of the Parent
ended as of the above date, together with the report and opinion of an
independent registered public accounting firm required by such section.

[Use following paragraph 1 for fiscal month-end financial statements]

1. The Parent has delivered its unaudited financial statements required by
Section 10.1.6(c) of the Loan Agreement for the fiscal month of the Parent ended
as of the above date. Such financial statements fairly present, in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the end of such fiscal month and their consolidated results of operations
for such fiscal month and for the portion of the Fiscal Year ended as of the
above date in conformity with GAAP, subject only to year-end audit adjustments
and the absence of footnotes.

2. [select one:]

[No change (other than any change set forth in the notes to the financial
statements referred to in paragraph 1 above) in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Parent most recently theretofore delivered under Section 10.1.6(a) or (c) of the
Loan Agreement (or, prior to the first such delivery, referred to in
Section 9.1.6 of the Loan Agreement).]

or

[A change (other than any change set forth in the notes to the financial
statements referred to in paragraph 1 above) in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Parent most recently theretofore delivered under Section 10.1.6(a) or (c) of the
Loan Agreement (or, prior to the first such delivery, referred to in
Section 9.1.6 of the Loan Agreement) and Schedule 2 attached hereto sets forth
in reasonable detail such change.]

3. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

4. A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and its Subsidiaries
performed and observed all their covenants under the Loan Documents, and

[select one:]

 

Exhibit C – Page 2

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period the Parent
and its Subsidiaries performed and observed each covenant under the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

or

[to the best knowledge of the undersigned, the following covenants under the
Loan Documents applicable to the Parent and its Subsidiaries have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

5. The representations and warranties of each Obligor in the Loan Documents are
true and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality in which case it is true
and correct in all respects) on the date hereof (except for representations and
warranties that expressly relate to an earlier date in which case such
representations and warranties are true and correct in all material respects
(except to the extent that such representation and warranty is qualified by
materiality in which case it is true and correct in all respects) as of such
earlier date).

6. Schedule 1 attached hereto sets forth the Fixed Charge Coverage Ratio (and
accompanying calculations) as at the end of the most recent [fiscal month]
[Fiscal Year]. [However, compliance with this financial covenant is not required
for the purposes of Section 10.3 of the Loan Agreement because no Trigger Period
is in effect.].

[Remainder of Page Intentionally Blank; Signature Page to Follow]

 

Exhibit C – Page 3

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,             .

 

WILLBROS GROUP, INC., By:     Name:     Title:    

 

Exhibit C – Page 4

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Year/fiscal month ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

Section 10.3 – Fixed Charge Coverage Ratio

Consolidated EBITDA for the most recent twelve calendar months ending on the
above date (“Subject Period”) for the Parent and its Subsidiaries:1

 

 

a.    

   Consolidated Net Income for Subject Period (excluding the results of
discontinued operations for such period (as determined in accordance with
GAAP)):      $                           

Plus

 

b.

   Consolidated Interest Expense for Subject Period:     
$                           

Plus

 

c.

   Charges against income for foreign, Federal, state and local Taxes for
Subject Period:      $                           

Plus

 

d.

   Depreciation expense for Subject Period:      $                           

Plus

 

e.

   Amortization expense for Subject Period:      $                           

Plus

 

f.

   Other non-cash charges or losses for Subject Period:     
$                           

Plus

 

g.

   Amortization, write-off or write-down of debt discount, capitalized interest
and debt issuance costs and deferred financing costs, the accretion or accrual
of discounted liabilities to the extent not paid in cash and commissions,
discounts and other fees and charges associated with letters of credit or Debt,
in each case for Subject Period:      $                           

Minus

 

h.

   Non- cash gains and extraordinary or non-recurring gains for Subject Period:
     $                            Minus gains or Plus losses   i.    Gains or
losses on sales of assets of the Parent or any of its Subsidiaries (other than
in the Ordinary Course of Business) for Subject Period:     
$                           

 

1  For purposes of calculating Consolidated EBITDA for any period, if during
such period the Parent or any Subsidiary shall have consummated any Acquisition
or any Asset Disposition of a Subsidiary, a business unit or a line of business
and the aggregate consideration paid or received in which by the Parent and its
Subsidiaries exceeded $25,000,000, Consolidated EBITDA for such period shall be
calculated after giving Pro Forma effect thereto.

 

Exhibit C – Page 5

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

Minus    j.        Income for Subject Period of any Person (other than any
Wholly-Owned Subsidiary of the Parent) in which the Parent or any Wholly-Owned
Subsidiary owns any Equity Interests, except to the extent (i) such income is
received in a cash distribution during such Subject Period or (ii) the payment
of cash dividends or similar cash distributions by such Person to the Parent or
such Wholly-Owned Subsidiary on account of such ownership is not prohibited by
any Governmental Authority or by the operation of the terms of the Organic
Documents of such Person or any agreement or other instrument binding on such
Person:      $                            Minus gains or Plus losses    k.   
Non-cash gains (other than gains resulting from derivatives to the extent the
amount of commodities hedged with such derivatives exceeds the Parent’s and its
Subsidiaries’ commodities sold) and losses as a result of changes in the fair
value of derivatives for Subject Period:      $                            Minus
   l.    Cash payments made during Subject Period in respect of non-cash charges
added back in determining Consolidated EBITDA pursuant to clause (f) above for
any previous period:      $                            Plus    m.    Fees and
expenses in an aggregate amount not to exceed $9,000,000 relating to the
transactions contemplated by the Loan Agreement for Subject Period:     
$                            Minus gains or Plus losses    n.    Gain or loss
arising from early extinguishment of Debt or obligations under any Hedging
Agreement for Subject Period:      $                            Plus    o.   
Fees and expenses paid or payable in connection with any waiver or amendment of
any Debt for Subject Period:      $                            Plus    p.   
Premiums or similar fees paid or payable in connection with a prepayment of any
Debt for Subject Period:      $                            Plus    q.    Fees
and expenses paid or payable in connection with any Specified Disposition not to
exceed $2,000,000 in the aggregate for all Specified Dispositions:     
$                               r.    CONSOLIDATED EBITDA     
$                           

 

Exhibit C – Page 6

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

   s.        Capital Expenditures for Subject Period (except Capital
Expenditures (A) financed with Borrowed Money (other than Loans), (B) made to
restore, replace or rebuild assets subject to casualty or condemnation events to
the extent made with the proceeds of insurance or condemnation awards, (C) to
the extent made with the proceeds of Asset Dispositions, (D) constituting an
Acquisition permitted under the Loan Agreement or (E) relating to discontinued
operations (as determined in accordance with GAAP)):     
$                               t.    Cash income taxes for Subject Period
(other than cash income taxes relating to discontinued operations (as determined
in accordance with GAAP)):      $                               u.   
Consolidated Interest Expense for Subject Period payable in cash:2     
$                               v.    Restricted Payments made in cash during
Subject Period:      $                               w.    Scheduled cash
principal payments made on Borrowed Money (other than refinancing at maturity
with the proceeds of other Borrowed Money) during Subject Period:     
$                               x.   

Fixed Charge Coverage Ratio

((Line r – Line s – Line t) ÷ (Line u + Line v + Line w)):

     $                               Minimum required when Trigger Period is in
effect:      1.15 to 1.00       In compliance:      [Yes/No] [N/A]3   

 

 

2  For purposes of calculating Consolidated Interest Expense for any period, if
during such period the Parent or any Subsidiary shall have consummated any
Acquisition or any Asset Disposition of a Subsidiary, a business unit or a line
of business and the aggregate consideration paid or received in which by the
Parent and its Subsidiaries exceeded $25,000,000, Consolidated Interest Expense
for such period shall be calculated after giving Pro Forma effect thereto

3  To be included only if Trigger Period is in effect.

 

Exhibit C – Page 7

Form of Annual/Monthly Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

to

Loan, Security and Guaranty Agreement

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,
            , 20            , is entered into between             , a
            (the “New Subsidiary”) and BANK OF AMERICA, N.A., in its capacity as
collateral agent and administrative agent (the “Agent”) under that certain Loan,
Security and Guaranty Agreement dated as of August 7, 2013 among WILLBROS UNITED
STATES HOLDINGS, INC., a Delaware corporation (“Holdings”), BEMIS, LLC, a
Vermont limited liability company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a
Texas limited partnership (“Chapman Construction”), CHAPMAN CONSTRUCTION
MANAGEMENT CO., INC., a Texas corporation (“Chapman Management”), CONSTRUCTION &
TURNAROUND SERVICES, L.L.C., an Oklahoma limited liability company
(“Construction & Turnaround”), HALPIN LINE CONSTRUCTION LLC, a New York limited
liability company (“Halpin”), HAWKEYE, LLC, a New York limited liability company
(“Hawkeye”), LINEAL INDUSTRIES, INC., a Pennsylvania corporation (“Lineal”),
PREMIER UTILITY SERVICES, LLC, a New York limited liability company (“Premier
Utility”), PREMIER WEST COAST SERVICES, INC., an Oklahoma corporation (“Premier
West Coast”), TRAFFORD CORPORATION, a Pennsylvania corporation (“Trafford”),
UTILX CORPORATION, a Delaware corporation (“Utilx”), WILLBROS CONSTRUCTION
(U.S.), LLC, a Delaware limited liability company (“Willbros Construction
(U.S.)”), WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC., a Delaware corporation
(“Willbros Construction California”), WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an
Oklahoma corporation (“Willbros Downstream Oklahoma”), WILLBROS DOWNSTREAM, LLC,
an Oklahoma limited liability company (“Willbros Downstream”), WILLBROS
ENGINEERING CALIFORNIA (U.S.), INC., a Delaware corporation (“Willbros
Engineering California”), WILLBROS ENGINEERS (U.S.), LLC, a Delaware limited
liability company (“Willbros Engineers (U.S.)”), WILLBROS ENGINEERS, LLC, a
Louisiana limited liability company (“Willbros Engineers Louisiana”), WILLBROS
GOVERNMENT SERVICES (U.S.), LLC, a Delaware limited liability company (“Willbros
Government Services”), WILLBROS MANAGEMENT SERVICES, LLC, a Delaware limited
liability company (“Willbros Management Services”), WILLBROS PROJECT SERVICES
(U.S.), LLC, a Delaware limited liability company (“Willbros Project Services”),
WILLBROS T&D SERVICES, LLC, a Delaware limited liability company (“Willbros T&D
Services” and together with Holdings, Bemis, Chapman Construction, Chapman
Management, Construction & Turnaround, Halpin, Hawkeye, Lineal, Premier Utility,
Premier West Coast, Trafford, Utilx, Willbros Construction (U.S.), Willbros
Construction California, Willbros Downstream Oklahoma, Willbros Downstream,
Willbros Engineering California, Willbros Engineers (U.S.), Willbros Engineers
Louisiana, Willbros Government Services, Willbros Management Services and
Willbros Project Services, the “Initial U.S. Borrowers”), WILLBROS CONSTRUCTION
SERVICES (CANADA) L.P., a limited partnership organized under the laws of
Alberta, Canada (the “Canadian Borrower” and, together with the U.S. Borrowers
(as defined therein), the “Borrowers” and each, a “Borrower”), WILLBROS GROUP,
INC., a Delaware corporation (the “Parent”), and the other Persons from time to
time party to the Loan Agreement as Guarantors (as defined therein), the
financial institutions from time to time party to the Loan Agreement as lenders
(collectively, “Lenders”) and the Agent (as the same may be amended,
supplemented or modified from time to time, the “Loan Agreement”). Terms are
used herein as defined in the Loan Agreement.

1. By its execution of this Agreement, the New Subsidiary shall be deemed to be
a party to the Loan Agreement and shall have all of the rights and obligations
of a [“U.S. Borrower” and “U.S. Facility Guarantor”] / [“U.S. Facility
Guarantor”] / [“Canadian Facility Guarantor” and “Canadian Domiciled Obligor”]
under the Loan Agreement and agrees that it is a [“U.S. Borrower” and “U.S.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

Facility Guarantor”] / [“U.S. Facility Guarantor”] / [“Canadian Facility
Guarantor and “Canadian Domiciled Obligor”] and bound as a [“U.S. Borrower” and
“U.S. Facility Guarantor”] / [“U.S. Facility Guarantor”] / [“Canadian Facility
Guarantor” and “Canadian Domiciled Obligor”] under the terms of the Loan
Agreement as if it had been an original signatory thereto. The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Loan Agreement. The New
Subsidiary hereby irrevocably and unconditionally guarantees [the Obligations]
[the Canadian Facility Obligations] to the extent set forth in, and subject to
the terms of, Section 5.10 of the Loan Agreement. In furtherance of the
foregoing, the New Subsidiary hereby assigns, pledges and grants to the Agent a
security interest in all of its right, title and interest in and to its
Collateral to the extent set forth under the terms of the Loan Agreement.

2. The New Subsidiary is, simultaneously with the execution of this Agreement,
executing and delivering such other Security Documents required by
Section 10.1.10 of the Loan Agreement, or as otherwise reasonably requested by
the Agent.

3. Schedules 7.1, 7.3, 8.3 and 8.5.1 of the Loan Agreement are hereby
supplemented to add the information relating to the New Subsidiary set out on
Schedules 7.1, 7.3, 8.3 and 8.5.1 hereof. The New Subsidiary hereby confirms
that the representations and warranties set forth in the Loan Agreement with
respect to it are true and correct in all material respects as of the date
hereof (or, if any such representation and warranty expressly relates to an
earlier date, as of such earlier date) after giving effect to such supplements
to the Schedules. For the purposes of this paragraph 3, the New Subsidiary
agrees that any phrase qualified by “as of the date of this Agreement” or “as of
the Closing Date”, or any similar phrase in its representations and warranties
set forth in the Loan Agreement, shall mean as of the date of this Agreement.

4. In furtherance of its obligations under the Loan Agreement, the New
Subsidiary authorizes the filing of such financing or security statements (or
equivalent in the relevant jurisdiction) naming it as debtor, the Agent as
secured party and describing its Collateral and such other documentation as the
Agent may require to evidence, protect and perfect the Liens created by the Loan
Agreement.

5. The address of the New Subsidiary for purposes of Section 14.3 of the Loan
Agreement is as follows:

 

                               

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

7. This Agreement shall be deemed to be part of, and a modification to, the Loan
Agreement and shall be governed by all the terms and provisions of the Loan
Agreement, which terms are incorporated herein by reference, are ratified and
confirmed and shall continue in full force and effect as valid and binding
agreements of the New Subsidiary enforceable against the New Subsidiary in
accordance with its terms. The New Subsidiary hereby waives notice of the
Agent’s or any Lender’s acceptance of this Agreement.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:     Title:     Acknowledged and accepted: BANK OF
AMERICA, N.A., as Agent By:     Name:     Title:    

 

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT E-1

to

Loan, Security and Guaranty Agreement

FORM OF U.S. PERFECTION CERTIFICATE SUPPLEMENT

[            ], 20[_]

Reference is made to that certain Loan, Security and Guaranty Agreement dated as
of August 7, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Willbros Group,
Inc. (the “Parent”), certain U.S. Subsidiaries of the Parent (such U.S.
Subsidiaries, together with the Parent, each a “Grantor” and collectively the
“Grantors”), Willbros Construction Services (Canada) L.P. (the “Canadian
Borrower”), certain other Canadian Subsidiaries of the Parent, Bank of America,
N.A., as agent (the “Agent”), and the lenders from time to time party thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Loan Agreement or, if not defined in the Loan
Agreement, in the New York Uniform Commercial Code. In connection with the Loan
Agreement and for the benefit of the Agent and the lenders thereunder, the
undersigned Responsible Officer of the Parent hereby certifies on behalf of the
Grantors and not in an individual capacity to the Agent that, as of the date
hereof, there has been no change in the information described in the Perfection
Certificate delivered on the Closing Date (as supplemented by any perfection
certificate supplements delivered prior to the date hereof, the “Prior
Perfection Certificate”), other than as follows:

1. Names.

(a) Except as set forth on Schedule 1(a) attached hereto, Schedule 1(a) of the
Prior Perfection Certificate sets forth the exact legal name of each Grantor as
it appears in its articles or certificate of incorporation (or equivalent
charter document), the jurisdiction of its incorporation or formation, and the
organizational identification number (or a specific designation that one does
not exist) issued by its jurisdiction of incorporation or formation.

(b) Reserved.

(c) Reserved.

(d) Except as set forth in Schedule 1(d) attached hereto, there has been no
change to the organizational chart of the Grantors and their subsidiaries
attached as Schedule 1(d) to the Prior Perfection Certificate.

2. Current Locations.

(a) Except as set forth in Schedule 2(a) attached hereto, Schedule 2(a) of the
Prior Perfection Certificate sets forth the location of the chief executive
office of each Grantor, including for each such office the mailing address
(along with the state and county.

(b) Except as set forth in Schedule 2(b) attached hereto, Schedule 2(b) of the
Prior Perfection Certificate sets forth, if different from Schedule 2(a), the
location of any other place where any Grantor maintains books and records.

 

Exhibit E-1 – Page 1



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 2(c) attached hereto, Schedule 2(c) of the
Prior Perfection Certificate sets forth, to the extent not set forth in
Schedules 2(a) or 2(b) hereto to or Schedules 2(a) or 2(b) of the Prior
Perfection Certificate, a list of each location where collateral of any Grantor
is located, whether in possession of such Grantor or in possession of a bailee
(excluding field locations and collateral in transit).

3. Real Property. Reserved.

4. Certificated Property. Reserved.

5. Instruments and Tangible Chattel Paper. Except as set forth in Schedule 5
attached hereto, Schedule 5 of the Prior Perfection Certificate sets forth a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness for borrowed money
owned by each Grantor, including all intercompany notes between or among any two
or more Grantors or their affiliates.

6. Intellectual Property.

(a) Except as set forth in Schedule 6(a) attached hereto, Schedule 6(a) of the
Prior Perfection Certificate sets forth a list of (i) all patents granted to
each Grantor by the United States Patent and Trademark Office and (ii) all
patent applications filed by each Grantor with the United States Patent and
Trademark Office.

(b) Except as set forth in Schedule 6(b) attached hereto, Schedule 6(b) of the
Prior Perfection Certificate sets forth a list of (i) all trademarks granted to
each Grantor by the United States Patent and Trademark Office and (ii) all
trademark applications filed by each Grantor with the United States Patent and
Trademark Office.

(c) Except as set forth in Schedule 6(c) attached hereto, Schedule 6(c) of the
Prior Perfection Certificate sets forth a list of (i) all copyrights granted to
each Grantor by the United States Copyright Office and (ii) all copyright
applications filed by each Grantor with the United States Copyright Office.

7. Equity Interests. Except as set forth in Schedule 7 attached hereto, Schedule
7 of the Prior Perfection Certificate sets forth a list of each entity in which
each Grantor holds an ownership interest and the percentage (and, if applicable,
number and class of shares or units) of the ownership interests of such entity
held by such Grantor and whether such ownership interests are evidenced by a
certificate. For this purpose, an ownership interest includes any option,
warrant or similar right.

8. Commercial Tort Claims. Except as set forth in Schedule 8 attached hereto,
Schedule 8 of the Prior Perfection Certificate sets forth a true and correct
list of all Commercial Tort Claims of $1,000,000 or more held by any Grantor,
including a brief description thereof.

9. Deposit Accounts, Securities Accounts and Commodities Accounts. Except as set
forth in Schedule 9 attached hereto, Schedule 9 of the Prior Perfection
Certificate sets forth a true and correct list of all Deposit Accounts,
Securities Accounts and Commodities Accounts maintained by each Grantor,
including the name of each institution where each such account is held, the
nature of each such account, the value of each such account on or about the date
hereof and the name of each entity that holds each account.

 

Exhibit E-1 – Page 2



--------------------------------------------------------------------------------

10. Letter-of-Credit Rights. Except as set forth in Schedule 10 attached hereto,
Schedule 10 of the Prior Perfection Certificate sets forth a true and correct
list of all Letters of Credit issued in favor of each Grantor, as beneficiary
thereunder, including the name of issuer, the letter of credit number and face
amount.

11. Governmental Receivables. Except as set forth in Schedule 11 attached
hereto, Schedule 11 of the Prior Perfection Certificate sets forth a list of
accounts receivable payable to any Grantor by the United States government or
any state or local government, identifying (i) the governmental authority,
(ii) the applicable Grantor, (iii) the aggregate amount thereof and (iv) the
percentage that those accounts receivable are of all of the Grantors’ accounts
receivable, in each case as of a recent, specified date.

12. Reliance. The undersigned acknowledge that the Agent and the Lenders are
entitled to rely and have, in fact, relied on the information contained herein,
and any successor or assign of the Agent or the Lenders is entitled to rely on
the information contained herein.

[Signature page follows]

 

Exhibit E-1 – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this certificate to be duly
executed as of the date first written above.

 

WILLBROS GROUP, INC. By:     Name:   Title:  

 

Exhibit E-1 – Page 4



--------------------------------------------------------------------------------

Schedule 1(a)

Name and Jurisdiction

 

Legal Name of Grantor

  

State of Incorporation

or Formation

  

Organization Identification

Number (if any)

 

Exhibit E-1 – Page 5



--------------------------------------------------------------------------------

Schedule 1(d)

Organizational Chart

 

Exhibit E-1 – Page 6



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Office

 

Grantor

  

Mailing Address of Chief

Executive Office

  

County

  

State

 

Exhibit E-1 – Page 7



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books and Records

 

Grantor

  

Address

  

County

  

State

  

Owned/Leased

 

Exhibit E-1 – Page 8



--------------------------------------------------------------------------------

Schedule 2(c)

Other Locations

 

Grantor

  

Address

  

County

  

State

  

Owned/Leased

 

Exhibit E-1 – Page 9



--------------------------------------------------------------------------------

Schedule 5

Instruments and Tangible Chattel Paper

 

Exhibit E-1 – Page 10



--------------------------------------------------------------------------------

Schedule 6(a)

Patents/Patent Applications

Patents granted by the US Patent and Trademark Office:

Patent Applications filed with US Patent and Trademark Office:

 

Exhibit E-1 – Page 11



--------------------------------------------------------------------------------

Schedule 6(b)

Trademarks/Trademark Applications

Trademarks granted by the US Patent and Trademark Office:

Trademark Applications filed with US Patent and Trademark Office:

 

Exhibit E-1 – Page 12



--------------------------------------------------------------------------------

Schedule 6(c)

Copyrights/Copyright Applications

 

Exhibit E-1 – Page 13



--------------------------------------------------------------------------------

Schedule 7

Equity Interests

 

Grantor

  

Issuer

  

Certificate

Number (if

certificated)

  

Number of Equity

Interests

  

Percentage

of

Ownership

 

Exhibit E-1 – Page 14



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims (Greater than $1,000,000)

 

Exhibit E-1 – Page 15



--------------------------------------------------------------------------------

Schedule 9

Deposit Accounts, Securities Accounts and Commodities Accounts

I. Deposit Accounts

 

GRANTOR

   INSTITUTION    NATURE OF ACCOUNT    VALUE OF
ACCOUNT
AS OF
[06/30/13]    ACCOUNT NO.

II. Securities Accounts

 

GRANTOR

  

INSTITUTION

  

NATURE OF

ACCOUNT

  

VALUE OF

ACCOUNT

AS OF

[06/30/2013]

  

ACCOUNT NO.

III. Commodities Accounts

 

Exhibit E-1 – Page 16



--------------------------------------------------------------------------------

Schedule 10

Letter of Credit Rights

 

Exhibit E-1 – Page 17



--------------------------------------------------------------------------------

Schedule 11

Governmental Receivables

 

Exhibit E-1 – Page 18



--------------------------------------------------------------------------------

EXHIBIT E-2

to

Loan, Security and Guaranty Agreement

FORM OF CANADIAN PERFECTION CERTIFICATE SUPPLEMENT

[            ], 20[_]

Reference is made to (i) that certain Loan, Security and Guaranty Agreement
dated as of August 7, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among
Willbros Group, Inc. (the “Parent”), certain U.S. Subsidiaries of the Parent,
Willbros Construction Services (Canada) L.P. (the “Canadian Borrower”), certain
other Canadian Subsidiaries of the Parent (such Canadian Subsidiaries, together
with the Canadian Borrower, each a “Grantor” and collectively the “Grantors”),
Bank of America, N.A., as agent (the “Agent”), and the lenders from time to time
party thereto and (ii) that certain General Security Agreement dated as of
August 7, 2013, by and among the Grantors and the Agent. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Loan Agreement or, if not defined in the Loan Agreement, in the General
Security Agreement. In connection with the Loan Agreement and the General
Security Agreement and for the benefit of the Agent and the lenders thereunder,
the undersigned Responsible Officer of the Canadian Borrower hereby certifies on
behalf of the Grantors and not in an individual capacity to the Agent that, as
of the date hereof, there has been no change in the information described in the
Perfection Certificate delivered on the Closing Date (as supplemented by any
perfection certificate supplements delivered prior to the date hereof, the
“Prior Perfection Certificate”), other than as follows:

1. Names. Except as set forth on Schedule 1(a) attached hereto, Schedule 1(a) of
the Prior Perfection Certificate sets forth the exact legal name of each Grantor
as it appears in its articles or certificate of incorporation (or equivalent
organizational document), the jurisdiction of its incorporation or formation,
the organizational identification number (or a specific designation that one
does not exist) issued by its jurisdiction of incorporation or formation and its
Business Number.

2. Current Locations.

(a) Except as set forth in Schedule 2(a) attached hereto, Schedule 2(a) of the
Prior Perfection Certificate sets forth the location of the chief executive
office and the registered office (and domicile for purposes of the Civil Code of
Quebec) of each Grantor, including for each such office the mailing address.

(b) Reserved.

(c) Except as set forth in Schedule 2(c) attached hereto, Schedule 2(c) of the
Prior Perfection Certificate sets forth, to the extent not set forth in Schedule
2(a) hereto to or Schedules 2(a) or 2(b) of the Prior Perfection Certificate, a
list of each location where each Grantor maintains tangible items of Collateral,
other than Inventory in transit.

3. Real Property. Reserved.

 

Exhibit E-2 – Page 1



--------------------------------------------------------------------------------

4. Rolling Stock and Vehicles. Reserved.

5. Instruments and Tangible Chattel Paper. Except as set forth in Schedule 5
attached hereto, Schedule 5 of the Prior Perfection Certificate sets forth a
true and correct list of all promissory notes, instruments (other than payment
items to be deposited in the ordinary course of business), chattel paper and
other evidence of indebtedness for borrowed money owned by each Grantor,
including all intercompany notes between a Grantor and any other subsidiary of
the Parent.

6. Intellectual Property.

(a) Except as set forth in Schedule 6(a) attached hereto, Schedule 6(a) of the
Prior Perfection Certificate sets forth a list of all patents applied for or
registered by each Grantor with the Canadian Intellectual Property Office or any
similar office in any province or territory of Canada or the United States,
including the name of the registered owner or applicant and the registration,
application, or publication number, as applicable, of each patent owned by each
Grantor.

(b) Except as set forth in Schedule 6(b) attached hereto, Schedule 6(b) of the
Prior Perfection Certificate sets forth a list of all trade-marks applied for or
registered by each Grantor with the Canadian Intellectual Property Office or any
similar office in any province or territory of Canada or the United States,
including the name of the registered owner or applicant and the registration or
application number, as applicable, of each trade-mark owned by each Grantor.

(c) Except as set forth in Schedule 6(c) attached hereto, Schedule 6(c) of the
Prior Perfection Certificate sets forth a list of all copyrights applied for or
registered by each Grantor with the Canadian Intellectual Property Office or any
similar office in any province or territory of Canada or the United States,
including the name of the registered owner or application and the registration
or application number, as applicable, of each copyright owned by each Grantor.

7. Equity Interests. Except as set forth in Schedule 7 attached hereto, Schedule
7 of the Prior Perfection Certificate sets forth a list of each entity in which
each Grantor holds an ownership interest and the percentage (and, if applicable,
number and class of shares or units) of the ownership interests of such entity
held by such Grantor and whether such ownership interests are evidenced by a
certificate. For this purpose, an ownership interest includes any option,
warrant or similar right.

8. Deposit Accounts, Securities Accounts and Futures Accounts. Except as set
forth in Schedule 8 attached hereto, Schedule 8 of the Prior Perfection
Certificate sets forth a true and correct list of all Deposit Accounts,
Securities Accounts and Futures Accounts maintained by each Grantor, including
the name of each institution where each such account is held, the nature of each
such account, the value of each such account on or about the date hereof and the
name of each entity that holds each account.

9. Governmental Receivables. Except as set forth in Schedule 9 attached hereto,
Schedule 9 of the Prior Perfection Certificate sets forth a list of accounts
receivable payable to any Grantor by the Canadian government or any provincial
or local government, identifying (i) the governmental authority, (ii) the
applicable Grantor, (iii) the aggregate amount thereof and (iv) the percentage
that those accounts receivable are of all of the Grantors’ accounts receivable,
in each case as of a recent, specified date.

10. Reliance. The undersigned acknowledge that the Agent and the Lenders are
entitled to rely and have, in fact, relied on the information contained herein,
and any successor or assign of the Agent or the Lenders is entitled to rely on
the information contained herein.

 

Exhibit E-2 – Page 2



--------------------------------------------------------------------------------

[Signature page follows]

 

Exhibit E-2 – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this certificate to be duly
executed as of the date first written above.

 

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P. By:     Name:   Title:  

 

Exhibit E-2 – Page 4



--------------------------------------------------------------------------------

Schedule 1(a)

Name and Jurisdiction

 

Legal Name of Grantor

  

Jurisdiction of

Incorporation or

Formation

  

Organization

Identification Number

(if any)

  

Business Number

 

Exhibit E-2 – Page 5



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Office

 

Grantor

  

Mailing Address of Chief Executive Office

 

Exhibit E-2 – Page 6



--------------------------------------------------------------------------------

Schedule 2(c)

Other Locations

 

Grantor

  

Address

 

Exhibit E-2 – Page 7



--------------------------------------------------------------------------------

Schedule 5

Instruments and Tangible Chattel Paper

 

Exhibit E-2 – Page 8



--------------------------------------------------------------------------------

Schedule 6(a)

Patents/Patent Applications

Patents granted by the Canadian Intellectual Property Office:

Patent Applications filed with Canadian Intellectual Property Office:

 

Exhibit E-2 – Page 9



--------------------------------------------------------------------------------

Schedule 6(b)

Trademarks/Trademark Applications

Trademarks granted by the Canadian Intellectual Property Office:

Trademark Applications filed with the Canadian Intellectual Property Office:

 

Exhibit E-2 – Page 10



--------------------------------------------------------------------------------

Schedule 6(c)

Copyrights/Copyright Applications

 

Exhibit E-2 – Page 11



--------------------------------------------------------------------------------

Schedule 7

Equity Interests

 

Grantor

  

Issuer

  

Certificate

Number (if

certificated)

  

Number of Equity

Interests

  

Percentage

of

Ownership

 

Exhibit E-2 – Page 12



--------------------------------------------------------------------------------

Schedule 8

Deposit Accounts, Securities Accounts and Futures Accounts

 

I. Deposit Accounts

           

GRANTOR

  

INSTITUTION

  

NATURE OF

ACCOUNT

  

VALUE OF

ACCOUNT

AS OF

[06/30/13]

  

ACCOUNT NO.

II. Securities Accounts

           

GRANTOR

  

INSTITUTION

  

NATURE OF

ACCOUNT

  

VALUE OF

ACCOUNT

AS OF

[06/30/2013]

  

ACCOUNT NO.

III. Futures Accounts

           

 

Exhibit E-2 – Page 13



--------------------------------------------------------------------------------

Schedule 1.1(a)

Canadian Revolver Commitment

 

Lender

   Commitment  

Bank of America, N.A. (acting through its Canada branch)

   $ 25,000,000      

 

 

 

Total

   $ 25,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(b)

U.S. Revolver Commitment

 

Lender

   Commitment  

Bank of America, N.A.

   $ 90,000,000   

Capital One Leverage Finance Corp.

   $ 35,000,000      

 

 

 

Total

   $ 125,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.2

Existing U.S. Letters of Credit

NONE.



--------------------------------------------------------------------------------

Schedule 7.1

Commercial Tort Claims

NONE.



--------------------------------------------------------------------------------

Schedule 7.3

Pledged Collateral

Pledged Equity Interests

 

Grantor

  

Issuer

  

Type of Equity
Interest

   Number of
Equity
Interests      Percentage of
Ownership  

Willbros Group, Inc.

   Willbros Global Holdings, Inc.    Common      975         100       Willbros
United States Holdings, Inc.    Common      7,750         100              
5,167          W International Limited    Common      1,000         100   

Willbros United States Holdings, Inc.

   Willbros Government Services (U.S.), LLC    Common      1,000         100   
   Willbros Construction (U.S.), LLC    Common      1,000         100      
Willbros Energy Services Company    Common      10,308         100      
Willbros Engineers (U.S.), LLC    Common      1,000         100       Willbros
Project Services (U.S.), LLC    Common      1,000         100       Willbros
Engineers, LLC    Common      1,000         100               2,000         100
      Willbros Refinery and Maintenance Services (U.S.), LLC    Common     
2,000         100       Willbros Utility T&D Holdings, LLC    Common      1,000
        100       Premier West Coast Services, Inc.    Common      1,000        
100   



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of Equity
Interest

   Number of
Equity
Interests      Percentage of
Ownership  

Willbros Construction (U.S.), LLC

   Willbros Construction California (U.S.), Inc.    Common      1,000        
100   

Willbros Engineers (U.S.), LLC

   Willbros Midstream Services (U.S.), LLC    Common      10,000         100   
   Willbros Engineering California (U.S.), Inc.    Common      1,000         100
  

Willbros Refinery and Maintenance Services (U.S.), LLC

   Willbros Downstream, LLC    Common      1,000         100   

Willbros Downstream, LLC fka Integrated Service Company LLC

   Construction & Turnaround Services, L.L.C.    Common      1,000         100
      Willbros Downstream of Oklahoma, Inc.    Common      1,000         100   

Willbros Engineers, LLC

   Willbros Management Services, LLC    Common      1,000         100   

Willbros Utility T&D Holdings, LLC

   Willbros Utility T&D Group Common Paymaster L.L.C.    Common      100        
100       Bemis, LLC    Common      1,000         100       Halpin Line
Construction LLC    Common      1,000         100       Hawkeye, LLC    Common
     N/A         100   



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of Equity
Interest

   Number of
Equity
Interests      Percentage of
Ownership      UTILX Corporation    Common      1,000         100       Premier
Utility Services, LLC    Common      1,000         100       Chapman
Construction Management Co., Inc.    Common      1,000         100       Chapman
Holding Co., Inc.    Common      1,000         100   

Willbros Utility T&D Holdings, LLC

   Lineal Industries, Inc.    Common      1,000         100       Trafford
Corporation    Common     


 
 

11,000


Nonvoting
Common

  


  
  

     100              
 
  110
Voting
Common   
  
        100      Skibeck Pipeline Company, Inc.    Common      10         100  
   Willbros T&D Services, LLC    Common      1,000         100   

Chapman Construction Management Co., Inc.

   Chapman Construction Co., L.P.    Common      N/A         1   

Chapman Holding Co., Inc.

   Chapman Construction Co., L.P.    Common      N/A         99   

UTILX Corporation

   UTILX Overseas Holdings, Inc.    Common      100         100   

UtilX Overseas Holdings, Inc.

   UtilX Europe GmbH    Common      25,000         100   

Willbros Canada Holdings ULC

   0795781 B.C. Ltd.    Common      1,000         100   



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Type of Equity
Interest

   Number of
Equity
Interests      Percentage of
Ownership      Willbros Canada GP I Limited    Common      1         100      
Willbros Canada GP III Limited    Common      1,000         100       Willbros
Canada GP IV Limited    Common      1         100       Willbros Canada GP V
Limited    Common      1         100       Willbros Construction Services
(Canada) L.P.    Partnership Unit      10,000         99.99       P/L Equipment
LP    Partnership Unit      1         99.99       Willbros Facilities & Tanks
(Canada) LP    Partnership Unit      1         99.99       Willbros PSS
Midstream (Canada) LP    Partnership Unit      1         99.99   

0795781 B.C. Ltd.

   P/L Equipment LP    Partnership Unit      1         .01   

Willbros Canada GP I Limited

   Willbros Construction Services (Canada) L.P.    Partnership Unit      1      
  .01   

Willbros Canada GP IV Limited

   Willbros Facilities & Tanks (Canada) LP    Partnership Unit      1        
.01   

Willbros Canada GP V Limited

   Willbros PSS Midstream (Canada) LP    Partnership Unit      1         .01   



--------------------------------------------------------------------------------

Pledged Debt

Global Intercompany Note



--------------------------------------------------------------------------------

Schedule 8.3

Deposit Accounts

 

Obligor

  

Depository

Institution

  

Nature of

Account

   Bank Account Number  

Willbros United States Holdings, Inc.

   Amegy Bank    Operating      127736   

Willbros United States Holdings, Inc.

   Amegy Bank    Flex      3773841   

Willbros United States Holdings, Inc.

   Amegy Bank    Sweep      9127736   

Willbros Group, Inc.

   Amegy Bank    Operating      3931390   

Willbros Construction (U.S.), L.L.C.

   Amegy Bank    Petty Cash      30020850   

Construction & Turnaround Services, L.L.C.

   Amegy Bank    Operating      53118142   

Construction & Turnaround Services, L.L.C.

   Amegy Bank    Sweep      953118142   

Willbros International Finance & Equipment Limited

   Amegy Bank    Operating      54029151   

Willbros Middle East Limited

   Amegy Bank    Operating      54029143   

Willbros Engineers, L.L.C.

   Bank of America    Field      3040601709   

WBA, P.C.

   Bank of America    Operating      3040944958   

Chapman Construction Co., L.P.

   BBVA Compass    Petty Cash      78604654   

Willbros United States Holdings, Inc.

   Capital One    Operating      3820615106   

Willbros United States Holdings, Inc.

   Capital One    Disbursement      542051647   

Willbros United States Holdings, Inc.

   Capital One    Payroll      3820615122   

Willbros United States Holdings, Inc.

   Capital One    Sweep      499955855   

Willbros Group, Inc.

   Capital One    Operating      3820615289   

Willbros Group, Inc.

   Capital One    Sweep      499956193   

Willbros Downstream, L.L.C.

   Capital One    Petty Cash      3820896911   

Construction & Turnaround Services, L.L.C.

   Capital One    Operating      3820615130   

Construction & Turnaround Services, L.L.C.

   Capital One    Disbursement      542051655   

Construction & Turnaround Services, L.L.C.

   Capital One    Payroll      3820615157   



--------------------------------------------------------------------------------

Construction & Turnaround Services, L.L.C.

   Capital One    Sweep      499954867   

Premier West Coast Services, Inc.

   Capital One    Operating      3628195039   

Premier West Coast Services, Inc.

   Capital One    Disbursement      542053798   

Premier West Coast Services, Inc.

   Capital One    Payroll      3628195047   

Premier West Coast Services, Inc.

   Capital One    Sweep      499956118   

Construction & Turnaround Services, L.L.C.

   First National Bank-Fulda    Field      1575083   

Construction & Turnaround Services, L.L.C.

   JPM Chase    Field      707420816   

Chapman Construction Co., L.P.

   Nevada State Bank    Petty Cash      15009483   

Construction & Turnaround Services, L.L.C.

   PNC Bank -Cattlesburgh (Nat’l City)    Field      3111909018   

Willbros Global Holdings Inc.

   Scotia Bank    Operating (USD)      10009 01233 15   

Trafford Corporation

   Webster Bank    Petty Cash      8067174180   

Willbros Utility T&D Group Common Paymaster LLC

   Wells Fargo    General      4121823405   

Willbros Utility T&D Group Common Paymaster LLC

   Wells Fargo    Operating      4121823413   

Willbros Utility T&D Group Common Paymaster LLC

   Wells Fargo    Disbursement      9600123411   

UTILX Corporation

   Wells Fargo    Operating      4121832091   

UTILX Corporation

   Wells Fargo    Disbursement      9600124774   

UTILX Corporation

   Wells Fargo    Payroll      4121832109   

Lineal Industries, Inc.

   Wells Fargo    Operating      4121832042   

Lineal Industries, Inc.

   Wells Fargo    Disbursement      9600124721   

Lineal Industries, Inc.

   Wells Fargo    Payroll      4121832059   

Trafford Corporation

   Wells Fargo    Operating      4121832075   

Trafford Corporation

   Wells Fargo    Disbursement      9600124755   

Trafford Corporation

   Wells Fargo    Payroll      4121832083   

Trafford Corporation

   Wells Fargo    Petty Cash      200017451899   

Trafford Corporation

   Wells Fargo    Disbursement      2000028402989   

Willbros T&D Services, LLC

   Wells Fargo    Operating      4121839179   

Willbros T&D Services, LLC

   Wells Fargo    Disbursement      9600125117   

Willbros T&D Services, LLC

   Wells Fargo    Payroll      4121839187   

Chapman Construction Co., L.P.

   Wells Fargo    Operating      4121831895   

Chapman Construction Co., L.P.

   Wells Fargo    Disbursement      9600124658   



--------------------------------------------------------------------------------

Chapman Construction Co., L.P.

   Wells Fargo    Payroll      4121831887   

Willbros T&D Services, LLC

   Wells Fargo    General      4121839138   

Willbros T&D Services, LLC

   Wells Fargo    Disbursement      9600125102   

Hawkeye, LLC

   Wells Fargo    Sweep      4121831911   

Hawkeye, LLC

   Wells Fargo    General      9600124681   

Halpin Line Construction, LLC

   Wells Fargo    General      4121831903   

Bemis, LLC

   Wells Fargo    Operating      4121831713   

Bemis, LLC

   Wells Fargo    General      9600124643   

Bemis, LLC

   Wells Fargo    Payroll      4121952279   

Premier Utility Services, LLC

   Wells Fargo    General      4121832067   

Premier Utility Services, LLC

   Wells Fargo    Disbursement      9600124736   

Premier Utility Services, LLC

   Wells Fargo    Payroll      4121952303   

Integrated Services Company, L.L.C.

   Yellowstone Bank    Field      4073568   

Willbros Canada Holdings ULC

   Scotiabank    Operating (CAD)      12989 01698 11   

Willbros (Canada) GP I Limited

   Scotiabank    Payroll (CAD)      12989 00057 11   

Willbros (Canada) GP III Limited

   Scotiabank    Payroll      12989 01560 19   

Willbros Construction Services (Canada) LP

   Scotiabank    Operating      10009 01547 17   

Willbros (Canada) GP IV Limited

   Scotiabank    Payroll      12989 04206 11   

Willbros Facilities & Tanks (Canada) LP

   Scotiabank    Operating      12989 00517 13   

Willbros (Canada) GP V Limited

   Scotiabank    Payroll      12989 04207 19   

Willbros PSS Midstream (Canada) LP

   Scotiabank    Operating      12989 00531 12   

Willbros Construction Services (Canada) LP

   Scotiabank    Investment account maintained to cash collateralize (currently,
up to $350,000) Scotiabank Visa commercial credit card facility (to be excluded
from control by Agent)      46869584   



--------------------------------------------------------------------------------

II. Securities Accounts

 

GRANTOR

   INSTITUTION    NATURE OF
ACCOUNT    ACCOUNT
NO.

NONE

        

III. Commodities Accounts

NONE



--------------------------------------------------------------------------------

Schedule 9.1.11

Subsidiaries and Corporate Structure

 

Entity Name    Jurisdiction of
Incorporation or
Organization    % Equity
Interest      Status

0795781 B.C. Ltd

   Canada (British Columbia)      100       Guarantor

Construction & Turnaround Services, L.L.C.

   Oklahoma, USA      100       Borrower

Contratistas Transandinos, S.A.

   Colombia      100       Non-Obligor

Willbros Downstream, LLC

   Oklahoma, USA      100       Borrower

Willbros Downstream of Oklahoma Inc.

   Oklahoma, USA      100       Borrower

P/L Equipment LP

   Canada (Alberta)      100       Guarantor

PT Willbros Indonesia

   Indonesia      100       Non-Obligor

W International Limited

   Cayman Islands      100       Non-Obligor

Willbros Canada Holdings ULC

   Canada (British Columbia)      100       Guarantor

Willbros (Canada) GP I Limited

   Canada (British Columbia)      100       Guarantor

Willbros (Canada) GP III Limited

   Canada (British Columbia)      100       Guarantor

Willbros (Canada) GP IV Limited

   Canada (British Columbia)      100       Guarantor

Willbros (Canada) GP V Limited

   Canada (British Columbia)      100       Guarantor

Willbros Chile, S.A.

   Chile      100       Non-Obligor

Willbros Construction Services (Canada) L.P.

   Canada (Alberta)      100       Borrower

Willbros Construction California (U.S.), Inc.

   Delaware, USA      100       Borrower

Willbros Construction (U.S.), LLC

   Delaware, USA      100       Borrower

Willbros Contracting Limited

   Cyprus      100       Non-Obligor

Willbros Energy Services Company

   Delaware, USA      100       Non-Obligor

Willbros Engineers (UAE) Limited

   Cayman Islands      100       Non-Obligor

Willbros Engineers (UAE) Limited – Abu Dhabi Branch

   Abu Dhabi      100       Non-Obligor



--------------------------------------------------------------------------------

Willbros Engineers (U.S.), LLC

   Delaware, USA      100       Borrower

Willbros Engineering California (U.S.), Inc.

   Delaware, USA      100       Borrower

Willbros Facilities & Tanks (Canada) LP

   Canada (Alberta)      100       Guarantor

Willbros Far East Sdn Bhd

   Malaysia      100       Non-Obligor

Forward Company for Energy & Infrastructure PSC

   Iraq      100       Non-Obligor

Willbros Global Holdings, Inc.

   Panama      100       Non-Obligor

Willbros Global Infrastructure Limited

   Cayman Islands      100       Non-Obligor

Willbros Government Services (U.S.), LLC

   Delaware, USA      100       Borrower

Willbros Hammer LLC

   Delaware      75       Non-Obligor

Willbros Hammer LLC Surcursal en Espana

   Spain      75       Non-Obligor

Willbros Industrial de Mexico, S. de R.L. de C.V.

   Mexico      100       Non-Obligor

Willbros International Dutch Antilles N.V.

   Netherlands Antilles      100       Non-Obligor

Willbros International Dutch B.V.

   The Netherlands      100       Non-Obligor

Willbros International Dutch II B.V.

   The Netherlands      100       Non-Obligor

Willbros International Finance & Equipment Limited

   Cayman Islands      100       Non-Obligor

Willbros International, Inc.

   Panama      100       Non-Obligor

Willbros International Papua New Guinea Limited

   Papua New Guinea      100       Non-Obligor

Willbros International Pty Limited

   Australia      100       Non-Obligor

Willbros Management Services, LLC

   Delaware      100       Borrower

Willbros Middle East, Inc.

   Panama      100       Non-Obligor

Willbros Midstream Services (U.S.), LLC

   Delaware, USA      100       Guarantor

Willbros Project Services (U.S.), LLC

   Delaware, USA      100       Borrower

Willbros PSS Midstream (Canada) LP

   Canada (Alberta)      100       Guarantor



--------------------------------------------------------------------------------

Willbros Refinery and Maintenance Services (U.S.), LLC

   Delaware, USA      100       Guarantor

Willbros T&D Services, LLC

   Delaware      100       Borrower

Willbros Transandina S.A.

   Bolivia      100       Non-Obligor

Willbros United States Holdings, Inc.

   Delaware, USA      100       Borrower

Willbros Engineers, LLC

   Louisiana, USA      100       Borrower

Willbros Utility T&D Holdings, LLC

   Delaware, USA      100       Guarantor

Chapman Construction Management Co., Inc.

   Texas, USA      100       Borrower

Chapman Holding Co., Inc.

   Nevada, USA      100       Guarantor

Chapman Construction Co., L.P.

   Texas, USA      100       Borrower

Willbros Utility T&D Group Common Paymaster LLC

   Delaware, USA      100       Guarantor

Bemis, LLC

   Vermont, USA      100       Borrower

Halpin Line Construction LLC

   New York, USA      100       Borrower

Hawkeye, LLC

   New York, USA      100       Borrower

Premier West Coast Services, Inc.

   Oklahoma, USA      100       Borrower

Premier Utility Services, LLC

   New York, USA      100       Borrower

Lineal Industries, Inc.

   Pennsylvania, USA      100       Borrower

Skibeck Pipeline Company, Inc.

   New York, USA      100       Guarantor

Trafford Corporation

   Pennsylvania, USA      100       Borrower

UTILX Corporation

   Delaware, USA      100       Borrower

UtilX Overseas Holdings, Inc.

   Delaware, USA      100       Guarantor

UtilX Europe GmbH

   Germany      100       Non-Obligor



--------------------------------------------------------------------------------

Schedule 9.1.13

Environmental Matters

 

    

Environmental Matter

    

Company

1

  

Kosen v. Millennium, Supreme Court, Orange County, NY

WC/WEI contracted with NiSource to perform work for Millennium pipeline
project. The contract requires WC/WEI to indemnify NiSource/Millennium, as well
as provide them with additional insured status. Landowners contend pipeline
disturbed drainage of wet lands leading resulting in $700,000 in reduction of
value of 10 acres. Millennium/NiSource tendered defense and indemnity to WC/WEI.
Insurer is defending. Court abated the case pending outcome of arbitration
between NiSource and landowners.

     Willbros Engineers, Inc.

2

  

Praxair Inc. v Lined Bloc Process Plants, et al, Case No. E191-442 In the 172nd
Judicial District of Jefferson Co., TX

 

Plaintiff sues multiple parties to recover damages to its refinery due to a
chemical leak in December 2009. Willbros Downstream predecessor fabricated parts
used at the plant.

    

Willbros Downstream, LLC

[Insurance subrogation claim]



--------------------------------------------------------------------------------

Schedule 9.1.14

Insurance

Willbros Group, Inc.

Insurance Policy Summary

Property and Casualty

 

Coverage

  

Insurance Company

  

AM Best
Rating

  

Policy Number

  

Coverage Period

  

Insured

Business Auto (MA)

   Arch Insurance Company    A+XV    41CAB8903400    May 1, 2013 to May 1, 2014
   Willbros Group, Inc.

Business Auto (AOS)

   Arch Insurance Company    A+XV    41PKG89-3300    May 1, 2013 to May 1, 2014
   Willbros Group, Inc.

General Liability - Domestic

   Arch Insurance Company    A+XV    41PKG89-3300    May 1, 2013 to May 1, 2014
   Willbros Group, Inc.

General Liability - Premier Utility Services

   Lexington Insurance Company    AXV    34205214    May 1, 2013 to May 1, 2014
   Premier Utility Services

Workers Compensation (AOS)

   Arch Insurance Company    A+XV    41WCI8903200    May 1, 2013 to May 1, 2014
   Willbros Group, Inc.

OCP-General Liability-New York

   Arch Insurance Company    A+XV    99C0P9419200    May 1, 2013 to May 1, 2014
   People of State of NY

OCP-General Liability-Suffolk County

   Arch Insurance Company    A+XV    3C03733    May 1, 2013 to May 1, 2014   
Suffolk County

Storage Tank Liability

   Commerce & Industry Ins Co    AXV    17778566    October 15, 2012 to October
15, 2013    Willbros Govt Services US LLC

Spain DBA (Willbros Hammer)

   Ins Co of the State of Pennsylvania    AXV    11230365    May 1, 2013 to May
1, 2014    Willbros Hammer LLC

Spain Automobile (Willbros Hammer)

   Ins Co of the State of Pennsylvania    AXV    10538728    May 1, 2013 to May
1, 2014    Willbros Group, Inc.

Spain General Liability (Willbros Hammer

   Ins Co of the State of Pennsylvania    AXV    30077950    May 1, 2013 to May
1, 2014    Willbros Group, Inc.

German General Liability local

   Industrial Liability Insurance    TBD    H181515529    May 1, 2013 to May 1,
2014    Cable Cure, Zweigniederlassung von UTILX, LTD

Property Package - UTD

   AGCS Marine Ins. Company    A+XV    MXI93035191    October 14, 2012 to
October 14, 2013    Willbros Group, Inc.

Property - Legacy

   Lexington Insurance Company    AXV    38421919    May 1, 2013 to May 1, 2014
   Willbros Group, Inc.



--------------------------------------------------------------------------------

Marine Ocean Cargo

   Indemnity Ins Co of North America    A+XV    CN10720424    June 28, 2013 to
June 28, 2014    Willbros Construction US LLC

Builders’ Risk Clear Creek

   Zurich America Insurance Co    A+XV    IM9638867-00    June 1, 2012 to
January 31, 2014    Willbros T & D, etal

Builders’ Risk Integrated Services

   Underwriters at Lloyds    AX1    UNS2500557-12    January 1, 2012 to January
1, 2015    Willbros Downstream, etal

NFIP Flood - 1722 N 161st E Ave, Tulsa

   Philadelphia Indemnity Insurance Co    A++XV    43423282012    November 13,
2012 to November 13, 2013    Willbros Integrated Srv Co, LLC

NFIP Flood - 1722 N 161st E Ave, Tulsa

   Philadelphia Indemnity Insurance Co    A++XV    43423302012    November 13,
2012 to November 13, 2013    Willbros Integrated Srv Co, LLC

NFIP Flood - 1722 N 161st E Ave, Tulsa

   Philadelphia Indemnity Insurance Co    A++XV    43423252012    November 13,
2012 to November 13, 2013    Willbros Integrated Srv Co, LLC

NFIP - 120 Mallard, Saint Rose, LA

   American Bankers Ins Co of FL    AXIV    1011169049    May 7, 2013 to May 7,
2014    Willbros Engineers, LLC

NFIP - 8641 United Plaza Blvd,Baton Rouge

   American Bankers Ins Co of FL    AXIV    1011179353    June 30, 2013 to June
30, 2014    Wink United Plaza LLC

Excess Flood

   Lloyd’s of London    AXV    AEF03619-B    May 1, 2013 to May 1, 2014   
Willbros Engineers, LLC

Flood

   Hartford Insurance Company of the Midwest    AXV    87045451452012    Dec 9,
2012 to Dec 9, 2013    UTILIX Corporation

Professional/Pollution Liability

   Steadfast Insurance Company    A+XV    E0C475616502    May 1, 2013 to May 1,
2014    Willbros Group, Inc.

Foreign General Liability/Automobile

   Insurance Co of the State of PA    AXV    80-0271536    May 1, 2013 to May 1,
2014    Willbros Group, Inc.

Foreign Workers’ Compensation

   Insurance Co of the State of PA    AXV    83-70052    May 1, 2013 to May 1,
2014    Willbros Group, Inc.

Non Owned Aircraft Liability

   Commerce & Industry Aircraft    AXV    AV003390008-15    May 1, 2013 to May
1, 2014    Willbros Group, Inc.

Marine Pkg. - Cargo Only

   Lloyd’s of London    A+XV    EE1200058    May 1, 2013 to June 30, 2013   
Willbros Group, Inc.

Follow Form Excess Liability

   Lexington Insurance Company    AXV    15881295    May 1, 2013 to May 1, 2014
   Willbros Group, Inc.

Follow Form Excess Liability

   Ironshore Indemnity Inc.    AXIV    958802    May 1, 2013 to May 1, 2014   
Willbros Group, Inc.

Follow Form Excess Liability

   Alterra American Insurance Company    AXV    MAXA3EC30000801    May 1, 2013
to May 1, 2014    Willbros Group, Inc.

Follow Form Excess Liability

   Westchester Surplus Lines Insurance Co    A+XV    G24116888004    May 1, 2013
to May 1, 2014    Willbros Group, Inc.

Follow Form Excess Liability

   Lexington Insurance Company    AXV    15936864    May 1, 2013 to May 1, 2014
   Willbros Group, Inc.



--------------------------------------------------------------------------------

Follow Form Excess Liability

   Lexington Insurance Company    AXV    34205214    May 1, 2013 to May 1, 2014
   Premier Utility Services

Warranty Policy

   Lloyd’s of London    AXV    CY130003W    May 9, 2013 to May 9, 2014    UTILX
Corporation and Subsidiaries

Canadian Policies

              

Automobile

   Aviva       6141084071    November 1, 2012 to November 1, 2013    Willbros
Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada) GP V
Limited

Liability and Umbrella

   Northbridge       CBC19251700    November 1, 2012 to November 1, 2013   
Willbros Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada)
GP III Limited, Willbros (Canada) GP IV Limited, Willbros (Canada) GP V Limited,
0795781 B.C.

Commercial Package

   Aviva       CMP81248246    November 1, 2012 to November 1, 2013    Willbros
Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada) GP III
Limited, Willbros (Canada) GP IV Limited, Willbros (Canada) GP V Limited,
0795781 B.C.



--------------------------------------------------------------------------------

Executive Liability

 

Coverage

  

Insurance Company

  

Policy Number

  

Coverage Period

  

Insured

Directors & Officers

   XL Specialty Insurance Company    ELU127870-12    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Illinois National Insurance Company    01-416-61-69    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Travelers Casualty & Surety Company    105707567    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Allied World Assurance Co. (AWAC)    0305-0900    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   US Specialty Insurance Co. (HCC)    14-MGU-12-A28017    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers

   Berkley Insurance Company    11148406    November 12, 2012 to November 12,
2013    Willbros Group, Inc.

Directors & Officers

   RSUI Indemnity Company    NHS649087    November 12, 2012 to November 12, 2013
   Willbros Group, Inc.

Directors & Officers Side A    

   ACE American Insurance Co.    DOX G24457370 005    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Directors & Officers Side A

   Beazley Insurance Company    V15PKZ120501    November 12, 2012 to November
12, 2013    Willbros Group, Inc.

Fiduciary Liability

   Illinois National Insurance Company    01-415-99-68    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Fiduciary Liability

   Federal Insurance Company    8210-9917    November 12, 2012 to November 12,
2013    Willbros Group, Inc.

Fiduciary Liability

   ACE American Insurance Co.    DOX G24457400 005    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Employment Practices Liability

   Federal Insurance Company    8224-6384    November 12, 2012 to November 12,
2013    Willbros Group, Inc.

Crime

   National Union Fire Insurance Co.    01-415-99-69    November 12, 2012 to
November 12, 2013    Willbros Group, Inc.

Note: Subsidiary language is included in the Willbros Group, Inc. policies shown
above.



--------------------------------------------------------------------------------

Schedule 9.1.16

Canadian Multi-Employer Plans

The Canadian Borrower makes contributions to the Christian Labour Association of
Canada pension plan, a defined contribution Canadian Multi-Employer Plan
registered in Ontario.



--------------------------------------------------------------------------------

Schedule 9.1.19

Patents, Trademarks, Copyrights and Licenses

Patents granted by the US Patent and Trademark Office:

 

Registered Owner

  

Title

  

Country

  

Patent No./ Issue
Date/ Exp. Date

  

Status

UTILX Corporation    Cable and Cable Connection Assembly    USA   

7544105

6/9/2009

8/23/2025

   Issued UTILX Corporation        Cable Connection Assembly    USA   

7344396

3/18/2008

8/23/2025

   Issued UTILX Corporation    Cable Connection Assembly    USA   

7658629

2/9/2010

8/23/2025

   Issued UTILX Corporation    Cable Connectors With Internal Fluid Reservoirs
   USA   

7331806

2/19/2008

11/1/2024

   Issued UTILX Corporation    Distributed Cable Feed System and Method    USA
  

6697712

2/24/2004

4/24/2020

   Issued UTILX Corporation    Electronic Guidance System and Method for
Locating a Discrete In-Ground Boring Device    USA   

5585726

12/17/1996

5/26/2015

   Issued UTILX Corporation    Fluid Reservoir for a Cable Span    USA   

7256350

8/14/2007

4/19/2025

   Issued UTILX Corporation    Long Range Electronic Guidance System for
Locating a Discrete In-Ground Boring Device    USA   

6543550

4/8/2003

12/21/2020

   Issued UTILX Corporation    Method and Apparatus for Blocking Pathways
Between a Power Cable and the Environment    USA   

6517366

2/11/2003

2/6/2021

   Issued



--------------------------------------------------------------------------------

Registered Owner

  

Title

  

Country

  

Patent No./ Issue
Date/ Exp. Date

  

Status

UTILX Corporation    Method and Apparatus for Blocking Pathways Between a Power
Cable and the Environment    USA   

6929492

8/16/2005

12/28/2022

   Issued UTILX Corporation    Method of Suppressing Supersaturation in
Underground Electrical Cables    USA   

6162491

12/19/2000

9/21/2019

   Issued UTILX Corporation    On-Line Detection of Partial Discharge in
Electrical Power Systems    USA   

6809523

10/26/2004

3/12/2021

   Issued UTILX Corporation    Time Domain Reflectometer Display Method    USA
  

6646451

11/11/2003

12/6/2020

   Issued UTILX Corporation    Cable Connector with Fluid Injection Port    USA
  

5907128

5/25/99

2/13/2017

   Issued UTILX Corporation    Connections and Terminations for Cables    USA   

6489554

12/3/02

10/11/2020

   Issued UTILX Corporation    Cable Connection Assembly    USA   

7621767

11/24/2009

8/23/2025

   Issued Trafford Corporation    Live Service Pipe Insertion Apparatus and
Method    USA   

6024515

2/15/2000

3/4/2017

   Issued UTILX Corporation    Cable Termination Connection Assembly    USA   

7959477

6/14/2011

8/20/2029

   Issued UTILX Corporation    Composition and Method for Restoring an
Electrical Cable and Inhibiting Corrosion in the Aluminum Conductor Core    USA
  

7777131

8/17/2010

1/20/2029

   Issued



--------------------------------------------------------------------------------

Registered Owner

  

Title

  

Country

  

Patent No./ Issue
Date/ Exp. Date

  

Status

UTILX Corporation    Cable Connector Having Fluid Reservoir    USA   

7723611

5/25/2010

4/19/2025

   Issued UTILX Corporation    Check Valve for Charge Tank    USA   

7704087

4/27/2010

3/22/2028

   Issued UTILX Corporation    Cable Splice Connection Assembly    USA   

8344252

01/01/2013

12/09/2030

   Issued

Patent Applications filed with US Patent and Trademark Office:

 

Applicant

  

Title

  

Country

  

Appl. No. Date

Filed

  

Status

UTILX Corporation    Synchronizer for a Data Acquisition System    USA   

12/605964

10/26/2009

   Pending UTILX Corporation    On-Line Time Domain Reflectometer System    USA
  

12/820886

06/22/2010

   Pending UTILX Corporation    Systems and Methods Employing Time Domain
Reflectometry    USA   

13/157227

6/9/2011

   Pending UTILX Corporation    In-Situ Data Acquisition Systems and Methods   
USA   

13/460641

4/30/2012

   Pending UTILX Corporation    Method of Analyzing and Locating Partial
Discharges in an Electric Apparatus With Phase Resolved Spectrum    USA   

61/585572

1/11/2012

 

Converted to Utility application

13/737786

01/09/2013

   Pending UTILX Corporation    Valve Assembly    USA   

13/452474

4/20/2012

   Pending



--------------------------------------------------------------------------------

Applicant

  

Title

  

Country

  

Appl. No. Date

Filed

  

Status

Willbros Group, Inc.    Representation of Remote Assets System and Method    USA
   61/686,041   

Provisional/

Pending

UTILX Corporation    High Performance Sensor For Partial Discharge
Signal-analyzing Systems    USA   

13/667952

11/02/2012

   Pending UTILX Corporation    Injection Protocol    USA   

13/843708

03/15/2013

   Pending

UTILX Corporation and Dow Corning Corporation

   Electrical Cable Restoration Fluid    USA    13/069252    Pending

Patent Licenses:

 

  1. Owner: Raychem Corporation*

U.S. Pat. App. 08/799547 and any patents resulting from such application

 

* Raychem and UtilX were joint contributors to this invention and Raychem
assigned all ownership rights to UtilX.

Patents registered or patent applications filed with the Canadian Intellectual
Property Office

 

    

Patent /
Application
No.

  

Title

  

Owner

  

Filing Date

  

Issue Date

  

Status

1.

   2606434    ELECTRICAL CABLE RESTORATION FLUID    UTILX CORPORATION   
2006-04-28    —      Good Standing

2.

   2765194    ON-LINE TIME DOMAIN REFLECTOMETER SYSTEM    UTILX CORPORATION   
2010-06-22    —      Good Standing

3.

   2273526    ON-LINE DETECTION OF PARTIAL DISCHARGE IN ELECTRICAL POWER SYSTEMS
   UTILX CORPORATION    1999-06-03    —      Lapsed

4.

   2744829    CABLE CONNECTION ASSEMBLY ADAPTED TO RECEIVE A PRESSURIZED FLUID
   UTILX CORPORATION    2006-04-18    —      Good Standing

5.

   2742667    SYSTEMS AND METHODS EMPLOYING TIME DOMAIN REFLECTOMETRY    UTILX
CORPORATION    2011-06-09    —      Good Standing

6.

   2745002    CABLE CONNECTION ASSEMBLY ADAPTED TO RECEIVE A PRESSURIZED FLUID
   UTILX CORPORATION    2006-04-18    2013-01-08    Good Standing



--------------------------------------------------------------------------------

    

Patent /
Application
No.

  

Title

  

Owner

  

Filing Date

  

Issue Date

  

Status

7.

   2617417    CABLE CONNECTION ASSEMBLY    UTILX CORPORATION    2006-04-18   
2012-01-03    Good Standing

8.

   2605028    FLUID RESERVOIR FOR A CABLE SPAN    UTILX CORPORATION   
2006-04-17    2010-08-24    Good Standing

9.

   2604945    CABLE CONNECTOR HAVING FLUID RESERVOIR    UTILX CORPORATION   
2006-04-17    2010-11-23    Good Standing

10.

   2280899    CABLE CONNECTOR WITH FLUID INJECTION PORT    UTILX CORPORATION   
1998-02-12    2006-05-30    Good Standing

11.

   2393405    TIME DOMAIN REFLECTOMETER DISPLAY METHOD    UTILX CORPORATION   
2000-12-06    2012-07-17    Good Standing

12.

   2683871    SYNCHRONIZER FOR A DATA ACQUISITION SYSTEM    UTILX CORPORATION   
2009-10-26    —      Good Standing

13.

   2345026    METHOD OF SUPPRESSING SUPERSATURATION IN UNDERGROUND ELECTRICAL
CABLES    UTILX CORPORATION    1999-09-22    2008-09-30    Good Standing

14.

   2386210    CONNECTIONS AND TERMINATIONS FOR CABLES    UTILX CORPORATION   
2000-10-11    2009-08-11    Lapsed

15.

   2388661    WIRE ROPE LUBRICATION    UTILX CORPORATION    2000-11-13    —     
Lapsed

16.

   2381423    FLOW-THROUGH CABLE    UTILX CORPORATION    2000-08-10   
2009-04-07    Lapsed

17.

   2333370    CABLE FLUID INJECTION SLEEVE    UTILX CORPORATION    1999-05-26   
—      Lapsed

18.

   2025088    DEVICE FOR LOCATING A BORING MACHINE    UTILX CORPORATION   
1990-09-11    —      Lapsed

19.

   1265582    CURRENT SENSING ALARM ARRANGEMENT FOR MONITORING THE PRESENCE OF
HIGH VOLTAGE    UTILX CORPORATION    1987-05-21    1990-02-06    Lapsed

20.

   1267707    ABOVE-GROUND ARRANGEMENT FOR AND METHOD OF LOCATING A DISCRETE
INGROUND BORING DEVICE    UTILX CORPORATION    1987-05-21    1990-04-10   
Lapsed

21.

   2810685    VALVE ASSEMBLY    UTILX CORPORATION    2013-03-26    Pending    N
/ A

22.

   2,488,958    Pipeline Rotation System    WILLBROS CONSTRUCTION SERVICES
(CANADA) L.P.    2004-12-03    2011-09-27    Good Standing



--------------------------------------------------------------------------------

Trademarks/Trademark Applications/Licenses

Trademarks/Service marks granted by the US Patent and Trademark Office:

 

Registered

Owner

  

Mark

  

Date of Registration

   Registration
Number     

Country/Class

Willbros Group, Inc.

   WILLBROS    4/29/2008      3,420,027       USA

Willbros Group, Inc.

   LOGO [g611126g76f95.jpg]    4/29/2008      3,420,028       USA

Wink Companies, LLC, now known as
Willbros Engineers, LLC

   WINK    12/23/2008      3,550,647       USA

Wink Companies, LLC, now known as
Willbros Engineers, LLC

  

LOGO [g611126g94s11.jpg]  WINK

(Flag + WINK)

   2/10/2009      3,573,136       USA

Wink Companies, LLC, now known as
Willbros Engineers, LLC

  

LOGO [g611126g94s11.jpg]  Wink

(Flag + Wink)

   1/13/2009      3,561,558       USA

Wink Companies, LLC, now known as
Willbros Engineers, LLC

  

LOGO [g611126g94s11.jpg]

(Flag Only)

   12/23/2008      3,550,648       USA

Wink Companies, LLC, now known as
Willbros Engineers, LLC

  

LOGO [g611126g94s11.jpg]

WINK

(WINK under Flag)

   2/24/2009      3,580,983       USA

UTILX Corporation

   CABLECURE   

8/14/2007

Renewal: 8/14/2016

 

     3278487      

USA

IC1

IC37

UTILX Corporation

   CABLECURE & Design   

3/22/1994

 

Renewal: 3/22/2014

     1827730      

USA

IC37

UTILX Corporation

   CABLECURE (Stylized Letters)   

4/19/1994

 

Renewal: 4/19/2014

     1831785      

USA

IC1

UTILX Corporation

   CABLECURE (Stylized Letters)   

3/23/1993

 

Renewal: 3/23/2023

     1760783      

USA

IC37

UTILX Corporation

   CABLEWISE   

3/18/2008

 

Renewal: 3/18/2018

     3398205      

USA

IC42



--------------------------------------------------------------------------------

UTILX Corporation

   FLOWMOLE   

4/12/1988

 

Renewal: 4/12/2017

     1484625      

USA

IC37

UTILX Corporation

   UTILX   

12/8/1992

 

Renewal: 12/8/2022

     1739206      

USA

IC37

Trafford Corporation

   RENU   

12/23/1997

 

Renewal: 12/23/2016

     2122816      

USA

IC37

Trademark Applications filed with US Patent and Trademark Office:

 

Willbros Group, Inc.

   WILLBROS INTEGRA LINK    5/8/2012 (filed)      85/619,741       USA

Trademark Licenses: Trademark License Agreement effective as of June 1, 2012,
between Dow Corning Corporation and UtilX Corporation.

Trademarks registered or trademark applications filed with the Canadian
Intellectual Property Office:

 

No.

  

Mark/Name/SN/RN

  

Status/Key Dates

  

Owner

1.

  

UTILX

 

RN: 430127

AN: 0686010

  

Canada

Registered

Last Status Received: Registered

 

Filed:

July 17, 1991

  

UTILX CORPORATION

21409 - 72ND AVENUE SOUTH, KENT, WASHINGTON 98032-1944, US Federal

2.

  

CABLECURE

 

RN: 424056

AN: 0686399

  

Canada

Registered

Last Status Received: Registered

 

Filed:

July 22, 1991

  

UTILX CORPORATION

21409 - 72ND AVENUE, SOUTH KENT, WASHINGTON, US Federal

3.

  

CABLECURE

 

RN: 400573

AN: 0677617

  

Canada

Registered

Last Status Received: Registered

 

Filed:

March 12, 1991

  

UTILX CORPORATION

21409-72ND AVENUE, SOUTH KENT, WASHINGTON, US Federal

4.

  

CABLEWISE

 

RN: 762880

AN: 1379774

  

Canada

Registered

Last Status Received: Registered

 

Filed:

January 18, 2008

  

UTILX Corporation

22820 Russell Road Kent, WA 98032, US Federal

5.

  

CABLECURE

 

RN: 739844

AN: 1341832

  

Canada

Registered

Last Status Received: Registered

 

Filed:

April 2, 2007

  

UTILX Corporation

22820 Russell Road Kent, WA 98032, US Federal



--------------------------------------------------------------------------------

Copyrights/Copyright Applications

NONE.



--------------------------------------------------------------------------------

Schedule 10.2.1

Existing Liens

 

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing
Date

 

Sec.
Interest

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   07-0028879223   8/23/07
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   07-0032498750   9/21/07
  Equipment

Chapman Construction Co., L.P.

  Altec Capital Services, LLC   TX   UCC/ Fed   08-0028877525   8/28/08  
Equipment

Chapman Construction Co., L.P.

  Altec Capital Services, LLC   TX   UCC/ Fed   08-0028878102   8/28/08  
Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   08-0029813596   9/08/08
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   08-0034215477  
10/20/08   Equipment

Chapman Construction Co., L.P.

  TFS Capital Solutions   TX   UCC/ Fed   09-0007568318   3/18/09   Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0008472171   3/26/09
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0010783321   4/16/09
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0011898581   4/27/09
  Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0016133750   6/08/09
  Equipment

Chapman Construction Co., L.P.

  TFS Capital Funding   TX   UCC/ Fed   09-0017267022   6/18/09   Equipment

Chapman Construction Co., L.P.

  Holt Cat   TX   UCC/ Fed   09-0021087390   7/27/09   Equipment Chapman
Construction Co., L.P.   Caterpillar Financial Services Corporation   TX   UCC/
Fed   09-0021407063   7/29/09   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec.
Interest

Chapman Construction Co., L.P.

  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0025146289  
9/08/09   Equipment

Chapman Construction Co., L.P.

  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0027451836  
9/30/09   Equipment

Chapman Construction Co., L.P.

  Caterpillar Financial Services Corporation   TX   UCC/ Fed   09-0027452079  
9/30/09   Equipment

Chapman Construction Co., L.P.

  General Electric Capital Corporation   TX   UCC/ Fed   09-0028565419  
10/13/09   Equipment

Chapman Construction Co., LP

  Nations Fund I, Inc.   TX   UCC/Federal Lien/Financing Statement  
13-0018179585   6/27/2013   Equipment

Chapman Construction Co., LP

  Nations Fund I, Inc.   TX   UCC/Federal Lien/Financing Statement  
13-0020625928   6/7/2013   Equipment

Bemis, LLC

  Key Equipment Finance Inc.   VT   UCC   07-206283   2/27/07   Equipment

Halpin Line Construction LLC

  Associates First Capital Corp   NY   UCC/ Fed   200307181347179;
200802135153677 (continuation)   7/18/03; 2/13/08   Equipment

Halpin Line Construction LLC

  Associates First Capital Corp   NY   UCC/ Fed  

200307181348119; 200801225057911

(continuation)

  7/18/03; 1/22/08   Equipment

Halpin Line Construction LLC

  General Electric Capital Corporation   NY   UCC/ Fed  

200412306085533; 200909245862249

(continuation)

  12/30/04; 9/24/09   Equipment

Halpin Line Construction LLC

  Financial Federal Credit Inc.   NY   UCC/ Fed   200512191334814   12/19/05;
9/27/10   Equipment

Halpin Line Construction LLC

  General Electric Capital Corporation   NY   UCC/ Fed   200601060016948;
200601170049281 (Filing Officer Statement)   1/06/06; 11/10/10   Equipment

Halpin Line Construction LLC

  People’s United Equipment France Corp.   NY   UCC/ Fed   200604280364606  
4/28/06; 1/12/11   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec. Interest

Hawkeye, LLC

  General Electric Capital Corporation   NY   UCC/ Fed  

200502255164011; 200910295973300

(continuation)

  2/25/05; 10/29/09   Equipment

Hawkeye, LLC

  CNH Capital America LLC   NY   UCC/ Fed  

200509215831872; 200602065121986; 200603015201736; 200604105339106

(amendment)

  9/21/05; 2/06/06; 3/01/06; 4/10/06; 8/29/10   Equipment (added equipment)

Hawkeye, LLC

  Financial Federal Credit Inc.   NY   UCC/ Fed   200512191334888   12/19/05  
Equipment

Hawkeye, LLC

  General Electric Capital Corporation   NY   UCC/ Fed   200601090027377  
1/09/06   Equipment

Hawkeye, LLC

  General Electric Capital Corporation   NY   UCC/ Fed   200602060123288  
2/06/06   Equipment

Hawkeye, LLC

  Dell Financial Services, L.P.   NY   UCC/ Fed   200602235181154   2/23/06  
Computer Equipment

Hawkeye, LLC

  Commerce Commercial Leasing, LLC   NY   UCC/ Fed   200603020196350   3/02/06  
Equipment

Hawkeye, LLC

  Commerce Commercial Leasing, LLC   NY   UCC/ Fed   200607255736458   7/25/06  
Equipment

Hawkeye, LLC

  Commerce Commercial Leasing, LLC   NY   UCC/ Fed  

200705175498364; 200707275727568

(amendment)

  5/17/07; 7/27/07   Equipment (added equipment)

Hawkeye, LLC

  People’s Capital and Leasing Corp.   NY   UCC/ Fed  

200901160032456; 200902260115342

(amendment)

  1/16/09; 2/26/09   Equipment (added equipment)

Hawkeye, LLC

  Carter Machinery Co., Inc.   NY   UCC/ Fed   200908100462550   8/10/09  
Equipment

Hawkeye, LLC

  Carter Machinery Co., Inc.   NY   UCC/ Fed   200909290559912   9/29/09  
Equipment

Hawkeye, LLC

  Carter Machinery Co., Inc.   NY   UCC/ Fed   201003100125749   3/10/10  
Equipment

Hawkeye, LLC

  Caterpillar Financial Services Corporation   NY   UCC/Fed   2013 01165059898  
1/16/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

 

Index

 

UCC #

 

Filing

Date

 

Sec.
Interest

Hawkeye, LLC

  Caterpillar Financial Services Corporation   NY   UCC/Fed   2013 01165059901  
1/16/2013   Equipment

Hawkeye, LLC

  Atlas CopCo CMT USA, LLC.   NY   UCC/Fed   2013 02075147278   2/7/2013  
Equipment

Trafford Corporation

    PA   Allegheny County Prothonotary   File No: AR-06-010051   10/23/07  
Judgement

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 030300051   3/3/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 030807500   3/8/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 032506578   3/25/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 041106420   4/11/2013   Equipment

Trafford Corporation

  Nations Fund I, Inc.   PA   UCC/Fed   2013 042908243   4/29/2013   Equipment

Lineal Industries, Inc.

  Doyle Equipment Company   PA   UCC   2008102104671   10/21/08   Equipment

Lineal Industries, Inc.

  Nations Fund I, Inc.   PA   UCC/Fed   2013 041907149   4/19/2013   Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/ Fixture/ Fed   36-824068; 36-845946;
36-999895 (name change, Wink, Incorporated to Wink Companies, LLC; continuation)
  6/20/05; 4/11/06; 2/12/10   Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/Fixture/Federal Lien   26-291287   4/12/06  
Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/Fixture/Federal Lien   26-291288   4/12/06  
Equipment

Wink Companies, LLC

  Hibernia National Bank   LA   UCC/Fixture/Federal Lien   26-291430   4/24/06  
Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-293542
  9/21/06   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296153
  4/18/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA   UCC/Fixture/Federal Lien   26-296154
  4/18/07   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-296809   5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-296810   5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-296811   5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-296812   5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-296813   5/29/07   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-303747   9/18/08   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-305413   1/14/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-306332   3/10/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-306404   3/16/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-306591   3/31/09   Equipment

Wink Companies, LLC

  Capital One, National Association   LA    UCC/Fixture/Federal Lien   
26-306806   4/09/09   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/ Fed    74876503;
80376358 (Amendment: name change from Willbros RPI, Inc.)  

12/27/07; 1/31/08;

08/01/12

  Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/ Fed    74876602;
80376150 (Amendment: name change from Willbros RPI, Inc.)  

12/27/07; 1/31/08;

08/01/12

  Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/ Fed    74876685;
80376093 (Amendment: name change from Willbros RPI, Inc.)  

12/27/07; 1/31/08;

08/01/12

  Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Utilx Corporation

  Nations Fund I, Inc.   DE    UCC/Federal Lien/Financing Statement    2013
1376657   4/10/2013   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2011 3636969   09/22/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE    UCC/Federal
Lien/Financing Statement    2011 3675249   09/25/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE    UCC/Federal
Lien/Financing Statement    2011 3677732   09/26/11   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2011 4044668   10/20/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE    UCC/Federal
Lien/Financing Statement    2011 4113166   10/25/11   Equipment

Willbros Utility T&D Holdings, LLC

  General Electric Credit Corporation Of Tennessee   DE    UCC/Federal
Lien/Financing Statement    2011 4113190   10/25/2011   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2011 4236694   11/02/2011   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2011 4421551   11/17/11   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2011 4990613   12/28/11   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 0465270   02/06/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 0488868   02/07/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 0673188   02/21/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 0949711   03/12/12   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 1007469   03/15/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation Dba Ge Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 1641895   04/27/12   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 04272466   11/6/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 4643351   12/3/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 4656932   12/3/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2012 4707495   12/5/2012   Equipment

Willbros Utility T&D Holdings, LLC

  Gelco Corporation DBA GE Fleet Services   DE    UCC/Federal Lien/Financing
Statement    2013 1542506   4/23/2013   Equipment

Willbros T&D Services, LLC

  Beverly Bank & Trust Co, NA   DE    UCC/Federal Lien/Financing Statement   
2013 2279082   6/13/2013   Equipment

Willbros T&D Services, LLC

  Nations Fund I, Inc.   DE    UCC/Federal Lien/Financing Statement    2013
2293885   6/10/2013   Equipment

Willbros United States Holdings, Inc.

  Ricoh Americas Corporation   DE    UCC/Federal Lien/Financing Statement   
2011 2404914   06/22/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 2746207   07/18/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 2867755   07/26/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 2867813   07/26/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 3250563   08/22/11   Equipment

Willbros United States Holdings, Inc.

  Merchants Capital Resources, Inc.   DE    UCC/Federal Lien/Financing Statement
   2011 3813816   10/04/11   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 4007665   10/18/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 4008283   10/18/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 4123371   10/26/11   Equipment

Willbros United States Holdings, Inc.

  Beverly Bank & Trust Company NA   DE    UCC/Federal Lien/Financing Statement
   2011 4161066   10/27/11   Equipment

Willbros United States Holdings, Inc.

  Beverly Bank & Trust Company NA   DE    UCC/Federal Lien/Financing Statement
   2011 4352509   11/11/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 4500875   11/23/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 4929330   12/22/11   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2011 4929579   12/22/11   Equipment

Willbros United States Holdings, Inc.

  Donlen Trust   DE    UCC/Federal Lien/Financing Statement    2011 4984509  
12/28/11   Equipment

Willbros United States Holdings, Inc.

  First National Capital Corporation   DE    UCC/Federal Lien/Financing
Statement    2012 0233637   01/19/12   Equipment

Willbros United States Holdings, Inc.

  First National Capital Corporation   DE    UCC/Federal Lien/Financing
Statement    2012 0324733   01/26/12   Equipment

Willbros United States Holdings, Inc.

  First National Capital Corporation   DE    UCC/Federal Lien/Financing
Statement    2012 0854630   03/06/12   Equipment

Willbros United States Holdings, Inc.

  Oprema Fund   DE    UCC/Federal Lien/Financing Statement    2012 1003153  
03/15/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE    UCC/Federal Lien/Financing Statement    2012 1013343  
03/15/12   Equipment

Willbros United States Holdings, Inc.

  Prime Alliance Bank   DE    UCC/Federal Lien/Financing Statement    2012
1374638   04/10/12   Equipment

Willbros United States Holdings, Inc.

  CCA Financial, LLC   DE    UCC/Federal Lien/Financing Statement    2012
1468216   04/17/12   Equipment

Willbros United States Holdings, Inc.

  Prime Alliance Bank   DE    UCC/Federal Lien/Financing Statement    2012
1581653   04/24/12   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Republic Bank   DE    UCC/Federal Lien/Financing Statement    2012 2016634  
05/24/12   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2012 2249284   06/01/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE    UCC/Federal Lien/Financing Statement    2012 3387059  
08/31/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE    UCC/Federal Lien/Financing Statement    2012 3450089  
09/06/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE    UCC/Federal Lien/Financing Statement    2012 3497924  
09/11/12   Equipment

Willbros United States Holdings, Inc.

  Republic Bank   DE    UCC/Federal Lien/Financing Statement    2012 3528488  
09/13/12   Equipment

Willbros United States Holdings, Inc.

  TFG-Texas, L.P.   DE    UCC/Federal Lien/Financing Statement    2012 4749323  
12/7/2012   Equipment

Willbros United States Holdings, Inc.

  Summit Funding Group, Inc.   DE    UCC/Federal Lien/Financing Statement   
2013 0635749   2/18/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1433243   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1434217   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1434464   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1434530   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1434753   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1434878   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1434985   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435040   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435065   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435123   4/9/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435156   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435255   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435297   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435388   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435479   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435537   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435586   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435651   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435719   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435750   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435875   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1435909   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1436022   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1437202   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1438689   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1438952   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1439091   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1439166   4/9/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1439299   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1439380   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1439406   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1439513   4/9/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1440362   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1440453   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1440677   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1441105   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1441170   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1441279   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1441402   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1441493   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1441592   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1445825   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1445874   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1445890   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1445932   4/10/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1445973   4/10/2013   Equipment

Willbros United States Holdings, Inc.

  Altec Capital Services, LLC   DE    UCC/Federal Lien/Financing Statement   
2013 1445981   4/10/2013   Equipment

Willbros Construction (U.S.), LLC

  United Rentals Northwest, Inc.   DE    UCC/Federal Lien/Financing Statement   
2010 2551798   07/22/10   Equipment

Willbros Construction (U.S.), LLC

  United Rentals Northwest, Inc.   DE    UCC/Federal Lien/Financing Statement   
2011 3848895   10/06/11   Equipment

Willbros Construction (U.S.), LLC

  United Rentals Northwest, Inc.   DE    UCC/Federal Lien/Financing Statement   
2011 3848960   10/06/11   Equipment

Willbros Construction (U.S.), LLC

  Wagner Equipment Company   DE    UCC/Federal Lien/Financing Statement    2011
5018372   12/29/11   Equipment

Willbros Construction (U.S.), LLC

  Wagner Equipment Company   DE    UCC/Federal Lien/Financing Statement    2012
0265589   01/23/12   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2012 0529398   02/09/12   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2012 0529406   02/09/12   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170101   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170119   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170127   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170135   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170143   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170150   1/14/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170168   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Caterpillar Financial Services Corporation   DE    UCC/Federal Lien/Financing
Statement    2013 0170176   1/14/2013   Equipment

Willbros Construction (U.S.), LLC

  Rudd Equipment Co   DE    UCC/Federal Lien/Financing Statement    2013 0567207
  2/12/2013   Equipment

Willbros Construction (U.S.), LLC

  Wagner Equipment Co.   DE    UCC/Federal Lien/Financing Statement    2013
1225334   4/1/2013   Equipment

Willbros Construction (U.S.), LLC

  Rudd Equipment Company   DE    UCC/Federal Lien/Financing Statement    2013
1416289   4/12/2013   Equipment

Willbros Construction (U.S.), LLC

  Rudd Equipment Co   DE    UCC/Federal Lien/Financing Statement    2013 1771386
  5/9/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2043322   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2043330   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2043439   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2043447   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2043454   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2043462   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2044932   5/30/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2044940   5/30/2013   Equipment



--------------------------------------------------------------------------------

Debtor

 

Secured Party

 

JD

  

Index

  

UCC #

 

Filing

Date

 

Sec. Interest

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2362888   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2362896   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363043   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363084   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363126   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363134   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363142   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363159   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363167   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363183   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363191   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363209   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Komatsu Financial Limited Partnership   DE    UCC/Federal Lien/Financing
Statement    2013 2363225   6/20/2013   Equipment

Willbros Construction (U.S.), LLC

  Rudd Equipment Company   DE    UCC/Federal Lien/Financing Statement    2013
2536887   7/2/2013   Equipment

Willbros Engineers, LLC

  General Electric Capital Corporation   LA    UCC/Fed    17-1389952   5/7/2013
  Equipment

Willbros Government Services (U.S.), LLC

  U.S Bank National Association, as Trustee   DE    SOS    2012 2800904  
7/20/12   Navy Contract



--------------------------------------------------------------------------------

CANADA – ALBERTA PPSA REGISTRATIONS

 

SECURED PARTY

  

REG. NO. AND

EXPIRY DATE

  

DEBTORS

ARI FINANCIAL SERVICES INC.

  

12121119582 (5 YEARS)

EXPIRY DATE: DEC 11, 2017

   WILLBROS CANADA HOLDINGS ULC

BRANDT TRACTOR LTD.

  

12111430229 (1 YEAR)

EXPIRY DATE: NOV 14, 2013

   WILLBROS CANADA

BRANDT TRACTOR LTD.

  

13053123856 (1 YEAR)

EXPIRY DATE: MAY 31, 2014

   WILLBROS CANADA

CAPITAL INDUSTRIAL SALES & SERVICES LTD.

  

13041820479 (6 MONTHS)

EXPIRY DATE: OCT 18, 2013

   WILLBROS (CANADA) GP I LIMITED

CATERPILLAR FINANCIAL SERVICES LIMITED

  

13062119371 (6 YEARS)

EXPIRY DATE: JUN 21, 2019

  

WILLBROS (CANADA) GP I LIMITED

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

13062535705 (5 YEARS)

EXPIRY DATE: JUN 25, 2018

  

WILLBROS (CANADA) GP I LIMITED

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111214232 (4 YEARS)

EXPIRY DATE: NOV 12, 2014

  

WILLBROS (CANADA) GP III LIMITED

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111214968 (4 YEARS)

EXPIRY DATE: NOV 12, 2014

  

WILLBROS (CANADA) GP III LIMITED

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111227794 (4 YEARS)

EXPIRY DATE: NOV 12, 2014

  

WILLBROS (CANADA) GP III LIMITED

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10120817831 (4 YEARS)

EXPIRY DATE: DEC 8, 2014

  

WILLBROS (CANADA) GP III LIMITED

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10110105966 (4 YEARS)

EXPIRY DATE: NOV 1, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

AN AB LTD PARTNERSHIP, BY ITS GENERAL PARTNER WILLBROS (CANADA) GP III LIMITED



--------------------------------------------------------------------------------

CANADA – ALBERTA PPSA REGISTRATION

 

SECURED PARTY

  

REG. NO. AND

EXPIRY DATE

  

DEBTORS

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111227794 (4 YEARS)

EXPIRY DATE: NOV 12, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

WILLBROS (CANADA) GP III LIMITED

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111710926 (4 YEARS)

EXPIRY DATE: NOV 17, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111722704 (4 YEARS)

EXPIRY DATE: NOV 17, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111722767 (4 YEARS)

EXPIRY DATE: NOV 17, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111722959 (4 YEARS)

EXPIRY DATE: NOV 17, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10111725443 (4 YEARS)

EXPIRY DATE: NOV 17, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

CATERPILLAR FINANCIAL SERVICES LIMITED

  

10120817831 (4 YEARS)

EXPIRY DATE: DEC 8, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.

WILLBROS (CANADA) GP III LIMITED

CATERPILLAR FINANCIAL SERVICES LIMITED

  

11072931279 (6 YEARS)

EXPIRY DATE: JUL 29, 2017

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP LIMITED

CATERPILLAR FINANCIAL SERVICES LIMITED

  

13062119371 (6 YEARS)

EXPIRY DATE: JUN 21, 2019

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED

CATERPILLAR FINANCIAL SERVICES LIMITED

  

13062535705 (5 YEARS)

EXPIRY DATE: JUN 25, 2018

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED

ECCO EQUIPMENT CORPORATION

  

13051617124 (1 YEAR)

EXPIRY DATE: MAY 16, 2014

   WILLBROS CANADA

FINNING INTERNATIONAL INC.

  

08050715168 (6 YEARS)

EXPIRY DATE: MAY 7, 2014

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

FINNING INTERNATIONAL INC.

  

12112324413 (6 YEARS)

EXPIRY DATE: NOV 23, 2018

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

FINNING INTERNATIONAL INC.

  

13021110076 (6 YEARS)

EXPIRY DATE: FEB 11, 2019

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

FINNING INTERNATIONAL INC.

  

13022849478 (6 YEARS)

EXPIRY DATE: FEB 28, 2019

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

 



--------------------------------------------------------------------------------

CANADA – ALBERTA PPSA REGISTRATIONS

 

SECURED PARTY

  

REG. NO. AND

EXPIRY DATE

  

DEBTORS

FINNING INTERNATIONAL INC.

  

13062520973 (6 YEARS)

EXPIRY DATE: JUN 25, 2019

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

HORIZON NORTH CAMP & CATERING INC.

  

12112913606 (1 YEAR)

EXPIRY DATE: NOV 29, 2013

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

HORIZON NORTH CAMP & CATERING INC.

  

13062522400 (1 YEAR)

EXPIRY DATE: JUN 25, 2014

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

KRAMER LTD.

  

13021215048 (1 YEAR)

EXPIRY DATE: FEB 12, 2014

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

KRAMER LTD.

  

13021222002 (1 YEAR)

EXPIRY DATE: FEB 12, 2014

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

KRAMER LTD.

  

13021222194 (1 YEAR)

EXPIRY DATE: FEB 12, 2014

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

LEAVITT MACHINERY GENERAL PARTNERSHIP

  

12102509123 (1 YEAR)

EXPIRY DATE: OCT 25, 2013

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

LEAVITT MACHINERY GENERAL PARTNERSHIP

  

12111421981 (1 YEAR)

EXPIRY DATE: NOV 14, 2013

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS GROUP, INC.

LEAVITT MACHINERY GENERAL PARTNERSHIP

  

12121234022 (1 YEAR)

EXPIRY DATE: DEC 12, 2013

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

LEAVITT MACHINERY GENERAL PARTNERSHIP

  

12121740361 (1 YEAR)

EXPIRY DATE: DEC 17, 2013

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

LEAVITT MACHINERY GENERAL PARTNERSHIP

  

13021504082 (1 YEAR)

EXPIRY DATE: FEB 15, 2014

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS GROUP INC.

RICOH CANADA INC.

  

12013002647 (4 YEARS)

EXPIRY DATE: JAN 30, 2016

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

RICOH CANADA INC.

  

12020217854 (4 YEARS)

EXPIRY DATE: FEB 2, 2016

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

RICOH CANADA INC.

  

12020217870 (4 YEARS)

EXPIRY DATE: FEB 2, 2016

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

RICOH CANADA INC.

  

12020217905 (4 YEARS)

EXPIRY DATE: FEB 2, 2016

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

RICOH CANADA INC.

  

12051735242 (6 YEARS)

EXPIRY DATE; MAY 17, 2018

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

RICOH CANADA INC.

  

12051735396 (6 YEARS)

EXPIRY DATE: MAY 17, 2018

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

RICOH CANADA INC.

  

12051735692 (6 YEARS)

EXPIRY DATE: MAY 17, 2018

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

 



--------------------------------------------------------------------------------

CANADA – ALBERTA PPSA REGISTRATION

 

SECURED PARTY

  

REG. NO. AND

EXPIRY DATE

  

DEBTORS

STRONGCO LIMITED PARTNERSHIP

  

12091834273 (1 YEAR)

EXPIRY DATE: SEP 18, 2013

   WILLBROS (CANADA) GP V LIMITED

STRONGCO LIMITED PARTNERSHIP

  

12072721312 (1 YEAR)

EXPIRY DATE: JUL 27, 2013

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

STRONGCO LIMITED PARTNERSHIP

  

12080311315 (1 YEAR)

EXPIRY DATE: AUG 3, 2013

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

UNION TRACTOR LIMITED.

  

13051525009 (6 MONTHS)

EXPIRY DATE: NOV 15, 2013

   WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041529118 (4 YEARS)

EXPIRY DATE: APR 15, 2017

  

WILLBROS (CANADA) GP I LIMITED

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041608825 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS (CANADA) GP I LIMITED

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041609705 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS (CANADA) GP I LIMITED

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041609766 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS (CANADA) GP I LIMITED

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041611104 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS (CANADA) GP I LIMITED

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041529118 (4 YEARS)

EXPIRY DATE: APR 15, 2017

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

 



--------------------------------------------------------------------------------

CANADA – ALBERTA PPSA REGISTRATION

 

SECURED PARTY

  

REG. NO. AND

EXPIRY DATE

  

DEBTORS

VFS CANADA INC.

  

13041608825 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041609705 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041609766 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

VFS CANADA INC.

  

13041611104 (4 YEARS)

EXPIRY DATE: APR 16, 2017

  

WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.

WILLBROS (CANADA) GP I LIMITED

WILLBROS (CANADA) GP I LIMITED, IN ITS CAPACITY AS GENERAL PARTNER OF WILLBROS
CONSTRUCTION SERVICES (CANADA) L.P.

CANADA – BRITISH COLUMBIA PPSA REGISTRATIONS

 

BASE REG.
#

  

SECURED PARTY

  

DEBTORS

  

DATE OF

REGISTRATION /

EXPIRY

#077079H

   HORIZON NORTH CAMP & CATERING INC.    WILLBROS CONSTRUCTION SERVICES
(CANADA), L.P.   

REG: NOV 29, 2012

EXPIRY: NOV 29, 2013

#420689H

   HORIZON NORTH CAMP & CATERING INC.    WILLBROS CONSTRUCTIONS SERVICES
(CANADA) L.P.   

REG: JUN 25, 2013

EXPIRY: JUN 25, 2014

#968847G

   STRONGCO LIMITED PARTNERSHIP    WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.
  

REG: SEP 25, 2012

EXPIRY: SEP 25, 2013

#995971G

   STRONGCO LIMITED PARTNERSHIP    WILLBROS CONSTRUCTION SERVICES (CANADA) L.P.
  

REG: OCT 11, 2012

EXPIRY: OCT 11, 2013

Lien of The Bank of Nova Scotia on deposit account no. 46869584 held by Willbros
Construction Services (Canada) L.P. at The Bank of Nova Scotia in connection
with commercial credit or purchase card debt incurred by Willbros Construction
Services (Canada) L.P. pursuant to a Scotiabank Visa Business Card Agreement
dated February 11, 2013 between Willbros Construction Services (Canada) L.P. and
The Bank of Nova Scotia.

 



--------------------------------------------------------------------------------

Schedule 10.2.2

Existing Debt

Vendor Debt

 

     Amount  

Strike LLC DBA Pickett Systems

   $ 131,362   

Brand Energy Services, LLC

   $ 119,373   

H E CALLAHAN CONSTRUCTION CO

   $ 78,858   

Enbridge Pipelines Inc.

   $ 147,593   

Capital Leases

 

    Company  

Vendor

 

Collateral

  Lease Start   Maturity   Monthly
Payment     Current     Long
Term     Total
Liability     Int
Rate  

UTD

  80   GE Capital   Hydrostatic Tensioners (2)   07/01/2011   06/30/2016    
12,930.30        122,039.28        281,616.96        403,656.24        9.50 % 

UTD

  80   GE Capital   Side Winder Pullers + braided wire   07/01/2011   06/30/2016
    16,854.36        159,075.50        367,081.48        526,156.98        9.50
% 

UTD

  80   GE Capital   Single Drum Pullers (2)   07/01/2011   06/30/2016    
19,343.06        182,564.44        421,284.41        603,848.85        9.50 % 

UTD

  80   GE Fleet   Condor Aeral Lift   04/01/2011   03/31/2016     17,937.33     
  173,349.54        345,781.04        519,130.58        9.50 % 

UTD

  80   GE Capital Fleet Services   1 Concor 1710-s Aerial Lift   09/03/2011  
09/02/2016     16,485.00        172,786.36        405,366.01        578,152.37
       5.01 %    176   CAPITAL ONE   Equipment   10/12/2008   09/12/2013    
6,651.49        19,751.41        —          19,751.41        6.15 %    176  
CAPITAL ONE   Equipment   01/12/2009   12/12/2013     2,654.38        15,675.92
       —          15,675.92        5.45 %    176   CAPITAL ONE   Equipment  
03/12/2009   02/12/2014     8,978.11        70,046.10        —         
70,046.10        6.73 %    176   CAPITAL ONE   Equipment   04/12/2009  
03/12/2014     638.36        5,586.90        —          5,586.90        6.75 % 
  176   HPFS   Equipment   10/31/2008   09/30/2013     995.55        2,954.15   
    —          2,954.15        6.66 %    176   HPFS   Equipment   01/01/2009  
12/01/2013     5,179.19        30,397.92        —          30,397.92        7.59
%    176   HPFS   Equipment   04/01/2009   03/01/2014     3,543.90       
31,012.61        —          31,012.61        6.78 % 



--------------------------------------------------------------------------------

    Company  

Vendor

 

Collateral

  Lease
Start     Maturity     Monthly
Payment     Current     Long
Term     Total
Liability     Int
Rate     176   HPFS   Equipment     07/01/2009        06/01/2014        3,084.10
       35,623.03        —          35,623.03        7.11 %    145   GE Fleet  
2008 F-450 CHASSI     10/25/2011        11/02/2013        833.28        4,129.24
         4,129.24        5.40 %    145   GE Fleet   F-350 4X4 SD     10/25/2011
       11/02/2013        833.28        4,133.68          4,133.68        4.75 % 
  145   GE Fleet   F-350 CHASSI     10/25/2011        11/02/2013        833.28
       4,133.68          4,133.68        4.75 %    145   GE Fleet   F-350 CHASSI
    10/25/2011        11/02/2013        833.28        4,133.68          4,133.68
       4.75 %    145   GE Fleet   F-350 CHASSI     10/25/2011        11/02/2013
       833.28        4,133.68          4,133.68        4.75 %    145   GE Fleet
  F-350 4X4 SD     10/25/2011        11/02/2013        833.28        4,133.68   
      4,133.68        4.75 %    145   GE Fleet   F-350 4X4 SD     10/25/2011   
    11/02/2013        833.28        4,133.68          4,133.68        4.75 %   
145   GE Fleet   F-150 4X4 SU     10/25/2011        11/02/2013        833.28   
    4,133.68          4,133.68        4.75 %    145   GE Fleet   F250    
10/25/2011        11/02/2013        833.28        4,133.68          4,133.68   
    4.75 %    145   GE Fleet   F-250 4X4 SD     10/25/2011        11/02/2013   
    833.28        4,133.68          4,133.68        4.75 %    145   GE Fleet  
F-350 4X4 SD     10/25/2011        11/02/2013        833.28        4,133.68     
    4,133.68        4.75 %               

 

 

   

 

 

   

 

 

                  $ 1,066,329.15      $ 1,821,129.90      $ 2,887,459.05       
           

 

 

   

 

 

   

 

 

   

Parent Company Guarantees issued by Willbros Group, Inc.

 

Date of

Issuance

  

Contract No.

(if Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

Project and Purchase Orders 6/11/2010    Contract for Installation of
Interconnecting Pipelines    Statoil Canada Partnership    Willbros Midwest
Pipeline Construction (Canada) L.P. 7/13/2010    Tank Contract on Tomahawk
Project    Magellan Midstream Partners, LP    Integrated Service Company LLC
11/16/2010    Purchase Order dated 11/11/2010    Associated Substation
Engineering, Inc.    Hawkeye, LLC obligations contained in the Purchase Order
1/6/2011    Contract No. A2268389    Imperial Oil Ltd.    Willbros Construction
Services (Canada) L.P. performance of Work in Contract



--------------------------------------------------------------------------------

6/28/2011    Performance of Warranty and liability obligations under Pipeline
Agreement dated June 7, 2010    Williams Energy (Canada), Inc.    Willbros
Midwest Pipeline Construction (Canada) L.P. 9/22/2011    Warranties under
Contract C311271    Petroleum Development Oman L.L.C.    The Oman Construction
Company, LLC 1/20/2012    Purchase Order 237194 00 OP    Buckeye Pacific, LLC   
Hawkeye, LLC obligations contained in the Purchase Order 2/23/2012    Master
Construction Agreement No. MCA-445-2011-18403 (Red River)    ETC Texas Pipeline,
Ltd.    Willbros Construction (U.S.), LLC obligations in the agreement 8/7/2012
   Purchase Order 243026 000 OP    Buckeye Pacific, LLC    Bemis, LLC 8/16/2012
   Purchase Order 243196 000 OP    Buckeye Pacific, LLC    Bemis, LLC 9/11/2012
   Purchase Order 243844 000 OP    Buckeye Pacific, LLC    Hawkeye, LLC Nov-12
   Electric Transmission and substation proejcts contract no. 6000351537   
Virginia Electric and Power Company    Trafford Corporation obligations
5/16/2013    Purchase Order 249934 000 OP    Buckeye Pacific, LLC    Bemis, LLC
5/29/2013    K-2211-5 Loop-In Project    Public Service Electric and Gas Company
   Hawkeye, LLC Leasing Agreements          10/18/2006    Master Lease Agreement
dated September 28, 2006    Caterpillar Financial Services Corporation Master
Finance Lease    Willbros RPI, Inc. Obligations under Lease Agreement 10/25/2006
   Continuing Guaranty of Payment    Caterpillar Financial Services Corporation
Master Finance Lease    Willbros RPI, Inc. Obligations under Lease Agreement



--------------------------------------------------------------------------------

4/30/2007    Capital Lease Agreement dated February 26, 2007    Canadian Western
Bank Capital Lease Agreement    Willbros MSI Canada Inc. Obligations within
Lease Agreement 7/20/2007    Master Equipment Lease dated July 20, 2007   
Merrill Lynch Capital Master Equipment Lease    Willbros RPI, Inc. Obligations
within Lease Agreement 7/20/2007    Master Equipment Lease dated May 31, 2007   
First National Capital Corporation Lease Agreement    Willbros RPI, Inc.
Obligations within Lease Agreement 12/20/2007    Master Lease Agreement   
General Electric Capital Corporation Master Lease Agreement    Willbros RPI,
Inc. Obligations under Lease Agreement 8/26/2010    Master Equipment Lease   
Capital One, National Association (fka Hibernia National Bank)    Wink
Engineering, LLC Obligations under Equipment Lease 11/11/2010    Equipment Lease
   Key Equipment Finance Inc.    Intercon Construction, Inc. obligations under
Equipment Lease 11/11/2010    Equipment Lease    Key Equipment Finance Inc.   
Bemis, LLC obligations under Equipment Lease 11/22/2010    Continuing Guaranty
of Payment    Caterpillar Financial Services Corporation Master Finance Lease   
Willbros Midwest Pipeline Construction (Canada) L.P. 2/16/2011    Continuing
Guaranty of Payment    GE Fleet Services    InfrastruX Group, LLC 3/31/2011   
Software License and Maintenance Agreement Contract ID #27041    Aspen
Technology, Inc.    Wink Engineering, LLC Obligations under Software and
Maintenance Agreement 4/6/2011    Continuing Guaranty of Indebtedness    Taycor,
L.L.C.    Chapman Construction Co., L.P. 4/21/2011    Lease Agreement Schedule
No. 8391228-006 dated 4/21/2011 and 8391228 dated July 14, 2008    Colonial
Pacific Leasing Corporation    Texas Electric Utility Construction, LTD.



--------------------------------------------------------------------------------

4/28/2011    Master Equipment Lease executed on February 25, 2011    Jefferson
Leasing    Willbros United States Holdings, Inc. obligations in the agreement
4/28/2011    Continuing Guaranty    TFS Capital Solutions    Chapman
Construction Co., L.P. Apr-11    Equipment Transaction Documents    General
Electric Capital Corporation Master Lease Agreement    InfrastruX Group, LLC
5/4/2011    Lease Agreement    Terex Financial Services    Chapman Construction
Co., L.P. 5/31/2011    Continuing Guaranty Agreement    Altec Capital Services,
LLC    Willbros United States Holdings, Inc. obligations in the agreement
6/16/2011    Lease Agreement #8420043005 dated June 16, 2011    TFS Capital
Funding    Chapman Construction Co., L.P. 6/18/2011    Lease Agreement
#8420043006 dated June 18, 2011    Terex Financial Services    Chapman
Construction Co., L.P. 8/23/2011    Master Agreement No 8482489 dated August 23,
2011    GE Capital Commercial Inc. or Colonial Pacific Leasing Corporation   
Chapman Construction Co., L.P. Sep-11    Master Lease and Financing Agreement
No. 2496860688    Hewlett-Packard Financial Services Company    Willbros United
States Holdings, Inc. obligations in the agreement 10/14/2011    Master Lease
Agreement    Vision Financial Group, Inc.    Willbros United States Holdings,
Inc. obligations in the agreement 10/1/2011    Commercial Loan and Security
Agreement    GE Fleet Services    Willbros Utility T&D Holdings, LLC and
Willbros United States Holdings, Inc. 12/29/2011    Landlord Lease Guaranty   
DBWG LLC    Chapman Construction Co., L.P. 12/29/2011    Landlord Lease Guaranty
   DBWG LLC    Willbros United States Holdings, Inc. obligations in the
agreement Dec-11    Master Motor Vehicle Lease Agreement    Donlen Turst, Donlon
Corporation and/or one or more of its affiliates    Willbros United States
Holdings, Inc. obligations in the agreement



--------------------------------------------------------------------------------

1/11/2012    Master Lease Agreement No. TFG/WU 011112 dated January 11, 2012   
TFG-Texas L.P.    Willbros United States Holdings, Inc. obligations in the
agreement 1/25/2012    Master Lease Agreement dated January 25, 2012    First
National Capital Corporation Lease Agreement    Hawkeye, LLC obligations in the
agreement Mar-12    Master Lease Agreement (No. CG-5523)    CG Commercial
Finance    Willbros United States Holdings, Inc. obligations in the agreement
Mar-12    Any Leases entered between Enterprise and WUSH    Enterprise FM Trust
   Willbros United States Holdings, Inc. obligations in the agreement 6/21/2012
   Master Lease Agreement    Nations Fund I, Inc.    Willbros T&D Services, LLC,
Chapman Construction Co., L.P., Willbros Construction (U.S.), LLC, UtilX
Corporation, Hawkeye, LLC, Bemis, LLC, Lineal Industries, Inc., Trafford
Corporation, Premier Utility Services, LLC 7/16/2012    Lease Agreement dated
July 16, 2012    ARI Financial Services, Inc.    Willbros Canada Holdings ULC on
behalf of itself and its subsidiaries 7/27/2012    Lease of 100 Marcus
Boulevard, Hauppauge, NY 11788    100 Marcus LLC    Willbros Utility T&D
Holdings, LLC 8/30/2012    Lease Agreement    Enterprise FM Trust    Hawkeye,
LLC obligations in the agreement 8/30/2012    Lease Agreement    Enterprise FM
Trust    Lineal Industries, Inc. obligations in the agreement 8/30/2012    Lease
Agreement    Enterprise FM Trust    Premier Utility Services obligations in the
agreement 8/30/2012    Lease Agreement    Enterprise FM Trust    Trafford
Corporation obligations in the agreement 8/30/2012    Lease Agreement   
Enterprise FM Trust    Willbros T&D Services, LLC obligations in the agreement



--------------------------------------------------------------------------------

Sep-12    Fort Worth, Tarrant County, Office Lease    Benbrooke Electric
Partners, LLC    Willbros T&D Services, LLC 10/29/2012    Continuing Gaurantee
of Lease    Caterpillar Financial Services Limited    Willbros Construction
Services (Canada) L.P. indebtedness Nov-12    Bishop Ranch Business Park
Building Lease    Alexander Properties Company    Willbros Engineers (U.S.), LLC
obligations under the lease 11/1/2012    Lease of Premises    1706688 Alberta
Ltd.    Willbros (Canada) GP I Limited lease obligations 12/7/2012    Master
Lease Agreement 103003    Bud Behling Leasing, Inc., d/b/a BBL Fleet    Willbros
United States Holdings, Inc. obligations in the agreement 1/9/2013    Leasing
Agreements    Summit Funding Group, Inc.    Willbros United States Holdings,
Inc. and direct or indirect subsidiaries of WGI lease obligations 4/16/2013   
Leases or Lease Payments    VFS Canada Inc.    Willbros Construction Services
(Canada) L.P. liabilities and obligations

Parent Company Guarantees issued by Willbros United States Holdings, Inc.
(includes those by Willbros USA, Inc.)

 

Date of

Issuance

  

Contract No.

(if Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

3/2008    Master Equipment Lease    Deere Credit, Inc. Master Equipment Lease
Agreement    Willbros Construction (U.S.), LLC Obligations within Lease
Agreement 12/19/2012    Tank Contract on East Houston Terminal Crude Expansion
   Megellan Midstream Partners, LP    Willbros Downstream LLC obligations in the
agreement 5/13/2013    Master Lease Guaranty    Merchants Automotive Group, Inc.
   Willbros United States Holdings, Inc. on behalf of various subsidiaries lease
obligations



--------------------------------------------------------------------------------

Parent Company Guarantees issued by Willbros Canada Holdings ULC

 

3/2/2011    Credit Exptension    Imperial Oil    Willbros Midwest Pipeline
Construction (Canada) L.P. performance of payment obligations 10/18/2012   
Conoco Phillips Surmont 2 Project    Bantrel Co.    Willbros PSS Midstream
(Canada) LP performance 4/16/2013    Leases or Lease Payments    Volvo Financial
Services    Willbros Construction Services (Canada) L.P. liabilities and
obligations Parent Company Guarantees issued by Willbros Middle East Limited

Date of

Issuance

  

Contract No.

(if Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

1/21/2010    C311162-4 (‘Off Plot Delivery Tender’)    Petroleum Development of
Oman LLC    The Oman Construction Company LLC Performance Guarantee of Contract
1/27/2010    Tender C311152    Petroleum Development of Oman LLC Off-Plot
Construction Contract for Amal Steam Surface Facilities    The Oman Construction
Company LLC Performance Guarantee of Contract

Capital & Operating Leases — Guarantees for InfrastruX entities issued by
InfrastruX Group, LLC

 

Lease Number

  

Subsidiary

  

Lessor / Vendor Debtor Name

   Begin Date    End Date 530    Chapman    G E Capital    9/20/2007   
9/19/2013 1140    Chapman    GE Capital    10/1/2008    9/30/2013 1141   
Chapman    GE Capital    11/1/2008    10/31/2014 1180    Chapman    GE Capital
   4/1/2009    3/31/2016



--------------------------------------------------------------------------------

1183    Chapman    GE Capital    5/1/2009    4/30/2014 1184    Chapman    GE
Capital    6/1/2009    5/31/2014 1198    Chapman    GE Capital    5/1/2009   
4/30/2014 1185    Gill    Terex Financial Services    6/1/2009    5/31/2014 1103
   Hawkeye    Altec    4/23/2008    4/22/2015 1104    Hawkeye    Altec   
6/16/2008    6/15/2015 1105    Hawkeye    Altec    6/16/2008    6/15/2015 1178
   Hawkeye    People’s Capital (Terex Affiliate)    3/6/2009    3/5/2015 1067   
Texas Electric    Colonial Pacific (Terex)    7/14/2008    7/13/2014 1068   
Texas Electric    Colonial Pacific (Terex)    9/8/2008    9/7/2014 1072    Texas
Electric    GE Capital    8/15/2008    8/14/2013 1073    Texas Electric    GE
Capital    8/6/2008    8/5/2014 1074    Texas Electric    GE Capital   
8/29/2008    8/28/2013 1076    Texas Electric    GE Capital    9/5/2008   
9/4/2013 1121    Texas Electric    Banc of America Leasing & Capital (Terex)   
8/15/2008    8/14/2014 1177    Texas Electric    People’s Capital & Leasing Corp
(Terex)    2/19/2009    2/18/2013 1232    Texas Electric    Colonial Pacific
Leasing Corp    10/1/2009    9/30/2013



--------------------------------------------------------------------------------

Credit Card Debt

Commercial credit or purchase card debt incurred by the Canadian Borrower
pursuant to a Scotiabank Visa Business Card Agreement dated February 11, 2013
between the Canadian Borrower and The Bank of Nova Scotia, secured by cash
collateral as referenced in paragraph (g) of the definition of Excepted Liens.

Local Letters of Credit

 

DESCRIPTION

  

Amount

   Reference

Letter of Credit# S10009/197705 - Minister of Finance (Lease of Land at Poplar
Creek-Div 1293530-Job End Date N/A) - Current LC Expires 09/01/13

   28,000.00    129-1011-113A

Letter of Credit#S1009/294658 - City of Edmonton (FAB SHOP -Southwest Industrial
51 Ave Water Main) -Current LC Expires 10/29/13 or until work is completed

   30,510.50    129-1011-113B

Letter of Guarantee# 033637015 - Credit Agricole CIB - (Snamprogetti Project-Div
00175001-Job End Date Oct 31/11 with 3 Year Warranty) - Current LC Expires
06/23/14, Final Expiry 11/30/14

   1,919,862.00    129-1011-113C1

Letter of Guarantee# 112637021 - Credit Agricole CIB - (Snamprogetti Project-Div
00176001-Job End Date Oct 31/11 with 3 Year Warranty) - Current LC Expires
06/23/14

   312,205.00    129-1011-113C2

Letter of Guarantee# 136437007 - Credit Agricole CIB - (Snamprogetti Project-Div
00138001-Job End Date Estimated May/13) - Current LC Expires 05/30/14

   3,275,810.00    129-1011-113C3



--------------------------------------------------------------------------------

Letter of Guarantee# 136437009 - Credit Agricole CIB - (Snamprogetti Project-Div
00138001-Job End Date Estimated May/13) - Current LC Expires 05/30/14

   3,275,810.00    129-1011-113C4

Letter of Credit# 229337018 - Credit Agricole CIB - (FAB SHOP Building & Land
Lease Agreement-LC End Date March 31/20) - Current LC Expires 05/30/14

   2,000,000.00    129-1011-113C5

Letter of Guarantee# 305237008 - Credit Agricole CIB - (Saipem Canada Inc.-Job
142001-Job End Date Estimated Feb/13 with 1 Year Warranty ) - Current LC Expires
06/20/14

   590,000.00    129-1011-113C6

Letter of Credit# 309437013 - Credit Agricole CIB - (NorthWest Redwater-Job
05025 -Job End Date Estimated Feb/14 ) - Current LC Expires 05/23/14

   78,000.00    129-1011-113C7

Letter of Credit# 309437015 - Credit Agricole CIB - (NorthWest Redwater-Job
05025 -Job End Date Estimated Feb/14 ) - Current LC Expires 05/23/14

   875,000.00    129-1011-113C8

Letter of Credit# 314337019 - Credit Agricole CIB - (NorthWest Redwater-Job
05025 -Job End Date Estimated Feb/14 ) - Current LC Expires 05/23/14

   1,000,000.00    129-1011-113C9

Letter of Credit# 317137011 - Credit Agricole CIB - (IOL Kearl Pipeline
Maintenance-Job 00147001 -Job End Date Estimated Dec/17 ) - Current LC Expires
05/23/14

   121,402.75    129-1011-113C10

Letter of Credit# 317137012 - Credit Agricole CIB - (IOL Kearl Pipeline
Maintenance-Job 00147001 -Job End Date Estimated Dec/17 ) - Current LC Expires
05/30/14

   1,448,452.75    129-1011-113C11



--------------------------------------------------------------------------------

Other Indebtedness

All Debt of Parent or any Subsidiary owing to Parent or any of its Subsidiaries
that is outstanding on the Closing Date (but not any additions thereto made
after the Closing Date).

Nothing on this Schedule 10.2.2 shall be deemed to expand the meaning of the
definition of the term “Debt” under the Loan, Security and Guaranty Agreement to
which this Schedule is attached.



--------------------------------------------------------------------------------

Schedule 10.2.5

Existing Investments

Chapman Construction Co., Inc. is a General Partner and Tax Partner of, and owns
a 40% interest in, Brenda Perkins & Associates (the “Partnership”), pursuant to
the Brenda Perkins & Associates Partnership Agreement, effective September 1,
1996 (the “Agreement”), as amended. The Partnership has been wound down (and all
liabilities of each partner discharged in connection therewith) by mutual
agreement, and Willbros intends to terminate the Agreement.

Willbros Middle East, Inc. owns a 49% membership interest in Willbros Al-Rushaid
Limited (“WARL”), which is a company that is dormant. Willbros intends to
dissolve WARL.



--------------------------------------------------------------------------------

Schedule 10.2.8

Existing Affiliate Transactions

Lease Agreement, dated April 14, 2006, between Bemis Line Construction Company
Inc. and Bemis LLC (Jacksonville, VT)



--------------------------------------------------------------------------------

Schedule 10.1.11

Post-Closing Actions

1. The Canadian Borrower and the Borrower Agent will use commercially reasonable
efforts to deliver or cause to be delivered, within 30 days of the Closing Date,
estoppel letters or evidence of discharges with respect to the following prior
security interests registered against the Canadian Domiciled Obligors
(notwithstanding Section 6.1(b) of this Agreement and in satisfaction of the
requirements thereof):

 

    

Secured Party

  

Debtor(s)

   PPSA
Reference
File No. BRITISH COLUMBIA 1    Transportaction Lease Systems Inc   

Willbros MSI Canada Inc.

Willbros Canada Holdings ULC

Willbros (Canada) GP I Limited

Willbros (Canada) GP III Limited

Willbros Construction Services (Canada) L.P.

Willbros Midwest Pipeline Construction (Canda) [sic] L.P.

   392565G 2    VFS Canada Inc.   

Willbros Construction Services (Canada) L.P.

Willbros (Canada) GP I Limited

Willbros (Canada) GP I Limited, in its capacity as General Partner of Willbros
Construction Services (Canada) L.P.

   293595H


293621H

293646H

293677H

293729H

ALBERTA 3    Transportaction Lease Systems Inc.   

Willbros Group Inc.

Willbros MSI Canada Inc.

Wllbros Construction Services (Canada) L.P.

Willbros Canada Holdings ULC

Willbros (Canada) GP 1 Limited

Willbros (Canada) GP III Limited

Willbros Midwest Pipeline Construction (Canada) L.P.

Willbros United States Holdings, Inc.

   06031318451 4    Atco Structures & Logistics Ltd.    Willbros Construction
Services (Canada) L.P.    10040132898
(as amended)


11080218117

11110120538
(as amended)

12091908889

12103022206

5    Atco Structures & Logistics Ltd.    Willbros MSI of Canada Inc.   
06010925904
(as amended) 6    Ricoh Canada Inc.   

Willbros Construction Services (Canada) LP

Willbros (Canada) GP Limited

   10082728148 7    Black Diamond LP    Willbros Construction Services   
13020614304



--------------------------------------------------------------------------------

    

Secured Party

  

Debtor(s)

   PPSA
Reference
File No. 8    Royal Bank of Canada    Willbros MSI Canada Inc.    07072510030
(as amended) 9    John Deere Credit Inc.   

Midwest Pipeline Rentals Inc.

Willbros Midwest Pipeline Construction (Canada) L.P.

   07022741511
(as amended) 10    Paradox Access Solutions Inc.    Willbros Canada   
11082206485 SASKATCHEWAN 11    Kramer Ltd.    Willbros Construction Services
(Canada) L.P.    300976675


300980103

300984534

300984543

300984549

300984554

300984564

301000752

2. Each Obligor will use commercially reasonable efforts to deliver or cause to
be delivered, within 90 days of the Closing Date, either (a) if such Obligor’s
books and records are accessible at Parent’s corporate headquarters, a Lien
Waiver from the landlord in respect of the Property on which Parent’s corporate
headquarters is situated providing Agent access to such Obligor’s books and
records or (b) if such Obligor’s books and records are not accessible at
Parent’s corporate headquarters, a Lien Waiver from the landlord in respect of
the Property on which such Obligor’s corporate headquarters is situated
providing Agent access to such Obligor’s books and records.

3. Borrower Agent will deliver or cause to be delivered within 45 days of the
Closing Date a recent file-stamped UCC-3 termination statement from the Oklahoma
Secretary of State with respect to the UCC-1 financing statement number 029045
with Construction & Turnaround Services, L.L.C., as debtor, and Bank of
Oklahoma, as secured party.

4. Borrower Agent will use commercially reasonable efforts to deliver or cause
to be delivered, within 15 days of the Closing Date, copies of the charter
documents of Bemis LLC, certified by the Secretary of State or other appropriate
official of Vermont as of date on or after the Closing Date.

 

44